EXECUTION COPY
Exhibit 10.1
SECOND AMENDMENT
          SECOND AMENDMENT, dated as of July 30, 2009 (this “Amendment”), to the
Credit Agreement, dated as of November 27, 2006 (as amended on June 26, 2009,
the “Existing Credit Agreement”), among RSC HOLDINGS II, LLC, a Delaware limited
liability company (“Holdings”), RSC HOLDINGS III, LLC, a Delaware limited
liability company (the “Parent Borrower”), RSC EQUIPMENT RENTAL, INC., an
Arizona corporation (“RSC”), RSC EQUIPMENT RENTAL OF CANADA LTD., a corporation
incorporated and existing under the laws of the Province of Alberta (“RSC
Canada”, and together with the Parent Borrower and RSC, the “Borrowers”), the
banks and other financial institutions from time to time party thereto (the
“Lenders”), DEUTSCHE BANK AG, NEW YORK BRANCH, as U.S. administrative agent (in
such capacity, the “U.S. Administrative Agent”) and DEUTSCHE BANK AG, CANADA
BRANCH, as Canadian administrative agent (in such capacity, the “Canadian
Administrative Agent”). All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Existing Credit Agreement or the Restated Credit Agreement (as defined below),
as the context may require.
W I T N E S S E T H:
          WHEREAS, the Borrowers have requested an amendment to the Existing
Credit Agreement pursuant to which (a) the existing RCF Commitments of the RCF
Lenders shall be reduced by an aggregate amount equal to $193,125,000 on the
Second Amendment Effective Date (as defined below), (b) certain RCF Lenders
shall agree to extend the termination date applicable to (i) their U.S. RCF
Commitments in effect immediately prior to the Second Amendment Effective Date
(such commitments, the “Existing U.S. RCF Commitments”) to August 30, 2013 (such
extended U.S. RCF Commitments, “Extending U.S. RCF Commitments” and such
extended termination date, the “Extending RCF Maturity Date”) and (ii) their
Canadian RCF Commitments in effect immediately prior to the Second Amendment
Effective Date (such commitments, the “Existing Canadian RCF Commitments”) to
the Extending RCF Maturity Date (such extended Canadian RCF Commitments,
“Extending Canadian RCF Commitments”) and (c) certain provisions of the Existing
Credit Agreement, including provisions relating to financial covenants, shall be
amended;
          WHEREAS, (i) the existing U.S. RCF Lenders whose U.S. RCF Commitments
are set forth on Annex B hereto under the heading “Extending U.S. RCF
Commitment” (the “Extending U.S. RCF Lenders”) have agreed to convert their
Existing U.S. RCF Commitments into Extending U.S. RCF Commitments in the amounts
reflected for each such U.S. RCF Lender on such Annex B, on the terms and
subject to the conditions set forth herein and (ii) the existing Canadian RCF
Lenders whose Canadian RCF Commitments are set forth on Annex B hereto under the
heading “Extending Canadian RCF Commitment” (the “Extending Canadian RCF
Lenders” and, together with the Extending U.S. RCF Lenders, the “Extending RCF
Lenders”) have agreed to convert their Existing Canadian RCF Commitments into
Extending Canadian RCF Commitments in the amounts reflected for each such
Canadian RCF Lender on such Annex B, in each case on the terms and the
conditions provided for herein; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, in order to effect the foregoing, the Borrowers and the other
parties hereto desire to amend and restate, as of the Second Amendment Effective
Date, the Existing Credit Agreement and to enter into certain other agreements
herein, in each case subject to the terms and conditions set forth herein;
          THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
I. Amendment and Restatement of the Existing Credit Agreement.
     1. Effective as of the Second Amendment Effective Date:
     (i) the Existing Credit Agreement is hereby amended and restated in its
entirety in the form of the Amended and Restated Credit Agreement set forth as
Annex A hereto (the Existing Credit Agreement, as so amended and restated, being
referred to as the “Restated Credit Agreement”);
     (ii) Schedule A to the Existing Credit Agreement is hereby deleted in its
entirety and replaced with Schedule A attached hereto as
Annex B;
     (iii) Exhibit A-3 to the Existing Credit Agreement is hereby deleted in its
entirety and replaced with Exhibit A-3 attached hereto as Annex C; and
     (iv) Exhibit C to the Existing Credit Agreement is hereby deleted in its
entirety and replaced with Exhibit C attached hereto as Annex D.
     2. Except as set forth in Section 1 above, all schedules and exhibits to
the Existing Credit Agreement, in the forms thereof immediately prior to the
Second Amendment Effective Date, will continue to be schedules and exhibits to
the Restated Credit Agreement.
II. Concerning the Revolving Credit Facilities.
     1. On the Second Amendment Effective Date:
     (i) with respect to each RCF Lender that has provided the U.S.
Administrative Agent with a Notice of Extension (as defined below), (x) such RCF
Lender’s Existing U.S. RCF Commitments to be extended pursuant to this Amendment
as specified in such Notice of Extension shall automatically and without further
act be deemed to be converted into Extending U.S. RCF Commitments under the
Restated Credit Agreement, in the amount (if any) so specified and/or (y) such
RCF Lender’s Existing Canadian RCF Commitments to be extended pursuant to this
Amendment as specified in such Notice of Extension shall automatically and
without further act be deemed to be converted into Extending Canadian RCF
Commitments under the Restated Credit Agreement, in the amount (if any) so
specified;

-2-



--------------------------------------------------------------------------------



 



     (ii) all Existing U.S. RCF Commitments that are not converted into
Extending U.S. RCF Commitments as provided in clause (i) of this Section 1 shall
be redesignated as Non-Extending U.S. RCF Commitments under the Restated Credit
Agreement;
     (iii) all Existing Canadian RCF Commitments that are not converted into
Extending Canadian RCF Commitments as provided in clause (i) of this Section 1
shall be redesignated as Non-Extending Canadian RCF Commitments under the
Restated Credit Agreement;
     (iv) after giving effect to the transactions contemplated by this Amendment
and the Restated Credit Agreement, (x) all Existing U.S. RCF Commitments shall
have been either converted into Extending U.S. RCF Commitments or redesignated
as Non-Extending U.S. RCF Commitments, and (y) all Existing Canadian RCF
Commitments shall have been either converted into Extending Canadian RCF
Commitments or redesignated as Non-Extending Canadian RCF Commitments;
     (v) the U.S. Borrowers shall, in coordination with the U.S. Administrative
Agent, repay outstanding Non-Extending U.S. RCF Loans and/or Extending U.S. RCF
Loans of certain of the Lenders with a Non-Extending U.S. RCF Commitment or
Extending U.S. RCF Commitment, as applicable, and incur additional Non-Extending
U.S. RCF Loans and/or Extending U.S. RCF Loans from certain Lenders with a
Non-Extending U.S. RCF Commitment and/or Extending U.S. RCF Commitment, in each
case to the extent necessary so that (i) all of the Lenders participate in each
Borrowing of Non-Extending U.S. RCF Loans and Extending U.S. RCF Loans, as the
case may be, pro rata within each Tranche on the basis of their respective
Non-Extending U.S. RCF Commitments or Extending U.S. RCF Commitments (after
giving effect to the transactions contemplated by this Amendment and the
Restated Credit Agreement) and (ii) the aggregate principal amount of U.S. RCF
Loans outstanding under the U.S. RC Facilities is allocated pro rata between
such Facilities based on the relative amount of the Total Extending U.S. RCF
Commitments on the one hand and the Total Non-Extending U.S. RCF Commitments on
the other hand; and
     (vi) the Canadian Borrowers shall, in coordination with the Canadian
Administrative Agent, repay outstanding Non-Extending Canadian RCF Loans and/or
Extending Canadian RCF Loans of certain of the Lenders with a Non-Extending
Canadian RCF Commitment or Extending Canadian RCF Commitment, as applicable, and
incur additional Non-Extending Canadian RCF Loans and/or Extending Canadian RCF
Loans from certain Lenders with a Non-Extending Canadian RCF Commitment and/or
Extending Canadian RCF Commitment, in each case to the extent necessary so that
(i) all of the Lenders participate in each Borrowing of Non-Extending Canadian
RCF Loans and Extending Canadian RCF Loans, as the case may be, pro rata within
each Tranche on the basis of their respective Non-Extending Canadian RCF
Commitments or Extending Canadian RCF Commitments (after giving effect to the
transactions contemplated by this Amendment and the Restated Credit Agreement)
and (ii) the aggregate principal amount of Canadian RCF Loans outstanding under
the Canadian RC Facilities is allocated pro rata between such Facilities based
on the relative amount of the

-3-



--------------------------------------------------------------------------------



 



Total Extending Canadian RCF Commitments on the one hand and the Total
Non-Extending Canadian RCF Commitments on the other hand.
     2. In addition to the extensions of Existing U.S. RCF Commitments and
Existing Canadian RCF Commitments provided pursuant to Section 1 above, certain
RCF Lenders and other Persons have previously agreed with the Borrowers in
consultation with the U.S. Administrative Agent or the Canadian Administrative
Agent, as applicable, to provide new Extending U.S. RCF Commitments and/or
Extending Canadian RCF Commitments, which Extending U.S. RCF Commitments and
Extending Canadian RCF Commitments shall be effective on the occurrence of the
Restatement Effective Date and shall be included in the revised Schedule A
attached hereto as Annex B prepared in accordance with Part IV, Section 3 of
this Amendment. The agreement of such RCF Lenders and other Persons to provide
new Extending U.S. RCF Commitments and/or Extending Canadian RCF Commitments
shall be evidenced by an agreement in form and substance reasonably satisfactory
to the Parent Borrower and the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable.
     3. On the Restatement Effective Date, with respect to each of the Letters
of Credit which were issued under the Restated Credit Agreement prior to the
Restatement Effective Date and which remain outstanding on the Restatement
Effective Date (each such Letter of Credit, a “Converting Letter of Credit” and,
collectively, the “Converting Letters of Credit”) and any related Unpaid
Drawings, there shall be (i) an automatic adjustment to the Extending U.S. RCF
L/C Obligation Exposure, the Non-Extending U.S. RCF L/C Obligation Exposure, the
Extending Canadian RCF L/C Obligation Exposure and the Non-Extending Canadian
RCF L/C Obligation Exposure, as applicable, so that the Extending U.S. RCF L/C
Obligation Exposure, the Non-Extending U.S. RCF L/C Obligation Exposure, the
Extending Canadian RCF L/C Obligation Exposure and the Non-Extending Canadian
RCF L/C Obligation Exposure, as applicable, arising from each such Converting
Letter of Credit and any related Unpaid Drawing is allocated with respect to
Letters of Credit issued under the U.S. RC Facilities and the Canadian RC
Facilities, as applicable, ratably between the Extending U.S. RC Facility and
the Non-Extending U.S. RC Facility or the Extending Canadian RC Facility and the
Non-Extending Canadian RC Facility, as applicable, based on the relative amounts
of the Total Extending U.S. RCF Commitments and the Total Non-Extending U.S. RCF
Commitments or the Total Extending Canadian RCF Commitments and the Total
Non-Extending Canadian RCF Commitments, as applicable, and (ii) an automatic
adjustment to the participations therein held by the Lenders pursuant to
subsection 3.4(a) of the Restated Credit Agreement, so that the undivided
participations and interests of the RCF Lenders in each such Converting Letter
of Credit and any related Unpaid Drawing are allocated with respect to Letters
of Credit issued under the U.S. RC Facilities and the Canadian RC Facilities, as
applicable, ratably within each of the Extending U.S. RC Facility and the
Non-Extending U.S. RC Facility or the Extending Canadian RC Facility and the
Non-Extending Canadian RC Facility, as applicable, based on the Extending U.S.
RCF Commitment Percentages, the Non-Extending U.S. RCF Commitment Percentages,
the Extending Canadian RCF Commitment Percentages and the Non-Extending Canadian
RCF Commitment Percentages, as the case may be, of such RCF Lenders.

-4-



--------------------------------------------------------------------------------



 



III. RCF Commitment Reduction.
     1. On the Second Amendment Effective Date (i) the Total RCF Commitments
shall hereby be reduced by an aggregate amount equal to $193,125,000 and (ii) to
the extent required by subsections 4.4(c)(iii) and 4.4(c)(iv) of the Existing
Credit Agreement, the Borrowers shall repay outstanding Loans and/or cash
collateralize outstanding L/C Obligations. Annex B attached hereto reflects such
reduction in the RCF Commitments.
IV. Miscellaneous Provisions.
     1. In order to induce the Lenders to enter into this Amendment, Holdings
and each Borrower hereby represent and warrant that:
     (a) no Default or Event of Default exists as of the Second Amendment
Effective Date, both immediately before and immediately after giving effect to
this Amendment; and
     (b) all of the representations and warranties contained in the Restated
Credit Agreement and in the other Loan Documents are true and correct in all
material respects on the Second Amendment Effective Date, both immediately
before and immediately after giving effect thereto, with the same effect as
though such representations and warranties had been made on and as of the Second
Amendment Effective Date (unless such representation or warranty relates to a
specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such specific date).
     2. Each RCF Lender with an Existing U.S. RCF Commitment or an Existing
Canadian RCF Commitment immediately prior to the effectiveness of this Amendment
may provide an Extending U.S. RCF Commitment or Extending Canadian RCF
Commitment, as applicable, in respect of such RCF Lender’s Existing U.S. RCF
Commitment or Existing Canadian RCF Commitment, as applicable, (as in effect
immediately prior to the effectiveness of this Amendment) by providing the U.S.
Administrative Agent with a notice in form and substance satisfactory to the
U.S. Administrative Agent by 12:00 P.M. (New York time) on July 29, 2009 (or
such later date as may be determined by the U.S. Administrative Agent in its
sole discretion), which notice may take the form of Annex D attached hereto (the
“Notice of Extension”).
     3. On or prior to the Second Amendment Effective Date, the U.S.
Administrative Agent will prepare, and provide to the Lenders via Intralinks, a
revised Schedule A to the Restated Credit Agreement (attached hereto as Annex B)
that sets forth the Commitments and address of each Lender (i.e., the Extending
U.S. RCF Commitments, the Extending Canadian RCF Commitments, the Non-Extending
U.S. RCF Commitments and the Non-Extending Canadian RCF Commitments) after
giving effect to this Amendment. The Lenders authorize and direct the U.S.
Administrative Agent to prepare a revised Schedule A to the Restated Credit
Agreement in accordance with the requirements hereof and, on the Second
Amendment Effective Date, such revised Schedule A to the Restated Credit
Agreement will supersede existing Schedule A to the Restated Credit Agreement.
The parties hereto hereby agree that Schedule A

-5-



--------------------------------------------------------------------------------



 



to the Restated Credit Agreement may be further updated after the Restatement
Effective Date to reflect changes in the addresses of the RCF Lenders set forth
therein.
     4. This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Existing Credit
Agreement or any other Loan Document.
     5. This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Parent Borrower and the U.S. Administrative Agent.
     6. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
     7. This Amendment shall become effective on the date (the “Second Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:
     (i) Holdings, each Borrower, each Extending U.S. RCF Lender, each Extending
Canadian RCF Lender, each Administrative Agent, each Issuing Lender, the Swing
Line Lender and the Supermajority Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of pdf, facsimile or other electronic transmission) the same to White &
Case LLP, 1155 Avenue of the Americas, New York, NY 10036, Attention: May Yip
(facsimile number: 212-354-8113 / email address: myip@whitecase.com);
     (ii) the Borrowers shall have paid to the U.S. Administrative Agent for the
account of each RCF Lender that provides Extending RCF Commitments a
non-refundable commitment fee (the “Extending Fee”) in dollars in an amount
separately agreed to by such RCF Lender, the Borrowers, and the U.S.
Administrative Agent;
     (iii) the U.S. Borrowers shall repay all Swing Line Loans (including
accrued and unpaid interest thereon) that are outstanding immediately prior to
giving effect to this Amendment;
     (iv) the Borrowers shall have paid (x) to each Lender which has an RCF
Commitment immediately prior to giving effect to this Amendment, all accrued and
unpaid interest on the RCF Loans (whether or not otherwise due and payable)
through the Second Amendment Effective Date, (y) to each Lender that has
provided notice of the amount that it is entitled to receive pursuant to
subsection 4.12(c) of the Restated Credit Agreement no later than two
(2) Business Days prior to the Second Amendment Effective Date (it being
understood that the failure by any Lender to deliver such notice shall not
extinguish such Lender’s right to indemnification under subsection 4.12(c) of
the Existing Credit Agreement), any amounts owed to such Lender under subsection
4.12(c)

-6-



--------------------------------------------------------------------------------



 



of the Existing Credit Agreement as a result of the transactions contemplated by
this Amendment, and (z) the respective Issuing Lender and the respective
Lenders, all accrued and unpaid letter of credit commissions and fronting fees
pursuant to subsection 3.3 of the Restated Credit Agreement, which commissions
and fees shall have been paid by the Borrowers to the U.S. Administrative Agent
for distribution to such Lenders or the respective Issuing Lender, as the case
may be, on the Second Amendment Effective Date;
     (v) the Borrowers shall have paid to the U.S. Administrative Agent (or its
applicable affiliate) (i) all fees and other amounts due and payable to the U.S.
Administrative Agent and/or any of its Affiliates as may be agreed to in writing
by Holdings and/or any of the Borrowers (and/or any of their respective
Affiliates) and the U.S. Administrative Agent and/or any of its Affiliates in
connection with this Amendment, and (ii) all fees, costs and expenses
(including, without limitation, reasonable legal fees and expenses) payable to
the U.S. Administrative Agent (or its applicable affiliate) to the extent
required under subsection 11.5 of the Existing Credit Agreement;
     (vi) there shall have been delivered to the U.S. Administrative Agent
copies of resolutions of the board of directors of Holdings, the Parent
Borrower, RSC and RSC Canada approving and authorizing the execution, delivery
and performance of this Amendment and the Loan Documents as amended by this
Amendment, certified as of the Second Amendment Effective Date by the corporate
secretary or an assistant secretary of such Loan Party as being in full force
and effect without modification or amendment;
     (vii) the U.S. Administrative Agent shall have received from Debevoise &
Plimpton LLP, special New York counsel to the Borrowers, an opinion addressed to
each Agent and each of the Lenders and dated the Second Amendment Effective
Date, which opinion shall be in form and substance reasonably satisfactory to
the U.S. Administrative Agent; and
     (viii) the Administrative Agent shall have prepared a revised Schedule A to
the Restated Credit Agreement in accordance with Part IV, Section 3 of this
Amendment and shall have posted such revised Schedule A to the Restated Credit
Agreement to the Lenders via Intralinks.
     8. By executing and delivering a copy hereof, each Loan Party hereby
acknowledges that all Loans (as defined after giving effect to the Amendment)
shall continue to be fully guaranteed pursuant to the Canadian Guarantee
Agreement and the U.S. Guarantee and Collateral Agreement in accordance with the
terms and provisions thereof and shall continue to be secured in accordance with
the terms and provisions of the Security Documents.
     9. The changes to the definitions of “Applicable Rate” and “Pricing Grid”
in subsection 1.1 of the Restated Credit Agreement effected pursuant to this
Amendment shall apply and be effective on and after the Second Amendment
Effective Date. The definitions of “Applicable Rate” and “Pricing Grid” in
subsection 1.1 of the Existing Credit Agreement shall apply and be effective for
the period ending on, but not including, the Second Amendment Effective Date.

-7-



--------------------------------------------------------------------------------



 



     10. From and after the Second Amendment Effective Date, all references in
each of the Loan Documents to the “Credit Agreement” shall be deemed to be
references to the Restated Credit Agreement.
*       *       *

-8-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Amendment as of the date first
above written.

            RSC HOLDINGS II, LLC
      By:   /s/ Kevin J. Groman       Name:   Kevin J. Groman       Title:   SVP
- General Counsel       RSC HOLDINGS III, LLC
      By:   /s/ Kevin J. Groman       Name:   Kevin J. Groman       Title:   SVP
- General Counsel       RSC EQUIPMENT RENTAL, INC.
      By:   /s/ Kevin J. Groman       Name:   Kevin J. Groman       Title:   SVP
- General Counsel       RSC EQUIPMENT RENTAL OF CANADA LTD.
      By:   /s/ Kevin J. Groman       Name:   Kevin J. Groman       Title:   SVP
- General Counsel    

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG, NEW YORK BRANCH,
   as U.S. Administrative Agent
      By:   /s/ Marguerite Sutton       Name:   Marguerite Sutton       Title:  
Director             By:   /s/ Enrique Landaeta       Name:   Enrique Landaeta  
    Title:   Vice President       DEUTSCHE BANK AG, CANADA BRANCH,
   as Canadian Administrative Agent
      By:   /s/ Eitan Szlak       Name:   Eitan Szlak       Title:   Vice
President             By:   /s/ Marcellus Leung       Name:   Marcellus Leung  
    Title:   Assistant Vice President    

Signature page to ABL Credit Agreement Second Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

Name of Institution:      Bank of America, N.A. (acting through its Canada
Branch)       By:   /s/ Medina Sales de Andrade       Name:   Medina Sales de
Andrade       Title:   Vice President    

Signature page to ABL Credit Agreement Second Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

Name of Institution:      Bank of America, N.A.       By:   /s/ Daniel K. Clancy
      Name:   Daniel K. Clancy       Title:   Senior Vice President    

Signature page to ABL Credit Agreement Second Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

Name of Institution: 
DEUTSCHE BANK AG, CANADA BRANCH             By:   /s/ Eitan Szlak       Name:  
Eitan Szlak       Title:   Vice President         By:   /s/ Marcellus Leung    
  Name:   Marcellus Leung       Title:   Assistant Vice President  

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

Name of Institution:      Capital One Leverage Finance Corp.       By:   /s/
Nick Malatestinic       Name:   Nick Malatestinic       Title:   SVP    

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

GE BUSINESS FINANCIAL SERVICES, INC. (formerly known
as Merrill Lynch Business Financial Services, Inc.):             By:   /s/ Maura
Fitzgerald       Name:   Maura Fitzgerald       Title:   Duly Authorized
Signatory    

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

GENERAL ELECTRIC CAPITAL CORPORATION:             By:   /s/ Maura Fitzgerald    
  Name:   Maura Fitzgerald       Title:   Duly Authorized Signatory    

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

GE CANADA FINANCE HOLDING COMPANY:             By:   /s/ Richard Zem      
Name:   Richard Zem       Title:   Duly Authorized Signatory  

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

Name of Institution:      HSBC Business Credit USA Inc.       By:   /s/ Daniel
J. Williams       Name:   Daniel J. Williams       Title:   Vice President    

Signature page to ABL Credit Agreement Second Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

Name of Institution:      JP MORGAN CHASE BANK, N.A       By:   /s/ Santiago
Giraldo       Name:   Santiago Giraldo       Title:   Vice-President    

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

Name of Institution:      JPMorgan Chase Bank, N.A., Toronto Branch       By:  
/s/ Steve Voigt       Name:   Steve Voigt       Title:   Senior Vice President  
 

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

Name of Institution:      LLOYDS TSB BANK PLC       By:   /s/ Deremy Harrison  
    Name:   Deremy Harrison       Title:   Director           Subject to
satisfactory loan documentation     /s/ Alexander Wilson   Alexander Wilson
Director
Financial Institutions, USA
W055  

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

National City Business Credit:       By:   /s/ Thomas F. Karlov       Name:  
Thomas F. Karlov       Title:   Director    

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT     PNC Bank, N.A.       By:   /s/ Parameswar
Sivaramakrishnan       Name:   Parameswar Sivaramakrishnan       Title:   Vice
President    

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

Name of Institution: 
RBS Business Capital, a division of RBS Asset Finance, Inc.
F/K/A Citizens Business Capital, a division of Citizens Leasing
Corporation             By:   /s/ James H Herzog Jr.       Name:   James H
Herzog Jr.       Title:   Senior Vice President    

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

Name of Institution:      Sun Trust Bank       By:   /s/ Hector Molina      
Name:   Hector Molina       Title:   Associate    

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

Name of Institution:            Union Bank, N.A.       By:   /s/ Brent Housteau
      Name:   Brent Housteau       Title:   Vice President    

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

Name of Institution:            Wachovia Capital Finance Corporation (Western)  
    By:   /s/ Carlo Valles       Name:   Carlo Valles       Title:   Director  
 

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

Name of Institution:     Wachovia Capital Finance Corporation (Canada)      
By:   /s/ D. B. Laughton       Name:   D. B. Laughton       Title:   Managing
Director  

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

Name of Institution:     WELLS FARGO BANK, NATIONAL ASSOCIATION       By:   /s/
Joseph G. Colianni       Name:   JOSEPH G. COLIANNI       Title:   SENIOR VICE
PRESIDENT  

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT

Name of Institution:     WELLS FARGO FINANCIAL CORPORATION CANADA       By:  
/s/ Paul D. Young       Name:   PAUL D. YOUNG       Title:   VICE PRESIDENT  

Signature page to ABL Credit Agreement Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT           FORTIS CAPITAL (CANADA) LTD.        
      By:   /s/ Barbara E. Nash       Name:   Barbara E. Nash       Title:  
Managing Director & Group Head    

Signature page to ABL Credit Agreement Second Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG RSC HOLDINGS II, LLC, RSC HOLDINGS III, LLC, RSC EQUIPMENT
RENTAL, INC., RSC EQUIPMENT RENTAL OF CANADA LTD., THE SEVERAL BANKS AND OTHER
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG, NEW
YORK BRANCH, AS U.S. ADMINISTRATIVE AGENT AND DEUTSCHE BANK AG, CANADA BRANCH,
AS CANADIAN ADMINISTRATIVE AGENT           FORTIS BANK S.A./N.V., NEW YORK
BRANCH               By:   /s/ Bryan L. Bains       Name:   Bryan L. Bains      
Title:   Assistant Vice President         /s/ Barbara E. Nash   Barbara E. Nash
  Managing Director & Group Head  

Signature page to ABL Credit Agreement Second Amendment — Revolver Extension

 



--------------------------------------------------------------------------------



 



ANNEX A
 
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 27, 2006
and Amended and Restated as of July 30, 2009

among

RSC HOLDINGS II, LLC,
RSC HOLDINGS III, LLC,
RSC EQUIPMENT RENTAL, INC.,
RSC EQUIPMENT RENTAL OF CANADA LTD.,
EACH OTHER BORROWER PARTY HERETO,
VARIOUS LENDERS,
DEUTSCHE BANK AG, NEW YORK BRANCH,
as U.S. Administrative Agent and U.S. Collateral Agent,
DEUTSCHE BANK AG, CANADA BRANCH,
as Canadian Administrative Agent and Canadian Collateral Agent,
WELLS FARGO BANK, N.A.,
as Syndication Agent,
and
BANK OF AMERICA, N.A.
and
JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agents

 
DEUTSCHE BANK SECURITIES INC.,
BANC OF AMERICA SECURITIES LLC,
J.P. MORGAN SECURITIES INC.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Managers
 

 



--------------------------------------------------------------------------------



 



Table of Contents

         
Section 1. Definitions
    1  
 
       
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    63  
 
       
Section 2. Amount and Terms of Commitments
    63  
 
       
2.1 RCF Commitments
    63  
2.2 Procedure for Borrowings
    72  
2.3 Termination or Reduction of Commitments
    73  
2.4 Swing Line Commitments
    75  
2.5 Repayment of Loans
    79  
2.6 Conversion and Creation of Extending RCF Commitments
    80  
 
       
Section 3. Letters of Credit
    84  
 
       
3.1 L/C Commitment
    84  
3.2 Procedure for Issuance of Letters of Credit
    86  
3.3 Fees, Commissions and Other Charges
    87  
3.4 L/C Participations
    88  
3.5 Reimbursement Obligation of the Borrowers
    89  
3.6 Obligations Absolute
    90  
3.7 L/C Payments
    91  
3.8 L/C Request
    91  
3.9 Additional Issuing Lenders
    91  
3.10 Letter of Credit Back-Stop Arrangements
    91  
3.11 Converting Letters of Credit
    92  
 
       
Section 4. General Provisions Applicable to Loans and Letters of Credit
    94  
 
       
4.1 Interest Rates and Payment Dates
    94  
4.2 Conversion and Continuation Options
    97  
4.3 Minimum Amounts of Sets
    98  
4.4 Optional and Mandatory Prepayments
    98  
4.5 Commitment Fees; U.S. Administrative Agent’s Fee; Other Fees
    103  
4.6 Computation of Interest and Fees
    104  
4.7 Inability to Determine Interest Rate
    109  
4.8 Pro Rata Treatment and Payments
    110  
4.9 Illegality
    114  
4.10 Requirements of Law
    114  
4.11 Taxes
    116  
4.12 Indemnity
    120  
4.13 Certain Rules Relating to the Payment of Additional Amounts
    121  
4.14 Controls on Prepayment if Aggregate Outstanding RCF Credit Exceeds
Aggregate RCF Commitments
    123  
4.15 Canadian RCF Lenders
    123  

i 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

         
4.16 Cash Receipts
    124  
 
       
Section 5. Representations and Warranties
    128  
 
       
5.1 Financial Condition
    128  
5.2 No Change; Solvent
    129  
5.3 Corporate Existence
    129  
5.4 Corporate Power; Authorization; Consents; Enforceable Obligations
    129  
5.5 No Legal Bar
    130  
5.6 No Material Litigation
    130  
5.7 No Default
    130  
5.8 Ownership of Property; Liens
    131  
5.9 Intellectual Property
    131  
5.10 Compliance With Requirements of Law and Contractual Obligations
    131  
5.11 Taxes
    131  
5.12 Federal Regulations
    131  
5.13 ERISA
    131  
5.14 Collateral
    132  
5.15 Investment Company Act; Other Regulations
    134  
5.16 Subsidiaries
    134  
5.17 Purpose of Loans
    134  
5.18 Environmental Matters
    134  
5.19 True and Correct Disclosure
    135  
5.20 Delivery of the Recapitalization Agreement
    135  
5.21 Certain Representations and Warranties Contained in the Recapitalization
Agreement
    135  
5.22 Labor Matters
    136  
5.23 Special Purpose Corporation
    136  
5.24 Insurance
    136  
5.25 Eligible Accounts and Eligible Unbilled Accounts
    136  
5.26 Eligible Rental Fleet
    136  
5.27 Eligible Inventory
    136  
5.28 Anti-Terrorism
    136  
5.29 Capitalization
    136  
5.30 Rental Fleet; Business of the Credit Parties
    137  
 
       
Section 6. Conditions Precedent
    137  
 
       
6.1 Conditions to Initial Extension of Credit
    137  
6.2 Conditions to Each Extension of Credit
    144  
 
       
Section 7. Affirmative Covenants
    144  
 
       
7.1 Financial Statements
    145  
7.2 Certificates; Other Information
    146  
7.3 Payment of Obligations
    147  
7.4 Conduct of Business and Maintenance of Existence
    148  

ii 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

         
7.5 Maintenance of Property; Insurance
    148  
7.6 Inspection of Property; Books and Records; Discussions
    150  
7.7 Notices
    151  
7.8 Environmental Laws
    153  
7.9 New Subsidiaries; Additional Security; Further Assurances
    153  
7.10 Maintenance of New York Process Agent
    156  
 
       
Section 8. Negative Covenants
    156  
 
       
8.1 Financial Condition Covenants
    156  
8.2 Limitation on Indebtedness
    157  
8.3 Limitation on Liens
    161  
8.4 Limitation on Guarantee Obligations
    163  
8.5 Limitation on Fundamental Changes
    165  
8.6 Limitation on Sale of Assets
    166  
8.7 Limitation on Dividends
    167  
8.8 Limitation on Investments, Loans and Advances
    170  
8.9 Limitations on Certain Acquisitions
    172  
8.10 Limitation on Transactions with Affiliates
    173  
8.11 Limitation on Sale and Leaseback Transactions
    175  
8.12 Limitation on Dispositions of Collateral
    175  
8.13 Limitation on Optional Payments and Modifications of Debt Instruments and
Other Documents
    175  
8.14 Limitation on Changes in Fiscal Year
    177  
8.15 Limitation on Negative Pledge Clauses
    177  
8.16 Limitation on Lines of Business
    177  
8.17 Limitations on Currency, Commodity and Other Hedging Transactions
    178  
 
       
Section 9. Events of Default
    178  
 
       
Section 10. The Agents And The Lead Arrangers
    182  
 
       
10.1 Appointment
    182  
10.2 Delegation of Duties
    184  
10.3 Exculpatory Provisions
    184  
10.4 Reliance by Agents
    185  
10.5 Notice of Default
    185  
10.6 Acknowledgements and Representations by Lenders
    186  
10.7 Indemnification
    186  
10.8 Agents and Lead Arrangers in Their Individual Capacity
    187  
10.9 Collateral Matters
    187  
10.10 Successor Agent
    188  
10.11 Lead Arrangers and Syndication Agent
    189  
10.12 Swing Line Lender
    189  
10.13 Withholding Tax
    189  

iii 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

         
Section 11. Miscellaneous
    189  
 
       
11.1 Amendments and Waivers
    189  
11.2 Notices
    193  
11.3 No Waiver; Cumulative Remedies
    194  
11.4 Survival of Representations and Warranties
    194  
11.5 Payment of Expenses and Taxes
    194  
11.6 Successors and Assigns; Participations and Assignments
    196  
11.7 Adjustments; Set-off; Calculations; Computations
    200  
11.8 Judgment Currency
    201  
11.9 Counterparts
    202  
11.10 Severability
    202  
11.11 Integration
    202  
11.12 GOVERNING LAW
    202  
11.13 Submission To Jurisdiction; Waivers
    202  
11.14 Acknowledgments
    204  
11.15 WAIVER OF JURY TRIAL
    204  
11.16 Confidentiality
    204  
11.17 USA Patriot Act Notice
    205  
11.18 INTERCREDITOR AGREEMENT
    205  
11.19 Special Provisions Regarding Pledges of Capital Stock in, and Promissory
Notes Owed by, Persons Not Organized in the U.S. or Canada
    206  
11.20 Joint and Several Liability; Postponement of Subrogation
    206  
11.21 Reinstatement
    209  
11.22 Language
    209  
11.23 FIRST LIEN INTERCREDITOR AGREEMENT
    209  
 
       
Section 12. Holdings Guaranty
    210  
 
       
12.1 Guaranty
    210  
12.2 Bankruptcy
    211  
12.3 Nature of Liability
    211  
12.4 Independent Obligation
    211  
12.5 Amendments, etc. with respect to the Obligations
    211  
12.6 Reliance
    212  
12.7 No Subrogation
    212  
12.8 Waiver
    212  
12.9 Payments
    213  
12.10 Maximum Liability
    213  
 
       

         
SCHEDULES
       
 
       
A
  —   Commitments and Addresses
B
  —   Assumed Indebtedness
C
  —   Fiscal Periods
D
  —   Rental Fleet Locations

iv 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

         
4.16(a)
  —   DDAs
4.16(b)
  —   Credit Card Arrangements
4.16(c)
  —   Blocked Accounts
5.2
  —   Material Adverse Effect Disclosure
5.4
  —   Consents Required
5.8
  —   Real Property
5.9
  —   Intellectual Property Claims
5.16
  —   Subsidiaries
5.18
  —   Environmental Matters
5.24
  —   Insurance
6.1(e)
  —   Closing Date Adjustments to EBITDA
6.1(g)
  —   Lien Searches
8.3(j)
  —   Permitted Liens
8.4(a)
  —   Permitted Guarantee Obligations
8.6(j)
  —   Permitted Asset Sales
8.8(c)
  —   Permitted Investments
8.10(v)
  —   Permitted Transactions with Affiliates
8.11(b)
  —   Sale and Leaseback Real Properties
 
       
EXHIBITS
       
 
       
A-1
  —   [Intentionally omitted]
A-2
  —   [Intentionally omitted]
A-3
  —   Form of RCF Note
A-4
  —   Form of Swing Line Note
B
  —   Form of Swing Line Loan Participation Certificate
C
  —   Form of Additional Extending RCF Commitment Agreement
D
  —   Form of L/C Request
E
  —   Form of U.S. Tax Compliance Certificate
F
  —   Form of Intercreditor Agreement
G-1
  —   Form of Canadian Guarantee Agreement
G-2
  —   Form of U.S. Guarantee and Collateral Agreement
G-3
  —   Form of Canadian Security Agreement
H
  —   Form of Closing Certificate
I
  —   Form of Borrowing Certificate
J
  —   Form of Borrowing Base Certificate
K
  —   Form of Borrower Joinder Agreement
L
  —   Form of Intercompany Subordination Provisions
M
  —   Form of Assignment and Acceptance
N
  —   Form of First Lien Intercreditor Agreement

v 



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 27, 2006
and amended and restated as of July 30, 2009, among RSC HOLDINGS II, LLC, a
Delaware limited liability company (“Holdings”), RSC HOLDINGS III, LLC, a
Delaware limited liability company (the “Parent Borrower”), RSC EQUIPMENT
RENTAL, INC., an Arizona corporation (“RSC”), RSC EQUIPMENT RENTAL OF CANADA
LTD., a corporation incorporated and existing under the laws of the Province of
Alberta (“RSC Canada”), the several banks and other financial institutions from
time to time parties to this Agreement, DEUTSCHE BANK AG, NEW YORK BRANCH, as
U.S. administrative agent and U.S. collateral agent for the Lenders hereunder
(in such capacities, respectively, the “U.S. Administrative Agent” and the “U.S.
Collateral Agent”), DEUTSCHE BANK AG, CANADA BRANCH, as Canadian administrative
agent and Canadian collateral agent for the Lenders hereunder (in such
capacities, respectively, the “Canadian Administrative Agent” and the “Canadian
Collateral Agent”), WELLS FARGO BANK, N.A. (“Wells”), as syndication agent (in
such capacity, the “Syndication Agent”) and BANK OF AMERICA, N.A. and JPMORGAN
CHASE BANK, N.A., as Co-Documentation Agents. All capitalized terms used herein
and defined in subsection 1.1 are used herein as therein defined.
          The parties hereto hereby agree as follows:
WITNESSETH:
          WHEREAS, Holdings, the Borrowers, the Existing Lenders and the Agents
are parties to a Credit Agreement, dated as of November 27, 2006 (as the same
has been amended, modified or supplemented to, but not including the Restatement
Effective Date, the “Existing Credit Agreement”); and
          WHEREAS, the Borrower has requested that the Existing Credit Agreement
be amended and restated in its entirety, and certain of the Lenders and the
Agents are willing to amend and restate the same, upon the terms and conditions
set forth herein and in the Second Amendment;
          NOW, THEREFORE, as provided in the Second Amendment the parties
thereto agreed that the Existing Credit Agreement shall be and is hereby amended
and restated in its entirety as follows:
          Section 1. Definitions.
          1.1 Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the U.S. Administrative Agent (or
another bank of recognized standing reasonably selected by the U.S.
Administrative Agent and reasonably satisfactory to the Parent Borrower) as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the

 



--------------------------------------------------------------------------------



 



lowest rate of interest charged by the U.S. Administrative Agent in connection
with extensions of credit to debtors). “Federal Funds Effective Rate” shall
mean, for any day, the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for the day of such transactions
received by the U.S. Administrative Agent from three federal funds brokers of
recognized standing selected by it. Any change in the ABR due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR or, with respect to Canadian RCF Loans, the Canadian Prime Rate.
          “Acceleration”: as defined in subsection 9(e).
          “Account Debtor”: each Person who is obligated on an Account, chattel
paper or a General Intangible.
          “Accounts”: as defined in the UCC or (to the extent governed thereby)
the PPSA as in effect from time to time or (to the extent governed by the Civil
Code of Québec) defined as all “claims” for the purposes of the Civil Code of
Québec; and, with respect to any Person, all such Accounts of such Person,
whether now existing or existing in the future, including (a) all accounts
receivable of such Person (whether or not specifically listed on schedules
furnished to the U.S. Administrative Agent), including all accounts created by
or arising from all of such Person’s sales of goods or rendition of services
made under any of its trade names, or through any of its divisions, (b) all
unpaid rights of such Person (including rescission, replevin, reclamation and
stopping in transit) relating to the foregoing or arising therefrom, (c) all
rights to any goods represented by any of the foregoing, including returned or
repossessed goods, (d) all reserves and credit balances held by such Person with
respect to any such accounts receivable of any Obligors, (e) all letters of
credit, guarantees or collateral for any of the foregoing and (f) all insurance
policies or rights relating to any of the foregoing.
          “ACNA”: RSC Holdings Inc., a Delaware corporation, formerly known as
Atlas Copco North America, Inc.
          “Additional Extending RCF Commitment”: with respect to each Additional
Extending RCF Lender, the commitment of such Additional Extending RCF Lender
hereunder to convert a Non-Extending RCF Commitment to an Extending RCF
Commitment or to increase or provide a new Extending RCF Commitment, in each
case in the amount set forth for such Additional Extending RCF Lender in the
respective Additional Extending RCF Commitment Agreement.
          “Additional Extending RCF Commitment Agreement”: as defined in
subsection 2.6(a)(i).
          “Additional Extending RCF Lender”: as defined in subsection
2.6(a)(iii).

2



--------------------------------------------------------------------------------



 



          “Adjustment Date”: each date after June 30, 2007 that is the second
Business Day following receipt by the Lenders of both (a) the financial
statements required to be delivered pursuant to subsection 7.1(a) or 7.1(b), as
applicable, for the most recently completed fiscal period and (b) the related
compliance certificate required to be delivered pursuant to subsection 7.2(b)
with respect to such fiscal period.
          “Administrative Agent”: the U.S. Administrative Agent and/or the
Canadian Administrative Agent, as the context may require.
          “Affected Loans”: as defined in subsection 4.9.
          “Affected Rate”: as defined in subsection 4.7.
          “Affiliate”: as to any Person, any other Person (other than a
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to
(a) vote 20% or more of the securities having ordinary voting power for the
election of directors of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
          “Agent Advance”: as defined in subsection 2.1(d).
          “Agent Advance Period”: as defined in subsection 2.1(d).
          “Agents”: the collective reference to the U.S. Administrative Agent,
the U.S. Collateral Agent, the Canadian Administrative Agent and the Canadian
Collateral Agent.
          “Aggregate Canadian RCF Lender Exposure”: the sum of the Aggregate
Non-Extending Canadian RCF Lender Exposure and the Aggregate Extending Canadian
RCF Lender Exposure.
          “Aggregate Extending Canadian RCF Lender Exposure”: the sum of (a) the
aggregate principal amount of all Extending Canadian RCF Loans (using the Dollar
Equivalent thereof in the case of Extending Canadian RCF Loans denominated in
Canadian Dollars) then outstanding and (b) the aggregate amount of all Extending
Canadian RCF L/C Obligation Exposure (using the Dollar Equivalent thereof in the
case of Extending Canadian RCF L/C Obligation Exposure denominated in Canadian
Dollars) at such time.
          “Aggregate Extending U.S. RCF Lender Exposure”: the sum of (a) the
aggregate principal amount of all Extending U.S. RCF Loans then outstanding,
(b) the aggregate amount of all Extending U.S. RCF L/C Obligation Exposure at
such time and (c) the aggregate principal amount of the Swing Line Loans then
outstanding.
          “Aggregate Non-Extending Canadian RCF Lender Exposure”: the sum of
(a) the aggregate principal amount of all Non-Extending Canadian RCF Loans
(using the Dollar Equivalent thereof in the case of Non-Extending Canadian RCF
Loans denominated in Canadian Dollars) then outstanding and (b) the aggregate
amount of all Non-Extending Canadian RCF L/C

3



--------------------------------------------------------------------------------



 



Obligation Exposure (using the Dollar Equivalent thereof in the case
of Non-Extending Canadian RCF L/C Obligation Exposure denominated in Canadian
Dollars) at such time.
          “Aggregate Non-Extending U.S. RCF Lender Exposure”: the sum of (a) the
aggregate principal amount of all Non-Extending U.S. RCF Loans then outstanding
and (b) the aggregate amount of all Non-Extending U.S. RCF L/C Obligation
Exposure at such time.
          “Aggregate Outstanding RCF Credit”: as to any RCF Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all RCF
Loans made by such RCF Lender then outstanding, (b) the aggregate amount equal
to such RCF Lender’s Extending U.S. RCF Commitment Percentage, Non-Extending
U.S. RCF Commitment Percentage, Extending Canadian RCF Commitment Percentage
and/or Non-Extending Canadian RCF Commitment Percentage, as applicable, of the
Extending U.S. RCF L/C Obligation Exposure, Non-Extending U.S. RCF L/C
Obligation Exposure, Extending Canadian RCF L/C Obligation Exposure and/or
Non-Extending Canadian RCF L/C Obligation Exposure, respectively, then
outstanding and (c) the aggregate amount equal to such RCF Lender’s Extending
U.S. RCF Commitment Percentage, if any, of the Swing Line Loans then
outstanding.
          “Aggregate U.S. RCF Lender Exposure”: the sum of the Aggregate
Non-Extending U.S. RCF Lender Exposure and the Aggregate Extending U.S. RCF
Lender Exposure.
          “Agreement”: this Credit Agreement, as amended, supplemented, waived
or otherwise modified, from time to time.
          “Applicable Margin”: the rate per annum determined as follows: in the
case of RCF Loans, the Applicable Margins for (x) Extending RCF Loans (including
Swing Line Loans) will be the applicable rate per annum set forth under the
heading “Applicable Margin for Extending RCF Loans Maintained as ABR Rate ABR
Loans and Swing Line Loans”, “Applicable Margin for Extending RCF Loans
Maintained as Canadian Prime Rate ABR Loans” or “Applicable Margin for Extending
RCF Loans Maintained as Eurocurrency Loans and Bankers’ Acceptance Loans” and
(y) Non-Extending RCF Loans will be the applicable rate per annum set forth
under the heading “Applicable Margin for Non-Extending RCF Loans Maintained as
ABR Rate ABR Loans”, “Applicable Margin for Non-Extending RCF Loans Maintained
as Canadian Prime Rate ABR Loans”, or “Applicable Margin for Non-Extending RCF
Loans Maintained as Eurocurrency Loans and Bankers’ Acceptance Loans”, in each
case on the applicable Pricing Grid which corresponds to the Consolidated
Leverage Ratio determined from (x) prior to the first Adjustment Date to occur
after the Restatement Effective Date, the financial statements and compliance
certificate relating to the end of the most recent fiscal quarter preceding the
Restatement Effective Date for which financial statements have been delivered
pursuant to subsection 7.1(a) or 7.1(b) of the Existing Credit Agreement and
(y) thereafter, the financial statements and compliance certificate relating to
the end of the most recent fiscal quarter preceding the most recent Adjustment
Date; provided that in the event that the financial statements required to be
delivered pursuant to subsection 7.1(a) or 7.1(b), as applicable, and the
related compliance certificate required to be delivered pursuant to subsection
7.2(b), are not delivered when due, then:

4



--------------------------------------------------------------------------------



 



     (1) if such financial statements and certificate are delivered after the
date such financial statements and certificate were required to be delivered
(without giving effect to any applicable cure period) and the Applicable Margin
increases from that previously in effect as a result of the delivery of such
financial statements, then the Applicable Margin during the period from the date
upon which such financial statements were required to be delivered (without
giving effect to any applicable cure period) until the date upon which they
actually are delivered shall, except as otherwise provided in clause (3) below,
be the Applicable Margin as so increased;
     (2) if such financial statements and certificate are delivered after the
date such financial statements and certificate were required to be delivered and
the Applicable Margin decreases from that previously in effect as a result of
the delivery of such financial statements, then such decrease in the Applicable
Margin shall not become applicable until the date upon which the financial
statements and certificate actually are delivered; and
     (3) if such financial statements and certificate are not delivered prior to
the expiration of the applicable cure period, then, effective upon such
expiration, for the period from the date upon which such financial statements
and certificate were required to be delivered (after the expiration of the
applicable cure period) until two (2) Business Days following the date upon
which they actually are delivered, the Applicable Margin shall be (x) with
respect to Extending RCF Loans, 2.75% per annum, in the case of ABR Loans, 3.75%
per annum, in the case of Eurocurrency Loans and 3.75% per annum, in the case of
Bankers’ Acceptance Loans and (y) with respect to Non-Extending RCF Loans, 1.00%
per annum, in the case of ABR Loans, 2.00% per annum, in the case of
Eurocurrency Loans and 2.00% per annum, in the case of Bankers’ Acceptance Loans
(it being understood that the foregoing shall not limit the rights of the Agents
and the Lenders set forth in Section 9).
In addition, at all times while an Event of Default known to the Parent Borrower
shall have occurred and be continuing, the Applicable Margin shall not decrease
from that previously in effect as a result of the delivery of such financial
statements and certificate.
          “Approved Fund”: any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
          “Asset Sale”: any sale, issuance, conveyance, transfer, lease or other
disposition (including through a Sale and Leaseback Transaction) (a
“Disposition”) by Holdings or any of its Subsidiaries (other than sales of
Inventory or Equipment in the ordinary course of business), in one or a series
of related transactions, of any real or personal, tangible or intangible,
property (including Capital Stock) of Holdings or such Subsidiary to any Person.
          “Assignee”: as defined in subsection 11.6(b).

5



--------------------------------------------------------------------------------



 



          “Assignment and Acceptance”: an Assignment and Acceptance,
substantially in the form of Exhibit M.
          “Assumed Indebtedness”: existing Indebtedness of the Recapitalized
Business identified on Schedule B, which will not be repaid in connection with
the Transaction.
          “Availability Reserves”: without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves, subject to subsection 2.1(c), as the respective Administrative
Agent, in its Permitted Discretion, determines as being appropriate to reflect
any impediments to the realization upon the Collateral consisting of Eligible
Accounts, Eligible Unbilled Accounts, Eligible Rental Fleet or Eligible
Inventory included in the U.S. Borrowing Base or Canadian Borrowing Base
(including claims that the Agents determine will need to be satisfied in
connection with the realization upon such Collateral).
          “Available Extending Canadian RCF Commitment”: as to any Extending
Canadian RCF Lender at any time, an amount equal to the excess, if any, of
(a) the lesser of (i) the amount of such Extending Canadian RCF Lender’s
Extending Canadian RCF Commitment at such time and (ii) (x) the sum of (A) the
amount equal to such Extending Canadian RCF Lender’s Extending Canadian RCF
Commitment Percentage of the Canadian Borrowing Base and (B) the amount equal to
such Extending Canadian RCF Lender’s Extending Canadian RCF Commitment
Percentage of the U.S. Borrowing Base less (y) the amount equal to such
Extending Canadian RCF Lender’s Extending Canadian RCF Commitment Percentage of
the Aggregate Non-Extending RCF Lender Exposure over (b) the sum of (i) the
aggregate unpaid principal amount at such time of all Extending Canadian RCF
Loans made by such Extending Canadian RCF Lender (or any Non-Canadian Affiliate
of such Extending Canadian RCF Lender) and (ii) an amount equal to such
Extending Canadian RCF Lender’s Extending Canadian RCF Commitment Percentage of
the outstanding Extending Canadian RCF L/C Obligation Exposure at such time. The
Available Extending Canadian RCF Commitment of each Extending Canadian RCF
Lender, together with the Available Extending Canadian RCF Commitment of each
other Extending Canadian RCF Lender shall be referred to as the “Available
Extending Canadian RCF Commitments”.
          “Available Extending U.S. RCF Commitment”: as to any Extending U.S.
RCF Lender at any time, an amount equal to the excess, if any, of (a) the lesser
of (i) the amount of such Extending U.S. RCF Lender’s Extending U.S. RCF
Commitment at such time and (ii) the amount equal to such Extending U.S. RCF
Lender’s Extending U.S. RCF Commitment Percentage of the difference of (x) the
U.S. Borrowing Base less (y) the Aggregate Non-Extending U.S. RCF Lender
Exposure over (b) the sum of (i) the aggregate unpaid principal amount at such
time of all Extending U.S. RCF Loans made by such Extending U.S. RCF Lender,
(ii) the amount equal to such Extending U.S. RCF Lender’s Extending U.S. RCF
Commitment Percentage of the aggregate unpaid principal amount at such time of
all Swing Line Loans, (iii) the amount equal to such Extending U.S. RCF Lender’s
Extending U.S. RCF Commitment Percentage of the outstanding Extending U.S. RCF
L/C Obligation Exposure at such time, (iv) the amount equal to such Extending
U.S. RCF Lender’s Extending U.S. RCF Commitment Percentage of the amount by
which all Extensions of Credit to the Canadian Borrowers exceed the Canadian
Borrowing Base, (v) the amount equal to such Extending U.S. RCF Lender’s
Extending U.S. RCF Commitment Percentage of the amount of all Canadian RCF Loans
made to the U.S. Borrowers and (vi) the amount equal to such Extending U.S. RCF
Lender’s Extending U.S.

6



--------------------------------------------------------------------------------



 



RCF Commitment Percentage of the outstanding Extensions of Credit to Canadian
Finco. The Available Extending U.S. RCF Commitment of each Extending U.S. RCF
Lender, together with the Available Extending U.S. RCF Commitment of each other
Extending U.S. RCF Lender shall be referred to as the “Available Extending U.S.
RCF Commitments”.
          “Available Non-Extending Canadian RCF Commitment”: as to any
Non-Extending Canadian RCF Lender at any time, an amount equal to the excess, if
any, of (a) the lesser of (i) the amount of such Non-Extending Canadian RCF
Lender’s Non-Extending Canadian RCF Commitment at such time and (ii) (x) the sum
of (A) the amount equal to such Non-Extending Canadian RCF Lender’s
Non-Extending Canadian RCF Commitment Percentage of the Canadian Borrowing Base
and (B) the amount equal to such Non-Extending Canadian RCF Lender’s
Non-Extending Canadian RCF Commitment Percentage of the U.S. Borrowing Base less
(y) the amount equal to such Non-Extending Canadian RCF Lender’s Non-Extending
Canadian RCF Commitment Percentage of the Aggregate Extending RCF Lender
Exposure over (b) the sum of (i) the aggregate unpaid principal amount at such
time of all Non-Extending Canadian RCF Loans made by such Non-Extending Canadian
RCF Lender (or any Non-Canadian Affiliate of such Non-Extending Canadian RCF
Lender) and (ii) an amount equal to such Non-Extending Canadian RCF Lender’s
Non-Extending Canadian RCF Commitment Percentage of the
outstanding Non-Extending Canadian RCF L/C Obligation Exposure at such time. The
Available Non-Extending Canadian RCF Commitment of each Non-Extending Canadian
RCF Lender, together with the Available Non-Extending Canadian RCF Commitment of
each other Non-Extending Canadian RCF Lender shall be referred to as the
“Available Non-Extending Canadian RCF Commitments”.
          “Available Non-Extending U.S. RCF Commitment”: as to any Non-Extending
U.S. RCF Lender at any time, an amount equal to the excess, if any, of (a) the
lesser of (i) the amount of such Non-Extending U.S. RCF Lender’s Non-Extending
U.S. RCF Commitment at such time and (ii) the amount equal to such Non-Extending
U.S. RCF Lender’s Non-Extending U.S. RCF Commitment Percentage of the difference
of (x) the U.S. Borrowing Base less (y) the Aggregate Extending U.S. RCF Lender
Exposure over (b) the sum of (i) the aggregate unpaid principal amount at such
time of all Non-Extending U.S. RCF Loans made by such Non-Extending U.S. RCF
Lender, (ii) the amount equal to such Non-Extending U.S. RCF Lender’s
Non-Extending U.S. RCF Commitment Percentage of the outstanding Non-Extending
U.S. RCF L/C Obligation Exposure at such time, (iii) the amount equal to such
Non-Extending U.S. RCF Lender’s Non-Extending U.S. RCF Commitment Percentage of
the amount by which all Extensions of Credit to the Canadian Borrowers exceed
the Canadian Borrowing Base, (iv) the amount equal to such Non-Extending U.S.
RCF Lender’s Non-Extending U.S. RCF Commitment Percentage of the amount of all
Canadian RCF Loans made to the U.S. Borrowers and (v) the amount equal to such
Non-Extending U.S. RCF Lender’s Non-Extending U.S. RCF Commitment Percentage of
the outstanding Extensions of Credit to Canadian Finco. The Available
Non-Extending U.S. RCF Commitment of each Non-Extending U.S. RCF Lender,
together with the Available Non-Extending U.S. RCF Commitment of each other
Non-Extending U.S. RCF Lender shall be referred to as the “Available
Non-Extending U.S. RCF Commitments”.

7



--------------------------------------------------------------------------------



 



          “Available RCF Commitment”: without duplication of amounts calculated
thereunder, the Available Extending U.S. RCF Commitments, the Available
Extending Canadian RCF Commitments, the Available Non-Extending U.S. RCF
Commitments and the Available Non-Extending Canadian RCF Commitments.
          “Average Extending RCF Loan Utilization”: on each date on which the
commitment fee payable to Extending RCF Lenders pursuant to subsection 4.5(a) is
being calculated, the average of the daily quotient of (i) the sum of (x) the
Aggregate Extending Canadian RCF Lender Exposure plus (y) the Aggregate
Extending U.S. RCF Lender Exposure (excluding any Aggregate Extending U.S. RCF
Lender Exposure resulting from any outstanding Swing Line Loans) calculated on
each date of the three-month period immediately preceding such date, divided by
(ii) the sum of (x) the Total Extending Canadian RCF Commitments plus (y) the
Total Extending U.S. RCF Commitments, in each case on each such date.
          “Average Non-Extending RCF Loan Utilization”: on each date on which
the commitment fee payable to Non-Extending RCF Lenders pursuant to subsection
4.5(a) is being calculated, the average of the daily quotient of (i) the sum of
(x) the Aggregate Non-Extending Canadian RCF Lender Exposure plus (y) the
Aggregate Non-Extending U.S. RCF Lender Exposure calculated on each date of the
three-month period immediately preceding such date, divided by (ii) the sum of
(x) the Total Non-Extending Canadian RCF Commitments plus (y) the Total
Non-Extending U.S. RCF Commitments, in each case on each such date.
          “B/A Instruments”: collectively, Bankers’ Acceptances, Drafts and
Discount Notes and, in the singular, any one of them.
          “BA Fee”: the amount calculated by multiplying the face amount of each
Bankers’ Acceptance accepted by, and each Draft purchased but not accepted by, a
Canadian Lender hereunder by the rate for the BA Fee specified in the Pricing
Grid, and then multiplying the result by a fraction, the numerator of which is
the duration of its term on the basis of the actual number of days to elapse
from and including the date of acceptance of a Bankers’ Acceptance, or date of
purchase of such Draft, by the Canadian Lender up to but excluding the maturity
date of the Bankers’ Acceptance and the denominator of which is 365.
          “BA Proceeds”: in respect of any Bankers’ Acceptance to be accepted
by, or any Draft to be purchased but not accepted by, a Canadian Lender
hereunder, an amount calculated on the applicable Borrowing Date which is
(rounded to the nearest full cent, with one half of one cent being rounded up)
equal to the face amount of such Bankers’ Acceptance multiplied by the price,
where the price is calculated by dividing one by the sum of one plus the product
of (i) the BA Rate applicable thereto expressed as a decimal fraction multiplied
by (ii) a fraction, the numerator of which is the term of such Bankers’
Acceptance and the denominator of which is 365, which calculated price will be
rounded to the nearest multiple of 0.001%.
          “BA Rate”: with respect to an issue of Bankers’ Acceptances or Drafts
in Canadian Dollars with the same maturity date, (a) for a Schedule I Lender,
(i) the arithmetic average of the rates applicable to bankers’ acceptances
having an identical or comparable term as the proposed Bankers’ Acceptance or
Draft displayed and identified as such on the display referred to as the “CDOR
Page” (or any display substituted therefor) of Reuter Monitor Money

8



--------------------------------------------------------------------------------



 



Rates Service as at or about 10:00 A.M. on such day (or, if such day is not a
Business Day, as of 10:00 A.M. on the immediately preceding Business Day), or
(ii) if such rates do not appear on the CDOR Page at such time and on such date,
the rate for such date will be the annual discount rate (rounded upward to the
nearest whole multiple of 1/100 of 1%) as of 10:00 A.M. on such day at which
such Lender is then offering to purchase Bankers’ Acceptances accepted by it
having such specified term (or a term as closely as possible comparable to such
specified term) and (b) for a Lender which is not a Schedule I Lender, the
lesser of (i) the arithmetic average of the annual discount rates for bankers’
acceptances for such term quoted by such Lender at or about 10:00 A.M. and
(ii) the annual discount rate applicable to Bankers’ Acceptances and Drafts as
determined for the Schedule I Lender in (a) above for the same Bankers’
Acceptances issue plus 10 basis points.
          “Back-Stop Arrangements”: each Letter of Credit Back-Stop Arrangement
and each Swing Line Back-Stop Arrangement.
          “Bankers’ Acceptance”: a Draft drawn by a Canadian Borrower and
accepted by a Canadian Lender pursuant to subsection 4.6(c)(iv).
          “Bankers’ Acceptance Loans”: (i) the creation and acceptance of
Bankers’ Acceptances; or (ii) the creation and purchase of completed Drafts and
the exchange of such Drafts for Discount Notes, in each case as contemplated in
subsection 2.1(b) and subsection 4.6(c)(iv).
          “Benefited Lender”: as defined in subsection 11.7(a).
          “Blocked Account Agreement”: as defined in subsection 4.16(c).
          “Blocked Accounts”: as defined in subsection 4.16(c).
          “BOA”: Banc of America Securities LLC, in its individual capacity, and
any successor corporation thereto by merger, consolidation or otherwise.
          “Board”: the Board of Governors of the Federal Reserve System.
          “Borrower Joinder Agreement”: a Joinder Agreement in the form of
Exhibit K.
          “Borrowers”: the U.S. Borrowers, the Canadian Borrowers and from and
after such date as when it executes and delivers to the Administrative Agent a
Borrower Joinder Agreement, Canadian Finco.
          “Borrowing”: the borrowing of one Type of Loan comprised solely of
Extending U.S. RCF Loans, Non-Extending U.S. RCF Loans, Extending Canadian RCF
Loans, Non-Extending Canadian RCF Loans or Swing Line Loans by the U.S.
Borrowers (on a joint and several basis), the Canadian Borrowers (on a joint and
several basis) or Canadian Finco, from all the Lenders having Extending U.S. RCF
Commitments, Non-Extending U.S. RCF Commitments, Extending Canadian RCF
Commitments, Non-Extending Canadian RCF Commitments or Swing Loan Commitments,
respectively, on a given date (or resulting from a

9



--------------------------------------------------------------------------------



 



conversion or conversions on such date) having in the case of Eurocurrency Loans
the same Interest Period and, in the case of Bankers’ Acceptance Loans, the same
term to maturity.
          “Borrowing Base”: the U.S. Borrowing Base, the Canadian Borrowing Base
and/or the Total Borrowing Base, as the context may require.
          “Borrowing Base Certificate”: as defined in subsection 7.2(f).
          “Borrowing Date”: any Business Day specified in a notice pursuant to
subsection 2.2 or 3.2 as a date on which the Parent Borrower or any other
Borrower requests the Lenders to make Loans hereunder or an Issuing Lender to
issue Letters of Credit hereunder.
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York (or, with respect only to Loans
made by a Canadian Lender and Letters of Credit issued by an Issuing Lender not
located in the City of New York, the location of such Canadian Lender or such
Issuing Lender) are authorized or required by law to close, except that, when
used in connection with a Eurocurrency Loan, “Business Day” shall mean, in the
case of any Eurocurrency Loan in Dollars, any Business Day on which dealings in
Dollars between banks may be carried on in London, England and New York, New
York.
          “Canadian Administrative Agent”: as defined in the Preamble and shall
include any successor to the Canadian Administrative Agent appointed pursuant to
subsection 10.10.
          “Canadian Blocked Account”: as defined in subsection 4.16(c).
          “Canadian Borrower Unpaid Drawing”: drawings on Canadian RCF Letters
of Credit that have not been reimbursed by the applicable Canadian Borrower.
          “Canadian Borrowers”: RSC Canada and any other entity that becomes a
Borrower pursuant to subsection 7.9(c) and which is incorporated or organized in
Canada or a province thereof, together with their respective successors and
assigns. For the avoidance of doubt, Canadian Finco shall not be a Canadian
Borrower for the purposes of this Agreement.
          “Canadian Borrowing Base”: as of any date of determination, the result
of, in each case using the Dollar Equivalent of all amounts in Canadian Dollars:
     (a) 85% of the amount of Eligible Canadian Accounts, plus
     (b) 85% of the amount of Eligible Unbilled Accounts owned by the Canadian
Loan Parties (not to exceed 50% of the amount calculated under clause
(a) above), plus
     (c) (i) 50% of the Value of Eligible Canadian Inventory, or (ii) if the
amount calculated pursuant to preceding clause (i) is greater than 5.0% of the
Canadian Borrowing Base, the lesser of (A) the amount calculated pursuant to
preceding clause (i) and (B) 85% of the Net Orderly Liquidation Value of
Eligible Canadian Inventory, plus
     (d) the lesser of:

10



--------------------------------------------------------------------------------



 



     (i) 95% times the net book value of the Eligible Canadian Rental Fleet, and
     (ii) 85% times the Net Orderly Liquidation Value of the Eligible Canadian
Rental Fleet, minus
     (e) the amount of all Availability Reserves related to the Canadian RC
Facilities, minus
     (f) the Canadian Borrowers’ and the Qualified Canadian Subsidiary
Guarantors’ aggregate exposure under Interest Rate Protection Agreements and
Permitted Hedging Arrangements, as reasonably determined by the U.S.
Administrative Agent (x) based on the mark-to-market value(s) for such Interest
Rate Protection Agreements and Permitted Hedging Agreements (determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Interest Rate Protection Agreements and Permitted
Hedging Agreements) or (y) at the U.S. Administrative Agent’s sole discretion,
in another manner acceptable to the Parent Borrower.
          “Canadian Collateral Agent”: as defined in the Preamble.
          “Canadian Dollars”: the lawful currency of Canada, as in effect from
time to time.
          “Canadian Finco”: a special purpose company having unlimited liability
organized under the laws of Canada or a province thereof, 100% of the Capital
Stock of which is owned by RSC.
          “Canadian Guarantee Agreement”: collectively, the Canadian Guarantee
Agreements to be executed and delivered by each Canadian Loan Party to and in
favor of the Canadian Administrative Agent, the Canadian Collateral Agent and
the Lenders substantially in the form of Exhibit G-1, as the same may be
amended, supplemented, waived or otherwise modified from time to time.
          “Canadian Lender”: (i) each Canadian RCF Lender that is a Canadian
Resident listed on Schedule A or the Subsidiary or Affiliate of such Canadian
RCF Lender that is a Canadian Resident and that is a Lender listed on Schedule A
and (ii) each additional Person that becomes a Canadian RCF Lender party hereto
in accordance with the provisions hereof that is a Canadian Resident. A Canadian
Lender shall cease to be a “Canadian Lender” when it has assigned all of its
Canadian RCF Commitment in accordance with subsection 11.6 (or its related
Canadian RCF Lender has assigned all of its Canadian RCF Commitment pursuant to
subsection 11.6). For purposes of this Agreement, the term “Lender” includes
each Canadian Lender unless the context otherwise requires.
          “Canadian Loan Parties”: the Canadian Borrowers and each Canadian
Subsidiary Guarantor.

11



--------------------------------------------------------------------------------



 



          “Canadian Prime Rate”: the greater of (a) rate of interest publicly
announced from time to time by the Canadian Administrative Agent as its
reference rate of interest for loans made in Canadian Dollars to Canadian
customers and designed as its “prime” rate and (b) the average discount rate for
one-month Canadian Dollar bankers’ acceptances (expressed for such purposes as a
yearly rate per annum) which is shown on the “CDOR Page” (or any substitute) at
10:00 A.M. (Toronto time) on such day (or if not a Business Day, the preceding
Business Day), plus 0.75% per annum. Any change in the Canadian Prime Rate due
to a change in the Canadian Administrative Agent’s prime rate shall be effective
on the effective date of such change in the Canadian Administrative Agent’s
prime rate.
          “Canadian Priority Payables”: at any time, with respect to the
Canadian Borrowers and Canadian Subsidiary Guarantors:
     (a) the amount past due and owing by such Person, or the accrued amount for
which such Person has an obligation to remit to a Governmental Authority or
other Person pursuant to any applicable law, rule or regulation, in respect of
(i) pension fund obligations; (ii) unemployment insurance; (iii) goods and
services taxes, sales taxes, employee income taxes and other taxes payable or to
be remitted or withheld; (iv) workers’ compensation; (v) vacation pay;
(vi) wages and (vii) other like charges and demands; in each case, in respect of
which any Governmental Authority or other Person may claim a security interest,
lien, trust or other claim ranking or capable of ranking in priority to or pari
passu with one or more of the Liens granted in the Security Documents; and
     (b) the aggregate amount of any other liabilities of such Person (i) in
respect of which a trust has been or may be imposed on any Collateral to provide
for payment or (ii) which are secured by a security interest, pledge, lien,
charge, right or claim on any Collateral, in each case, pursuant to any
applicable law, rule or regulation and which trust, security interest, pledge,
lien, charge, right or claim ranks or is capable of ranking in priority to or
pari passu with one or more of the Liens granted in the Security Documents.
          “Canadian RC Facility”: the Extending Canadian RC Facility and the
Non-Extending Canadian RC Facility, as the case may be.
          “Canadian RCF Commitment”: as to any Canadian RCF Lender, its
Extending Canadian RCF Commitment (if any) and its Non-Extending Canadian RCF
Commitment (if any).
          “Canadian RCF Commitment Percentage”: of any Canadian RCF Lender at
any time shall be that percentage which is equal to a fraction (expressed as a
percentage) the numerator of which is the sum of all Canadian RCF Commitments of
such Canadian RCF Lender at such time and the denominator of which is the Total
Canadian RCF Commitment at such time, provided that if any such determination is
to be made after the Total Canadian RCF Commitment (and the related Canadian RCF
Commitments of the Lenders) has (or have) terminated in full, the determination
of such percentages shall be made immediately before giving effect to such
termination.

12



--------------------------------------------------------------------------------



 



          “Canadian RCF Issuing Lender”: as the context may require, (i) DBCB or
(ii) any Canadian RCF Lender (and/or any Affiliate of such Canadian RCF Lender
designated by it that is a Canadian RCF Lender) which, at the request of a
Canadian Borrower and with the consent of the Canadian Administrative Agent
(such consent not to be unreasonably withheld or delayed), agrees, in such
Canadian RCF Lender’s (or Affiliate’s) sole discretion, to also become a
Canadian RCF Issuing Lender for the purpose of issuing Canadian RCF Letters of
Credit.
          “Canadian RCF L/C Obligations”: at any time, an amount equal to the
sum of (a) the aggregate then undrawn and unexpired amount of the then
outstanding Canadian RCF Letters of Credit and (b) the aggregate amount of
drawings under Canadian RCF Letters of Credit which have not then been
reimbursed pursuant to subsection 3.5(a).
          “Canadian RCF L/C Participants”: the Canadian RCF Lenders (including
any Non-Canadian Affiliate, as applicable).
          “Canadian RCF Lender”: each Extending Canadian RCF Lender and each
Non-Extending Canadian RCF Lender.
          “Canadian RCF Letters of Credit”: Letters of Credit issued by the
Canadian RCF Issuing Lender to, or for the account of, the Borrowers, pursuant
to subsection 3.1.
          “Canadian RCF Loan”: each Extending Canadian RCF Loan and each
Non-Extending Canadian RCF Loan.
          “Canadian Resident”: (a) a person resident in Canada for purposes of
the Income Tax Act (Canada) as in effect on the date such Lender becomes a
Lender hereunder, (b) an authorized foreign bank which at all times holds all of
its interest in any obligations owed by the Canadian Borrowers or Canadian Finco
hereunder in the course of its Canadian banking business for purposes of
subsection 212(13.3) of the Income Tax Act (Canada) as in effect on the date
such Lender becomes a Lender hereunder or (c) any Lender with respect to which
payments to such Lender of interest, fees, commission or any other amount
payable by any Canadian Borrower or Canadian Finco under the Loan Documents are
not subject to any Non-Excluded Taxes imposed by Canada or any political
subdivision or taxing authority thereof or therein and that is able to establish
to the satisfaction of the Canadian Administrative Agent and the Canadian
Borrowers or Canadian Finco that, based on applicable law in effect on the date
such Lender becomes a Lender, any such payments to or for the benefit of such
Lender are not subject to the withholding or deduction of any such Non-Excluded
Taxes.
          “Canadian Secured Parties”: the “Secured Parties” as defined in the
Canadian Security Agreement.
          “Canadian Security Agreement”: collectively, the Canadian security
agreements to be executed and delivered by each Canadian Loan Party to and in
favor of the Canadian Collateral Agent as of the date hereof, substantially in
the form of Exhibit G-3 in each case, as the same may be amended, supplemented,
waived or otherwise modified from time to time.
          “Canadian Security Documents”: the collective reference to the
Canadian Guarantee Agreement, the Canadian Security Agreement and all other
similar security

13



--------------------------------------------------------------------------------



 



documents hereafter delivered to the U.S. Collateral Agent or the Canadian
Collateral Agent granting or perfecting a Lien on any asset or assets of any
Person to secure the obligations and liabilities of the Canadian Loan Parties
hereunder and/or under any of the other Loan Documents or to secure any
guarantee of any such obligations and liabilities, including any security
documents executed and delivered or caused to be delivered to the U.S.
Collateral Agent or the Canadian Collateral Agent pursuant to subsection 7.9(a),
7.9(b) or 7.9(c), in each case, as amended, supplemented, waived or otherwise
modified from time to time.
          “Canadian Subsidiary”: each Subsidiary of Parent Borrower that is
incorporated or organized under the laws of Canada or any province thereof.
          “Canadian Subsidiary Guarantor”: each Canadian Subsidiary of any
Canadian Borrower which executes and delivers the Canadian Guarantee Agreement,
in each case, unless and until such time as the respective Canadian Subsidiary
Guarantor ceases to constitute a Canadian Subsidiary of the Parent Borrower or
is released from all of its obligations under the Canadian Guarantee Agreement
in accordance with the terms and provisions thereof.
          “Capital Expenditures”: with respect to any Person for any period, the
sum of (a) the aggregate of all expenditures by such Person and its consolidated
Subsidiaries during such period (exclusive of expenditures made (i) for
investments permitted by subsection 8.8 and (ii) for acquisitions permitted by
subsection 8.9) which, in accordance with GAAP, are or should be included in
“capital expenditures,” including, any such expenditures made for purchases of
Rental Fleet, net of (b) proceeds received by the Parent Borrower or any of its
Subsidiaries from Dispositions of (x) property, plant and equipment and
(y) Rental Fleet during such period.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.
          “Cash Equivalents”: (a) securities issued or fully guaranteed or
insured by the United States government or Canadian government or any agency or
instrumentality thereof, (b) time deposits, certificates of deposit or bankers’
acceptances of (i) any Lender or Affiliate thereof or (ii) any commercial bank
having capital and surplus in excess of $500,000,000 and the commercial paper of
the holding company of which is rated at least A-2 or the equivalent thereof by
Standard & Poor’s Ratings Group (a division of The McGraw Hill Companies Inc.)
or any successor rating agency (“S&P”) or at least P-2 or the equivalent thereof
by Moody’s Investors Service, Inc. or any successor rating agency (“Moody’s”)
(or if at such time neither is issuing ratings, then a comparable rating of such
other nationally recognized rating agency as shall be approved by the U.S.
Administrative Agent in its reasonable judgment), (c) commercial paper rated at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s (or if at such time neither is issuing ratings, then a
comparable rating of such other nationally recognized rating agency as shall be
approved by the U.S. Administrative Agent in its reasonable judgment),
(d) investments in money market funds complying with the risk limiting
conditions of Rule 2a-7 or any successor rule of the Securities and Exchange
Commission under the Investment Company Act and (e) investments similar to any
of the foregoing denominated in foreign currencies approved by the board of
directors of the Parent Borrower, in each case

14



--------------------------------------------------------------------------------



 



provided in clauses (a), (b), (c) and (e) above only, maturing within twelve
(12) months after the date of acquisition.
          “CERCLA”: the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.A.
§ 9601 et seq.
          “Change in Law”: as defined in subsection 4.11(a).
          “Change of Control”: the occurrence of any of the following events:
(a) at any time prior to the initial registered public offering of Holdings’ or
any Parent Entity’s Voting Stock the Permitted Holders shall in the aggregate be
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act) of (x) so long as Holdings is a Subsidiary of any Parent Entity, Voting
Stock having less than 51% of the total voting power of all outstanding Capital
Stock of such Parent Entity (other than a Parent Entity that is a Subsidiary of
another Parent Entity) and (y) if Holdings is not a Subsidiary of any Parent
Entity, Voting Stock having less than 51% of the total voting power of all
outstanding shares of Holdings; (b) on and after the date of the initial
registered public offering of Holdings’ or any Parent Entity’s Voting Stock, (i)
(x) the Permitted Holders shall in the aggregate be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of (A) so long as
Holdings is a Subsidiary of any Parent Entity, Voting Stock having less than 35%
of the total voting power of all outstanding Capital Stock of such Parent Entity
(other than a Parent Entity that is a Subsidiary of another Parent Entity) and
(B) if Holdings is not a Subsidiary of any Parent Entity, Voting Stock having
less than 35% of the total voting power of all outstanding Capital Stock of
Holdings and (y) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than one or more Permitted Holders,
shall be the “beneficial owner” of (A) so long as Holdings is a Subsidiary of
any Parent Entity, Voting Stock having more than 35% of the total voting power
of all outstanding Capital Stock of such Parent Entity (other than a Parent
Entity that is a Subsidiary of another Parent Entity) and (B) if Holdings is not
a Subsidiary of any Parent Entity, Voting Stock having more than 35% of the
total voting power of all outstanding Capital Stock of Holdings or (ii) the
Continuing Directors shall cease to constitute a majority of the members of the
board of directors of RSC; (c) Holdings shall cease to own, directly or
indirectly, 100% of the Capital Stock of the Parent Borrower; provided that the
Parent Borrower may, to the extent permitted by subsection 8.5, merge or
consolidate with or into another U.S. Borrower; (d) the Parent Borrower shall
cease to own, directly or indirectly, 100% of the Capital Stock of RSC; provided
that RSC may, to the extent permitted by subsection 8.5, merge or consolidate
with or into the Parent Borrower and the Parent Borrower may merge with or into
RSC; (e) RSC shall cease to own, directly or indirectly, 100% of the Capital
Stock of RSC Canada; provided that RSC Canada may, to the extent permitted by
subsection 8.5, merge or consolidate with or into another Canadian Borrower; or
(f) a “Change of Control” as defined in the Second-Lien Term Loan Documents, the
First Lien Last Out Note Documents or the Senior Note Documents.
          “Chief Executive Office”: with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.

15



--------------------------------------------------------------------------------



 



          “Closing Date”: the date on which all the conditions precedent set
forth in subsection 6.1 shall be satisfied or waived and the Initial Extension
of Credit shall have occurred hereunder.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all assets of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Collateral Agent”: the U.S. Administrative Agent and/or the Canadian
Administrative Agent, as the context may require.
          “Collection Bank”: as defined in subsection 4.16(c).
          “Commitment”: as to any Lender, its Extending U.S. RCF Commitment, its
Non-Extending U.S. RCF Commitment, its Extending Canadian RCF Commitment and its
Non-Extending Canadian RCF Commitment. The amount of the aggregate Commitment of
the RCF Lenders on the Restatement Effective Date (after giving effect to the
transactions contemplated by the Second Amendment and this Agreement on such
date) is $1,100,000,000.
          “Commitment Percentage”: of any RCF Lender at any time shall be that
percentage which is equal to a fraction (expressed as a percentage) the
numerator of which is the aggregate RCF Commitment of such RCF Lender at such
time and the denominator of which is the aggregate RCF Commitments at such time,
provided that if any such determination is to be made after the RCF Commitments
have terminated, the determination of such percentages shall be made immediately
before giving effect to such termination.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
which is under common control with Holdings or any of its Subsidiaries within
the meaning of Section 4001 of ERISA or is part of a group which includes
Holdings or any of its Subsidiaries and which is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Sections 414(m) and (o) of the Code.
          “Company Material Adverse Effect”: any fact, circumstance, change,
occurrence or development that has a material adverse effect on the business,
assets, liabilities, results of operations or condition (financial or otherwise)
of the Recapitalized Business, taken as a whole, but shall exclude any fact,
circumstance, change, occurrence or development resulting from or relating to
(i) events affecting the North American, European, Asian or global economy or
capital or financial markets generally, (ii) changes in conditions in the
industries in which the Recapitalized Business operates, (iii) changes in laws,
regulations, or GAAP, or in the authoritative interpretations thereof or in
regulatory guidance related thereto, (iv) earthquakes or similar catastrophes,
or acts of war (whether declared or undeclared), sabotage, terrorism, military
action or any escalation or worsening thereof, or (v) other than for purposes of
Sections 4.2 and 5.2 of the Recapitalization Agreement, the announcement or
performance of the Recapitalization Agreement or the transactions contemplated
thereby, unless, in the case of items (i)-(iv) above, any such fact,
circumstance, change, occurrence or development disproportionately affects the
Recapitalized Business, taken as a whole.

16



--------------------------------------------------------------------------------



 



          “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument
delivered to the U.S. Administrative Agent (a copy of which shall be provided by
the U.S. Administrative Agent to the Parent Borrower on request); provided that
the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations under this Agreement, including its
obligation to fund a Loan if, for any reason, its Conduit Lender fails to fund
any such Loan, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to any provision of this Agreement, including,
without limitation, subsection 4.10, 4.11, 4.12 or 11.5, than the designating
Lender would have been entitled to receive in respect of the extensions of
credit made by such Conduit Lender if such designating Lender had not designated
such Conduit Lender hereunder, (b) be deemed to have any Commitment or (c) be so
designated if such designation would otherwise increase the costs of any
Facility to any Borrower.
          “Confidential Information Memorandum”: that certain Confidential
Information Memorandum (Public Version) dated November 6, 2006 and furnished to
the Lenders.
          “Consolidated Fixed Charge Coverage Ratio”: as of the last day of any
period, the ratio of (a)(i) EBITDA for such period minus (ii) the sum of the
unfinanced portion of all Capital Expenditures (excluding any Capital
Expenditure made in an amount equal to all or part of the proceeds of (x) any
casualty insurance, condemnation or eminent domain or (y) any sale of assets
(other than Rental Fleet) not in the ordinary course of business of Holdings and
its consolidated Subsidiaries during such period so long as such proceeds were
in fact applied within twelve (12) months following the receipt thereof), to
(b) the sum, without duplication, of (i) Debt Service Charges payable in cash by
the Parent Borrower and its consolidated Subsidiaries during such period plus
(ii) federal, state and foreign income taxes paid in cash by the Parent Borrower
and its consolidated Subsidiaries (net of refunds received) for the period of
four full fiscal quarters ending on such date plus (iii) cash paid by the Parent
Borrower during the relevant period pursuant to any of clauses (f), (i) and
(k) of subsection 8.7; provided that upon the date on which any Liquidity Event
first occurs, the Consolidated Fixed Charge Coverage Ratio shall be calculated
as of end of the most recently completed fiscal quarter of the Parent Borrower
for which financial statements shall have been required to be delivered under
subsection 7.1(a) or (b).
          “Consolidated Indebtedness”: at the date of determination thereof, an
amount equal to all debt of the Parent Borrower and its consolidated
Subsidiaries as determined on a consolidated basis and as disclosed on the
Parent Borrower’s consolidated balance sheet most recently delivered pursuant to
subsection 7.1.
          “Consolidated Interest Expense”: for any period, an amount equal to
(a) interest expense (accrued and paid or payable in cash for such period, and
in any event excluding any amortization or write off of financing costs) on
Indebtedness of the Parent Borrower and its consolidated Subsidiaries for such
period minus (b) interest income (accrued and received or receivable in cash for
such period) of the Parent Borrower and its consolidated Subsidiaries for

17



--------------------------------------------------------------------------------



 



such period, in each case determined on a consolidated basis in accordance with
GAAP; provided that for purposes of calculating the Consolidated Fixed Charge
Coverage Ratio for any period of four fiscal quarters ending prior to
December 31, 2007, Consolidated Interest Expense for such period of four fiscal
quarters shall be deemed to be (i) in the case of the period ending at the end
of the fiscal quarter ending March 31, 2007, Consolidated Interest Expense for
such fiscal quarter multiplied by 4, (ii) in the case of the period ending at
the end of the fiscal quarter ending June 30, 2007, Consolidated Interest
Expense for the period of two fiscal quarters ending at the end of such fiscal
quarter multiplied by 2 and (iii) in the case of the period ending at the end of
the fiscal quarter ending September 30, 2007, Consolidated Interest Expense for
the period of three fiscal quarters ending at the end of such fiscal quarter
multiplied by 4/3.
          “Consolidated Leverage Ratio”: as of the last day of any period, the
ratio of (a) Consolidated Indebtedness on such day to (b) EBITDA for such
period, or the period of four full fiscal quarters most recently ended prior to
such date for which financial statements of the Parent Borrower have been
required to be delivered under subsection 7.1(a) or (b), respectively; provided
that upon the date on which any Liquidity Event first occurs, the Consolidated
Leverage Ratio shall be calculated as of the end of the most recently completed
fiscal quarter of the Parent Borrower for which financial statements shall have
been required to be delivered under subsection 7.1(a) or (b).
          “Consolidated Net Income”: for any period, net income of the Parent
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
          “Continuing Directors”: the directors of RSC on the Closing Date,
after giving effect to the Transaction and the other transactions contemplated
thereby, and each other director if, in each case, such other director’s
nomination for election to the board of directors of RSC is recommended by at
least a majority of the then Continuing Directors or the election of such other
director is approved by one or more Permitted Holders.
          “Contractual Obligation”: as to any Person, any provision of any
material security issued by such Person or of any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.
          “Credit Agreement Party”: Holdings and each Borrower.
          “Credit Card Notification”: as defined in subsection 4.16(c).
          “Custodian”: as defined in subsection 10.1(b).
          “DB”: DBNY, DBCB, DBSI and any other Affiliates of DBSI designated by
DBSI.
          “DBCB”: Deutsche Bank AG, Canada Branch, in its individual capacity,
and any successor corporation thereto by merger, consolidation or otherwise.
          “DBCB Account”: as defined in subsection 4.16(d).

18



--------------------------------------------------------------------------------



 



          “DBNY”: Deutsche Bank AG, New York Branch, in its individual capacity,
and any successor corporation thereto by merger, consolidation or otherwise.
          “DBNY Account”: as defined in subsection 4.16(d).
          “DBSI”: Deutsche Bank Securities Inc., in its individual capacity, and
any successor corporation thereto by merger, consolidation or otherwise.
          “DDA Notification”: as defined in subsection 4.16(c).
          “DDAs”: any checking or other demand deposit account maintained by the
Loan Parties (other than any such account if such account is, or all of the
funds and other assets owned by a Loan Party held in such account are, excluded
from the Collateral pursuant to any Security Document). All funds in such DDAs
shall be conclusively presumed to be Collateral and proceeds of Collateral and
the Agents and the Lenders shall have no duty to inquire as to the source of the
amounts on deposit in the DDAs, subject to the Security Documents and the
Intercreditor Agreement.
          “Debt Financing”: the debt financing transactions contemplated under
(a) the Loan Documents, (b) the Second-Lien Term Loan Documents and (c) the
Senior Note Documents, and, in each case, including any Interest Rate Protection
Agreements related thereto.
          “Debt Service Charges”: for any period, the sum of (a) Consolidated
Interest Expense, plus (b) scheduled mandatory principal payments made or
required to be made (after giving effect to any prepayments paid in cash that
reduce the amount of such required payments) on account of Indebtedness of the
Parent Borrower and its consolidated Subsidiaries, including the full amount of
any non-recourse Indebtedness (excluding the obligations hereunder, payments to
reimburse any drawings under any commercial letters of credit, and any payments
on Indebtedness required to be made on the final maturity date thereof, but
including any obligations in respect of Financing Leases), for such period, plus
(c) scheduled mandatory payments on account of Disqualified Capital Stock of the
Parent Borrower and its consolidated Subsidiaries (whether in the nature of
dividends, redemption, repurchase or otherwise) required to be made during such
period, in each case determined on a consolidated basis in accordance with GAAP.
          “Default”: any of the events specified in Section 9, whether or not
any requirement for the giving of notice (other than, in the case of subsection
9(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 9, has been satisfied.
          “Default Notice”: as defined in subsection 9(e).
          “Defaulting Lender”: as defined in subsection 4.8(d)(i).
          “Deposit Account”: any deposit account (as such term is defined in
Article 9 of the UCC or (to the extent governed thereby) any similar provision
of the PPSA).
          “Deteriorating Lender”: any Lender that is a Defaulting Lender or with
respect to which a Lender Default is in effect.

19



--------------------------------------------------------------------------------



 



          “Discount Note”: as defined in subsection 4.6(c)(xi).
          “Disinterested Director”: with respect to any Person and transaction,
a member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
          “Disposition”: as defined in the definition of the term “Asset Sale”
in this subsection 1.1.
          “Disqualified Capital Stock”: any Capital Stock which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) is mandatorily redeemable
in whole or in part prior to the Extending RCF Maturity Date, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for Indebtedness or any
Capital Stock referred to in (a) above prior to the Extending RCF Maturity Date,
or (c) contains any mandatory repurchase obligation which comes into effect
prior to the Extending RCF Maturity Date, provided that any Capital Stock that
would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Capital Stock is convertible, exchangeable or exercisable) the right to require
the issuer thereof to redeem such Capital Stock upon the occurrence of a change
in control or an asset sale shall not constitute Disqualified Capital Stock.
          “Documentary L/C”: as defined in subsection 3.1(a).
          “Dollar Equivalent”: with respect to the principal amount of any
Canadian RCF Loan denominated in Canadian Dollars or the amount of any Canadian
RCF Letters of Credit denominated in Canadian Dollars at any date of
determination thereof, an amount in Dollars equivalent to such principal amount
or such other amount calculated on the basis of the Spot Rate of Exchange.
          “Dollars” and “$”: dollars in lawful currency of the United States of
America.
          “Domestic Subsidiary”: any Subsidiary of the Parent Borrower which is
not a Foreign Subsidiary.
          “Dominion Event”: the determination by the U.S. Administrative Agent
that Available RCF Commitments on any day are less than (A)(x) at all times
prior to both the Non-Extending RCF Maturity Date and the Extending RCF
Commitment Increase Date, $180,000,000 and (y) at all times after the Extending
RCF Commitment Increase Date and prior to the Non-Extending RCF Maturity Date,
the greater of (i) $180,000,000 and (ii) 15.0% of the Total RCF Commitments on
the Extending RCF Commitment Increase Date (after giving effect thereto) and
(B) at all times on or after the Non-Extending RCF Maturity Date, 15.0% of the
Total RCF Commitments on the Non-Extending RCF Maturity Date (after giving
effect to the termination of all Non-Extending RCF Commitments on such date);
provided that the U.S. Administrative Agent has notified the Parent Borrower
thereof; and provided, further, that if the occurrence of a Dominion Event shall
be due solely to a fluctuation in currency exchange rates occurring within the
two (2) Business Day period immediately preceding such occurrence, and

20



--------------------------------------------------------------------------------



 



one or more of the Borrowers, within two (2) Business Days following receipt of
such notice from the U.S. Administrative Agent, repays Loans in an amount such
that the Available RCF Commitments following such payment exceeds (A)(x) at all
times prior to both the Non-Extending RCF Maturity Date and the Extending RCF
Commitment Increase Date, $180,000,000 and (y) at all times after the Extending
RCF Commitment Increase Date and prior to the Non-Extending RCF Maturity Date,
the greater of (i) $180,000,000 and (ii) 15.0% of the Total RCF Commitments on
the Extending RCF Commitment Increase Date (after giving effect thereto) and (B)
at all times on or after the Non-Extending RCF Maturity Date, 15.0% of the Total
RCF Commitments on the Non-Extending RCF Maturity Date (after giving effect to
the termination of all Non-Extending RCF Commitments on such date), a Dominion
Event shall be deemed not to have occurred. The occurrence of a Dominion Event
shall be deemed continuing notwithstanding that Available RCF Commitments may
thereafter exceed the applicable amount described in the preceding sentence
unless and until the Available RCF Commitments exceed (A)(x) at all times at all
times prior to both the Non-Extending RCF Maturity Date and the Extending RCF
Commitment Increase Date, $180,000,000 and (y) at all times after the Extending
RCF Commitment Increase Date and prior to the Non-Extending RCF Maturity Date,
the greater of (i) $180,000,000 and (ii) 15.0% of the Total RCF Commitments on
the Extending RCF Commitment Increase Date (after giving effect thereto) and
(B) at all times on or after the Non-Extending RCF Maturity Date, 15.0% of the
Total RCF Commitments on the Non-Extending RCF Maturity Date (after giving
effect to the termination of all Non-Extending RCF Commitments on such date) for
thirty (30) consecutive days, in which event a Dominion Event shall no longer be
deemed to be continuing; provided that a Dominion Event may not be cured as
contemplated by this sentence more than two times in any four fiscal quarter
period; and provided, further, that a Dominion Event that occurs prior to the
Non-Extending RCF Maturity Date shall not be cured pursuant to this sentence
unless the Available RCF Commitments exceed for thirty (30) consecutive days the
applicable amount required pursuant to the preceding sentence at the time such
Dominion Event occurred.
          “Draft”: at any time, either a depository bill within the meaning of
the Depository Bills and Notes Act (Canada) or a bill of exchange, within the
meaning of the Bills of Exchange Act (Canada), drawn by a Canadian Borrower on a
Canadian Lender and bearing such distinguishing letters and numbers as such
Canadian Lender may determine, but which at such time has not been completed or
accepted by such Canadian Lender.
          “EBITDA”: for any period, the sum of (a) Consolidated Net Income for
such period adjusted (i) to exclude the following items (without duplication) of
income or expense to the extent that such items are included in the calculation
of Consolidated Net Income: (A) Consolidated Interest Expense, (B) any non-cash
expenses and charges, (C) total income tax expense, (D) depreciation expense,
(E) the expense associated with amortization of intangible and other assets
(including amortization or other expense recognition of any costs associated
with asset write-ups in accordance with APB Nos. 16 and 17), (F) non-cash
provisions for reserves for discontinued operations, (G) any extraordinary,
unusual or non-recurring gains or losses or charges or credits, including but
not limited to any expenses relating to the Transaction and any non-recurring or
extraordinary items paid or accrued during such period relating to deferred
compensation owed to any Management Investor that was cancelled, waived or
exchanged in connection with the grant to such Management Investor of the right
to receive or acquire shares of common stock of Holdings or any other Parent
Entity, (H) any gain or loss

21



--------------------------------------------------------------------------------



 



associated with the sale or write-down of assets (other than Rental Fleet) not
in the ordinary course of business, (I) any income or loss accounted for by the
equity method of accounting (except in the case of income to the extent of the
amount of cash dividends or cash distributions actually paid to the Parent
Borrower or any of its Subsidiaries by the entity accounted for by the equity
method of accounting) and (J) fees paid to any Sponsor or any Affiliate of any
Sponsor for the rendering of management consulting, monitoring or financial
advisory services for compensation not to exceed in the aggregate $6,000,000 in
any Fiscal Year and (ii) by reducing EBITDA (as otherwise determined above) by
the amount of all dividends paid by the Parent Borrower during the relevant
period pursuant to any of clauses (c) and (d) of subsection 8.7 (in each case,
unless and to the extent (x) the amount paid with such dividends by Holdings or
any Parent Entity would not, if the respective expense or other item had been
incurred directly by the Parent Borrower, have reduced EBITDA determined in
accordance with the foregoing provisions of this definition or (y) such dividend
is paid by the Parent Borrower in respect of an expense or other item that has
resulted in, or will result in, a reduction of EBITDA, as calculated pursuant to
clause (a) above) plus (b) only with respect to determining compliance with
subsection 8.1 hereof, any Specified Equity Contribution. For the purposes of
calculating EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”), (i) if at any time during such Reference Period (and after
the Closing Date) the Parent Borrower or any of its Subsidiaries shall have made
any Material Disposition, the EBITDA for such Reference Period shall be reduced
by an amount equal to the EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the EBITDA (if negative) attributable thereto
for such Reference Period and (ii) if during such Reference Period (and after
the Closing Date) the Parent Borrower or any of its Subsidiaries shall have made
a Material Acquisition, EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto in accordance with Regulation S-X or in
such other manner acceptable to the U.S. Administrative Agent as if such
Material Acquisition occurred on the first day of such Reference Period. As used
in this definition, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (x) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(y) involves the payment of consideration by the Parent Borrower or any of its
Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
(x) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person and (y) yields gross proceeds to the Parent Borrower or any of its
Subsidiaries in excess of $5,000,000; provided that for any applicable periods
prior to the Closing Date EBITDA shall be determined in respect to the
Recapitalized Business.
          “Eligible Accounts”: those Accounts created by a Qualified Loan Party
in the ordinary course of its business, arising out of its sale, lease or rental
of goods or rendition of services, that comply in all material respects with
each of the representations and warranties respecting Eligible Accounts made in
the Loan Documents, and that are not excluded as ineligible by virtue of one or
more of the excluding criteria set forth below. In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits and
unapplied cash. Eligible Accounts shall not include the following:

22



--------------------------------------------------------------------------------



 



     (a) Accounts that are unpaid on the date which is one-hundred and twenty
(120) days after the date of the original invoice,
     (b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of the total amount of all Accounts owed by that Account Debtor (or its
Affiliates) are deemed ineligible under clause (a) above,
     (c) without duplication, the amount of any credit balances greater than
one-hundred and twenty (120) days past their invoice date with respect to any
Account,
     (d) Accounts with respect to which the Account Debtor is (i) an Affiliate
of any Loan Party (other than a portfolio company of any of the Equity Investors
or their respective Affiliates) or (ii) an employee or agent of any Loan Party
or any Affiliate of such Loan Party (other than a portfolio company of the
Equity Investors or their respective Affiliates),
     (e) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional (other than, for the avoidance of
doubt, a rental or lease basis),
     (f) Accounts that are not payable in Dollars; provided that Eligible
Canadian Accounts may be payable in Canadian Dollars,
     (g) Accounts with respect to which the Account Debtor is a Person other
than a Governmental Authority unless: (i) the Account Debtor (A) is a natural
person with a billing address in the United States or Canada, (B) maintains its
Chief Executive Office in the United States or Canada, or (C) is organized under
the laws of the United States, Canada or any state, territory, province or
subdivision thereof; or (ii) (A) the Account is supported by an irrevocable
letter of credit satisfactory to the U.S. Administrative Agent, in its Permitted
Discretion (as to form, substance, and issuer or domestic confirming bank), that
has been delivered to the U.S. Administrative Agent and is directly drawable by
the U.S. Administrative Agent, or (B) the Account is covered by credit insurance
in form, substance, and amount, and by an insurer, satisfactory to the U.S.
Administrative Agent, in its Permitted Discretion,
     (h) Accounts with respect to which the Account Debtor is the government of
any country or sovereign state other than the United States and Canada, or of
any state, province, municipality, or other political subdivision thereof, or of
any department, agency, public corporation, or other instrumentality thereof,
unless (i) the Account is supported by an irrevocable letter of credit
satisfactory to the U.S. Administrative Agent, in its Permitted Discretion (as
to form, substance, and issuer or domestic confirming bank), that has been
delivered to the U.S. Administrative Agent and is directly drawable by the U.S.
Administrative Agent, or (ii) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the U.S.
Administrative Agent, in its Permitted Discretion,

23



--------------------------------------------------------------------------------



 



     (i) Accounts with respect to which the Account Debtor is (i) the federal
government of Canada or any department, agency or instrumentality of Canada or
(ii) the federal government of the United States or any department, agency or
instrumentality of the United States (exclusive, in the case of clause (ii), of
Accounts with respect to which the applicable Loan Party has complied, to the
reasonable satisfaction of the U.S. Administrative Agent, with the Assignment of
Claims Act of 1940 (31 USC Section 3727)),
     (j) Accounts with respect to which the Account Debtor is any state
government of the United States or any department, agency, municipality or
political subdivision thereof (exclusive, however, of Accounts with respect to
which the applicable Loan Party has complied, to the reasonable satisfaction of
the U.S. Administrative Agent, with the state law (if any) that is the
substantial equivalent of the Assignment of Claims Act of 1940 (31 USC
Section 3727)), unless (i) the Account is supported by an irrevocable letter of
credit satisfactory to the U.S. Administrative Agent, in its Permitted
Discretion (as to form, substance, and issuer or domestic confirming bank), that
has been delivered to the U.S. Administrative Agent and is directly drawable by
the U.S. Administrative Agent, or (ii) the Account is covered by credit
insurance in form, substance, and amount, and by an insurer, satisfactory to the
U.S. Administrative Agent, in its Permitted Discretion,
     (k) (i) Accounts with respect to which the Account Debtor is a creditor of
any Loan Party or any Subsidiary of a Loan Party, has or has asserted a right of
setoff, or has disputed its obligation to pay all or any portion of the Account,
to the extent of such claim, right of setoff, or dispute, (ii) Accounts which
are subject to a rebate that has been earned but not taken or a chargeback, to
the extent of such rebate or chargeback, (iii) Accounts that comprise service
charges or finance charges and (iv) Accounts less than one-hundred and twenty
(120) days past the original invoice date related to invoices that have been
partially paid,
     (l) Accounts with respect to an Account Debtor whose total obligations
owing to the Borrowers exceed 10% of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by the U.S.
Administrative Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit,
     (m) Accounts with respect to which the Account Debtor is not Solvent, is
subject to a proceeding related thereto, has gone out of business, or as to
which a Loan Party has received notice of an imminent proceeding related to such
Account Debtor not being or alleged not to be Solvent or which proceeding is
reasonably likely to result in a material impairment of the financial condition
of such Account Debtor,
     (n) Accounts with respect to which the Account Debtor is located in a
state, province or jurisdiction (e.g., New Jersey, Minnesota, West Virginia and
Canadian provinces) that requires, as a condition to access to the courts of
such jurisdiction, that a

24



--------------------------------------------------------------------------------



 



creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the applicable
Loan Party has so qualified, filed such reports or forms, or taken such actions
(and, in each case, paid any required fees or other charges). The foregoing
shall not apply to the extent that the applicable Loan Party may qualify
subsequently as a foreign entity authorized to transact business in such state
or jurisdiction and gain access to such courts, without incurring any cost or
penalty viewed by the U.S. Administrative Agent, in its Permitted Discretion, to
be material in amount, and such later qualification cures any access to such
courts to enforce payment of such Account (including, for greater certainty, the
requirement for a creditor to extra-provincially register in a province or
territory of Canada for such purposes),
     (o) Accounts, the collection of which the U.S. Administrative Agent, in its
Permitted Discretion, believes to be doubtful by reason of the Account Debtor’s
financial condition, upon notice thereof to the Parent Borrower,
     (p) Accounts that are not subject to a valid and perfected first priority
Lien in favor of the U.S. Collateral Agent or the Canadian Collateral Agent, as
applicable, pursuant to a Security Document (as and to the extent provided
therein (it being agreed that in no event shall any Excluded Assets be deemed to
be Eligible Accounts hereunder)),
     (q) Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor, or
     (r) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Loan Party of the subject contract for goods or services.
          “Eligible Canadian Accounts”: the Eligible Accounts owned by the
Canadian Borrowers and the Qualified Canadian Subsidiary Guarantors.
          “Eligible Canadian Inventory”: the Eligible Inventory owned by the
Canadian Borrowers and the Qualified Canadian Subsidiary Guarantors.
          “Eligible Canadian Rental Fleet”: the Eligible Rental Fleet owned by
the Canadian Borrowers and the Qualified Canadian Subsidiary Guarantors.
          “Eligible Inventory”: the gross dollar value (valued at the lower of
cost or market value) of the Inventory of the Qualified Loan Parties located in
any jurisdiction of the United States or Canada which is readily marketable and
is then currently being held for resale in the ordinary course of business and
conforms in all material respects to the representations and warranties
contained in the Loan Documents, and that are not excluded by virtue of one or
more of the excluding criteria set forth below. Eligible Inventory shall not
include the following:
     (a) any supplies (other than raw materials), spare parts, shipping
materials, goods returned or rejected (except to the extent that such returned
or rejected goods

25



--------------------------------------------------------------------------------



 



continue to conform in all material respects to the representations and
warranties contained in the Loan Documents) by customers and goods to be
returned to suppliers,
     (b) any Inventory held on consignment,
     (c) any Inventory which has been shipped to a customer, even if on a
consignment or “sale or return” basis,
     (d) any Inventory to the extent that a Qualified Loan Party has taken a
reserve, but only to the extent of such reserve,
          (e) any Inventory not subject to a valid and perfected first-priority
Lien in favor of the U.S. Collateral Agent or the Canadian Collateral Agent, as
applicable, pursuant to a Security Document (as and to the extent provided
therein (it being understood and agreed that in no event shall any of the
Excluded Assets be deemed to be Eligible Inventory hereunder)),
     (f) any Inventory not produced in compliance with the applicable
requirements of the Fair Labor Standards Act,
     (g) any fuel, or
     (h) any Inventory classified as “dead and overstock inventory” not already
reserved for pursuant to clause (d) above.
          “Eligible Rental Fleet”: Rental Fleet of the Qualified Loan Parties
held for renting in the ordinary course of the Loan Parties’ business, that
complies in all material respects with each of the representations and
warranties respecting Eligible Rental Fleet made in the Loan Documents, and that
is not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below. In determining the amount to be so included, Rental Fleet shall
be valued at the lower of cost or market on a basis consistent with the Loan
Parties’ historical accounting practices and shall be net of any unrecorded
rebates. An item of Rental Fleet shall not be included in Eligible Rental Fleet
if:
     (a) a Loan Party does not have good and valid title thereto,
     (b) it is not either (i) located at one of the locations in the United
States or Canada set forth on Schedule D, as the same may be modified from time
to time by notice to the U.S. Administrative Agent, or (ii) on lease with a
customer in the ordinary course of business and located in the United States or
Canada,
     (c) it is not subject to a valid and perfected first priority Lien in favor
of the U.S. Collateral Agent or the Canadian Collateral Agent, as applicable,
pursuant to a Security Document; (as and to the extent provided therein (it
being agreed that in no event shall any Excluded Assets be deemed to be Eligible
Rental Fleet hereunder)); provided that this clause (c) will not apply to Rental
Fleet represented by a certificate of title (such Rental Fleet being subject to
clause (h) below); provided, further, that, it shall not be necessary to
identify the Vehicle Identification Numbers with respect to Rental

26



--------------------------------------------------------------------------------



 



Fleet located in Canada in any PPSA filings as a prerequisite for such Rental
Fleet to constitute “Eligible Rental Fleet” hereunder;
     (d) it consists of goods rejected by a Loan Party’s customers,
     (e) it consists of goods that are obsolete, unmerchantable or slow moving,
     (f) it is damaged or defective and (i) is not repairable and (ii) is
classified as “outside” shop unless payables are reserved; provided that, this
clause (f) will not apply to Rental Fleet that is classified as inside or
outside the shop for less than sixty (60) days,
     (g) it is not available to rent to customers of a Loan Party in the
ordinary course of business, or
     (h) it is U.S. Rental Fleet represented by a certificate of title unless
(i) during the 120-day period following the Closing Date, a Loan Party has
delivered the certificate of title for such Rental Fleet to the U.S. Collateral
Agent (or its agents) and (ii) to the extent necessary to perfect a security
interest in such Rental Fleet, for all periods thereafter, a Loan Party has
caused the certificate of title for such Rental Fleet to be registered with the
applicable Governmental Authority showing “Deutsche Bank AG, New York Branch, as
U.S. Collateral Agent” or “Deutsche Bank AG, Canada Branch, as Canadian
Collateral Agent”, as applicable, (or a trustee or agent reasonably acceptable
to the U.S. Collateral Agent or Canadian Collateral Agent, as applicable) as a
lienholder thereon, such that such Rental Fleet is subject to a valid and
perfected first priority Lien in favor of the U.S. Collateral Agent or the
Canadian Collateral Agent, as applicable (or such certificate of title or the
requisite application therefor has been submitted to the applicable Governmental
Authority for such registration or for issuance of such certificate of title as
so registered).
          “Eligible Unbilled Accounts”: Accounts (which are Eligible Accounts
except for their failure to comply with clause (q) of the definition of Eligible
Accounts) (a) which have not been billed but for which services have been
rendered, (b) which have not been billed solely because either (i) the services
were rendered pursuant to a customer agreement which provides for monthly
billing at a date other than month-end, or (ii) the services were rendered
pursuant to a customer agreement which provides for billing at the completion of
the rental term, and such rental term has not yet ended and (c) which shall be
billed not more than thirty (30) days after such Account is first included on
the Borrowing Base Certificate or otherwise reported to the U.S. Administrative
Agent as Collateral.
          “Eligible U.S. Accounts”: the Eligible Accounts owned by the U.S.
Borrowers and the Qualified U.S. Subsidiary Guarantors.
          “Eligible U.S. Inventory”: the Eligible Inventory owned by the U.S.
Borrowers and the Qualified U.S. Subsidiary Guarantors.
          “Eligible U.S. Rental Fleet”: the Eligible Rental Fleet owned by the
U.S. Borrowers and the Qualified U.S. Subsidiary Guarantors.

27



--------------------------------------------------------------------------------



 



          “Environmental Costs”: any and all costs or expenses (including
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, fines, penalties, damages,
settlement payments, judgments and awards), of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way relating to, any
actual or alleged violation of, noncompliance with or liability under any
Environmental Laws. Environmental Costs include any and all of the foregoing,
without regard to whether they arise out of or are related to any past, pending
or threatened proceeding of any kind.
          “Environmental Laws”: any and all U.S., Canadian or foreign federal,
state, provincial, territorial, foreign, local or municipal laws, rules, orders,
enforceable guidelines, orders-in-council, regulations, statutes, ordinances,
codes, decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment, as have
been, or now or at any relevant time hereafter are, in effect.
          “Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any Environmental Law.
          “Equipment”: any equipment owned by or leased to the Parent Borrower
or any of its Subsidiaries that is revenue earning equipment, or is classified
as “revenue earning equipment” in the consolidated financial statements of the
Parent Borrower, including any such equipment consisting of (i) backhoes,
dozers, excavators, forklifts, loaders, scissors, tractors, trenchers, trucks
and trailers or other similar equipment, (ii) construction, industrial,
commercial and office equipment, (iii) earthmoving, material handling,
compaction, aerial and electrical equipment, (iv) air compressors, pumps and
small tools and (v) other personal property.
          “Equity Financing”: the direct or indirect cash investment received by
ACNA from the Sponsors and/or one or more Affiliates of either Sponsor and (if
so determined by the Sponsors) one or both of the Sellers and/or one or more
affiliates of the Sellers and (if so determined by the Sponsors) one or more
other investors in an aggregate amount of at least $500,000,000 in accordance
with the provisions of the Recapitalization Agreement.
          “Equity Investors”: the Sponsors, the Sellers and each other person
that made a direct or indirect equity investment in ACNA on the Closing Date.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eurocurrency Base Rate”: with respect to each day during each
Interest Period pertaining to a Eurocurrency Loan, the rate per annum determined
by the U.S. Administrative Agent to be the arithmetic mean (rounded to the
nearest 1/100th of 1%) of the offered rates for deposits in Dollars with a term
comparable to such Interest Period that appears on the Telerate British Bankers
Assoc. Interest Settlement Rates Page (as defined below) at approximately
11:00 A.M., London time, on the second full Business Day preceding the first day
of such Interest Period; provided, however, that if there shall at any time no
longer exist a Telerate

28



--------------------------------------------------------------------------------



 



British Bankers Assoc. Interest Settlement Rates Page, “Eurocurrency Base Rate”
shall mean, with respect to each day during each Interest Period pertaining to a
Eurocurrency Loan, the rate per annum equal to the rate at which the U.S.
Administrative Agent is offered deposits in Dollars at or about 10:00 A.M., New
York City time, two (2) Business Days prior to the beginning of such Interest
Period in the interbank eurocurrency market where the eurocurrency and foreign
currency and exchange operations in respect of Dollars are then being conducted
for delivery on the first day of such Interest Period for the number of days of
such Interest Period and in an amount comparable to the amount of its
Eurocurrency Loan to be outstanding during such Interest Period. “Telerate
British Bankers Assoc. Interest Settlement Rates Page” shall mean the display
designated as Page 3750 on the Telerate System (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market).
          “Eurocurrency Loans”: Loans the rate of interest applicable to which
is based upon the Eurocurrency Rate.
          “Eurocurrency Rate”: with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, a rate per annum determined for such
day in accordance with the following formula (rounded upward to the nearest
1/100th of 1%):
Eurocurrency Base Rate

1.00 -Eurocurrency Reserve Requirements
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the rates (expressed
as a decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
          “Event of Default”: any of the events specified in Section 9, provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition specified in Section 9, has been satisfied.
          “Exchange Act”: the Securities Exchange Act of 1934, as amended from
time to time.
          “Excluded Assets”: as defined in the U.S. Guarantee and Collateral
Agreement and the Canadian Security Agreement.
          “Extending Canadian RC Facility”: the revolving credit facility
available to the Canadian Borrowers, the U.S. Borrowers and Canadian Finco
hereunder pursuant to subsection 2.1(b)(I).
          “Extending Canadian RCF Commitment”: with respect to each Extending
Canadian RCF Lender, the commitment of such Extending Canadian RCF Lender
hereunder to make Extensions of Credit to the Borrowers in the amount set forth
opposite its name on

29



--------------------------------------------------------------------------------



 



Schedule A hereto and/or set forth in the Register from time to time, as the
same may subsequently be increased pursuant to subsection 2.6.
          “Extending Canadian RCF Commitment Percentage”: of any Extending
Canadian RCF Lender at any time shall be that percentage which is equal to a
fraction (expressed as a percentage) the numerator of which is the Extending
Canadian RCF Commitment of such Extending Canadian RCF Lender at such time and
the denominator of which is the Total Extending Canadian RCF Commitment at such
time, provided that if any such determination is to be made after the Total
Extending Canadian RCF Commitment (and the related Extending Canadian RCF
Commitments of the Extending Canadian RCF Lenders) has (or have) terminated, the
determination of such percentages shall be made immediately before giving effect
to such termination.
          “Extending Canadian RCF Commitment Period”: the period from and
including the Restatement Effective Date to but not including the Extending RCF
Maturity Date, or such earlier date as the Extending Canadian RCF Commitments
shall terminate as provided herein.
          “Extending Canadian RCF L/C Obligation Exposure”: at any time, the
aggregate amount of all Canadian RCF L/C Obligations at such time allocated to
the Extending Canadian RCF Commitments in accordance with subsection 3.1.
          “Extending Canadian RCF Lender”: each Lender which has an Extending
Canadian RCF Commitment (without giving effect to any termination of the Total
Extending Canadian RCF Commitment if there is any outstanding Extending Canadian
RCF L/C Obligation Exposure) or which has (or has any Non-Canadian Affiliate
which has) any outstanding Extending Canadian RCF Loans (or an Extending
Canadian RCF Commitment Percentage in any then outstanding Extending Canadian
RCF L/C Obligation Exposure). Unless the context otherwise requires, each
reference in this Agreement to an Extending Canadian RCF Lender includes each
Extending Canadian RCF Lender and shall include references to any Affiliate of
any such Lender (including any Non-Canadian Affiliate, as applicable) which is
acting as an Extending Canadian RCF Lender.
          “Extending Canadian RCF Loan”: as defined in subsection 2.1(b)(I).
          “Extending Commitment Fee Rate”: as set forth on the Pricing Grid
based upon the Average Extending RCF Loan Utilization calculated by the U.S.
Administrative Agent for the respective three-month period for each such period.
          “Extending Letter of Credit”: as defined in subsection 3.4(a).
          “Extending RCF Commitment”: each Extending U.S. RCF Commitment and
each Extending Canadian RCF Commitment.
          “Extending RCF Commitment Increase Date”: the first date on which an
Additional Extending RCF Commitment Agreement is entered into pursuant to
subsection 2.6 for the purpose of increasing or providing new Extending RCF
Commitments other than in connection with the conversion of Non-Extending RCF
Commitments into Extending RCF Commitments pursuant to subsection 2.6.

30



--------------------------------------------------------------------------------



 



          “Extending RCF Commitment Period”: the period from and including the
Restatement Effective Date to but not including the Extending RCF Maturity Date,
or such earlier date as the Extending RCF Commitments shall terminate as
provided herein.
          “Extending RCF Lender”: each Extending U.S. RCF Lender and each
Extending Canadian RCF Lender.
          “Extending RCF Maturity Date”: August 30, 2013.
          “Extending RCF Loan”: each Extending U.S. RCF Loan and each Extending
Canadian RCF Loan.
          “Extending U.S. RC Facility”: the revolving credit facility available
to the U.S. Borrowers hereunder pursuant to subsection 2.1(a)(I).
          “Extending U.S. RCF Commitment”: with respect to each Extending U.S.
RCF Lender, the commitment of such Extending U.S. RCF Lender hereunder to make
Extensions of Credit to the U.S. Borrowers in the amount set forth opposite its
name on Schedule A hereto and/or set forth in the Register from time to time, as
the same may subsequently be increased pursuant to subsection 2.6.
          “Extending U.S. RCF Commitment Period”: the period from and including
the Restatement Effective Date to but not including the Extending RCF Maturity
Date, or such earlier date as the Extending U.S. RCF Commitments shall terminate
as provided herein.
          “Extending U.S. RCF Commitment Percentage”: of any Extending U.S. RCF
Lender at any time shall be that percentage which is equal to a fraction
(expressed as a percentage) the numerator of which is the Extending U.S. RCF
Commitment of such Extending U.S. RCF Lender at such time and the denominator of
which is the Total Extending U.S. RCF Commitment at such time, provided that if
any such determination is to be made after the Total Extending U.S. RCF
Commitment (and the related Extending U.S. RCF Commitments of the Extending U.S.
RCF Lenders) has (or have) terminated, the determination of such percentages
shall be made immediately before giving effect to such termination.
          “Extending U.S. RCF L/C Obligation Exposure”: at any time, the
aggregate amount of all U.S. RCF L/C Obligations at such time allocated to the
Extending U.S. RCF Commitments in accordance with subsection 3.1.
          “Extending U.S. RCF Lender”: each Lender which has an Extending U.S.
RCF Commitment (without giving effect to any termination of the Total Extending
U.S. RCF Commitment if there is any outstanding Extending U.S. RCF L/C
Obligation Exposure) or which has any outstanding Extending U.S. RCF Loans (or
an Extending U.S. RCF Commitment Percentage in any then outstanding Extending
U.S. RCF L/C Obligation Exposure). Unless the context otherwise requires, each
reference in this Agreement to an Extending U.S. RCF Lender includes each
Extending U.S. RCF Lender and shall include references to any Affiliate of any
such Lender which is acting as an Extending U.S. RCF Lender.
          “Extending U.S. RCF Loan”: as defined in subsection 2.1(a)(I).

31



--------------------------------------------------------------------------------



 



          “Extension of Credit”: as to any Lender, the making of, or, in the
case of subsection 2.4(d)(ii), participation in, a Loan by such Lender or the
issuance of, or participation in, a Letter of Credit by such Lender.
          “Facility”: each of the Commitments and the Extensions of Credit made
thereunder.
          “Federal Funds Effective Rate”: as defined in the definition of the
term “ABR” in this subsection 1.1.
          “Financing Lease”: any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.
          “FIRREA”: the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended from time to time.
          “First Lien Intercreditor Agreement”: shall mean the Intercreditor
Agreement executed by Holdings, Parent Borrower, RSC, each other U.S. Loan Party
from time to time party thereto, the U.S. Collateral Agent and the collateral
agent under any First Lien Last Out Note Indenture, substantially in the form of
Exhibit N, as the same may be amended, supplemented, waived or otherwise
modified from time to time in accordance with the terms hereof and thereof.
          “First Lien Last Out Note Indenture”: each indenture governing the
First Lien Last Out Notes, among the Parent Borrower and RSC, as co-issuers, the
guarantors from time to time party thereto and the trustee thereunder, as the
same may be amended, supplemented, waived or otherwise modified from time to
time in accordance the terms thereof and with subsection 8.13.
          “First Lien Last Out Note Documents”: each First Lien Last Out Note
Indenture, the First Lien Last Out Notes, the First Lien Last Out Security
Documents and each other document or agreement relating to the issuance of the
First Lien Last Out Notes, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with the terms thereof and
subsection 8.13.
          “First Lien Last Out Notes”: senior secured notes of the Parent
Borrower and RSC issued pursuant to any First Lien Last Out Note Indenture, as
the same may be exchanged for substantially similar senior secured notes that
have been registered under the Securities Act or that otherwise do not contain a
restrictive legend, and as the same or such substantially similar notes may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof and subsection 8.13.
          “First Lien Last Out Security Documents”: the collective reference to
each security agreement, pledge agreement, mortgage, deed of trust, collateral
agreement, instrument or other document granting or perfecting a Lien on any
asset or assets of any Person to secure the obligations and liabilities of the
U.S. Loan Parties under the First Lien Last Out Note Documents.

32



--------------------------------------------------------------------------------



 



          “first priority”: means, with respect to any Lien purported to be
created in any Collateral pursuant to any Security Document, that such Lien is
the most senior Lien to which such Collateral is subject (subject to Permitted
Liens).
          “Fiscal Period”: means each fiscal month of Holdings and its
Subsidiaries as described on Schedule C.
          “Fiscal Year”: any period of twelve (12) consecutive months ending on
December 31 of any calendar year.
          “Foreign Pension Plan”: a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which the Parent
Borrower or a Subsidiary sponsors or maintains, or to which it makes or is
obligated to make contributions.
          “Foreign Plan”: each Foreign Pension Plan, deferred compensation or
other retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Parent Borrower or any of its Subsidiaries, other than any such plan, fund,
program, agreement or arrangement sponsored by a Governmental Authority.
          “Foreign Subsidiary”: any Subsidiary of the Parent Borrower which is
organized and existing under the laws of any jurisdiction outside of the United
States of America or that is a Foreign Subsidiary Holdco. For the avoidance of
doubt, any Subsidiary of the Parent Borrower which is organized and existing
under the laws of Puerto Rico shall be a Foreign Subsidiary.
          “Foreign Subsidiary Holdco”: any Subsidiary of the Parent Borrower, so
long as such Subsidiary has no material assets other than securities of one or
more Foreign Subsidiaries and Indebtedness issued by such Foreign Subsidiaries
(or Subsidiaries thereof), and other assets relating to an ownership interest in
any such securities, Indebtedness or Subsidiaries.
          “GAAP”: with respect to subsection 4.4(c) and the covenants contained
in subsections 8.1 and 8.2 and all defined terms relating thereto and the
defined term “Company Material Adverse Effect”, generally accepted accounting
principles in the United States of America in effect on the Closing Date, and,
for all other purposes under this Agreement, generally accepted accounting
principles in the United States of America in effect from time to time.
          “GE”: General Electric Capital Corporation.
          “General Intangibles”: “general intangibles” (as such term is defined
in Article 9 of the UCC or (to the extent governed thereby) any similar
provision of the PPSA), including payment intangibles, contract rights, rights
to payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names, trade secrets, trademarks,
servicemarks, copyrights, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium

33



--------------------------------------------------------------------------------



 



rebates, tax refunds, and tax refund claims, and any and all supporting
obligations in respect thereof, and any other personal property other than
Accounts, Deposit Accounts, goods, Investment Property, and Negotiable
Collateral.
          “Goods”: goods as such term is defined in Article 9 of the UCC or (to
the extent governed thereby) any similar provision of the PPSA.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Parent Borrower in good faith.
          “Guaranteed Creditors”: each Administrative Agent, each Collateral
Agent, each Issuing Lender, the Lenders and each party (other than any Loan
Party) party to an Interest Rate Protection Agreement or Permitted Hedging
Agreement to the extent such party constitutes a Secured Party under the
Security Documents.
          “Guarantor Obligations”: as defined in the U.S. Guarantee and
Collateral Agreement as though Holdings were a Guarantor thereunder.
          “Guarantors”: the collective reference to Holdings, the U.S. Borrowers
(solely with respect to the obligations of the Canadian Borrowers hereunder and
under each other Loan Document) and each Subsidiary of the Parent Borrower
(other than (a) a Borrower, (b) any

34



--------------------------------------------------------------------------------



 



Foreign Subsidiary (excluding any Canadian Subsidiary Guarantor) and (c) any
Subsidiary of a Foreign Subsidiary (excluding any Canadian Subsidiary
Guarantor)), which is from time to time party to the U.S. Guarantee and
Collateral Agreement or the Canadian Guarantee Agreement, as applicable;
individually, a “Guarantor”.
          “Holdings”: as defined in the Preamble hereto.
          “Immaterial Subsidiary”: any Subsidiary that (i) had less than
$5,000,000 of annual revenues and less than $5,000,000 of assets and (ii) has
been designated as such by the Parent Borrower in a written notice delivered to
the U.S. Administrative Agent (other than any such Subsidiary as to which the
Parent Borrower has revoked such designation by written notice to the U.S.
Administrative Agent); provided that at no time shall the Immaterial
Subsidiaries so designated by the Parent Borrower have annual revenues or assets
in excess of $10,000,000 in the aggregate.
          “Indebtedness”: of any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under Financing Leases,
(d) all obligations of such Person in respect of letters of credit, bankers’
acceptances or bank guarantees issued or created for the account of such Person,
(e) for purposes of subsection 8.2 and subsection 9(e) only, all obligations of
such Person in respect of interest rate protection agreements, interest rate
futures, interest rate options, interest rate caps and any other interest rate
hedge arrangements and (f) all indebtedness or obligations of the types referred
to in the preceding clauses (a) through (e) to the extent secured by any Lien on
any property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.
          “Individual Extending Canadian RCF Lender Exposure”: of any Extending
Canadian RCF Lender, at any time, the sum of (a) the aggregate principal amount
of all Extending Canadian RCF Loans made by such Extending Canadian RCF Lender
(using the Dollar Equivalent thereof in the case of any such Extending Canadian
RCF Loans denominated in Canadian Dollars) and then outstanding and (b) such
Extending Canadian RCF Lender’s Extending Canadian RCF Commitment Percentage
multiplied by the outstanding Extending Canadian RCF L/C Obligation Exposure
(using the Dollar Equivalent thereof in the case of Extending Canadian RCF L/C
Obligation Exposure relating to Canadian RCF Letters of Credit denominated in
Canadian Dollars) at such time.
          “Individual Extending U.S. RCF Lender Exposure”: of any Extending U.S.
RCF Lender, at any time, the sum of (a) the aggregate principal amount of all
Extending U.S. RCF Loans made by such Extending U.S. RCF Lender and then
outstanding, (b) such Extending U.S. RCF Lender’s Extending U.S. RCF Commitment
Percentage multiplied by the outstanding Extending U.S. RCF L/C Obligation
Exposure at such time and (c) such Extending U.S. RCF Lender’s Extending U.S.
RCF Commitment Percentage of the Swing Line Loans then outstanding.

35



--------------------------------------------------------------------------------



 



          “Individual Lender Exposure”: of any RCF Lender, at any time, the sum
of such Lender’s (a) Individual Extending U.S. RCF Lender Exposure,
(b) Individual Non-Extending U.S. RCF Lender Exposure, (c) Individual Extending
Canadian RCF Lender Exposure and (d) Individual Non-Extending Canadian RCF
Lender Exposure.
          “Individual Non-Extending Canadian RCF Lender Exposure”: of any
Non-Extending Canadian RCF Lender, at any time, the sum of (a) the aggregate
principal amount of all Non-Extending Canadian RCF Loans made by such
Non-Extending Canadian RCF Lender (using the Dollar Equivalent thereof in the
case of any such Non-Extending Canadian RCF Loans denominated in Canadian
Dollars) and then outstanding and (b) such Non-Extending Canadian RCF Lender’s
Non-Extending Canadian RCF Commitment Percentage multiplied by the outstanding
Non-Extending Canadian RCF L/C Obligation Exposure (using the Dollar Equivalent
thereof in the case of Non-Extending Canadian RCF L/C Obligation Exposure
relating to Canadian RCF Letters of Credit denominated in Canadian Dollars) at
such time.
          “Individual Non-Extending U.S. RCF Lender Exposure”: of any
Non-Extending U.S. RCF Lender, at any time, the sum of (a) the aggregate
principal amount of all Non-Extending U.S. RCF Loans made by such Non-Extending
U.S. RCF Lender and then outstanding and (b) such Non-Extending U.S. RCF
Lender’s Non-Extending U.S. RCF Commitment Percentage multiplied by the
outstanding Non-Extending U.S. RCF L/C Obligation Exposure at such time.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: all United States and foreign patents, patent
applications, trademarks, trademark applications, trade names, copyrights,
technology, know-how and processes.
          “Intercreditor Agreement”: the Intercreditor Agreement dated as of the
date hereof among the U.S. Collateral Agent, the collateral agent under the
Second-Lien Term Loan Credit Agreement, and certain of the Loan Parties, as the
same may be amended, modified and/or supplemented from time to time in
accordance with the terms thereof.
          “Interest Payment Date”: (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding, and
the final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period and (c) as to any Eurocurrency Loan having an Interest Period longer than
three (3) months, (i) each day which is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and (ii) the last day of
such Interest Period.
          “Interest Period”: with respect to any Eurocurrency Loan:
     (a) initially, the period commencing on the borrowing or conversion date,
as the case may be, with respect to such Eurocurrency Loan and ending one (1),
two (2),

36



--------------------------------------------------------------------------------



 



three (3) or six (6) months (or nine (9) or twelve (12) months, to the extent
agreed to by all Lenders of the respective Tranche of such Loan) thereafter, as
selected by the applicable Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and
     (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one
(1), two (2), three (3) or six (6) months (or nine (9) or twelve (12) months, to
the extent agreed to by all Lenders of the respective Tranche of such Loan)
thereafter, as selected by the applicable Borrower by irrevocable notice to the
U.S. Administrative Agent or the Canadian Administrative Agent, as applicable,
not less than three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) any Interest Period that would otherwise extend beyond the respective
RCF Maturity Date for any Loans shall (for all purposes other than subsection
4.12) end on the respective RCF Maturity Date for such Loans;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
     (iv) the applicable Borrower shall select Interest Periods so as not to
require a scheduled payment of any Eurocurrency Loan during an Interest Period
for such Loan.
          “Interest Rate Protection Agreement”: any interest rate protection
agreement, interest rate future, interest rate option, interest rate cap or
collar or other interest rate hedge arrangement in form and substance, and for a
term, reasonably satisfactory to the U.S. Administrative Agent, to or under
which the Parent Borrower or any of its Subsidiaries is or becomes a party or a
beneficiary.
          “Inventory”: inventory as such term is defined in Article 9 of the UCC
or (to the extent governed thereby) any similar provision of the PPSA.
          “Investment”: as defined in subsection 8.8.
          “Investment Company Act”: the Investment Company Act of 1940, as
amended from time to time.

37



--------------------------------------------------------------------------------



 



          “Investment Property”: “investment property” (as such term is defined
in Article 9 of the UCC) or (to the extent governed thereby) the PPSA, and any
and all supporting obligations in respect thereof.
          “Investors”: as defined in the definition of “Recapitalization
Agreement”.
          “Issuing Lender”: any Canadian RCF Issuing Lender and any U.S. RCF
Issuing Lender.
          “JPMorgan”: J.P. Morgan Securities Inc., in its individual capacity,
and any successor corporation thereto by merger, consolidation or otherwise.
          “Judgment Conversion Date”: as defined in subsection 11.8.
          “Judgment Currency”: as defined in subsection 11.8.
          “L/C Fee Payment Date”: with respect to any Letter of Credit, the last
day of each March, June, September and December to occur after the date of
issuance thereof to and including the first such day to occur on or after the
date of expiry thereof; provided that if any L/C Fee Payment Date would
otherwise occur on a day that is not a Business Day, such L/C Fee Payment Date
shall be the immediately preceding Business Day.
          “L/C Fees”: as defined in subsection 3.3.
          “L/C Obligations”: the U.S. RCF L/C Obligations and the Canadian RCF
L/C Obligations.
          “L/C Participants”: the U.S. RCF L/C Participants and the Canadian RCF
L/C Participants.
          “L/C Request”: a letter of credit request in the form of Exhibit D
attached hereto or, in such other form as the respective Issuing Lender may
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.
          “Lead Arrangers”: DBSI, BOA, JPMorgan and Wells, as Joint Lead
Arrangers and Joint Bookrunners.
          “Lender Default”: (i) the wrongful refusal (which has not been
retracted) of a Lender or the failure of such Lender to make a Loan required to
be made by it hereunder or to fund a Mandatory RCF Loan Borrowing, Extending
U.S. RCF Loan or a participation in outstanding Swing Line Loans required to be
made by it under subsection 2.4(c) or (d), as the case may be, or to fund its
portion of any unreimbursed payment under subsection 3.4(a), (ii) such Lender
having become the subject of a bankruptcy, insolvency or receivership proceeding
or a takeover by a regulatory authority, (iii) such Lender having notified any
Borrower, the Administrative Agent, the Swing Line Lender, any Issuing Lender
and/or any Credit Party (x) that it does not intend to comply with its
obligations under subsections 2.1, 2.4(c), 2.4(d) or 3.4 in circumstances where
such non-compliance would constitute a breach of such Lender’s obligations under
the respective subsection or (y) that any of the events described in preceding

38



--------------------------------------------------------------------------------



 



clause (ii) apply to such Lender, (iv) any Affiliate of such Lender that has
“control” (within the meaning provided in the definition of “Affiliate”) of such
Lender having become the subject of a bankruptcy, insolvency or receivership
proceeding or a takeover by a regulatory authority, (v) any previously cured
“Lender Default” of such Lender under this Agreement, unless such Lender Default
has ceased to exist for a period of at least 90 consecutive days or (vi) any
default by such Lender with respect to its obligations under any other credit
facility to which it is a party which the Swing Line Lender, any Issuing Lender
or the Administrative Agent believes in good faith has occurred and is
continuing.
          “Lenders”: the several banks and other financial institutions from
time to time parties to this Agreement together with, in each case, any
affiliate of any such bank or financial institution through which such bank or
financial institution elects, by notice to the U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, and the Borrowers, to make any RCF
Loans, Swing Line Loans or Letters of Credit available to any Borrower, provided
that for all purposes of voting or consenting with respect to (a) any amendment,
supplementation or modification of any Loan Document, (b) any waiver of any of
the requirements of any Loan Document or any Default or Event of Default and its
consequences or (c) any other matter as to which a Lender may vote or consent
pursuant to subsection 11.1 hereof, the bank or financial institution making
such election shall be deemed the “Lender” rather than such affiliate, which
shall not be entitled to so vote or consent.
          “Letter of Credit Back-Stop Arrangements” as defined in subsection
3.10.
          “Letters of Credit” or “L/Cs”: the U.S. RCF Letters of Credit and the
Canadian RCF Letters of Credit.
          “Lien”: any mortgage, pledge, hypothecation, assignment, security
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement and any
Financing Lease having substantially the same economic effect as any of the
foregoing).
          “Liquidity Event”: the determination by the U.S. Administrative Agent
that Available RCF Commitments on any day are less than (A)(x) at all times
prior to both the Non-Extending RCF Maturity Date and the Extending RCF
Commitment Increase Date, $140,000,000 and (y) at all times after the Extending
RCF Commitment Increase Date and prior to the Non-Extending RCF Maturity Date,
the greater of (i) $140,000,000 and (ii) 12.5% of the Total RCF Commitments on
the Extending RCF Commitment Increase Date (after giving effect thereto) and
(B) at all times on or after the Non-Extending RCF Maturity Date, 12.5% of the
Total RCF Commitments on the Non-Extending RCF Maturity Date (after giving
effect to the termination of all Non-Extending RCF Commitments on such date);
provided that the U.S. Administrative Agent has notified the Parent Borrower
thereof; and provided, further, that if the occurrence of a Liquidity Event
shall be due solely to a fluctuation in currency exchange rates occurring within
the two (2) Business Day period immediately preceding such occurrence, and one
or more of the Borrowers, within two (2) Business Days following receipt of such
notice from the U.S. Administrative Agent, repay Loans in an amount such that
the Available RCF Commitments following such payment exceed (A)(x) at all times
prior to both the Non-

39



--------------------------------------------------------------------------------



 



Extending RCF Maturity Date and the Extending RCF Commitment Increase Date,
$140,000,000 and (y) at all times after the Extending RCF Commitment Increase
Date and prior to the Non-Extending RCF Maturity Date, the greater of (i)
$140,000,000 and (ii) 12.5% of the Total RCF Commitments on the Extending
Commitment Increase Date (after giving effect thereto) and (B) at all times on
or after the Non-Extending RCF Maturity Date, 12.5% of the Total RCF Commitments
on the Non-Extending RCF Maturity Date (after giving effect to the termination
of all Non-Extending RCF Commitments on such date), a Liquidity Event shall be
deemed not to have occurred. The occurrence of a Liquidity Event shall be deemed
continuing notwithstanding that the Available RCF Commitments may thereafter
exceed the applicable amount described in the preceding sentence unless and
until the Available RCF Commitments exceeds (A)(x) at all times prior to both
the Non-Extending RCF Maturity Date and the Extending RCF Commitment Increase
Date, $140,000,000 and (y) at all times after the Extending RCF Commitment
Increase Date and prior to the Non-Extending RCF Maturity Date, the greater of
(i) $140,000,000 and (ii) 12.5% of the Total RCF Commitments on the Extending
RCF Commitment Increase Date (after giving effect therto) and (B) at all times
on or after the Non-Extending RCF Maturity Date, 12.5% of the Total RCF
Commitments on the Non-Extending RCF Maturity Date (after giving effect to the
termination of all Non-Extending RCF Commitments on such date) for thirty (30)
consecutive days, in which event a Liquidity Event shall no longer be deemed to
be continuing; and provided, further, that a Liquidity Event that occurs prior
to the Non-Extending RCF Maturity Date shall not be cured pursuant to this
sentence unless the Available RCF Commitments exceed for thirty (30) consecutive
days the applicable amount required pursuant to the preceding sentence at the
time such Liquidity Event occurred.
          “Loan”: a RCF Loan or a Swing Line Loan, as the context shall require;
collectively, the “Loans”.
          “Loan Documents”: this Agreement, any Notes, any B/A Instruments, the
L/C Requests, the Intercreditor Agreement, the First Lien Intercreditor
Agreement, the U.S. Guarantee and Collateral Agreement, the Canadian Guarantee
Agreement, the Canadian Security Agreement, any other Security Documents, any
Additional Extending RCF Commitment Agreement and any Borrower Joinder
Agreement, each as amended, supplemented, waived or otherwise modified from time
to time.
          “Loan Parties”: Holdings, each Borrower and each other Subsidiary of
Holdings that is a party to a Loan Document; individually, a “Loan Party”.
          “Management Investors”: the collective reference to the officers,
directors, employees and other members of the management of any Parent Entity,
the Parent Borrower or any of their Subsidiaries, or family members or relatives
thereof or trusts for the benefit of any of the foregoing, who at any particular
date shall beneficially own or have the right to acquire, directly or
indirectly, common stock of Holdings or any Parent Entity.
          “Management Subscription Agreements”: one or more stock subscription,
stock option, grant or other agreements which have been or may be entered into
between Holdings or any Parent Entity and one or more Management Investors (or
any of their heirs, successors, assigns, legal representatives or estates), with
respect to the issuance to and/or acquisition,

40



--------------------------------------------------------------------------------



 



ownership and/or disposition by any of such parties of common stock of Holdings
or any Parent Entity, or options, warrants, units or other rights in respect of
common stock of Holdings or any Parent Entity, any agreements entered into from
time to time by transferees of any such stock, options, warrants or other rights
in connection with the sale, transfer or reissuance thereof, and any assumptions
of any of the foregoing by third parties, as amended, supplemented, waived or
otherwise modified from time to time.
          “Mandatory RCF Loan Borrowing”: as defined in subsection 2.4(c).
          “Margin Regulations”: as defined in subsection 6.1(f).
          “Material Adverse Effect”: a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of Holdings
and its Subsidiaries taken as a whole or (b) the validity or enforceability as
to any Loan Party party thereto of this Agreement or any of the other Loan
Documents or the rights or remedies of the Administrative Agents, the Collateral
Agents and the Lenders under the Loan Documents or with respect to the
Collateral comprising the Borrowing Base, in each case taken as a whole.
          “Material Subsidiaries”: Subsidiaries of Holdings constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.
          “Materials of Environmental Concern”: any hazardous or toxic
substances or materials or wastes defined, listed, or regulated as such in or
under, or which may give rise to liability under, any applicable Environmental
Law, including gasoline, petroleum (including crude oil or any fraction
thereof), petroleum products or by-products, asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Moody’s”: as defined in the definition of “Cash Equivalents” in this
subsection 1.1.
          “Mortgaged Properties”: any real property owned in fee by Holdings or
any of its Subsidiaries which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.
          “Mortgages”: each of the mortgages, deeds of trust, deeds to secure
debt and similar security instruments, if any, executed and delivered by any
Loan Party to either Administrative Agent, substantially in a form reasonably
satisfactory to the applicable Administrative Agent and the Parent Borrower, as
the same may be amended, supplemented, waived or otherwise modified from time to
time.
          “Multiemployer Plan”: a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Negotiable Collateral”: letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

41



--------------------------------------------------------------------------------



 



          “Net Cash Proceeds”: with respect to any Asset Sale (including any
Sale and Leaseback Transaction), any Recovery Event, or the issuance of any debt
securities or any borrowings by Holdings or any of its Subsidiaries, an amount
equal to the gross proceeds in cash and Cash Equivalents of such Asset Sale,
Recovery Event, sale, issuance or borrowing, net of (a) reasonable attorneys’
fees, accountants’ fees, brokerage, consultant and other customary fees,
underwriting commissions and other reasonable fees and expenses actually
incurred in connection with such Asset Sale, Recovery Event, sale, issuance or
borrowing, (b) taxes paid or reasonably estimated to be payable as a result
thereof, (c) appropriate amounts provided or to be provided by Holdings or any
of its Subsidiaries as a reserve, in accordance with GAAP, with respect to any
liabilities associated with such Asset Sale or Recovery Event and retained by
Holdings or any such Subsidiary after such Asset Sale or Recovery Event and
other appropriate amounts to be used by Holdings or any of its Subsidiaries to
discharge or pay on a current basis any other liabilities associated with such
Asset Sale or Recovery Event, (d) in the case of an Asset Sale, Recovery Event
or Sale and Leaseback Transaction of or involving an asset subject to a Lien
securing any Indebtedness, payments made and installment payments required to be
made to repay such Indebtedness, including payments in respect of principal,
interest and prepayment premiums and penalties, (e) in the case of any Asset
Sale, Recovery Event or Sale and Leaseback Transaction of or involving an asset
of any Foreign Subsidiary that is not a Loan Party, any amount which may not be
applied as provided in subsection 4.4(b) pursuant to any applicable restrictions
under the terms of any Indebtedness of any Foreign Subsidiary that is not a Loan
Party and (f) in the case of any Asset Sale, any portion of the proceeds thereof
attributable to the Disposition of revenue earning equipment as part of such
Asset Sale.
          “Net Orderly Liquidation Value”: the orderly liquidation value (net of
costs and expenses estimated to be incurred in connection with such liquidation)
of the Loan Parties’ Rental Fleet or Eligible Inventory, as the case may be,
that is estimated to be recoverable in an orderly liquidation of such Rental
Fleet or Eligible Inventory, as the case may be, with such value to be
calculated based upon a percentage of the net book value thereof, such
percentage to be as determined from time to time by reference to the most recent
appraisal completed by a qualified third-party appraisal company (approved by
the U.S. Administrative Agent in its Permitted Discretion in consultation with
the Parent Borrower) delivered to the U.S. Administrative Agent.
          “New York Process Agent”: as defined in subsection 11.13(b).
          “Non BA Lender”: a Lender that cannot or does not as a matter of
policy issue Bankers’ Acceptances.
          “Non-Canadian Affiliate”: an Affiliate or office of a Canadian RCF
Lender or Canadian RCF Issuing Lender that is an entity (or office thereof) as
shall allow payments by any U.S. Borrower or Canadian Finco made under this
Agreement and any Notes with respect to any Extensions of Credit made to such
Borrower by such entity or office to be made without withholding of any
Non-Excluded Taxes.
          “Non-Consenting Lender”: as defined in subsection 11.1(d).
          “Non-Defaulting Lender”: Any Lender other than a Defaulting Lender.

42



--------------------------------------------------------------------------------



 



          “Non-Excluded Taxes”: as defined in subsection 4.11(a).
          “Non-Extending Canadian RC Facility”: the revolving credit facility
available to the Canadian Borrowers, the U.S. Borrowers and Canadian Finco
hereunder pursuant to subsection 2.1(b)(II).
          “Non-Extending Canadian RCF Commitment”: with respect to each
Non-Extending Canadian RCF Lender, the commitment of such Non-Extending Canadian
RCF Lender hereunder to make Extensions of Credit to the Borrowers in the amount
set forth opposite its name on Schedule A hereto and/or set forth in the
Register from time to time, as the same may subsequently be reduced pursuant to
subsection 2.6.
          “Non-Extending Canadian RCF Commitment Percentage”: of any
Non-Extending Canadian RCF Lender at any time shall be that percentage which is
equal to a fraction (expressed as a percentage) the numerator of which is the
Non-Extending Canadian RCF Commitment of such Non-Extending Canadian RCF Lender
at such time and the denominator of which is the Total Non-Extending Canadian
RCF Commitment at such time, provided that if any such determination is to be
made after the Total Non-Extending Canadian RCF Commitment (and the related
Non-Extending Canadian RCF Commitments of the Non-Extending Canadian RCF
Lenders) has (or have) terminated, the determination of such percentages shall
be made immediately before giving effect to such termination.
          “Non-Extending Canadian RCF Commitment Period”: the period from and
including the Closing Date to but not including the Non-Extending RCF Maturity
Date, or such earlier date as the Non-Extending Canadian RCF Commitments shall
terminate as provided herein.
          “Non-Extending Canadian RCF L/C Obligation Exposure”: at any time, the
aggregate amount of all Canadian RCF L/C Obligations at such time allocated to
the Non-Extending Canadian RCF Commitments in accordance with subsection 3.1.
          “Non-Extending Canadian RCF Lender”: each Lender which has a
Non-Extending Canadian RCF Commitment (without giving effect to any termination
of the Total Non-Extending Canadian RCF Commitments if there is any outstanding
Non-Extending Canadian RCF L/C Obligation Exposure) or which has (or has any
Non-Canadian Affiliate which has) any outstanding Non-Extending Canadian RCF
Loans (or a Non-Extending Canadian RCF Commitment Percentage in any then
outstanding Non-Extending Canadian RCF L/C Obligation Exposure). Unless the
context otherwise requires, each reference in this Agreement to a Non-Extending
Canadian RCF Lender includes each Non-Extending Canadian RCF Lender and shall
include references to any Affiliate of any such Lender (including any
Non-Canadian Affiliate, if applicable) which is acting as a Non-Extending
Canadian RCF Lender.
          “Non-Extending Canadian RCF Loan”: as defined in subsection
2.1(b)(II).
          “Non-Extending Commitment Fee Rate”: during the period from the
Closing Date until December 31, 2006, 0.250% per annum. Thereafter, the
“Non-Extending Commitment Fee Rate” will be as set forth on the Pricing Grid
based upon the Average Non-

43



--------------------------------------------------------------------------------



 



Extending RCF Loan Utilization calculated by the U.S. Administrative Agent for
the respective three-month period for each such period.
          “Non-Extending RCF Commitment”: as to any RCF Lender, its
Non-Extending U.S. RCF Commitment and its Non-Extending Canadian RCF Commitment.
          “Non-Extending RCF Lender”: each Non-Extending U.S. RCF Lender and
each Non-Extending Canadian RCF Lender.
          “Non-Extending RCF Loan”: each Non-Extending U.S. RCF Loan and each
Non-Extending Canadian RCF Loan.
          “Non-Extending RCF Maturity Date”: November 30, 2011.
          “Non-Extending U.S. RC Facility”: the revolving credit facility
available to the U.S. Borrowers hereunder pursuant to subsection
2.1(a)(II).
          “Non-Extending U.S. RCF Commitment”: with respect to each
Non-Extending U.S. RCF Lender, the commitment of such Non-Extending U.S. RCF
Lender hereunder to make Extensions of Credit to the U.S. Borrowers in the
amount set forth opposite its name on Schedule A hereto and/or set forth in the
Register from time to time, or as the same may subsequently be reduced pursuant
to subsection 2.6.
          “Non-Extending U.S. RCF Commitment Percentage”: of any Non-Extending
U.S. RCF Lender at any time shall be that percentage which is equal to a
fraction (expressed as a percentage) the numerator of which is the Non-Extending
U.S. RCF Commitment of such Non-Extending U.S. RCF Lender at such time and the
denominator of which is the Total Non- Extending U.S. RCF Commitment at such
time, provided that if any such determination is to be made after the Total
Non-Extending U.S. RCF Commitment (and the related Non-Extending U.S. RCF
Commitments of the Non-Extending U.S. RCF Lenders) has (or have) terminated, the
determination of such percentages shall be made immediately before giving effect
to such termination.
          “Non-Extending U.S. RCF Commitment Period”: the period from and
including the Closing Date to but not including the Non-Extending RCF Maturity
Date, or such earlier date as the Non-Extending U.S. RCF Commitments shall
terminate as provided herein.
          “Non-Extending U.S. RCF L/C Obligation Exposure”: at any time, the
aggregate amount of all U.S. RCF L/C Obligations at such time allocated to the
Non-Extending U.S. RCF Commitments in accordance with subsection 3.1.
          “Non-Extending U.S. RCF Lender”: each Lender which has a Non-Extending
U.S. RCF Commitment (without giving effect to any termination of the Total
Non-Extending U.S. RCF Commitments if there is any outstanding Non-Extending
U.S. RCF L/C Obligation Exposure) or which has any outstanding Non-Extending
U.S. RCF Loans (or a Non-Extending U.S. RCF Commitment Percentage in any then
outstanding Non-Extending U.S. RCF L/C Obligation Exposure). Unless the context
otherwise requires, each reference in this Agreement to a Non-Extending U.S. RCF
Lender includes each Non-Extending U.S. RCF Lender and shall include references
to any Affiliate of any such Lender which is acting as a Non-Extending U.S. RCF
Lender.

44



--------------------------------------------------------------------------------



 



          “Non-Extending U.S. RCF Loan”: as defined in subsection 2.1(a)(II).
          “Non-Guarantor Subsidiary”: any Subsidiary of the Parent Borrower that
is neither a Borrower nor a Subsidiary Guarantor.
          “Notes”: the collective reference to the RCF Notes and the Swing Line
Note.
          “Oak Hill”: Oak Hill Capital Partners II, L.P.
          “Obligation Currency”: as defined in subsection 11.8(a).
          “Obligations”: all obligations (including guaranty obligations) of
every nature of each Loan Party from time to time owed to the Agents (including
former Agents), the Lenders or any of them, under any Loan Document, whether for
principal, premium, interest (including interest accruing after the filing of a
petition in bankruptcy or a similar proceeding with respect to such Loan Party),
fees, expenses, indemnification (including, without limitation, pursuant to
subsection 11.5) or otherwise.
          “Obligor”: any purchaser of goods or services or other Person
obligated to make payment to the Parent Borrower or any of its Subsidiaries
(other than any Subsidiary that is not a Loan Party) in respect of a purchase of
such goods or services.
          “Original Credit Agreement”: that certain Credit Agreement dated as of
November 27, 2006, as amended on June 26, 2009, by and between Holdings, Parent
Borrower, RSC, RSC Canada, U.S. Administrative Agent, Canadian Administrative
Agent and the several banks and other financial institutions party thereto.
          “Parent Borrower”: as defined in the Preamble hereto.
          “Parent Entity”: Holdings and any other company that (at the time it
is designated a Parent Entity by the Parent Borrower) is a Subsidiary of either
of the Sponsors or their respective Sponsor Affiliates (or, if the Sponsors’ and
their respective Sponsor Affiliates’ equity interests were aggregated, that
would be a Subsidiary of such Persons acting together) of which Holdings is a
Subsidiary.
          “Parent Entity Expenses”: expenses, taxes and other amounts incurred
or payable by any Parent Entity in respect of which the Parent Borrower is
permitted to make dividends and other payments pursuant to subsection 8.7.
          “Participant”: as defined in subsection 11.6(c).
          “Payment Conditions”: at any time of determination, means that (a) no
Default or Event of Default then exists or would arise as a result of making the
subject Specified Payment, (b) the Available RCF Commitments are no less than
(A)(x) at all times prior to both the Non-Extending RCF Maturity Date and the
Extending RCF Commitment Increase Date,

45



--------------------------------------------------------------------------------



 



$200,000,000 and (y) at all times after the Extending RCF Commitment Increase
Date and prior to the Non-Extending RCF Maturity Date, the greater of (i)
$200,000,000 and (ii) 17.5% of the Total RCF Commitments on the Extending RCF
Commitment Increase Date (after giving effect thereto) and (B) at all times on
or after the Non-Extending RCF Maturity Date, 17.5% of the Total RCF Commitments
on the Non-Extending RCF Maturity Date (after giving effect to the termination
of all Non-Extending RCF Commitments on such date), (c) immediately after giving
effect to the making of such Specified Payment, the Parent Borrower is in
compliance with the covenants set forth in subsections 8.1(a) and 8.1(b) as of
the end of the most recently ended four fiscal quarter period for which
financial statements have been or are required to be delivered pursuant to
subsection 7.1(a) or 7.1(b) after giving pro forma effect to such Specified
Payment as if such Specified Payment (if applicable to such calculation) had
been made as of the first day of such period, whether or not such covenants are
otherwise then applicable to the Parent Borrower under such subsections at such
time and (d) if the aggregate amount of Specified Payments is greater than
$50,000,000 (after giving effect to the then proposed Specified Payment) in the
30-day period preceding (and including) the date of the proposed payment, at
least one (1) Business Day prior to making the proposed Specified Payment or any
further Specified Payments, the Borrowers shall have delivered projections to
the U.S. Administrative Agent reasonably satisfactory to the U.S. Administrative
Agent demonstrating that the projected average Available RCF Commitments on the
last day of each fiscal month during the six-month period immediately succeeding
any such Specified Payment (as determined in good faith by the Parent Borrower
and certified by a Responsible Officer) shall be no less than the amount
specified in clause (b) of this definition that is applicable to the type of
Specified Payment that is proposed to be made, provided that if the aggregate
amount of Specified Payments is greater than $50,000,000 (after giving effect to
the then proposed Specified Payment) in the 30-day period preceding (and
including) the date of the proposed payment, prior to making the proposed
Specified Payment or any further Specified Payments, the Parent Borrower shall
have delivered to the Administrative Agent one (1) Business Day prior to the
proposed action a certificate executed by a Responsible Officer certifying
compliance with the requirements of this clauses (a), (b) and (c) of this
definition, and containing the calculations (in reasonable detail) required by
preceding clause (b) and (c) hereof.
          “Payment Office”: the office of the U.S. Administrative Agent located
at 60 Wall Street, New York, NY 10005 or such other office as the U.S.
Administrative Agent may hereafter designate in writing as such to the other
parties hereto; provided that in the case of all payments of principal and
interest and/or other amounts owing with respect to Canadian RCF Loans or
Canadian RCF Letters of Credit, “Payment Office” shall mean the office of the
Canadian Administrative Agent located at 199 Bay Street, Suite 4700 Commerce
Court West, Box 263, Toronto, Ontario, Canada M5L.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor thereto).
          “Permitted Cure Securities”: common equity securities of Holdings or
any Parent Entity, or other equity securities of Holdings or any Parent Entity
that do not constitute Disqualified Capital Stock.

46



--------------------------------------------------------------------------------



 



          “Permitted Discretion”: the commercially reasonable judgment of the
U.S. Administrative Agent or the Canadian Administrative Agent, as applicable,
exercised in good faith in accordance with customary business practices for
comparable asset-based lending transactions, as to any factor which such Agent
reasonably determines: (a) will or reasonably could be expected to adversely
affect in any material respect the value of any Eligible Rental Fleet, Eligible
Accounts, Eligible Unbilled Accounts or Eligible Inventory, the enforceability
or priority of the applicable Agent’s Liens thereon or the amount which any
Agent, the Lenders or any Issuing Lender would be likely to receive (after
giving consideration to delays in payment and costs of enforcement) in the
liquidation of such Eligible Rental Fleet, Eligible Accounts, Eligible Unbilled
Accounts or Eligible Inventory or (b) is evidence that any collateral report or
financial information delivered to such Agent by any Person on behalf of the
applicable Borrower is incomplete, inaccurate or misleading in any material
respect. In exercising such judgment, such Agent may consider, without
duplication, such factors already included in or tested by the definition of
Eligible Rental Fleet, Eligible Accounts, Eligible Unbilled Accounts or Eligible
Inventory, as well as any of the following: (i) changes after the Closing Date
in any material respect in demand for, pricing of, or product mix of Rental
Fleet; (ii) changes after the Closing Date in any material respect in any
concentration of risk with respect to Accounts; and (iii) any other factors
arising after the Closing Date that change in any material respect the credit
risk of lending to the Borrowers on the security of the Eligible Rental Fleet,
Eligible Accounts, Eligible Unbilled Accounts or Eligible Inventory.
          “Permitted Hedging Arrangement”: as defined in subsection 8.17.
          “Permitted Holders”: (a) any of Ripplewood, Oak Hill and any of their
respective Affiliates; (b) any investment fund or vehicle managed, sponsored or
advised by Ripplewood, Oak Hill or any Affiliate thereof, and any Affiliate of
or successor to any such investment fund or vehicle; (c) for purposes of the
definition of “Change of Control” only, any Equity Investor (other than those
described in clauses (a) and (b) above) and the Management Investors; provided
that any Voting Stock of Holdings or any other Parent Entity, as applicable,
held by such Equity Investors and Management Investors (taken together) in
excess of 15% of the total voting power of all outstanding Voting Stock of
Holdings or the applicable Parent Entity shall be deemed not to be held by a
Permitted Holder for the purposes of determining whether a Change of Control has
occurred; and (d) any Person while acting in the capacity of an underwriter in
connection with a public or private offering of Capital Stock of Holdings or any
other Parent Entity, in the case of preceding clauses (a) and (b), other than
any of either Sponsor’s portfolio companies or any entity controlled by any such
portfolio company.
          “Permitted Liens”: as defined in subsection 8.3.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee benefit plan which is
covered by ERISA and in respect of which Holdings or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA.

47



--------------------------------------------------------------------------------



 



          “PPSA”: the Personal Property Security Act (Alberta) (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including
the Civil Code of Québec, the laws of which are required by such legislation to
be applied in connection with the issue, perfection, enforcement, opposability,
validity or effect of security interests.
          “Pricing Grid”: (a) with respect to (i) Extending RCF Loans and Swing
Line Loans:

                                                      Applicable        
Applicable           Margin for         Margin for   Applicable   Extending RCF
        Extending RCF   Margin for   Loans         Loans   Extending RCF  
Maintained as         Maintained as   Loans   Eurocurrency         ABR Rate  
Maintained as   Loans and         ABR Loans   Canadian   Bankers’   Applicable
Consolidated   and Swing Line   Prime Rate   Acceptance   Margin for BA Leverage
Ratio   Loans   ABR Loans   Loans   Fees
Greater than or equal to 4.50:1.00
    2.75 %     2.75 %     3.75 %     3.75 %
Greater than or equal to 3.25:1.00 but less than 4.50:1.00
    2.50 %     2.50 %     3.50 %     3.50 %
Less than 3.25:1.00
    2.25 %     2.25 %     3.25 %     3.25 %

          ; and (ii) Non-Extending RCF Loans:

                                                      Applicable                
        Margin for                 Applicable   Non-Extending         Applicable
  Margin for   RCF Loans         Margin for   Non-Extending   Maintained as    
    Non-Extending   RCF Loans   Eurocurrency         RCF Loans   Maintained as  
Loans and         Maintained as   Canadian   Bankers’   Applicable Consolidated
  ABR Rate   Prime Rate   Acceptance   Margin for BA Leverage Ratio   ABR Loans
  ABR Loans   Loans   Fees
Greater than or equal to 4.50:1.00
    1.00 %     1.00 %     2.00 %     2.00 %

48



--------------------------------------------------------------------------------



 



                                                      Applicable                
        Margin for                 Applicable   Non-Extending         Applicable
  Margin for   RCF Loans         Margin for   Non-Extending   Maintained as    
    Non-Extending   RCF Loans   Eurocurrency         RCF Loans   Maintained as  
Loans and         Maintained as   Canadian   Bankers’   Applicable Consolidated
  ABR Rate   Prime Rate   Acceptance   Margin for BA Leverage Ratio   ABR Loans
  ABR Loans   Loans   Fees
Greater than or equal to 3.25:1.00 but less than 4.50:1.00
    0.75 %     0.75 %     1.75 %     1.75 %
Less than 3.25:1.00
    0.50 %     0.50 %     1.50 %     1.50 %

          Each determination of the Consolidated Leverage Ratio pursuant to the
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to subsection 8.1;
          (b) with respect to Extending RCF Commitments:

              Applicable Extending Average Extending RCF Loan   Commitment
Utilization   Fee Rate
Equal to or Greater than 50%
    0.50 %
Less than 50%
    0.75 %

          ; and (c) with respect to Non-Extending RCF Commitments:

              Applicable Non-Extending Average Non-Extending RCF   Commitment
Loan Utilization   Fee Rate
Equal to or Greater than 50%
    0.250 %
Less than 50%
    0.375 %

          “Prime Rate”: as defined in the definition of the term “ABR” in this
subsection 1.1.

49



--------------------------------------------------------------------------------



 



          “Qualified Canadian Subsidiary Guarantor”: each Canadian Subsidiary
Guarantor that is a Wholly Owned Subsidiary of the Parent Borrower.
          “Qualified Loan Parties”: each U.S. Borrower, each Canadian Borrower
and each Qualified Subsidiary Guarantor, but in any event shall not include
Canadian Finco.
          “Qualified Subsidiary Guarantor”: each Qualified U.S. Subsidiary
Guarantor and each Qualified Canadian Subsidiary Guarantor.
          “Qualified U.S. Subsidiary Guarantor”: each U.S. Subsidiary Guarantor
that is a Wholly Owned Subsidiary of the Parent Borrower.
          “RCF Commitment Period”: the period from the Closing Date until the
date the RCF Commitments terminate hereunder.
          “RCF Commitments”: as to any RCF Lender, the sum of all of its U.S.
RCF Commitments and its Canadian RCF Commitments. The original amount of the
aggregate RCF Commitments of the RCF Lenders on the Closing Date was
$1,450,000,000. The aggregate RCF Commitments of the RCF Lenders on the
Restatement Effective Date (after giving effect to the transactions contemplated
by the Second Amendment and this Agreement on such date) is $1,100,000,000.
          “RCF Lender”: any Lender having an RCF Commitment hereunder and/or a
RCF Loan outstanding hereunder.
          “RCF Loan”: each Extending U.S. RCF Loan, each Non-Extending U.S. RCF
Loan, each Extending Canadian RCF Loan and each Non-Extending Canadian RCF Loan.
          “RCF Maturity Date”: with respect to the relevant Tranche, the
Extending RCF Maturity Date or the Non-Extending RCF Maturity Date, as the case
may be.
          “RCF Note”: as defined in subsection 2.1(e).
          “Recapitalization”: the acquisition by the Investors of approximately
85% of the outstanding Capital Stock of ACNA pursuant to the Recapitalization
Agreement.
          “Recapitalization Agreement”: Recapitalization Agreement, dated as of
October 6, 2006 (as the same may be amended, modified and/or supplemented from
time to time in accordance with the terms thereof), among Atlas Copco AB and
Atlas Copco Finance S.à.r.l., as the sellers, RSC Acquisition, LLC, a Delaware
limited liability company, RSC Acquisition II, LLC, a Delaware limited liability
company, OHCP II RSC, LLC, a Delaware limited liability company, OHCMP II RSC,
LLC, a Delaware limited liability company, and OHCP II RSC COI, LLC, a Delaware
limited liability company, as the investors (collectively, the “Investors”), and
ACNA.
          “Recapitalization Documents”: the Recapitalization Agreement and each
other document or agreement relating to the Recapitalization as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.

50



--------------------------------------------------------------------------------



 



          “Recapitalized Business”: RSC and RSC Canada.
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of Holdings or any of its Subsidiaries giving rise to Net Cash
Proceeds to Holdings or such Subsidiary, as the case may be, in excess of
$10,000,000, to the extent that such settlement or payment does not constitute
reimbursement or compensation for amounts previously paid by Holdings or any of
its Subsidiaries in respect of such casualty or condemnation.
          “Refinance”: with respect to any then outstanding Indebtedness, the
issuance of Indebtedness issued or given in exchange for, or the proceeds of
which are used to, extend, refinance, renew, replace, substitute or refund such
theretofore outstanding Indebtedness.
          “Refunded Swing Line Loans”: as defined in subsection 4.2(c).
          “Register”: as defined in subsection 11.6(b)(iv).
          “Regulation S-X”: Regulation S-X promulgated by the Securities and
Exchange Commission, as in effect on the Closing Date.
          “Regulation T”: Regulation T of the Board as in effect from time to
time.
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Regulation X”: Regulation X of the Board as in effect from time to
time.
          “Reimbursement Obligations”: the obligation of the applicable Borrower
to reimburse the applicable Issuing Lender pursuant to subsection 3.5(a) for
amounts drawn under the applicable Letters of Credit.
          “Reinvested Amount”: with respect to any Asset Sale permitted by
subsection 8.6(h) or Recovery Event, that portion of the Net Cash Proceeds
thereof (which portion shall not exceed, with respect to any Asset Sale
occurring on or after the Closing Date (but not any Recovery Event),
$125,000,000 minus the aggregate Reinvested Amounts with respect to all such
Asset Sales on or after the Closing Date) as shall, according to a certificate
of a Responsible Officer of the Parent Borrower delivered to the U.S.
Administrative Agent within thirty (30) days of such Asset Sale or Recovery
Event, be reinvested in the business of the Parent Borrower and its Subsidiaries
in a manner consistent with the requirements of subsection 8.16 and the other
provisions hereof within one-hundred and eighty (180) days of the receipt of
such Net Cash Proceeds with respect to any such Asset Sale or Recovery Event or,
if such reinvestment is in a project authorized by the board of directors of RSC
or any Parent Entity that will take longer than such one-hundred and eighty
(180) days to complete, the period of time necessary to complete such project;
provided that (a) if any such certificate of a Responsible Officer is not
delivered to the U.S. Administrative Agent on the date of such Asset Sale or
Recovery Event, subject to the terms of the Intercreditor Agreement and the
First Lien Intercreditor Agreement, any Net Cash Proceeds of such Asset Sale or
Recovery Event shall be immediately (i) deposited in a cash collateral account
established at the applicable Administrative Agent to be held as collateral in
favor of such Administrative Agent for the

51



--------------------------------------------------------------------------------



 



benefit of the applicable Lenders on terms reasonably satisfactory to the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, and
shall remain on deposit in such cash collateral account until such certificate
of a Responsible Officer is delivered to the U.S. Administrative Agent or
(ii) used to make a prepayment of the RCF Loans in accordance with subsection
4.4(a); provided that, notwithstanding anything in this Agreement to the
contrary, (a) no Borrower may request any Extension of Credit under the U.S. RCF
Commitments or Canadian RCF Commitments that would reduce the aggregate amount
of the Available U.S. RCF Commitments or Available Canadian RCF Commitments,
respectively, to an amount that is less than the amount of any such prepayment
until such certificate of a Responsible Officer is delivered to the U.S.
Administrative Agent and (b) any Net Cash Proceeds not so reinvested by the date
required pursuant to the terms of this definition shall be utilized on such day
to prepay the Loans pursuant to subsection 4.4(b).
          “Related Taxes”: (x) any taxes, charges or assessments, including but
not limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by Holdings or any Parent Entity other than to Holdings or another
Parent Entity), required to be paid by Holdings or any Parent Entity by virtue
of its being incorporated or having Capital Stock outstanding (but not by virtue
of owning stock or other equity interests of any corporation or other entity
other than the Parent Borrower, any of its Subsidiaries, Holdings or any Parent
Entity), or being a holding company parent of the Parent Borrower, any of its
Subsidiaries, Holdings or any Parent Entity or receiving dividends from or other
distributions in respect of the Capital Stock of the Parent Borrower, any of its
Subsidiaries, Holdings or any Parent Entity, or having guaranteed any
obligations of the Parent Borrower or any Subsidiary thereof, or having made any
payment in respect of any of the items for which the Parent Borrower or any of
its Subsidiaries is permitted to make payments to Holdings or any Parent Entity
pursuant to subsection 8.7, or acquiring, developing, maintaining, owning,
prosecuting, protecting or defending its Intellectual Property and associated
rights (including but not limited to receiving or paying royalties for the use
thereof) relating to the business or businesses of the Parent Borrower or any
Subsidiary thereof, (y) any taxes as to which ACNA has a right to
indemnification pursuant to the Recapitalization Agreement but fails to receive
payment of such indemnification owed after diligent efforts to collect such
amounts, and any taxes attributable to (i) ACNA’s receipt of, entitlement to, or
obligation to make any payment required or contemplated by the Recapitalization
Agreement and the exhibits thereto (including the Indemnification Agreement (as
defined in the Recapitalization Agreement)) or (ii) the issuance by ACNA of a
Seller Note or (z) any other federal, state, foreign, provincial or local taxes
measured by income for which Holdings or any Parent Entity is liable up to an
amount not to exceed, with respect to federal taxes, the amount of any such
taxes that the Parent Borrower and its Subsidiaries would have been required to
pay on a separate company basis, or on a consolidated basis as if the Parent
Borrower had filed a consolidated return on behalf of an affiliated group (as
defined in Section 1504 of the Code or an analogous provision of state, local or
foreign law) of which it was the common parent, or with respect to state and
local taxes, the amount of any such taxes that the Parent Borrower and its
Subsidiaries would have been required to pay on a separate company basis, or on
a combined basis as if the Parent Borrower had filed a combined return on behalf
of an affiliated group consisting only of the Parent Borrower and its
Subsidiaries.

52



--------------------------------------------------------------------------------



 



          “Rental Fleet”: all Equipment owned by or leased to the Parent
Borrower or a Subsidiary of a Parent Borrower.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived under subsections .22,         .23, .25, .27 or .28 of PBGC Reg. § 4043
or any successor regulation thereto.
          “Required Lenders”: (i) at any time prior to the termination of the
Non-Extending RCF Commitments and payment in full of the related Non-Extending
RCF Loans and all Reimbursement Obligations in respect of Non-Extending U.S. RCF
L/C Obligation Exposure and Non-Extending Canadian RCF L/C Obligation Exposure,
the Non-Defaulting Lenders, the sum of whose outstanding principal amount of RCF
Commitments (or after the termination thereof, the total Individual Lender
Exposures) as of the respective date of determination represent greater than 50%
of the sum of all RCF Commitments of all Non-Defaulting Lenders at such time
(or, after the termination thereof, the total Individual Lender Exposures of all
Non-Defaulting Lenders at such time) and (ii) thereafter, the Non-Defaulting
Lenders, the sum of whose outstanding principal amount of Extending RCF
Commitments (or after the termination thereof, the total Individual U.S.
Extending RCF Lender Exposures and Individual Canadian Extending RCF Lender
Exposures) as of any date of determination represent greater than 50% of the sum
of all RCF Commitments of all Non-Defaulting Lenders at such time (or, after the
termination thereof, the total Individual U.S. Extending RCF Lender Exposures
and Individual Canadian Extending RCF Lender Exposures of all Non-Defaulting
Lenders at such time).
          “Requirement of Law”: as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.
          “Responsible Officer”: as to any Person, any of the following officers
of such Person: (a) the chief executive officer or the president of such Person
or, with respect to financial matters, the chief financial officer, the
treasurer or the controller of such Person, (b) any vice president of such
Person or, with respect to financial matters, any assistant treasurer or
assistant controller of such Person, who has been designated in writing to the
U.S. Administrative Agent as a Responsible Officer by the chief executive
officer or president of such Person or, with respect to financial matters, such
chief financial officer of such Person, (c) with respect to subsection 7.7 and
without limiting the foregoing, the general counsel of such Person

53



--------------------------------------------------------------------------------



 



and (d) with respect to ERISA matters, the senior vice president — human
resources (or substantial equivalent) of such Person.
          “Restatement Effective Date”: the Second Amendment Effective Date as
defined in the Second Amendment.
          “Ripplewood”: Ripplewood Partners II, L.P.
          “RSC”: as defined in the Preamble hereto.
          “RSC Canada”: as defined in the Preamble hereto.
          “RSC LLC I”: RSC Holdings I, LLC, a Delaware limited liability
company.
          “S&P”: as defined in the definition of the term “Cash Equivalents” in
this subsection 1.1.
          “Sale and Leaseback Real Properties”: as defined in subsection 8.11.
          “Sale and Leaseback Transaction”: as defined in subsection 8.11.
          “Schedule I Lender”: a Lender which is a Canadian chartered bank
listed on Schedule I of the Bank Act (Canada).
          “Second Amendment”: the Second Amendment, dated as of July 30, 2009,
among Holdings, the Parent Borrower, RSC, RSC Canada, the Lenders party thereto,
the U.S. Administrative Agent and the Canadian Administrative Agent.
          “Second-Lien Obligations”: all “Obligations” as defined in the
Second-Lien Term Loan Credit Agreement, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
subsection 8.13, or replaced from time to time in accordance with subsection
8.13.
          “Second-Lien Term Loans”: the second-lien term loans incurred by the
Parent Borrower and RSC under the Second-Lien Term Loan Credit Agreement, and as
the same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with subsection 8.13, or refinanced or replaced from time to
time in accordance with subsection 8.13.
          “Second-Lien Term Loan Credit Agreement”: the Second-Lien Term Loan
Agreement, dated as of the date hereof, among Holdings, the Parent Borrower,
RSC, the other borrowers party thereto, the several lenders from time to time
thereto, DBNY, as Administrative Agent and Collateral Agent, Citicorp North
America, Inc., as Syndication Agent, and GE, as Senior Managing Agent and
Documentation Agent, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with subsection 8.13.
          “Second-Lien Term Loan Documents”: the “Loan Documents” as defined in
the Second-Lien Term Loan Credit Agreement, as the same may be amended,
supplemented, waived

54



--------------------------------------------------------------------------------



 



or otherwise modified from time to time in accordance with subsection 8.13, or
replaced from time to time in accordance with subsection 8.13.
          “Secured Parties”: the reference to the Canadian Secured Parties, the
U.S. Secured Parties, or the collective reference thereto, as applicable.
          “Securities Act”: the Securities Act of 1933, as amended from time to
time.
          “Security Documents”: the collective reference to the Canadian
Security Documents and the U.S. Security Documents provided, that any cash
collateral or other agreements entered into pursuant to the Back-Stop
Arrangements shall constitute “Security Documents” solely for purposes of
(x) subsections 5.4 and 8.3(l) and (y) the term “Loan Documents” as used in
subsections 5.5, 8.2(a), 8.15 and 11.5.
          “Seller”: Atlas Copco AB, a company organized under the laws of Sweden
and Atlas Copco Finance S.à.r.l., a company organized under the laws of
Luxembourg.
          “Seller Note”: collectively, one or more promissory notes issued by
ACNA (or an Affiliate of ACNA other than a Loan Party or a Subsidiary of a Loan
Party) pursuant to the terms of the Recapitalization Agreement.
          “Senior Note Documents”: the Senior Note Indenture, the Senior Notes
and each other document or agreement relating to the issuance of the Senior
Notes, as the same may be amended, supplemented, waived or otherwise modified
from time to time in accordance with the terms thereof and subsection 8.13.
          “Senior Note Indenture”: the Indenture governing the Senior Notes,
dated November 27, 2006, among the Parent Borrower and RSC, as Co-Issuers, the
Subsidiary Guarantors from time to time party thereto and Wells Fargo Bank,
National Association, as Trustee, as the same may be amended, supplemented,
waived or otherwise modified from time to time in accordance the terms thereof
and with subsection 8.13.
          “Senior Notes”: 9.5% Senior Notes due 2014 of the Parent Borrower and
RSC issued on the date hereof, as the same may be exchanged for substantially
similar unsecured senior notes, that have been registered under the Securities
Act, and as the same or such substantially similar notes may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
the terms thereof and subsection 8.13.
          “Set”: the collective reference to Eurocurrency Loans or Bankers’
Acceptances, as the case may be, of a single Tranche, the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).
          “Single Employer Plan”: any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.
          “Solvent” and “Solvency”: with respect to any Person on a particular
date, the condition that, on such date, (a) the fair value of the property of
such Person is greater than the

55



--------------------------------------------------------------------------------



 



total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and (d) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s property would constitute an
unreasonably small amount of capital.
          “Specified Equity Contribution”: any cash equity contribution made to
any Parent Entity in exchange for Permitted Cure Securities; provided (a)(i)
such cash equity contribution to any Parent Entity and (ii) the contribution of
any proceeds therefrom to the Parent Borrower, occur (x) after the Closing Date
and (y) on or prior to the date that is ten (10) days after the date on which
financial statements are required to be delivered for a fiscal quarter (or
year); (b) the Parent Borrower identifies such equity contribution as a
“Specified Equity Contribution”; (c) in each four fiscal quarter period, there
shall exist a period of at least two consecutive quarters in respect of which no
Specified Equity Contribution shall have been made; and (d) the amount of any
Specified Equity Contribution included in the calculation of EBITDA hereunder
shall be limited to the amount required to effect compliance with subsection 8.1
hereof.
          “Specified Payment”: (i) any consideration paid to any Person who is
not a Loan Party in connection with any merger, consolidation or amalgamation
permitted pursuant to subsection 8.5(a), (ii) the fair market value of any
assets subject to any sale, lease, transfer or other disposition of any or all
of the assets (upon voluntary liquidation or otherwise) of any Subsidiary of
Holdings permitted pursuant to subsection 8.5(b) (solely to the extent such
sale, lease transfer or other disposition is conducted with a Person who is not
a Loan Party or a Subsidiary thereof), (iii) any dividend payment pursuant to
subsection 8.7(i), (iv) any Investment pursuant to subsection 8.8(n), (v) any
acquisition pursuant to subsection 8.9(c) and (vi) any payment, repurchase or
redemption pursuant to subsection 8.13(a).
          “Sponsor Affiliate”: any Affiliate of any Sponsor other than any of
such Sponsor’s portfolio companies or any entity controlled by any such
portfolio company.
          “Sponsors”: Oak Hill and Ripplewood.
          “Spot Rate of Exchange”: (i) with respect to Canadian Dollars (except
as provided in clause (ii) below), at any date of determination thereof, the
spot rate of exchange in London that appears on the display page applicable to
Canadian Dollars on the Telerate System (or such other page as may replace such
page for the purpose of displaying the spot rate of exchange in London),
provided that if there shall at any time no longer exist such a page, the spot
rate of exchange shall be determined by reference to another similar rate
publishing service selected by the U.S. Administrative Agent and, if no such
similar rate publishing service is available, by reference to the published rate
of the U.S. Administrative Agent in effect at such date for similar commercial
transactions or (ii) with respect to any Letters of Credit denominated in
Canadian Dollars (x) for the purposes of determining the Dollar Equivalent of
L/C Obligations and for the calculation of L/C Fees and related commissions, the
spot rate of exchange quoted in the Wall Street Journal on the first Business
Day of each month (or, if same does not provide

56



--------------------------------------------------------------------------------



 



rates, by such other means reasonably satisfactory to the U.S. Administrative
Agent and the Parent Borrower) and (y) for the purpose of determining the Dollar
Equivalent of any Letter of Credit with respect to (A) a demand for payment of
any drawing under such Letter of Credit (or any portion thereof) to any L/C
Participants pursuant to subsection 3.4(a) or (B) a notice from any Issuing
Lender for reimbursement of the Dollar Equivalent of any drawing (or any portion
thereof) under such Letter of Credit by the Parent Borrower pursuant to
subsection 3.5(a), the market spot rate of exchange quoted by the U.S.
Administrative Agent on the date of such drawing or notice, as applicable.
          “Standby Letter of Credit”: as defined in subsection 3.1(a).
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than such stock or such
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Parent Borrower.
          “Subsidiary Guarantor”: each U.S. Subsidiary Guarantor and each
Canadian Subsidiary Guarantor.
          “Supermajority Lenders”: (i) at any time prior to the termination of
the Non-Extending RCF Commitments and payment in full of the related
Non-Extending RCF Loans and all Reimbursement Obligations in respect of
Non-Extending U.S. RCF L/C Obligation Exposure and Non-Extending Canadian RCF
L/C Obligation Exposure, Non-Defaulting Lenders the sum of whose outstanding RCF
Commitments (or after the termination thereof, the total Individual Lender
Exposures) as of the respective date of determination represent at least 66 2/3%
of the sum of all RCF Commitments of all Non-Defaulting Lenders at such time
(or, after the termination thereof, the total Individual Lender Exposures of all
Non-Defaulting Lenders at such time and (ii) thereafter, Non-Defaulting Lenders
the sum of whose outstanding Extending RCF Commitments (or after the termination
thereof, the total Individual U.S. Extending RCF Lender Exposures and Individual
Canadian Extending RCF Lender Exposures) as of the respective date of
determination represent at least 66 2/3% of the sum of all Extending RCF
Commitments of all Non-Defaulting Lenders at such time (or after the termination
thereof, the total Individual U.S. Extending RCF Lender Exposures and Individual
Canadian Extending RCF Lender Exposures of all Non-Defaulting Lenders at such
time).
          “Swing Line Back-Stop Arrangements” as defined in subsection
2.4(a)(ii).
          “Swing Line Commitment”: the Swing Line Lender’s obligation to make
Swing Line Loans pursuant to subsection 2.4.

57



--------------------------------------------------------------------------------



 



          “Swing Line Lender”: DBNY, in its capacity as provider of the Swing
Line Loans.
          “Swing Line Loan Participation Certificate”: a certificate in
substantially the form of Exhibit B.
          “Swing Line Loans”: as defined in subsection 2.4(a).
          “Swing Line Note”: as defined in subsection 2.4(b).
          “Syndication Agent”: as defined in the Preamble hereto.
          “Tax Sharing Agreement”: that certain Tax Sharing Agreement, dated as
of the date hereof, among ACNA, RSC LLC I, Holdings, the Parent Borrower and
RSC, as the same may be amended, modified and/or supplemented from time to time
in accordance with the terms hereof and thereof.
          “Taxes”: as defined in subsection 4.11(a).
          “Total Borrowing Base”: as the date of any determination, the sum of
the U.S. Borrowing Base and the Canadian Borrowing Base.
          “Total Canadian RCF Commitment”: at any time, the sum of the Canadian
RCF Commitments of all of the Canadian Lenders at such time. The Total Canadian
RCF Commitment as of the Restatement Effective Date (after giving effect to the
transactions contemplated by the Second Amendment and this Agreement on such
date) is $54,863,623.97.
          “Total Commitment”: at any time, the sum of the Commitments of each of
the Lenders at such time.
          “Total Extending Canadian RCF Commitment”: at any time, the sum of the
Extending Canadian RCF Commitments of all of the Extending Canadian RCF Lenders
at such time. As of the Restatement Effective Date (after giving effect to the
transactions contemplated by the Second Amendment and this Agreement on such
date), the Total Extending Canadian RCF Commitment is $43,620,689.67.
          “Total Extending U.S. RCF Commitment”: at any time, the sum of the
Extending U.S. RCF Commitments of all of the Extending U.S. RCF Lenders at such
time. As of the Restatement Effective Date (after giving effect to the
transactions contemplated by the Second Amendment and this Agreement on such
date), the Total Extending U.S. RCF Commitment is $775,627,179.31.
          “Total Non-Extending Canadian RCF Commitment”: at any time, the sum of
the Non-Extending Canadian RCF Commitments of all the Non-Extending Canadian RCF
Lenders at such time. As of the Restatement Effective Date (after giving effect
to the transactions contemplated by the Second Amendment and this Agreement on
such date), the Total Non-Extending Canadian RCF Commitment is $11,242,934.31.

58



--------------------------------------------------------------------------------



 



          “Total Non-Extending U.S. RCF Commitment”: at any time, the sum of the
Non-Extending U.S. RCF Commitments of all the Non-Extending U.S. RCF Lenders at
such time. As of the Restatement Effective Date (after giving effect to the
transactions contemplated by the Second Amendment and this Agreement on such
date), the Total Non-Extending U.S. RCF Commitment is $269,509,196.72.
          “Total RCF Commitment”: at any time, the sum of the Total U.S. RCF
Commitment and the Total Canadian RCF Commitment at such time.
          “Total U.S. RCF Commitment”: at any time, the sum of the U.S. RCF
Commitments of all of the U.S. RCF Lenders at such time. The Total U.S. RCF
Commitment as of the Restatement Effective Date (after giving effect to the
transactions contemplated by the Second Amendment and this Agreement on such
date) is $1,045,136,376.03.
          “Tranche”: the respective facility and commitments utilized in making
Loans hereunder, with there being five Tranches on the Restatement Effective
Date; namely, Extending U.S. RCF Loans, Non-Extending U.S. RCF Loans, Extending
Canadian RCF Loans, Non-Extending Canadian RCF Loans and Swing Line Loans.
          “Transaction”: collectively, (i) the entering into of the Loan
Documents and the incurrence of Loans on the Closing Date, (ii) the consummation
of the Recapitalization, (iii) the issuance of the Senior Notes on the Closing
Date, (iv) the incurrence of the Second-Lien Term Loans on the Closing Date and
(v) the payment of all fees and expenses in connection with the foregoing.
          “Transaction Documents”: (i) the Loan Documents, (ii) the
Recapitalization Documents, (iii) the Senior Note Documents and (iv) the
Second-Lien Term Loan Documents.
          “Transferee”: any Participant or Assignee.
          “Type”: the type of Loan determined based on the currency in which the
same is denominated, and the interest option applicable thereto, with there
being multiple Types of Loans hereunder, namely ABR Loans and Eurocurrency
Loans.
          “UCC”: the Uniform Commercial Code as in effect in the State of New
York from time to time.
          “Underfunding”: the excess of the present value of all accrued
benefits under a Plan (based on those assumptions used to fund such Plan),
determined as of the most recent annual valuation date, over the value of the
assets of such Plan allocable to such accrued benefits.
          “Uniform Customs”: the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500,
or its replacement as issued by the International Chamber of Commerce.
          “Unpaid Drawing”: any Canadian Borrower Unpaid Drawing and any U.S.
Borrower Unpaid Drawing.

59



--------------------------------------------------------------------------------



 



          “Unpaid Supplier Reserve”: at any time, with respect to the Canadian
Borrowers, the amount equal to the percentage applicable to inventory in the
calculation of the Canadian Borrowing Base multiplied by the aggregate value of
the Eligible Inventory which the Canadian Administrative Agent, acting
reasonably and in good faith, considers is or may be subject to a right of a
supplier to repossess goods pursuant to Section 81.1 of the Bankruptcy and
Insolvency Act (Canada) or any other laws of Canada or any other applicable
jurisdiction granting revendication or similar rights to unpaid suppliers, in
each case, where such supplier’s right ranks or is capable of ranking in
priority to or pari passu with one or more of the Liens granted in the Security
Documents.
          “Unutilized Extending RCF Commitment”: with respect to any Extending
RCF Lender at any time, an amount equal to the remainder of (x) such Extending
RCF Lender’s Extending RCF Commitment as in effect at such time less (y) the sum
of such Extending RCF Lender’s Individual Extending U.S. RCF Lender Exposure and
Individual Extending Canadian RCF Lender Exposure at such time (excluding any
amounts attributable to Swing Line Loans).
          “Unutilized Non-Extending RCF Commitment”: with respect to any
Non-Extending RCF Lender at any time, an amount equal to the remainder of
(x) such Non-Extending RCF Lender’s Non-Extending RCF Commitment as in effect at
such time less (y) the sum of such Non-Extending RCF Lender’s Individual
Non-Extending U.S. RCF Lender Exposure and Individual Non-Extending Canadian RCF
Lender Exposure at such time.
          “U.S. Administrative Agent”: as defined in the Preamble hereto and
shall include any successor to the U.S. Administrative Agent appointed pursuant
to subsection 10.10.
          “U.S. Blocked Account”: as defined in subsection 4.16(c).
          “U.S. Borrower Unpaid Drawing”: drawings on U.S. RCF Letters of Credit
that have not been reimbursed by the applicable U.S. Borrower.
          “U.S. Borrowers”: the Parent Borrower, RSC and each other entity that
becomes a Borrower pursuant to subsection 7.9(b) and which is incorporated or
organized in the United States or any state or territory thereof or the District
of Columbia.
          “U.S. Borrowing Base”: as of any date of determination, the result of:
     (a) 85% of the amount of Eligible U.S. Accounts, plus
     (b) 85% of the amount of Eligible Unbilled Accounts owned by the U.S. Loan
Parties (not to exceed 50% of the amount calculated under clause (a) above),
plus
     (c) (i) 50% of the amount of the Value of Eligible U.S. Inventory, or
(ii) if the amount calculated pursuant to preceding clause (i) is greater than
5.0% of the U.S. Borrowing Base, the lesser of (A) the amount calculated
pursuant to preceding clause (i) and (B) 85% of the Net Orderly Liquidation
Value of Eligible U.S. Inventory, plus
     (d) the lesser of

60



--------------------------------------------------------------------------------



 



     (i) 95% times the net book value of the Eligible U.S. Rental Fleet, and
     (ii) 85% times the Net Orderly Liquidation Value of Eligible U.S. Rental
Fleet, minus
     (e) the amount of all Availability Reserves related to the U.S. RC
Facilities, minus
     (f) the U.S. Borrowers’ and the Qualified U.S. Subsidiary Guarantors’
exposure under Interest Rate Protection Agreements and Permitted Hedging
Arrangements, as reasonably determined by the U.S. Administrative Agent,
(x) based on the mark-to-market value(s) for such Interest Rate Protection
Agreements and Permitted Hedging Agreements (determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Interest Rate Protection Agreements and Permitted Hedging
Agreements) or (y) at the U.S. Administrative Agent’s sole discretion, in
another manner acceptable to the Parent Borrower.
          “U.S. Collateral Agent”: as defined in the Recitals hereto.
          “U.S. Extender of Credit”: as defined in subsection 4.11(b).
          “U.S. Guarantee and Collateral Agreement”: the U.S. Guarantee and
Collateral Agreement delivered to the U.S. Collateral Agent as of the date
hereof, substantially in the form of Exhibit G-2, as the same may be amended,
supplemented, waived or otherwise modified from time to time.
          “U.S. Loan Parties”: the U.S. Borrowers and each U.S. Subsidiary
Guarantor
          “U.S. Mortgaged Property”: each Real Property located in the United
States or any State or territory thereof with respect to which a Mortgage is
required to be delivered pursuant to the terms of this Agreement.
          “U.S. RC Facility”: the Extending U.S. RC Facility and the
Non-Extending U.S. RC Facility, as the case may be.
          “U.S. RCF Commitment”: as to any U.S. RCF Lender, its Extending U.S.
RCF Commitment (if any) and its Non-Extending U.S. RCF Commitment (if any).
          “U.S. RCF Commitment Percentage”: of any U.S. RCF Lender at any time
shall be that percentage which is equal to a fraction (expressed as a
percentage) the numerator of which is the sum of all U.S. RCF Commitments of
such U.S. RCF Lender at such time and the denominator of which is the Total U.S.
RCF Commitment at such time, provided that if any such determination is to be
made after the Total U.S. RCF Commitment (and the related U.S. RCF Commitments
of the Lenders) has (or have) terminated in full, the determination of such
percentages shall be made immediately before giving effect to such termination.
          “U.S. RCF Issuing Lender”: as the context may require, (i) DBNY or
(ii) any U.S. RCF Lender, which at the request of the Parent Borrower and with
the consent of the U.S.

61



--------------------------------------------------------------------------------



 



Administrative Agent (such consent not to be unreasonably withheld or delayed),
agrees, in such U.S. RCF Lender’s sole discretion, to also become a U.S. RCF
Issuing Lender for the purpose of issuing U.S. RCF Letters of Credit.
          “U.S. RCF L/C Obligations”: at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding U.S.
RCF Letters of Credit and (b) the aggregate amount of drawings under U.S. RCF
Letters of Credit which have not then been reimbursed pursuant to subsection
3.5(a).
          “U.S. RCF L/C Participants”: the U.S. RCF Lenders.
          “U.S. RCF Lender”: each Extending U.S. RCF Lender and each
Non-Extending U.S. RCF Lender.
          “U.S. RCF Letters of Credit”: Letters of Credit issued by the U.S. RCF
Issuing Lender to, or for the account of the U.S. Borrowers, pursuant to
subsection 3.1.
          “U.S. RCF Loan”: each Extending U.S. RCF Loan and each Non-Extending
U.S. RCF Loan.
          “U.S. Rental Fleet”: the Rental Fleet located in the United States of
America or the District of Columbia.
          “U.S. Secured Parties”: the “Secured Parties” as defined in the U.S.
Guarantee and Collateral Agreement.
          “U.S. Security Documents”: the collective reference to each Mortgage
related to any U.S. Mortgaged Property, the U.S. Guarantee and Collateral
Agreement and all other similar security documents hereafter delivered to the
U.S. Collateral Agent granting or perfecting a Lien on any asset or assets of
any Person to secure the obligations and liabilities of the U.S. Loan Parties
hereunder and/or under any of the other Loan Documents or to secure any
guarantee of any such obligations and liabilities, including any security
documents executed and delivered or caused to be delivered to the U.S.
Collateral Agent pursuant to subsection 7.9(a), 7.9(b) or 7.9(c), in each case,
as amended, supplemented, waived or otherwise modified from time to time.
          “U.S. Subsidiaries Guaranty”: the guaranty of the obligations of the
Borrowers under the Loan Documents provided pursuant to the U.S. Guarantee and
Collateral Agreement.
          “U.S. Subsidiary Guarantor”: each Domestic Subsidiary of the Parent
Borrower which executes and delivers a U.S. Subsidiary Guaranty, in each case,
unless and until such time as the respective U.S. Subsidiary Guarantor ceases to
constitute a Domestic Subsidiary of the Parent Borrower or is released from all
of its obligations under the U.S. Subsidiaries Guaranty in accordance with terms
and provisions thereof.
          “U.S. Tax Compliance Certificate”: as defined in subsection
4.11(b)(Y)(ii).

62



--------------------------------------------------------------------------------



 



          “Value”: with reference to the value of Inventory, value determined on
the basis of the lower of cost or market of such Inventory, with the cost
thereof calculated on a first-in, first-out basis, determined in accordance with
GAAP.
          “Voting Stock”: shares of Capital Stock entitled to vote generally in
the election of directors.
          “Weighted Average Life to Maturity”: when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.
          “Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such
Person of which such Person owns, directly or indirectly through one or more
Wholly Owned Subsidiaries, all of the Capital Stock of such Subsidiary other
than directors qualifying shares or shares held by nominees.
          “Wells”: Wells Fargo Bank, N.A., in its individual capacity, and any
successor corporation thereto by merger, consolidation or otherwise.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
provided herein when used in any Notes, any other Loan Document or any
certificate or other document made or delivered pursuant hereto or thereto.
          (b) As used herein and in any Notes and any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to Holdings and its Subsidiaries not defined in
subsection 1.1 and accounting terms partly defined in subsection 1.1, to the
extent not defined, shall have the respective meanings given to them under GAAP.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          Section 2. Amount and Terms of Commitments.
          2.1 RCF Commitments. (a) (I) Subject to and upon the terms and
conditions set forth herein, each Lender with an Extending U.S. RCF Commitment
severally agrees to make, at any time during the Extending U.S. RCF Commitment
Period, revolving loans to the U.S. Borrowers (on a joint and several basis as
between the U.S. Borrowers) (each an

63



--------------------------------------------------------------------------------



 



“Extending U.S. RCF Loan” and, collectively, the “Extending U.S. RCF Loans”),
which Extending U.S. RCF Loans:
     (i) shall be denominated in Dollars;
     (ii) shall, at the option of the U.S. Borrowers, be incurred and maintained
as, and/or converted into, ABR Loans or Eurocurrency Loans, provided that,
except as otherwise specifically provided in subsection 4.9 and subsection 4.10,
all Extending U.S. RCF Loans comprising the same Borrowing shall at all times be
of the same Type;
     (iii) may be repaid and reborrowed in accordance with the provisions
hereof;
     (iv) shall not be made (and shall not be required to be made) by any
Extending U.S. RCF Lender to the extent the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Individual Extending U.S. RCF Lender Exposure of such Extending U.S.
RCF Lender to exceed the amount of its Extending U.S. RCF Commitment at such
time;
     (v) shall not be made (and shall not be required to be made) by any
Extending U.S. RCF Lender to the extent the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Aggregate Extending U.S. RCF Lender Exposure to exceed the Total
Extending U.S. RCF Commitment as then in effect;
     (vi) shall not be made (and shall not be required to be made) by any
Extending U.S. RCF Lender to the extent the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Aggregate Extending U.S. RCF Lender Exposure to exceed the difference
of (I) the U.S. Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) minus (II) the sum of (A) the aggregate unpaid
balance of Extensions of Credit to, or for the account of, the U.S. Borrowers
under the Non-Extending U.S. RC Facility plus (B) the aggregate unpaid balance
of Extensions of Credit to, or for the account of, the U.S. Borrowers pursuant
to the Canadian RC Facilities plus (C) the excess of the unpaid balance of
Extensions of Credit to, or for the account of, the Canadian Borrowers over the
Canadian Borrowing Base plus (D) the aggregate unpaid balance of Extensions of
Credit to, or for the account of, Canadian Finco; and
     (vii) shall not be made (and shall not be required to be made) by any
Extending U.S. RCF Lender to the extent any such Extending U.S. RCF Loans to be
made on any date, individually or in the aggregate, exceed the then Available
Extending U.S. RCF Commitments.
          (II) Subject to and upon the terms and conditions set forth herein,
each Lender with a Non-Extending U.S. RCF Commitment severally agrees to make,
at any time during the Non-Extending U.S. RCF Commitment Period, revolving loans
to the U.S. Borrowers (on a joint

64



--------------------------------------------------------------------------------



 



and several basis as between the U.S. Borrowers) (each a “Non-Extending U.S. RCF
Loan” and, collectively, the “Non-Extending U.S. RCF Loans”), which
Non-Extending U.S. RCF Loans:
     (i) shall be denominated in Dollars;
     (ii) shall, at the option of the U.S. Borrowers, be incurred and maintained
as, and/or converted into, ABR Loans or Eurocurrency Loans, provided that,
except as otherwise specifically provided in subsection 4.9 and subsection 4.10,
all Non-Extending U.S. RCF Loans comprising the same Borrowing shall at all
times be of the same Type;
     (iii) may be repaid and reborrowed in accordance with the provisions
hereof;
     (iv) shall not be made (and shall not be required to be made) by any
Non-Extending U.S. RCF Lender to the extent the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Individual Non-Extending U.S. RCF Lender Exposure of such
Non-Extending U.S. RCF Lender to exceed the amount of its Non-Extending U.S. RCF
Commitment at such time;
     (v) shall not be made (and shall not be required to be made) by any
Non-Extending U.S. RCF Lender to the extent the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Aggregate Non-Extending U.S. RCF Lender Exposure to exceed the Total
Non-Extending U.S. RCF Commitment as then in effect;
     (vi) shall not be made (and shall not be required to be made) by any
Non-Extending U.S. RCF Lender to the extent the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Aggregate Non-Extending U.S. RCF Lender Exposure to exceed the
difference of (I) the U.S. Borrowing Base at such time (based on the Borrowing
Base Certificate last delivered) minus (II) the sum of (A) the aggregate unpaid
balance of Extensions of Credit to, or for the account of, the U.S. Borrowers
under the Extending U.S. RC Facility plus (B) the aggregate unpaid balance of
Extensions of Credit to, or for the account of, the U.S. Borrowers pursuant to
the Canadian RC Facilities plus (C) the excess of the unpaid balance of
Extensions of Credit to, or for the account of, the Canadian Borrowers over the
Canadian Borrowing Base plus (D) the aggregate unpaid balance of Extensions of
Credit to, or for the account of, Canadian Finco; and
     (vii) shall not be made (and shall not be required to be made) by any
Non-Extending U.S. RCF Lender to the extent any such Non-Extending U.S. RCF
Loans to be made on any date, individually or in the aggregate, exceed the then
Available Non-Extending U.S. RCF Commitments.
     (b) (I) Subject to and upon the terms and conditions set forth herein, each
Extending Canadian RCF Lender severally agrees to make (including through a
Non-Canadian Affiliate in the case of Extending RCF Loans to the U.S. Borrowers
or Canadian Finco), at any time and from time to time during the Extending
Canadian RCF Commitment Period, (i) revolving loans and Bankers’ Acceptance
Loans to the Canadian Borrowers (on a joint and

65



--------------------------------------------------------------------------------



 



several basis as between the Canadian Borrowers with respect to such loans and
Bankers’ Acceptance Loans made to the Canadian Borrowers), (ii) revolving loans
to the U.S. Borrowers (on a joint and several basis as between the U.S.
Borrowers with respect to such Extending RCF Loans made to the U.S. Borrowers)
and (iii) from and after the date Canadian Finco executes a Borrower Joinder
Agreement, revolving loans to Canadian Finco (each of the foregoing revolving
loans and Bankers’ Acceptance Loans, an “Extending Canadian RCF Loan” and,
collectively, the “Extending Canadian RCF Loans”); which Extending Canadian RCF
Loans:
     (i) in the case of Extending Canadian RCF Loans made to the Canadian
Borrowers, shall be denominated in Canadian Dollars and in the case of Extending
Canadian RCF Loans made to the U.S. Borrowers or to Canadian Finco, shall be
denominated in U.S. Dollars;
     (ii) shall, in the case of Extending Canadian RCF Loans made to the
Canadian Borrowers, at the option of the Canadian Borrowers, be incurred and
maintained as, and/or converted into, ABR Loans or Bankers’ Acceptance Loans
and, in the case of Extending Canadian RCF Loans made to the U.S. Borrowers or
to Canadian Finco, at the option of the U.S. Borrowers, be incurred and
maintained as, and/or converted into, ABR Loans or Eurocurrency Loans, provided
in each case that, except as otherwise specifically provided in subsection 4.9
and subsection 4.10, all Extending Canadian RCF Loans comprising the same
Borrowing shall at all times be of the same Type;
     (iii) may be repaid and reborrowed in accordance with the provisions
hereof;
     (iv) shall not be made (and shall not be required to be made) by any
Extending Canadian RCF Lender to the extent the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Individual Extending Canadian RCF Lender Exposure of such Extending
Canadian RCF Lender to exceed the amount of its Extending Canadian RCF
Commitment at such time;
     (v) shall not be made (and shall not be required to be made) by any
Extending Canadian RCF Lender to the extent the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to repay any amounts theretofore outstanding pursuant to this Agreement) would
cause (x) the Aggregate Extending Canadian RCF Lender Exposure to exceed the
Total Extending Canadian RCF Commitments as then in effect or (y) the Aggregate
Canadian RCF Lender Exposure to exceed the sum of (A) the Canadian Borrowing
Base at such time plus (B) the U.S. Borrowing Base (in each case, based on the
Borrowing Base Certificate last delivered);
     (vi) shall not be made (and shall not be required to be made) by any
Extending Canadian RCF Lender (including through any Non-Canadian Affiliate of
any Extending Canadian RCF Lender) to the extent any such Extending Canadian RCF
Loans to be made on any date, individually or in the aggregate, exceed the then
Available Extending Canadian RCF Commitments;

66



--------------------------------------------------------------------------------



 



     (vii) shall not be made (and shall not be required to be made) to any U.S.
Borrower to the extent the incurrence thereof (after giving effect to the use of
the proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the aggregate
unpaid balance of Extensions of Credit to, or for the account of, any U.S.
Borrower to exceed the difference of (x) the U.S. Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered) minus (y) the excess of
the unpaid balance of Extensions of Credit to, or for the account of, the
Canadian Borrowers over the Canadian Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered) minus (z) the aggregate amount of
unpaid Extensions of Credit to, or for the account of, the Canadian Finco; and
     (viii) shall not be made (and shall not be required to be made) to Canadian
Finco to the extent the incurrence thereof (after giving effect to the use of
the proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the aggregate
unpaid balance of Extensions of Credit to, or for the account of, Canadian Finco
to exceed the difference of (x) the U.S. Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered) minus (y) the excess of the
unpaid balance of Extensions of Credit to, or for the account of, the Canadian
Borrowers over the Canadian Borrowing Base at such time (based on the Borrowing
Base Certificate last delivered) minus (z) the aggregate amount of Extensions of
Credit to, or for the account of, the U.S. Borrowers.
          (II) Subject to and upon the terms and conditions set forth herein,
each Non-Extending Canadian RCF Lender severally agrees to make (including
through a Non-Canadian Affiliate in the case of Non-Extending RCF Loans to the
U.S. Borrowers or Canadian Finco), at any time and from time to time during the
Non-Extending Canadian RCF Commitment Period, (i) revolving loans and Bankers’
Acceptance Loans to the Canadian Borrowers (on a joint and several basis as
between the Canadian Borrowers with respect to such loans and Bankers’
Acceptance Loans made to the Canadian Borrowers), (ii) revolving loans to the
U.S. Borrowers (on a joint and several basis as between the U.S. Borrowers with
respect to such Non-Extending RCF Loans made to the U.S. Borrowers) and
(iii) from and after the date Canadian Finco executes a Borrower Joinder
Agreement, revolving loans to Canadian Finco (each of the foregoing revolving
loans and Bankers’ Acceptance Loans, a “Non-Extending Canadian RCF Loan” and,
collectively, the “Non-Extending Canadian RCF Loans”); which Non-Extending
Canadian RCF Loans:
     (i) in the case of Non-Extending Canadian RCF Loans made to the Canadian
Borrowers, shall be denominated in Canadian Dollars and in the case of
Non-Extending Canadian RCF Loans made to the U.S. Borrowers or to Canadian
Finco, shall be denominated in U.S. Dollars;
     (ii) shall, in the case of Non-Extending Canadian RCF Loans made to the
Canadian Borrowers, at the option of the Canadian Borrowers, be incurred and
maintained as, and/or converted into, ABR Loans or Bankers’ Acceptance Loans
and, in the case of Non-Extending Canadian RCF Loans made to the U.S. Borrowers
or to Canadian Finco, at the option of the U.S. Borrowers, be incurred and
maintained as, and/or converted into, ABR Loans or Eurocurrency Loans, provided
in each case that,

67



--------------------------------------------------------------------------------



 



except as otherwise specifically provided in subsection 4.9 and subsection 4.10,
all Non-Extending Canadian RCF Loans comprising the same Borrowing shall at all
times be of the same Type;
     (iii) may be repaid and reborrowed in accordance with the provisions
hereof;
     (iv) shall not be made (and shall not be required to be made) by any
Non-Extending Canadian RCF Lender to the extent the incurrence thereof (after
giving effect to the use of the proceeds thereof on the date of the incurrence
thereof to repay any amounts theretofore outstanding pursuant to this Agreement)
would cause the Individual Non-Extending Canadian RCF Lender Exposure of such
Non-Extending Canadian RCF Lender to exceed the amount of its Non-Extending
Canadian RCF Commitment at such time;
     (v) shall not be made (and shall not be required to be made) by any
Non-Extending Canadian RCF Lender to the extent the incurrence thereof (after
giving effect to the use of the proceeds thereof on the date of the incurrence
thereof to repay any amounts theretofore outstanding pursuant to this Agreement)
would cause (x) the Aggregate Non-Extending Canadian RCF Lender Exposure to
exceed the Total Non-Extending Canadian RCF Commitments as then in effect or
(y) the Aggregate Canadian RCF Lender Exposure to exceed the sum of (A) the
Canadian Borrowing Base at such time plus (B) the U.S. Borrowing Base (in each
case, based on the Borrowing Base Certificate last delivered);
     (vi) shall not be made (and shall not be required to be made) by any
Non-Extending Canadian RCF Lender (including through any Non-Canadian Affiliate
of any Non-Extending Canadian RCF Lender) to the extent any such Non-Extending
Canadian RCF Loans to be made on any date, individually or in the aggregate,
exceed the then Available Non-Extending Canadian RCF Commitments;
     (vii) shall not be made (and shall not be required to be made) to any U.S.
Borrower to the extent the incurrence thereof (after giving effect to the use of
the proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the aggregate
unpaid balance of Extensions of Credit to, or for the account of, any U.S.
Borrower to exceed the difference of (x) the U.S. Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered) minus (y) the excess of
the unpaid balance of Extensions of Credit to, or for the account of, the
Canadian Borrowers over the Canadian Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered) minus (z) the aggregate amount of
unpaid Extensions of Credit to, or for the account of, the Canadian Finco; and
     (viii) shall not be made (and shall not be required to be made) to Canadian
Finco to the extent the incurrence thereof (after giving effect to the use of
the proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the aggregate
unpaid balance of Extensions of Credit to, or for the account of, Canadian Finco
to exceed the difference of (x) the U.S. Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered)

68



--------------------------------------------------------------------------------



 



minus (y) the excess of the unpaid balance of Extensions of Credit to, or for
the account of, the Canadian Borrowers over the Canadian Borrowing Base at such
time (based on the Borrowing Base Certificate last delivered) minus (z) the
aggregate amount of Extensions of Credit to, or for the account of, the U.S.
Borrowers.
          (c) Notwithstanding anything to the contrary in subsections 2.1(a) or
(b) or elsewhere in this Agreement, the U.S. Administrative Agent and the
Canadian Administrative Agent, as applicable, shall have the right to establish
Availability Reserves in such amounts, and with respect to such matters, as the
U.S. Administrative Agent and the Canadian Administrative Agent, as applicable,
in their Permitted Discretion shall deem necessary or appropriate, against the
U.S. Borrowing Base and/or the Canadian Borrowing Base, as applicable, including
reserves with respect to (i) sums that the respective Borrowers are or will be
required to pay (such as taxes (including payroll and sales taxes), assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and have not yet paid (including an Unpaid Supplier
Reserve) and (ii) amounts owing by the respective Borrowers or, without
duplication, their respective Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral, which Lien or trust, in the
Permitted Discretion of the U.S. Administrative Agent or the Canadian
Administrative Agent is capable of ranking senior in priority to or pari passu
with one or more of the Liens granted in the Security Documents (such as
Canadian Priority Payables, Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers (including in respect
of an Unpaid Supplier Reserve), or Liens or trusts for ad valorem, excise,
sales, or other taxes where given priority under applicable law) in and to such
item of the Collateral; provided that the such applicable Agent shall have
provided the applicable Borrower at least ten (10) Business Days’ prior written
notice of any such establishment; and provided, further, except in respect of
taxes, Unpaid Supplier Reserves and Canadian Priority Payables, that such Agent
may only establish an Availability Reserve after the date hereof based on an
event, condition or other circumstance arising after the Closing Date or based
on facts not known to such Agent as of the Closing Date. The amount of any
Availability Reserve established by such Agent shall have a reasonable
relationship to the event, condition or other matter that is the basis for the
Availability Reserve. Upon delivery of such notice, such Agent shall be
available to discuss the proposed Availability Reserve, and the applicable
Borrower may take such action as may be required so that the event, condition or
matter that is the basis for such Availability Reserve or increase no longer
exists, in a manner and to the extent reasonably satisfactory to the applicable
Agent in the exercise of its Permitted Discretion. In no event shall such notice
and opportunity limit the right of the applicable Agent to establish such
Availability Reserve, unless such Agent shall have determined in its Permitted
Discretion that the event, condition or other matter that is the basis for such
new Availability Reserve no longer exists or has otherwise been adequately
addressed by the applicable Borrower. Notwithstanding anything herein to the
contrary, Availability Reserves shall not duplicate eligibility criteria
contained in the definition of “Eligible Accounts”, “Eligible Rental Fleet”,
“Eligible Inventory” or “Eligible Unbilled Accounts” and vice versa, or reserves
or criteria deducted in computing the net book value of Eligible Rental Fleet or
Eligible Inventory or the Net Orderly Liquidation Value of Eligible Rental Fleet
or Eligible Inventory and vice versa. In addition to the foregoing, the U.S.
Administrative Agent and the Canadian Administrative Agent shall have the right,
subject to subsection 7.6, to have the Loan Parties’ Rental Fleet and/or
Eligible Inventory reappraised by Rouse Asset Services or another qualified
appraisal company selected by the U.S. Administrative Agent or the Canadian
Administrative

69



--------------------------------------------------------------------------------



 



Agent (in consultation with the Parent Borrower) from time to time after the
Closing Date for the purpose of re-determining the Net Orderly Liquidation Value
of the Eligible Rental Fleet and/or Eligible Inventory, as the case may be, and,
as a result, re-determining the U.S. Borrowing Base and/or the Canadian
Borrowing Base, as the case may be.
          (d) In the event the U.S. Borrowers are, or the Canadian Borrowers
are, as applicable, unable to comply with (i) the Borrowing Base limitations set
forth in subsections 2.1(a) and/or (b), as the case may be, or (ii) the
conditions precedent to the making of RCF Loans or the issuance of Letters of
Credit set forth in subsection 6.2, (x) the U.S. RCF Lenders hereby authorize
the U.S. Administrative Agent, for the account of the U.S. RCF Lenders, to make
U.S. RCF Loans to the U.S. Borrowers and (y) the Canadian RCF Lenders authorize
the Canadian Administrative Agent, for the account of the Canadian RCF Lenders,
to make Canadian RCF Loans to the Borrowers (other than Canadian Finco), which,
in each case, may only be made as ABR Loans (each, an “Agent Advance”) for a
period commencing on the date the U.S. Administrative Agent first receives a
notice of Borrowing requesting an Agent Advance until the earliest of (i) the
30th Business Day after such date, (ii) the date the respective Borrowers or
Borrower are again able to comply with the Borrowing Base limitations and the
conditions precedent to the making of RCF Loans and issuance of Letters of
Credit, or obtains an amendment or waiver with respect thereto and (iii) the
date the Required Lenders instruct the U.S. Administrative Agent and the
Canadian Administrative Agent to cease making Agent Advances (in each case, the
“Agent Advance Period”). Neither the U.S. Administrative Agent nor the Canadian
Administrative Agent shall make any Agent Advance to the extent that at such
time the amount of such Agent Advance (A) in the case of Agent Advances made to
the Canadian Borrowers, (I) when added to the aggregate outstanding amount of
all other Agent Advances made to the Canadian Borrowers at such time, would
exceed the lesser of (i) 5% of the Total Canadian RCF Commitments as then in
effect and (ii) the difference of (1) the sum of (a) the Canadian Borrowing Base
at such time plus (b) the U.S. Borrowing Base at such time (in each case, based
on the Borrowing Base Certificate last delivered) minus (2) the sum of (a) the
aggregate unpaid balance of Extensions of Credit to, or for the account of, the
Canadian Borrowers, (b) the aggregate unpaid balance of Extensions of Credit to,
or for the account of, the U.S. Borrowers and (c) the aggregate unpaid balance
of Extensions of Credit to, or for the account of, Canadian Finco or (II) when
added to the Aggregate Canadian RCF Lender Exposure as then in effect
(immediately prior to the incurrence of such Agent Advance), would exceed the
Total Canadian RCF Commitment at such time, or (B) in the case of Agent Advances
made to the U.S. Borrowers, (I) when added to the aggregate outstanding amount
of all other Agent Advances made to the U.S. Borrowers at such time, would
exceed 5% of the U.S. Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) or (II) when added to the Aggregate U.S. RCF Lender
Exposure as then in effect (immediately prior to the incurrence of such Agent
Advance), (1) would exceed the Total U.S. RCF Commitment at such time or
(2) when added to the Aggregate Canadian RCF Lender Exposure as then in effect
(immediately prior to such Agent Advance) would exceed the sum of (a) the
Canadian Borrowing Base at such time plus (b) the U.S. Borrowing Base at such
time (in each case, based on the Borrowing Base Certificate last delivered). It
is understood and agreed that, subject to the requirements set forth above,
Agent Advances may be made by the U.S. Administrative Agent or the Canadian
Administrative Agent in their respective discretion to the extent the U.S.
Administrative Agent or the Canadian Administrative Agent deems such Agent
Advances necessary or desirable (x) to preserve and protect the applicable
Collateral, or any portion thereof, (y) to enhance the

70



--------------------------------------------------------------------------------



 



likelihood of, or maximize the amount of, repayment of the Loans and other
obligations of the Loan Parties hereunder and under the other Loan Documents or
(z) to pay any other amount chargeable to or required to be paid by the
Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses and other sums payable under the Loan Documents, and that
the Borrowers shall have no right to require that any Agent Advances be made.
          (e) Each Borrower agrees that, upon the request to the U.S.
Administrative Agent by any RCF Lender made in connection with the Second
Amendment or in connection with any assignment pursuant to subsection 11.6(b),
in order to evidence such RCF Lender’s RCF Loans to such Borrower, such Borrower
will execute and deliver to such RCF Lender a promissory note substantially in
the form of Exhibit A-3, with appropriate insertions as to payee, date and
principal amount (each, as amended, supplemented, replaced or otherwise modified
from time to time, a “RCF Note”), payable to such RCF Lender and in a principal
amount equal to the aggregate unpaid principal amount of all RCF Loans made by
such RCF Lender to such Borrower; provided that in the case of any such request
made in connection with the Second Amendment, such RCF Lender shall return to
the applicable Borrower any RCF Note delivered to such RCF Lender pursuant to
the Original Credit Agreement. Each RCF Note shall (i) be dated (x) in the case
of an RCF Note issued in connection with the Second Amendment, the Restatement
Effective Date and (y) in the case of an RCF Note issued in connection with RCF
Commitments (and related RCF Loans) acquired by assignment pursuant to such
subsection 11.6(b), the date of such assignment, (ii) be stated to mature on the
applicable RCF Maturity Date and (iii) provide for the payment of interest in
accordance with subsection 4.1.
          (f) Notwithstanding anything to the contrary contained herein, the
parties acknowledge and agree that (i) the Canadian Borrowers shall not be
jointly or jointly and severally liable with (A) the U.S. Borrowers or
(B) Canadian Finco for any liabilities or obligations of (A) the U.S. Borrowers
or (B) Canadian Finco hereunder and (ii) the U.S. Borrowers shall not be jointly
or jointly and severally liable with the Canadian Borrowers for any liabilities
or obligations of the Canadian Borrowers hereunder (although it is acknowledged
and agreed by the parties hereto that the U.S. Borrowers shall provide a
guarantee in respect of the obligations of the Canadian Borrowers pursuant to
the U.S. Guaranty and Collateral Agreement).
          (g) On the Restatement Effective Date, notwithstanding anything to the
contrary in this Agreement, the U.S. Borrowers shall, in coordination with the
U.S. Administrative Agent, repay outstanding Non-Extending U.S. RCF Loans and/or
Extending U.S. RCF Loans of certain of the Lenders with a Non-Extending U.S. RCF
Commitment or Extending U.S. RCF Commitment, as applicable, and incur additional
Non-Extending U.S. RCF Loans and/or Extending U.S. RCF Loans from certain
Lenders with a Non-Extending U.S. RCF Commitment and/or Extending U.S. RCF
Commitment, in each case to the extent necessary so that (i) all of the Lenders
participate in each Non-Extending U.S. RCF Loan and Extending U.S. RCF Loan, as
the case may be, pro rata within each applicable Tranche on the basis of their
respective Non-Extending U.S. RCF Commitments or Extending U.S. RCF Commitments
(after giving effect to the transactions contemplated by the Second Amendment
and this Agreement) and (ii) the aggregate principal amount of U.S. RCF Loans
outstanding under the U.S. RC Facilities is allocated pro rata between such
Facilities based on the relative amount of the Total

71



--------------------------------------------------------------------------------



 



Extending U.S. RCF Commitments on the one hand and the Total Non-Extending U.S.
RCF Commitments on the other hand.
          (h) On the Restatement Effective Date, notwithstanding anything to the
contrary in this Agreement, the Canadian Borrowers shall, in coordination with
the Canadian Administrative Agent, repay outstanding Non-Extending Canadian RCF
Loans and/or Extending Canadian RCF Loans of certain of the Lenders with a
Non-Extending Canadian RCF Commitment or Extending Canadian RCF Commitment, as
applicable, and incur additional Non-Extending Canadian RCF Loans and/or
Extending Canadian RCF Loans from certain Lenders with a Non-Extending Canadian
RCF Commitment and/or Extending Canadian RCF Commitment, in each case to the
extent necessary so that (i) all of the Lenders participate in each
Non-Extending Canadian RCF Loan and Extending Canadian RCF Loan, as the case may
be, pro rata within each applicable Tranche on the basis of their respective
Non-Extending Canadian RCF Commitments or Extending Canadian RCF Commitments
(after giving effect to the transactions contemplated by the Second Amendment
and this Agreement) and (ii) the aggregate principal amount of Canadian RCF
Loans outstanding under the Canadian RC Facilities is allocated pro rata between
such Facilities based on the relative amount of the Total Extending Canadian RCF
Commitments on the one hand and the Total Non-Extending Canadian RCF Commitments
on the other hand.
          (i) For the avoidance of doubt, any repayments and incurrences of
Loans pursuant to subsection 2.1(g) or 2.1(h) shall not be subject to the notice
and other requirements of subsections 2.2 and 4.4.
          2.2 Procedure for Borrowings. Whenever the Borrowers borrow Loans
under this Agreement (other than pursuant to subsections 2.4(c) or 2.4(d)), the
applicable Borrower shall give the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, irrevocable notice (which notice must be
received by the U.S. Administrative Agent prior to (a) 12:30 P.M., New York City
time, at least three (3) Business Days prior to the requested Borrowing Date, if
all or any part of the requested Loans are to be initially Eurocurrency Loans or
Bankers’ Acceptance Loans or (b) 11:00 a.m., New York City time on the requested
Borrowing Date, if the requested loans are to be ABR Loans) specifying (i) the
identity of the Borrower or Borrowers, (ii) the amount to be borrowed, (iii) the
requested Borrowing Date, (iv) whether the borrowing is to be of Eurocurrency
Loans or Bankers’ Acceptance Loans, ABR Loans or a combination thereof, (v) if
the borrowing is to be entirely or partly of Eurocurrency Loans or Bankers’
Acceptance Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Periods therefor, (vi) if the
borrowing is to be entirely or partly Bankers’ Acceptance Loans, the length of
the term thereof in accordance with subsection 4.6(c) and (vii) whether the
Borrowing is to be of Extending U.S. RCF Loans, Non-Extending U.S. RCF Loans,
Extending Canadian RCF Loans or Non-Extending Canadian RCF Loans. Each borrowing
shall be in an amount equal to (x) in the case of ABR Loans, except any ABR Loan
to be used solely to pay a like amount of outstanding Reimbursement Obligations
or Swing Line Loans, an integral multiple of $1,000,000 (or, if the Commitments
then available (as calculated in accordance with subsections 2.1(a) and (b)) are
less than $1,000,000, such lesser amount) and (y) in the case of Eurocurrency
Loans, the principal amount thereof (or in the case of Bankers’ Acceptance
Loans, the Dollar Equivalent of the principal amount thereof) equal to
$5,000,000 (or, in the case of Loans made to the Canadian Borrowers,
Cdn$5,000,000) or a

72



--------------------------------------------------------------------------------



 



whole multiple of $1,000,000 (or, in the case of Loans made to the Canadian
Borrowers, Cdn$1,000,000) in excess thereof (or, if the Commitments then
available (as calculated in accordance with subsections 2.1(a) and (b)) are less
than $5,000,000 or Cdn$5,000,000, as applicable, such lesser amount). Upon
receipt of any such notice from a Borrower, the U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, shall promptly notify each
applicable Lender thereof. Subject to the satisfaction of the applicable
conditions precedent specified in Section 6 (and subject to compliance with
subsection 4.6(c) in the case of Bankers’ Acceptance Loans), each applicable
Lender will make the amount of its pro rata share of each such borrowing of
Loans available to the U.S. Administrative Agent or the Canadian Administrative
Agent, as applicable, for the account of the Borrower or Borrowers identified in
such notice at the office of the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, specified in subsection 11.2 prior to
12:30 P.M. (or 11:00 A.M., in the case of the initial borrowing hereunder), New
York City time, or at such other office of the U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, or at such other time as to which
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, shall notify such Borrower or Borrowers reasonably in advance of the
Borrowing Date with respect thereto, on the Borrowing Date requested by such
Borrower or Borrowers in Dollars or Canadian Dollars and in funds immediately
available to the U.S. Administrative Agent or the Canadian Administrative Agent,
as applicable. In relation to Banker’s Acceptance Loans, the Canadian
Administrative Agent shall credit to the applicable Canadian Borrower’s account
on the applicable Borrowing Date the BA Proceeds less the applicable BA Fee with
respect to each B/A Instrument purchased by a Lender on that Borrowing Date.
Such borrowing will then be made available to the Borrower or Borrowers
identified in such notice by the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, crediting the account of such Borrower or
Borrowers on the books of such office with the aggregate of the amounts made
available to the U.S. Administrative Agent or the Canadian Administrative Agent,
as applicable, by the applicable Lenders and in like funds as received by the
U.S. Administrative Agent or the Canadian Administrative Agent, as applicable.
          2.3 Termination or Reduction of Commitments. (a) The Parent Borrower
(on behalf of itself and each other Borrower) shall have the right, upon not
less than three (3) Business Days’ notice to the U.S. Administrative Agent
(which will promptly notify the Lenders thereof), to terminate the Extending
U.S. RCF Commitments, the Non-Extending U.S. RCF Commitments, the Extending
Canadian RCF Commitments or the Non-Extending Canadian RCF Commitments or, from
time to time, to reduce the amount of the Extending U.S. RCF Commitments, the
Non-Extending U.S. RCF Commitments, the Extending Canadian RCF Commitments or
the Non-Extending Canadian RCF Commitments; provided that any such notice of
termination delivered by the Parent Borrower in connection with a repayment of
all outstanding Obligations may state that such notice is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Parent Borrower (by written notice to the U.S. Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied; provided, further, that no such termination or reduction shall be
permitted if, after giving effect thereto and to any prepayments of the RCF
Loans and Swing Line Loans made on the effective date thereof, (i) the aggregate
principal amount of the RCF Loans and Swing Line Loans then outstanding
(including in the case of RCF Loans then outstanding in any Canadian Dollars,
the Dollar Equivalent of the aggregate principal amount thereof), when added to
the sum of the then

73



--------------------------------------------------------------------------------



 



outstanding L/C Obligations, would exceed the RCF Commitments then in effect,
(ii) the aggregate principal amount of the Extending U.S. RCF Loans then
outstanding, when added to the sum of the then outstanding Swing Line Loans plus
the then outstanding Extending U.S. RCF L/C Obligation Exposure, would exceed
the Extending U.S. RCF Commitments then in effect, (iii) the aggregate principal
amount of the Extending Canadian RCF Loans then outstanding (including in the
case of Extending Canadian RCF Loans then outstanding in any Canadian Dollars,
the Dollar Equivalent of the aggregate principal amount thereof), when added to
the sum of the then outstanding Extending Canadian RCF L/C Obligation Exposure
(using the Dollar Equivalent thereof in the case of Extending Canadian RCF L/C
Obligation Exposure denominated in Canadian Dollars), would exceed the Extending
Canadian RCF Commitments then in effect, (iv) the aggregate principal amount of
the Non-Extending U.S. RCF Loans then outstanding, when added to the then
outstanding Non-Extending U.S. RCF L/C Obligation Exposure, would exceed the
Non-Extending U.S. RCF Commitments then in effect, and (v) the aggregate
principal amount of the Non-Extending Canadian RCF Loans then outstanding
(including in the case of Non-Extending Canadian RCF Loans then outstanding in
any Canadian Dollars, the Dollar Equivalent of the aggregate principal amount
thereof), when added to the then outstanding Non-Extending Canadian RCF L/C
Obligation Exposure (using the Dollar Equivalent thereof in the case of
Extending Canadian RCF L/C Obligation Exposure denominated in Canadian Dollars),
would exceed the Non-Extending Canadian RCF Commitments then in effect. Any such
reduction shall be in an amount equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and shall reduce permanently the applicable
Commitments then in effect (or, if the Commitments then available (as calculated
in accordance with subsections 2.1(a) and (b)) are less than $5,000,000, such
lesser amount).
          (b) Upon the conversion of all or part of a RCF Lender’s Non-Extending
U.S. RCF Commitment or Non-Extending Canadian RCF Commitment, as applicable,
pursuant to subsection 2.6, on the effective date specified in the relevant
Additional Extending RCF Commitment Agreement, the amount of Non-Extending U.S.
RCF Commitments and/or Non-Extending Canadian RCF Commitments that were the
subject of such conversion shall be deemed to no longer constitute Non-Extending
U.S. RCF Commitments and/or Non-Extending Canadian RCF Commitments, as
applicable.
          (c) Notwithstanding anything to the contrary in this Agreement, to the
extent that a reduction of RCF Commitments is effected on a non-pro rata basis
across the Extending U.S. RC Facility and the Non-Extending U.S. RC Facility or
the Extending Canadian RC Facility and the Non-Extending Canadian RC Facility,
the Borrowers shall, in coordination with the U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, repay outstanding Non-Extending
U.S. RCF Loans, Non-Extending Canadian RCF Loans, Extending U.S. RCF Loans
and/or Extending Canadian RCF Loans of certain of the Lenders with a
Non-Extending RCF Commitment or Extending RCF Commitment, as applicable, and
incur additional Non-Extending U.S. RCF Loans, Non-Extending Canadian RCF Loans,
Extending U.S. RCF Loans and/or Extending Canadian RCF Loans from certain
Lenders with a Non-Extending RCF Commitment and/or Extending RCF Commitment, as
applicable, in each case to the extent necessary so that (i) the aggregate
principal amount of U.S. RCF Loans outstanding under the U.S. RC Facilities is
allocated pro rata between such Facilities based on the relative amount of the
Total Extending U.S. RCF Commitments on the one hand and the Total Non-Extending
U.S. RCF Commitments on the other hand, (ii) the aggregate principal amount of
Canadian RCF

74



--------------------------------------------------------------------------------



 



Loans outstanding under the Canadian RC Facilities is allocated pro rata between
such Facilities based on the relative amount of the Total Extending Canadian RCF
Commitments on the one hand and the Total Non-Extending Canadian RCF Commitments
on the other hand, and (iii) all of the Lenders participate in each outstanding
Borrowing of Non-Extending U.S. RCF Loans, Non-Extending Canadian RCF Loans,
Extending U.S. RCF Loans and Extending Canadian RCF Loans pro rata within each
Tranche on the basis of their respective Non-Extending U.S. RCF Commitments,
Non-Extending Canadian RCF Commitments, Extending U.S. RCF Commitments and/or
Extending Canadian RCF Commitments (in each case after giving effect to the
reduction to such RCF Commitments pursuant to this subsection 2.3) and with the
applicable Borrowers being obliged to pay to the respective RCF Lenders the
costs of the type referred to in subsection 4.12 in connection with any such
repayment and/or Borrowing. Each Lender severally, and not jointly, agrees to
take such steps as may be reasonably available to such Lender to mitigate the
costs of the type referred to in subsection 4.12 which would otherwise occur in
connection with such repayment and/or Borrowing; provided that such Lender shall
not be required to take any step that, in its reasonable judgment, would be
materially disadvantageous to its business or operations or would require it to
incur additional costs.
          (d) For the avoidance of doubt, any repayments and incurrences of
Loans pursuant to subsection 2.3(c) shall not be subject to the notice and other
requirements of subsections 2.2 and 4.4.
          2.4 Swing Line Commitments. (a) (i) Subject to the terms and
conditions hereof, the Swing Line Lender agrees to make swing line loans
(individually, a “Swing Line Loan”; collectively, the “Swing Line Loans”) to any
of the U.S. Borrowers from time to time during the Extending U.S. RCF Commitment
Period in an aggregate principal amount at any one time outstanding not to
exceed $25,000,000, provided that at no time may the sum of the then outstanding
Swing Line Loans, Extending U.S. RCF Loans and Extending U.S. RCF L/C Obligation
Exposure exceed the lesser of (1) the Extending U.S. RCF Commitments then in
effect and (2) the difference of (I) the U.S. Borrowing Base then in effect
(based on the most recently delivered Borrowing Base Certificate) minus (II) the
sum of (A) the aggregate unpaid balance of Extensions of Credit to, or on
account of, the U.S. Borrowers under the Non-Extending U.S. RC Facility, (B) the
excess of the unpaid balance of Extensions of Credit made to, or for the account
of, the Canadian Borrowers over the Canadian Borrowing Base (based on the most
recently delivered Borrowing Base Certificate), (C) the aggregate unpaid balance
of Extensions of Credit to, or for the account of, the U.S. Borrowers pursuant
to the Canadian RC Facilities (it being understood and agreed that the U.S.
Administrative Agent shall calculate the Dollar Equivalent of the then
outstanding Canadian RCF Loans denominated in Canadian Dollars on the date the
notice of borrowing of Swing Line Loans is given for purposes of determining
compliance with this subsection) and (D) the aggregate unpaid balance of
Extensions of Credit to, or for the benefit of, Canadian Finco. Amounts borrowed
by any U.S. Borrower under this subsection 2.4 may be repaid and, to but
excluding the Extending RCF Maturity Date, reborrowed. All Swing Line Loans made
to any U.S. Borrower shall be made in Dollars as ABR Loans and shall not be
entitled to be converted into Eurocurrency Loans. The Parent Borrower (on behalf
of itself or any other Borrower as the case may be) shall give the Swing Line
Lender irrevocable notice (which notice must be received by the Swing Line
Lender prior to 12:00 Noon, New York City time, on the requested Borrowing Date)
specifying (1) the identity of the Borrower and (2) the amount of the requested
Swing Line Loan. The proceeds of

75



--------------------------------------------------------------------------------



 



the Swing Line Loans will be made available by the Swing Line Lender to the
respective Borrower identified in such notice at an office of the Swing Line
Lender by crediting the account of such Borrower at such office with such
proceeds in Dollars.
          (ii) Notwithstanding anything to the contrary contained in this
subsection 2.4(a), (A) the Swing Line Lender shall not be obligated to make any
Swing Line Loans at a time when the Swing Line Lender is aware that the
conditions to the making of such Swing Line Loan set forth in subsection 6.2
have not been satisfied unless such conditions shall have been waived in
accordance with this Agreement, (B) the Swing Line Lender shall not be obligated
to make any Swing Line Loans at a time when a Lender Default exists with respect
to an Extending U.S. RCF Lender unless the Swing Line Lender has entered into
arrangements with the Borrowers reasonably satisfactory to it and the Borrower
to eliminate the Swing Line Lender’s risk with respect to each Deteriorating
Lender’s participation in such Swing Line Loans (which arrangements are hereby
consented to by the Lenders), including by the Borrowers cash collateralizing
such Deteriorating Lender’s Extending U.S. RCF Commitment Percentage of the
outstanding Swing Line Loans (such arrangements, the “Swing Line Back-Stop
Arrangements”), and (C) the Swing Line Lender shall not make any Swing Line Loan
after it has received written notice from the Borrower, any other Loan Party or
the Required Lenders stating that a Default or an Event of Default exists and is
continuing until such time as the Swing Line Lender shall have received written
notice (x) from the party or parties originally delivering such notice or
notices rescinding such notice or notices, or stating that the Default or Event
of Default specified therein has been cured or (y) of the waiver of such Default
or Event of Default by the Required Lenders.
          (b) Each Borrower agrees that, upon the request to the U.S.
Administrative Agent by the Swing Line Lender made in connection with the Second
Amendment on or prior to the Restatement Effective Date, in order to evidence
the Swing Line Loans to such Borrower, such Borrower will execute and deliver to
the Swing Line Lender a promissory note substantially in the form of Exhibit
A-4, with appropriate insertions (as the same may be amended, supplemented,
replaced or otherwise modified from time to time, the “Swing Line Note”),
payable to the Swing Line Lender and representing the obligation of such
Borrower to pay the amount of the Swing Line Commitment or, if less, the unpaid
principal amount of the Swing Line Loans made to such Borrower, with interest
thereon as prescribed in subsection 4.1; provided that, in the case of any such
request made in connection with the Second Amendment, the Swing Line Lender
shall return to the applicable Borrower any Swing Line Note delivered to the
Swing Line Lender pursuant to the Original Credit Agreement. Each Swing Line
Note shall (i) be dated the Restatement Effective Date, (ii) be stated to mature
on the Extending RCF Maturity Date and (iii) provide for the payment of interest
in accordance with subsection 4.1.
          (c) The Swing Line Lender, at any time in its sole and absolute
discretion may, and, at any time as there shall be a Swing Line Loan outstanding
for more than seven (7) Business Days or when an Event of Default under
subsection 9(f) has occurred, the Swing Line Lender shall, on behalf of the U.S.
Borrower to which the Swing Line Loan has been made (which hereby irrevocably
directs and authorizes such Swing Line Lender to act on its behalf), request
(provided that such request shall be deemed to have been automatically made upon
the occurrence of an Event of Default under subsection 9(f)) each Extending U.S.
RCF Lender, including the Swing Line Lender, to make an Extending U.S. RCF Loan
as an ABR Loan in an amount equal to such Lender’s Extending U.S. RCF Commitment
Percentage of the principal

76



--------------------------------------------------------------------------------



 



amount of all Swing Line Loans outstanding on the date such notice is given
(collectively, the “Refunded Swing Line Loans”) made in Dollars (each, a
“Mandatory RCF Loan Borrowing”); provided that the provisions of this subsection
shall not affect the obligations of any U.S. Borrower to prepay Swing Line Loans
in accordance with the provisions of subsection 4.4(d). Unless the Extending
U.S. RCF Commitments shall have expired or terminated (in which event the
procedures of paragraph (d) of this subsection 2.4 shall apply), each Extending
U.S. RCF Lender hereby agrees to make the proceeds of its Extending U.S. RCF
Loan (including any Eurocurrency Loan) available to the U.S. Administrative
Agent for the account of the Swing Line Lender at the office of the U.S.
Administrative Agent prior to 12:00 Noon, New York City time, in funds
immediately available on the Business Day next succeeding the date such notice
is given notwithstanding (i) that the amount of the Mandatory RCF Loan Borrowing
may not comply with the minimum amount for RCF Loans otherwise required
hereunder, (ii) whether any conditions specified in subsection 6.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory RCF Loan Borrowing and (v) the amount of the Extending
U.S. RCF Commitment of such, or any other, Extending U.S. RCF Lender at such
time. The proceeds of such Extending U.S. RCF Loans shall be immediately applied
to repay the Refunded Swing Line Loans.
          (d) If the Extending U.S. RCF Commitments shall expire or terminate at
any time while Swing Line Loans are outstanding, each Extending U.S. RCF Lender
shall, at the option of the Swing Line Lender, exercised reasonably, either
(i) notwithstanding the expiration or termination of the Extending U.S. RCF
Commitments, make an Extending U.S. RCF Loan as an ABR Loan (which Extending
U.S. RCF Loan shall be deemed an “Extending U.S. RCF Loan” for all purposes of
this Agreement and the other Loan Documents) or (ii) purchase an undivided
participating interest in such Swing Line Loans, in either case in an amount
equal to such Extending U.S. RCF Lender’s Extending U.S. RCF Commitment
Percentage (determined on the date of, and immediately prior to, expiration or
termination of the Extending U.S. RCF Commitments) of the aggregate principal
amount of such Swing Line Loans; provided that in the event that any Mandatory
RCF Loan Borrowing cannot for any reason be made on the date otherwise required
above (including as a result of the commencement of a proceeding under any
domestic or foreign bankruptcy, reorganization, dissolution, insolvency,
receivership, administration or liquidation or similar law with respect to any
Borrower), then each Extending U.S. RCF Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory RCF Loan Borrowing would
otherwise have occurred, but adjusted for any payments received from such
Borrower on or after such date and prior to such purchase) from the Swing Line
Lender such participations in such outstanding Swing Line Loans as shall be
necessary to cause such Extending U.S. RCF Lenders to share in such Swing Line
Loans ratably based upon their respective Extending U.S. RCF Commitment
Percentages, provided, further, that (x) all interest payable on the Swing Line
Loans shall be for the account of the Swing Line Lender until the date as of
which the respective participation is required to be purchased and, to the
extent attributable to the purchased participation, shall be payable to the
participant from and after such date and (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing
Extending U.S. RCF Lender shall be required to pay the Swing Line Lender
interest on the principal amount of the participation purchased for each day
from and including the day upon which the Mandatory RCF Loan Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the rate otherwise applicable to Extending U.S. RCF Loans made
as ABR Loans hereunder for each day thereafter. Each

77



--------------------------------------------------------------------------------



 



Extending U.S. RCF Lender will make the proceeds of any Extending U.S. RCF Loan
made pursuant to the immediately preceding sentence available to the U.S.
Administrative Agent for the account of the Swing Line Lender at the office of
the U.S. Administrative Agent prior to 12:00 Noon, New York City time, in funds
immediately available on the Business Day next succeeding the date on which the
Extending U.S. RCF Commitments expire or terminate, in Dollars. The proceeds of
such Extending U.S. RCF Loans shall be immediately applied to repay the Swing
Line Loans outstanding on the date of termination or expiration of the Extending
U.S. RCF Commitments. In the event that the Extending U.S. RCF Lenders purchase
undivided participating interests pursuant to the first sentence of this
paragraph (d), each Extending U.S. RCF Lender shall immediately transfer to the
Swing Line Lender, in immediately available funds and in the currency in which
such Swing Line Loans were made, the amount of its participation and upon
receipt thereof the Swing Line Lender will deliver to such Extending U.S. RCF
Lender a Swing Line Loan Participation Certificate dated the date of receipt of
such funds and in such amount.
          (e) Whenever, at any time after the Swing Line Lender has received
from any Extending U.S. RCF Lender such Extending U.S. RCF Lender’s
participating interest in a Swing Line Loan, the Swing Line Lender receives any
payment on account thereof (whether directly from the Parent Borrower or any
other Borrower in respect of such Swing Line Loan or otherwise, including
proceeds of Collateral applied thereto by the Swing Line Lender), or any payment
of interest on account thereof, the Swing Line Lender will, if such payment is
received prior to 1:00 P.M., New York City time, on a Business Day, distribute
to such Extending U.S. RCF Lender its pro rata share thereof prior to the end of
such Business Day and otherwise, the Swing Line Lender will distribute such
payment on the next succeeding Business Day (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Extending
U.S. RCF Lender’s participating interest was outstanding and funded); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Extending U.S. RCF Lender will return to the
Swing Line Lender any portion thereof previously distributed by the Swing Line
Lender to it.
          (f) Each Extending U.S. RCF Lender’s obligation to make the Extending
U.S. RCF Loans and to purchase participating interests with respect to Swing
Line Loans in accordance with subsections 2.4(c) and 2.4(d) shall be absolute
and unconditional and shall not be affected by any circumstance, including
without limitation (i) any set-off, counterclaim, recoupment, defense or other
right that such Extending U.S. RCF Lender or any of the Borrowers may have
against the Swing Line Lender, any of the Borrowers or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or an Event
of Default; (iii) any adverse change in condition (financial or otherwise) of
any of the Borrowers; (iv) any breach of this Agreement or any other Loan
Document by any of the Borrowers, any other Loan Party or any other Extending
U.S. RCF Lender; (v) any inability of any of the Borrowers to satisfy the
conditions precedent to borrowing set forth in this Agreement on the date upon
which such Extending U.S. RCF Loan is to be made or participating interest is to
be purchased or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

78



--------------------------------------------------------------------------------



 



          (g) For the purposes of determining utilization under the respective
Commitments hereunder and the U.S. Borrowing Base, exposure attributable to
outstanding Swing Line Loans shall be allocated to the Extending U.S. RC
Facility.
          2.5 Repayment of Loans. (a) (1) Each U.S. Borrower hereby
unconditionally promises to pay to the U.S. Administrative Agent (in the
currency in which such Loan is denominated) for the account of: (i) each
Non-Extending U.S. RCF Lender or Non-Extending Canadian RCF Lender, as
applicable, the then unpaid principal amount of each Non-Extending RCF Loan of
such Lender made to such U.S. Borrower, on the Non-Extending RCF Maturity Date
(or such earlier date on which the Non-Extending U.S. RCF Loans or Non-Extending
Canadian RCF Loans, as applicable, become due and payable pursuant to
Section 9); (ii) each Extending U.S. RCF Lender or each Extending Canadian RCF
Lender, as applicable, the then unpaid principal amount of each Extending RCF
Loan of such Lender made to such U.S. Borrower, on the Extending RCF Maturity
Date (or such earlier date on which the Extending U.S. RCF Loans or Extending
Canadian RCF Loans, as applicable, become due and payable pursuant to
Section 9); and (iii) the Swing Line Lender, the then unpaid principal amount of
the Swing Line Loans made to such U.S. Borrower, on the Extending RCF Maturity
Date (or such earlier date on which the Swing Line Loans become due and payable
pursuant to Section 9). Each U.S. Borrower hereby further agrees to pay interest
(which payments shall be in the same currency in which the respective Loan
referred to above is denominated) on the unpaid principal amount of such Loans
from time to time outstanding from the date hereof until payment in full thereof
at the rates per annum, and on the dates, set forth in subsection 4.1.
          (2) For the avoidance of doubt it is acknowledged and agreed by the
parties hereto, that RSC, as co-obligor of any Loan made to another U.S.
Borrower, hereby unconditionally promises to pay to the U.S. Administrative
Agent (in the currency in which such Loan is denominated) any amount required to
be paid by such U.S. Borrower pursuant to subsection 2.5(a)(1) or any other
provision to this Agreement. Any reference to a Loan being made to a U.S.
Borrower shall be treated as also having been made to RSC as co-obligor.
          (b) Each Canadian Borrower hereby unconditionally promises to pay to
the Canadian Administrative Agent (in Canadian Dollars) for the account of
(i) each Non-Extending Canadian RCF Lender, the then unpaid principal or face
amount, as the case may be, of each Non-Extending Canadian RCF Loan of such
Lender made to such Canadian Borrower, on the Non-Extending RCF Maturity Date
(or such earlier date on which the Non-Extending Canadian RCF Loans become due
and payable pursuant to Section 9) and (ii) each Extending Canadian RCF Lender
the then unpaid principal or face amount, as the case may be, of each Extending
Canadian RCF Loan of such Lender made to such Canadian Borrower, on the
Extending RCF Maturity Date (or such earlier date on which the Extending
Canadian RCF Loans become due and payable pursuant to Section 9). Each Canadian
Borrower hereby further agrees to pay interest (which payments shall be in the
same currency in which the respective Loan referred to above is denominated) on
the unpaid principal amount of such Loans from time to time outstanding from the
date hereof until payment in full thereof at the rates per annum, and on the
dates, set forth in subsection 4.1.
          (c) From and after the date Canadian Finco executes a Borrower Joinder
Agreement, Canadian Finco unconditionally promises to pay to the Canadian
Administrative

79



--------------------------------------------------------------------------------



 



Agent (in Dollars), for the account of each applicable Canadian RCF Lender, the
then unpaid principal amount of each Loan of such Lender made to Canadian Finco,
on the respective RCF Maturity Date (or such earlier date on which the Loans
become due and payable pursuant to Section 9). From and after the date Canadian
Finco executes a Borrower Joinder Agreement, Canadian Finco further agrees to
pay interest (in Dollars) on the unpaid principal amount of such Loans from time
to time outstanding from the date hereof until payment in full thereof at the
rates per annum, and on the dates, set forth in subsection 4.1.
          (d) Each Lender (including the Swing Line Lender) shall maintain in
accordance with its usual practice an account or accounts evidencing
indebtedness of each of the Borrowers to such Lender resulting from each Loan of
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.
          (e) The U.S. Administrative Agent shall maintain the Register pursuant
to subsection 11.6(b), and a subaccount therein for each Lender, in which shall
be recorded (i) the amount of each Loan made hereunder, the Type thereof, the
Borrowers to which such Loan is made, each Interest Period, if any, applicable
thereto and whether such Loans are Non-Extending U.S. RCF Loans, Extending U.S.
RCF Loans, Non-Extending Canadian RCF Loans, Extending Canadian RCF Loans or
Swing Line Loans, (ii) the amount of any principal or interest due and payable
or to become due and payable from each of the Borrowers to each applicable
Lender hereunder and (iii) both the amount of any sum received by the U.S.
Administrative Agent and the Canadian Administrative Agent hereunder from each
of the Borrowers and each applicable Lender’s share thereof.
          (f) The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 2.5(d) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each of the Borrowers therein recorded; provided, however, that
the failure of any Lender or the U.S. Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of any Borrower to repay (with applicable interest) the
Loans made to such Borrower by such Lender in accordance with the terms of this
Agreement.
          2.6 Conversion and Creation of Extending RCF Commitments.
          (a) Each Borrower shall, in consultation with the U.S. Administrative
Agent, have the right to request on one or more occasions prior to the
Non-Extending RCF Maturity Date that one or more Lenders convert their existing
Non-Extending RCF Commitments to Extending RCF Commitments or provide new or
increased Extending RCF Commitments, it being understood and agreed, however,
that:
     (i) no Lender shall be obligated to convert, increase or provide an
Extending RCF Commitment as a result of any such request by a Borrower, and such
Lender’s Non- Extending RCF Commitment shall not be converted and such Lender’s
Extending RCF Commitment shall not be increased, until such time, if any, as
such Lender has agreed in its sole discretion to convert, increase or provide an
Extending RCF Commitment and has executed and delivered to the U.S.
Administrative Agent (in the case of Extending U.S.

80



--------------------------------------------------------------------------------



 



RCF Commitments) or the Canadian Administrative Agent (in the case of Extending
Canadian RCF Commitments) an agreement substantially in the form of Exhibit C
hereto (an “Additional Extending RCF Commitment Agreement”) agreeing to the
conversion of its Non-Extending RCF Commitment or consenting to the increase or
provision of a new Extending RCF Commitment;
     (ii) any Lender may so convert, increase or provide an Extending RCF
Commitment without the consent of any other Lender;
     (iii) any such request pursuant to this subsection 2.6 shall be first made
to all applicable existing RCF Lenders on a pro rata basis and, to the extent
that such existing RCF Lenders decline to convert their existing Non-Extending
RCF Commitments to Extending RCF Commitments, or decline to provide new or
increased Extending RCF Commitments, in each case in the amount requested by the
respective Borrower or Borrowers, the U.S. Administrative Agent, in consultation
with the Parent Borrower, will use commercially reasonable efforts to arrange
for other Persons to become Extending Canadian RCF Lenders or Extending U.S. RCF
Lenders, as applicable, hereunder and to issue commitments in an amount equal to
the amount of the increase in the Total Extending Canadian RCF Commitment
requested by the Canadian Borrowers or Canadian Finco or the Total Extending
U.S. RCF Commitment requested by the U.S. Borrowers, as the case may be, and not
accepted by the existing Lenders (each Person providing such Extending RCF
Commitments which is not an existing Lender, an “Additional Extending RCF
Lender”); provided, however, that (x) within 10 Business Days following the
acquisition of Non-Extending RCF Commitments by an RCF Lender or other Person
pursuant to subsection 11.6, the respective Borrower or Borrowers may enter into
an agreement with such Lender or other Person providing for the conversion of
such Non-Extending RCF Commitments into Extending RCF Commitments pursuant to
this subsection 2.6, and such Borrower or Borrowers shall not be required to
request such conversion of Extending RCF Commitments from the applicable
existing RCF Lenders on a pro rata basis and (y) within 10 Business Days
following the Restatement Effective Date, the respective Borrower or Borrowers
may enter into an agreement with an RCF Lender or other Person providing for the
conversion, increase, or provision of Extending RCF Commitments pursuant to this
subsection 2.6, and such Borrower or Borrowers shall not be required to request
such conversion, increase, or provision of Extending RCF Commitments from the
applicable existing RCF Lenders on a pro rata basis; provided, further, that
(i) no Lender shall be obligated to provide an Extending RCF Commitment as a
result of any such request by any Borrower and (ii) any Additional Extending RCF
Lender shall be subject to the approval of (X) in the case of an additional
Extending RCF Lender providing Extending U.S. RCF Commitments, the U.S.
Administrative Agent, the U.S. RCF Issuing Lender and the U.S. Borrowers and
(Y) in the case of an additional Extending RCF Lender providing Canadian RCF
Commitments, the Canadian Administrative Agent, the Canadian RCF Issuing Lender
and the Canadian Borrowers (each such approval not to be unreasonably withheld
or delayed) and (iii) each Additional Extending RCF Lender which is an Extending
Canadian RCF Lender shall be in compliance with the provisions of subsection
4.15;

81



--------------------------------------------------------------------------------



 



     (iv) each conversion, increase or provision of Extending RCF Commitments
pursuant to this subsection 2.6 on a given date shall be in a minimum aggregate
amount (for all Lenders) of at least $5,000,000 (or, if lower (a) the aggregate
amount of RCF Commitments permitted to be converted, increased or provided
pursuant to the limit set forth in clause (v) below or (b) in the case of a
conversion, the aggregate amount of remaining Non-Extending RCF Commitments of
the respective Non-Extending RCF Lenders participating in such conversion);
     (v) after giving effect to the conversion into, increase of or provision of
Extending RCF Commitments, the aggregate amount of RCF Commitments shall not
exceed $1,300,000,000 in the aggregate less the amount of all permanent
reductions of Non-Extending RCF Commitments or Extending RCF Commitments
pursuant to subsection 4.4(b) and/or subsection 8.2(s); provided that, so long
as the Second-Lien Term Loan Credit Agreement is outstanding, the aggregate
amount of RCF Commitments permitted pursuant to this subclause (v) shall not
exceed (i) such amount (taking into account the outstanding amount of First Lien
Last Out Notes at such time) as is permitted under Section 7.1 of the
Second-Lien Term Loan Agreement and (ii) together with the outstanding amount of
First Lien Last Out Notes at such time, the Cap Amount under and as defined in
the Intercreditor Agreement;
     (vi) (a) upon the conversion of a Non-Extending U.S. RCF Commitment to an
Extending U.S. RCF Commitment, the amount of the Extending U.S. RCF Commitment
of each consenting Lender shall be increased and the amount of such Lender’s
Non-Extending U.S. RCF Commitment shall be decreased by the amount of such
conversion specified in the relevant Additional Extending RCF Commitment
Agreement effective on the date specified in such agreement, and (b) upon the
conversion of a Non-Extending Canadian RCF Commitment to an Extending Canadian
RCF Commitment, the amount of the Extending Canadian RCF Commitment of each
consenting Lender shall be increased and the amount of such Lender’s
Non-Extending Canadian RCF Commitment shall be decreased by the amount of such
conversion specified in the relevant Additional Extending RCF Commitment
Agreement effective on the date specified in such agreement;
     (vii) the Applicable Margin for such Extending RCF Loans shall be the
relevant Applicable Margin set forth in this Agreement; and
     (viii) the upfront fees payable to each Additional Extending RCF Lender in
respect of each Additional Extending RCF Commitment shall be separately agreed
to by the Borrowers and each such Additional Extending RCF Lender; provided that
the amount of any such upfront fees paid to any such Additional Extending RCF
Lender in connection with the provision of any Additional Extending RCF
Commitments within 90 days after the Restatement Effective Date shall not exceed
the amount of fees paid pursuant to subsection 4.5(c) to any Lender that
provided a comparable amount of Extending RCF Commitments pursuant to the Second
Amendment.
          (b) The U.S. Administrative Agent or the Canadian Administrative
Agent, as applicable, shall promptly notify each Lender as to the effectiveness
of each Additional Extending RCF Commitment Agreement, and (i) at such time the
Register shall be modified by the U.S. Administrative Agent to reflect the
Extending RCF Commitments and Non-Extending RCF Commitments of all Lenders and
(ii) to the extent requested by a Lender with an Extending RCF Commitment, the
appropriate RCF Notes will be issued, at the Borrowers’ expense, to such

82



--------------------------------------------------------------------------------



 



Lender, to be in conformity with the requirements of subsection 2.1(e) (with
appropriate modifications) to the extent needed to reflect the Extending RCF
Commitment of such Lender.
          (c) On the effective date of any increase in the Extending RCF
Commitments pursuant to this subsection 2.6, notwithstanding anything to the
contrary in this Agreement, the Borrowers shall, in coordination with the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, repay
outstanding Non-Extending U.S. RCF Loans, Non-Extending Canadian RCF Loans,
Extending U.S. RCF Loans and/or Extending Canadian RCF Loans of certain of the
Lenders with a Non-Extending RCF Commitment or Extending RCF Commitment, as
applicable, and incur additional Non-Extending U.S. RCF Loans, Non-Extending
Canadian RCF Loans, Extending U.S. RCF Loans and/or Extending Canadian RCF Loans
from certain Lenders with a Non-Extending RCF Commitment and/or Extending RCF
Commitment, as applicable, in each case to the extent necessary so that (i) the
aggregate principal amount of U.S. RCF Loans outstanding under the U.S. RC
Facilities is allocated pro rata between such Facilities based on the relative
amount of the Total Extending U.S. RCF Commitments on the one hand and the Total
Non-Extending U.S. RCF Commitments on the other hand, (ii) the aggregate
principal amount of Canadian RCF Loans outstanding under the Canadian RC
Facilities is allocated pro rata between such Facilities based on the relative
amount of the Total Extending Canadian RCF Commitments on the one hand and the
Total Non-Extending Canadian RCF Commitments on the other hand, and (iii) all of
the Lenders participate in each outstanding Borrowing of Non-Extending U.S. RCF
Loans, Non-Extending Canadian RCF Loans, Extending U.S. RCF Loans and Extending
Canadian RCF Loans pro rata within each Tranche on the basis of their respective
Non-Extending U.S. RCF Commitments, Non-Extending Canadian RCF Commitments,
Extending U.S. RCF Commitments and/or Extending Canadian RCF Commitments (in
each case after giving effect to any increase in the aggregate amount of
Extending RCF Commitments and decrease in the aggregate amount of Non-Extending
RCF Commitments pursuant to this subsection 2.6) and with the applicable
Borrowers being obliged to pay to the respective RCF Lenders the costs of the
type referred to in subsection 4.12 in connection with any such repayment and/or
Borrowing. Without limiting the obligations of the Borrowers provided for in
this subsection 2.6, each Lender severally, and not jointly, agrees to take such
steps as may be reasonably available to such Lender to mitigate the costs of the
type referred to in subsection 4.12 which would otherwise occur in connection
with such repayment and/or Borrowing; provided that such Lender shall not be
required to take any step that, in its reasonable judgment, would be materially
disadvantageous to its business or operations or would require it to incur
additional costs. Notwithstanding the foregoing, (x) if a conversion of
Non-Extending RCF Loans pursuant to this subsection 2.6 occurs at any time
during the one-year period ending on the Non-Extending RCF Maturity Date when
any Extending Letter of Credit under the U.S. RC Facility or related Extending
U.S. RCF L/C Obligation Exposure is outstanding, a reallocation of U.S. RCF
Loans pursuant to this subsection 2.6(c) shall be made on a pro rata basis as
between the U.S. RC Facilities in accordance with the first sentence of this
subsection 2.6(c) unless and until, as a result of such reallocation, the
Available Extending U.S. RCF Commitment shall be reduced to zero, and thereafter
may be made on a non-pro rata basis as between such Facilities; provided that
upon any of the termination of any such Letter of Credit, the reduction of the
stated amount in respect thereof, or the reimbursement of any funding under any
such Letter of Credit, the U.S. RCF Loans shall automatically be reallocated
among the Extending U.S. RCF Lenders and the Non-Extending U.S. RCF Lenders such
that, to the maximum extent possible, the outstanding U.S. RCF Loans

83



--------------------------------------------------------------------------------



 



are held by such Lenders pro rata in accordance with their respective Extending
U.S. RCF Commitments and Non-Extending U.S. RCF Commitments, respectively, at
such time, with such reallocation to be effected in the same manner as the
reallocations described in subsections 2.1(g) and 2.1(h), and (y) if a
conversion of Non-Extending RCF Loans pursuant to this subsection 2.6 occurs at
any time during the one-year period ending on the Non-Extending RCF Maturity
Date when any Extending Letter of Credit under the Canadian RC Facility or
related Extending Canadian RCF L/C Obligation Exposure is outstanding, a
reallocation of Canadian RCF Loans pursuant to this subsection 2.6(c) shall be
made on a pro rata basis as between the Canadian RC Facilities in accordance
with the first sentence of this subsection 2.6(c) unless and until, as a result
of such reallocation, the Available Extending Canadian RCF Commitment shall be
reduced to zero, and thereafter may be made on a non-pro rata basis as between
such Facilities; provided that upon any of the termination of any such Letter of
Credit, the reduction of the stated amount in respect thereof, or the
reimbursement of any funding under any such Letter of Credit, the Canadian RCF
Loans shall automatically be reallocated among the Extending Canadian RCF
Lenders and the Non-Extending Canadian RCF Lenders such that, to the maximum
extent possible, the outstanding Canadian RCF Loans are held by such Lenders pro
rata in accordance with their respective Extending Canadian RCF Commitments and
Non-Extending Canadian RCF Commitments, respectively, at such time, with such
reallocation to be effected in the same manner as the reallocations described in
subsections 2.1(g) and 2.1(h).
          (d) For the avoidance of doubt, any repayments and incurrences of
Loans pursuant to subsection 2.6(c) shall not be subject to the notice and other
requirements of subsections 2.2 and 4.4.
          Section 3. Letters of Credit.
          3.1 L/C Commitment. (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other RCF Lenders set
forth in subsection 3.4(a), agrees to issue Letters of Credit for the account of
the applicable Borrower (other than Canadian Finco) on any Business Day during
the Extending RCF Commitment Period, but in no event later than the 30th day
prior to the Extending RCF Maturity Date, in such form as may be approved from
time to time by the respective Issuing Lender; provided that no Letter of Credit
shall be issued if, after giving effect to such issuance, (i) (A) the aggregate
Canadian RCF L/C Obligations (including the Dollar Equivalent thereof, in the
case of Canadian RCF L/C Obligations denominated in Canadian Dollars) shall
exceed $15,000,000 or (B) the aggregate Extensions of Credit to the U.S.
Borrowers, the Canadian Borrowers or any Borrower would exceed the applicable
limitations set forth in subsections 2.1 or 2.4 (it being understood and agreed
that (1) the U.S. Administrative Agent or the Canadian Administrative Agent
shall calculate the Dollar Equivalent of the then outstanding RCF Loans and
Canadian RCF L/C Obligations denominated in Canadian Dollars on the date on
which the applicable Borrower has requested that the applicable Issuing Lender
issue a Letter of Credit for purposes of determining compliance with this clause
(i) and (2) calculations of each Extending RCF Lender’s respective Individual
Extending U.S. RCF Lender Exposure and Individual Extending Canadian RCF Lender
Exposure shall be made after giving effect to any adjustments to the
participations pursuant to subsection 3.4(a) in connection with Extending
Letters of Credit), (ii) the L/C Obligations in respect of Letters of Credit
would exceed $280,000,000 or (iii) the Aggregate Outstanding RCF Credit of all
the RCF Lenders would exceed the RCF Commitments of all the

84



--------------------------------------------------------------------------------



 



RCF Lenders then in effect. Each Letter of Credit shall (i) be denominated in
Dollars or Canadian Dollars, as requested by the applicable Borrower, and shall
be either (A) a standby letter of credit issued to support obligations of the
Parent Borrower or any of its Subsidiaries (other than Canadian Finco),
contingent or otherwise, which finance or otherwise arise in connection with the
working capital and business needs of the Parent Borrower and its Subsidiaries
incurred in the ordinary course of business (a “Standby Letter of Credit”), or
(B) a commercial letter of credit in respect of the purchase of goods or
services by the Parent Borrower or any of its Subsidiaries (other than Canadian
Finco) in the ordinary course of business (a “Documentary L/C”) and (ii) unless
otherwise agreed by the U.S. Administrative Agent or the Canadian Administrative
Agent, as applicable, expire no later than the earlier of (I) (A) one year after
its date of issuance and (B) the 10th day prior to the Extending RCF Maturity
Date, in the case of Standby Letters of Credit (subject, if requested by the
applicable Borrower and agreed to by the Issuing Lender, to auto-renewals for
successive periods not exceeding one year and ending prior to the 10th day prior
to the Extending RCF Maturity Date), or (II) (A) one-hundred and eighty
(180) days after its date of issuance and (B) the 30th day prior to the
Extending RCF Maturity Date, in the case of Documentary L/Cs. Each Letter of
Credit issued by the U.S. RCF Issuing Lender shall be deemed to constitute a
utilization of the U.S. RCF Commitments (with such utilization to be allocated
among the Extending U.S. RCF Commitments and the Non-Extending U.S. RCF
Commitments ratably based on, as of any date of determination, the relative
amount of the Extending U.S. RCF Commitments, on the one hand, and the
Non-Extending U.S. RCF Commitments, on the other hand, provided that such
utilization in respect of any Extending Letter of Credit shall be allocated
entirely to the Extending U.S. RCF Commitments) and each Letter of Credit issued
by the Canadian RCF Issuing Lender shall be deemed to constitute a utilization
of the Canadian RCF Commitments (with such utilization to be allocated among the
Extending Canadian RCF Commitments and the Non-Extending Canadian RCF
Commitments ratably based on, as of any date of determination, the relative
amount of the Extending Canadian RCF Commitments, on the one hand, and the
Non-Extending Canadian RCF Commitments, on the other hand, provided that such
utilization in respect of any Extending Letter of Credit shall be allocated
entirely to the Extending Canadian RCF Commitments), and shall be participated
in (as more fully described in following subsection 3.4) by the Extending U.S.
RCF Lenders, the Non-Extending U.S. RCF Lenders, the Extending Canadian RCF
Lenders and/or the Non-Extending Canadian RCF Lenders, as applicable, in
accordance with their respective Extending U.S. RCF Commitment Percentages,
Non-Extending U.S. RCF Commitment Percentages, Extending Canadian RCF Commitment
Percentages or Non-Extending Canadian RCF Commitment Percentages, as applicable.
All Letters of Credit issued under the U.S. RC Facilities shall be denominated
in Dollars and shall be issued for the account of the applicable U.S. Borrower.
All Letters of Credit issued under the Canadian RC Facilities shall be
denominated in Canadian Dollars requested by the applicable Borrower and shall
be issued for the account of the applicable Borrower.
          (b) Unless otherwise agreed by the applicable Issuing Lender and the
Parent Borrower, each Letter of Credit shall be subject to the laws of the State
of New York and, to the extent not prohibited thereby, the Uniform Customs. All
Letters of Credit shall be issued payable on a sight basis only.

85



--------------------------------------------------------------------------------



 



          (c) No Issuing Lender shall at any time issue any Letter of Credit
hereunder if such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.
          (d) Notwithstanding anything contained in Section 3, no Issuing Lender
shall at any time issue any Letter of Credit for the account of Canadian Finco.
          3.2 Procedure for Issuance of Letters of Credit. (a) The applicable
U.S. Borrower or Canadian Borrower may from time to time request during the
Extending RCF Commitment Period but in no event later than the 30th day prior to
the Extending RCF Maturity Date that an Issuing Lender issue a Letter of Credit
by delivering to such Issuing Lender and the U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, at their respective addresses for
notices specified herein, an L/C Request therefor substantially in the form of
Exhibit D hereto (completed to the reasonable satisfaction of such Issuing
Lender), and such other certificates, documents and other papers and information
as such Issuing Lender may reasonably request. Each L/C Request shall specify
that the requested Letter of Credit is to be denominated in Dollars or, in the
case of Letters of Credit issued for the account of the Canadian Borrowers,
Canadian Dollars. Upon receipt of any L/C Request, such Issuing Lender will
process such L/C Request and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall an Issuing Lender be required, unless otherwise
agreed to by such Issuing Lender, to issue any Letter of Credit earlier than
three (3) Business Days after its receipt of the L/C Request therefor and all
such other certificates, documents and other papers and information relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by such Issuing Lender and the applicable
U.S. Borrower or Canadian Borrower. The applicable Issuing Lender shall furnish
a copy of such Letter of Credit to the applicable U.S. Borrower or Canadian
Borrower promptly following the issuance thereof. Promptly after the issuance or
amendment of any Standby Letter of Credit, the applicable Issuing Lender shall
notify the applicable U.S. Borrower or Canadian Borrower and the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, in
writing, of such issuance or amendment and such notice shall be accompanied by a
copy of such issuance or amendment. Upon receipt of such notice, the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, shall
promptly notify the applicable Lenders, in writing, of such issuance or
amendment, and if so requested by a Lender, the U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, shall provide to such Lender
copies of such issuance or amendment. With regards to Documentary L/Cs, the
Issuing Lender shall on the first Business Day of each week provide the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, by
facsimile, with a report detailing the aggregate daily outstanding Documentary
L/Cs during the previous week.
          (b) The making of each request for a Letter of Credit by any U.S.
Borrower or Canadian Borrower shall be deemed to be a representation and
warranty by such Borrower that such Letter of Credit may be issued in accordance
with, and will not violate the requirements of, subsection 3.1. Unless the
respective Issuing Lender has received notice from the Required Lenders before
it issues a Letter of Credit that one or more of the applicable conditions
specified in subsection 6.2 are not then satisfied, or that the issuance of such
Letter of Credit would violate

86



--------------------------------------------------------------------------------



 



subsection 3.1, then such Issuing Lender may issue the requested Letter of
Credit for the account of the applicable Borrower in accordance with such
Issuing Lender’s usual and customary practices.
          3.3 Fees, Commissions and Other Charges. (a) Each U.S. Borrower and
Canadian Borrower agrees to pay to the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, a letter of credit commission (the “L/C
Fee”, and collectively, the “L/C Fees”) with respect to each Letter of Credit
issued by such Issuing Lender on its behalf, computed for the period from and
including the date of issuance of such Letter of Credit through to the
expiration date of such Letter of Credit at a rate per annum equal to (i) the
Applicable Margin then in effect for Eurocurrency Loans that are Extending RCF
Loans, in the case of such portion of such Letter of Credit constituting
Extending U.S. RCF L/C Obligation Exposure or Extending Canadian RCF L/C
Obligation Exposure (the portion of such L/C Fee payable at such rate, the
“Extending L/C Fee”), and (ii) the Applicable Margin then in effect for
Eurocurrency Loans that are Non-Extending RCF Loans, in the case of such portion
of such Letter of Credit constituting Non-Extending U.S. RCF L/C Obligation
Exposure or Non-Extending Canadian RCF L/C Exposure (the portion of such L/C Fee
payable at such rate, the “Non-Extending L/C Fee”), in each case calculated on
the basis of a three-hundred and sixty (360) day year on the respective portion
of such Letter of Credit available to be drawn under such Letter of Credit
during such period, payable quarterly in arrears on each L/C Fee Payment Date
with respect to such Letter of Credit and on the Extending RCF Maturity Date or
such earlier date as the Extending RCF Commitments shall terminate as provided
herein. Such L/C Fee shall be payable to the U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, for the account of the applicable
RCF Lenders with (x) the Extending L/C Fee to be shared ratably among Extending
RCF Lenders in accordance with their respective Extending U.S. RCF Commitment
Percentages or Extending Canadian RCF Commitment Percentages, as applicable, and
(y) the Non-Extending L/C Fee to be shared ratably among Non-Extending RCF
Lenders in accordance with their respective Non-Extending U.S. RCF Commitment
Percentages or Non-Extending Canadian RCF Commitment Percentages, as applicable.
Each U.S. Borrower and Canadian Borrower shall pay to the relevant Issuing
Lender a facing fee equal to 1/4 of 1% per annum (but in no event less than $500
per annum for each Letter of Credit issued on its behalf) of the aggregate
amount available to be drawn under such Letter of Credit, payable quarterly in
arrears on each L/C Fee Payment Date with respect to such Letter of Credit and
on the Extending RCF Maturity Date or such other date as the Extending RCF
Commitments shall terminate. Such commissions and fees shall be nonrefundable.
Such fees and commissions shall be payable in Dollars (or, in the case of
Letters of Credit issued for the account of the Canadian Borrowers, Canadian
Dollars).
          (b) In addition to the foregoing commissions and fees, each U.S.
Borrower and Canadian Borrower agrees to pay or reimburse the applicable Issuing
Lender for such normal and customary costs and expenses as are incurred or
charged by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by such Issuing Lender on
its behalf.
          (c) The U.S. Administrative Agent and the Canadian Administrative
Agent shall, promptly following any receipt thereof, distribute to the
applicable Issuing Lender and the

87



--------------------------------------------------------------------------------



 



applicable L/C Participants all commissions and fees received by such Agent for
their respective accounts pursuant to this subsection 3.3.
          3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each U.S. RCF L/C Participant or Canadian RCF L/C
Participant, as applicable, and, to induce each Issuing Lender to issue Letters
of Credit hereunder, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the applicable Issuing Lender,
without recourse or warranty, on the terms and conditions hereinafter stated,
for such L/C Participant’s own account and risk an undivided interest, within
each applicable Tranche, equal to such L/C Participant’s Extending U.S. RCF
Commitment Percentage and/or Non-Extending U.S. RCF Commitment Percentage (in
the case of U.S. RCF Letters of Credit) and/or such L/C Participant’s Extending
Canadian RCF Commitment Percentage and/or Non-Extending Canadian RCF Commitment
Percentage (in the case of Canadian RCF Letters of Credit), in each case
determined on the date of issuance of the relevant Letter of Credit, in such
Issuing Lender’s obligations and rights under each Letter of Credit issued or
continued hereunder, the amount of each draft paid by such Issuing Lender
thereunder and the obligations of the applicable Borrowers under this Agreement
with respect thereto (although L/C Fees and related commissions shall be payable
directly to the U.S. Administrative Agent or the Canadian Administrative Agent,
as applicable, for the account of the applicable Issuing Lender and L/C
Participants, as provided in subsection 3.3 and the L/C Participants shall have
no right to receive any portion of any facing fees with respect to any such
Letters of Credit) and any security therefor or guaranty pertaining thereto;
provided that as to any Letter of Credit issued or renewed on or after
November 30, 2010 with an expiry date on or after November 30, 2011 (such Letter
of Credit, an “Extending Letter of Credit”), such L/C Participants shall be
limited to Lenders with Extending U.S. RCF Commitments or Extending Canadian RCF
Commitments, as the case may be, and, in the case of any such renewal, there
shall be an automatic adjustment to the participations pursuant to this
subsection 3.4 to allocate all such participations in such renewed Letter of
Credit among the Lenders with Extending U.S. RCF Commitments or Extending
Canadian RCF Commitments, as the case may be; provided that notwithstanding
anything to the contrary contained herein, no such Letter of Credit shall be
renewed if, after giving effect to such allocation, the Individual Extending
U.S. RCF Lender Exposure or the Individual Extending Canadian RCF Lender
Exposure, as applicable, of any Lender would exceed the Extending U.S. RCF
Commitment or Extending Canadian RCF Commitment, as applicable, of such Lender.
Each L/C Participant unconditionally and irrevocably agrees with such Issuing
Lender that, if a draft is paid under any Letter of Credit for which such
Issuing Lender is not reimbursed in full by the applicable Borrower in respect
of such Letter of Credit in accordance with subsection 3.5(a), such L/C
Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Extending U.S. RCF Commitment Percentage, Non-Extending U.S. RCF
Commitment Percentage, Extending Canadian RCF Commitment Percentage or
Non-Extending Canadian RCF Commitment Percentage, as applicable, of the amount
of such draft, or any part thereof, which is not so reimbursed; provided that
nothing in this paragraph shall relieve such Issuing Lender of any liability
resulting from the gross negligence or willful misconduct (as determined in a
final non-appealable decision issued by a court of competent jurisdiction) of
such Issuing Lender, or otherwise affect any defense or other right that any L/C
Participant may have as a result of such gross negligence or willful misconduct
(as so determined). All calculations of an L/C Participant’s Extending U.S. RCF

88



--------------------------------------------------------------------------------



 



Commitment Percentage, Non-Extending U.S. RCF Commitment Percentage, Extending
Canadian RCF Commitment Percentage and Non-Extending Canadian RCF Commitment
Percentage shall be made from time to time by the U.S. Administrative Agent and
the Canadian Administrative Agent, respectively, which calculations shall be
conclusive absent manifest error.
          (b) If any amount required to be paid by any L/C Participant to an
Issuing Lender on demand by such Issuing Lender pursuant to subsection 3.4(a) in
respect of any unreimbursed portion of any payment made by such Issuing Lender
under any Letter of Credit is paid to such Issuing Lender within three
(3) Business Days after the date such demand is made, such L/C Participant shall
pay to such Issuing Lender on demand an amount equal to the product of such
amount, times the daily average Federal Funds Effective Rate (or, in the case of
a Canadian RCF Lender, the interbank rate customarily charged by the Canadian
Administrative Agent) during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times a fraction the numerator of which is the number of days
that elapse during such period and the denominator of which is 360. If any such
amount required to be paid by any L/C Participant pursuant to subsection 3.4(a)
is not in fact made available to such Issuing Lender by such L/C Participant
within three (3) Business Days after the date such payment is due, such Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon (with interest based on the Dollar Equivalent of
any amounts denominated in Canadian Dollars) calculated from such due date at
the rate per annum applicable to Extending RCF Loans maintained as ABR Loans
accruing interest at the ABR hereunder. A certificate of an Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
subsection (which shall include calculations of any such amounts in reasonable
detail) shall be conclusive in the absence of manifest error.
          (c) Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with subsection 3.4(a), such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from a Borrower in respect of such Letter of Credit or otherwise, including
proceeds of Collateral applied thereto by such Issuing Lender), or any payment
of interest on account thereof, such Issuing Lender will, if such payment is
received prior to 1:00 P.M., New York City time, on a Business Day, distribute
to such L/C Participant its pro rata share thereof prior to the end of such
Business Day and otherwise such Issuing Lender will distribute such payment on
the next succeeding Business Day; provided, however, that in the event that any
such payment received by an Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.
          3.5 Reimbursement Obligation of the Borrowers. (a) Each U.S. Borrower
and Canadian Borrower hereby agrees to reimburse each Issuing Lender, upon
receipt by such Borrower of notice from the applicable Issuing Lender of the
date and amount of a draft presented under any Letter of Credit issued on its
behalf and paid by such Issuing Lender, for the amount of such draft so paid and
any taxes, fees, charges or other costs or expenses reasonably incurred by such
Issuing Lender in connection with such payment. Each such payment shall be made
to the applicable Issuing Lender, at its address for notices specified herein in
the currency in which such Letter of Credit is denominated and in immediately
available funds, on the date on

89



--------------------------------------------------------------------------------



 



which such Borrower receives such notice, if received prior to 11:00 A.M., New
York City time, on a Business Day and otherwise on the next succeeding Business
Day.
          (b) Interest shall be payable under this subsection 3.5(b) on any and
all amounts owing pursuant to subsection 3.5(a) remaining unpaid (taking the
Dollar Equivalent of any amounts denominated in Canadian Dollars, as determined
by the Canadian Administrative Agent, as applicable) by the U.S. Borrowers or
the Canadian Borrowers, as applicable (i) from the date the draft presented
under the affected Letter of Credit is paid to the date on which such applicable
Borrower is required to reimburse such amounts pursuant to paragraph (a) above,
at the rate which would then be payable on any outstanding ABR Loans that are
(i) Extending RCF Loans, in the case of such portion of such Letter of Credit
constituting Extending U.S. RCF L/C Obligation Exposure or Extending Canadian
RCF L/C Obligation Exposure, and (ii) Non-Extending RCF Loans, in the case of
such portion of such Letter of Credit constituting Non-Extending U.S. RCF L/C
Obligation Exposure or Non-Extending Canadian RCF L/C Exposure and
(ii) thereafter until payment in full of such amounts, at the rate which would
be payable on any outstanding ABR Loans that are (i) Extending RCF Loans, in the
case of such portion of such Letters of Credit constituting Extending U.S. RCF
L/C Obligation Exposure or Extending Canadian RCF L/C Obligation Exposure, and
(ii) Non-Extending RCF Loans, in the case of such portion of such Letter of
Credit constituting Non-Extending U.S. RCF L/C Obligation Exposure or
Non-Extending Canadian RCF L/C Exposure, in each case which were then overdue.
          3.6 Obligations Absolute. (a) Each of the U.S. Borrowers’ and the
Canadian Borrowers’ obligations under this Section 3 shall be absolute and
unconditional under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment which any such Borrower may have or have had
against an Issuing Lender, any L/C Participant or any beneficiary of a Letter of
Credit, provided that this paragraph shall not relieve any Issuing Lender or L/C
Participant of any liability resulting from the gross negligence or willful
misconduct of such Issuing Lender or L/C Participant (as determined in a final
non-appealable decision issued by a court of competent jurisdiction), or
otherwise affect any defense or other right that any such Borrower may have as a
result of any such gross negligence or willful misconduct (as so determined).
          (b) Each U.S. Borrower and Canadian Borrower and each Lender also
agree with each Issuing Lender that such Issuing Lender and the L/C Participants
shall not be responsible for, and such Borrower’s Reimbursement Obligations
under subsection 3.5(a) shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of any Borrower against any beneficiary of such Letter of
Credit or any such transferee, provided that this paragraph shall not relieve
any Issuing Lender or L/C Participant of any liability resulting from the gross
negligence or willful misconduct of such Issuing Lender or L/C Participant (as
determined in a final non-appealable decision issued by a court of competent
jurisdiction), or otherwise affect any defense or other right that any Borrower
may have as a result of any such gross negligence or willful misconduct (as so
determined).

90



--------------------------------------------------------------------------------



 



          (c) Neither any Issuing Lender nor any L/C Participant shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except for errors or omissions caused by such Person’s gross
negligence or willful misconduct (as determined in a final non-appealable
decision issued by a court of competent jurisdiction).
          (d) Each U.S. Borrower and Canadian Borrower agrees that any action
taken or omitted by the Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct (as determined in a final non-appealable
decision issued by a court of competent jurisdiction) and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York, shall be binding on each such Borrower and shall not result in any
liability of any Issuing Lender or L/C Participant to any Borrower.
          3.7 L/C Payments. If any drafts or document(s) shall be presented for
payment under any Letter of Credit, the applicable Issuing Lender shall promptly
notify the applicable U.S. Borrower or Canadian Borrower of the date and amount
thereof. The responsibility of an Issuing Lender to such Borrower in respect of
any Letter of Credit in connection with any drafts or document(s) presented for
payment under such Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit,
provided that this paragraph shall not relieve such Issuing Lender of any
liability resulting from the gross negligence or willful misconduct of such
Issuing Lender, or otherwise affect any defense or other right that any Borrower
may have as a result of any such gross negligence or willful misconduct (in each
case, as determined in a final non-appealable decision issued by a court of
competent jurisdiction).
          3.8 L/C Request. To the extent that any provision of any L/C Request
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall control.
          3.9 Additional Issuing Lenders. Any U.S. Borrower or Canadian Borrower
may, at any time and from time to time with the consent of the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable (which
consent shall not be unreasonably withheld or delayed), and such Lender,
designate one or more additional Canadian RCF Lenders or U.S. RCF Lenders, as
applicable, to act as an issuing lender under the terms of this Agreement. Any
Lender designated as an issuing lender pursuant to this subsection 3.9 shall be
deemed to be an “Issuing Lender” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Lender or Issuing Lenders and such Lender.
          3.10 Letter of Credit Back-Stop Arrangements. (a) Notwithstanding
anything to the contrary contained in this Agreement, in the event that a Lender
Default exists with respect to any RCF Lender, no Issuing Lender shall be
required to issue, renew, extend or amend any Letter of Credit in which the
relevant Deteriorating Lender would have a participation pursuant to subsection
3.4, unless such Issuing Lender has entered into arrangements with the Borrowers

91



--------------------------------------------------------------------------------



 



reasonably satisfactory to it and the Borrower to eliminate such Issuing
Lender’s risk with respect to each Deteriorating Lender’s participation in
Letters of Credit issued by such Issuing Lender (which arrangements are hereby
consented to by the Lenders), including by the Borrowers cash collateralizing
each Deteriorating Lender’s Extending U.S. RCF Commitment Percentage, Extending
Canadian RCF Commitment Percentage, Non-Extending U.S. RCF Commitment Percentage
or Non-Extending Canadian RCF Commitment Percentage, as the case may be, of the
L/C Obligations with respect to such Letters of Credit (such arrangements, the
“Letter of Credit Back-Stop Arrangements”).
          (b) If any Lender becomes a Deteriorating Lender at any time that any
Letter of Credit issued by any Issuing Lender and in which it has a
participation pursuant to subsection 3.4 is outstanding, the Borrower shall
enter into the applicable Letter of Credit Back-Stop Arrangements with such
Issuing Lender no later than 10 Business Days after the date such Lender becomes
a Deteriorating Lender.
          3.11 Converting Letters of Credit. (a) It is acknowledged and agreed
that, on the Restatement Effective Date, with respect to each of the Letters of
Credit which were issued under this Agreement prior to the Restatement Effective
Date and which remain outstanding on the Restatement Effective Date (each such
Letter of Credit, a “Converting Letter of Credit” and, collectively, the
“Converting Letters of Credit”) and any related Unpaid Drawings, there shall be
(i) an automatic adjustment to the Extending U.S. RCF L/C Obligation Exposure,
the Non-Extending U.S. RCF L/C Obligation Exposure, the Extending Canadian RCF
L/C Obligation Exposure and the Non-Extending Canadian RCF L/C Obligation
Exposure, as applicable, so that the Extending U.S. RCF L/C Obligation Exposure,
the Non-Extending U.S. RCF L/C Obligation Exposure, the Extending Canadian RCF
L/C Obligation Exposure and the Non-Extending Canadian RCF L/C Obligation
Exposure, as applicable, arising from each such Converting Letter of Credit and
any related Unpaid Drawing is allocated with respect to Letters of Credit issued
under the U.S. RC Facilities and the Canadian RC Facilities, as applicable,
ratably between the Extending U.S. RC Facility and the Non-Extending U.S. RC
Facility or the Extending Canadian RC Facility and the Non-Extending Canadian RC
Facility, as applicable, based on the relative amounts of the Total Extending
U.S. RCF Commitments and the Total Non-Extending U.S. RCF Commitments or the
Total Extending Canadian RCF Commitments and the Total Non-Extending Canadian
RCF Commitments, as applicable, and (ii) an automatic adjustment to the
participations therein held by the Lenders pursuant to subsection 3.4(a), so
that the undivided participations and interests of the RCF Lenders in each such
Converting Letter of Credit and any related Unpaid Drawing are allocated with
respect to Letters of Credit issued under the U.S. RC Facilities and the
Canadian RC Facilities, as applicable, ratably within each of the Extending U.S.
RC Facility and the Non-Extending U.S. RC Facility or the Extending Canadian RC
Facility and the Non-Extending Canadian RC Facility, as applicable, based on the
Extending U.S. RCF Commitment Percentages, the Non-Extending U.S. RCF Commitment
Percentages, the Extending Canadian RCF Commitment Percentages and the
Non-Extending Canadian RCF Commitment Percentages, as the case may be, of such
RCF Lenders.
          (b) It is acknowledged and agreed that, on the date of any conversion
of any Non-Extending RCF Commitment into Extending RCF Commitments, or any
increase or new provision of Extending RCF Commitments, in each case pursuant to
subsection 2.6, with respect to each of the Letters of Credit which were issued
under this Agreement prior to the date of such

92



--------------------------------------------------------------------------------



 



conversion, increase or provision and which remain outstanding on such date
(each such Letter of Credit, a “Section 2.6 Converting Letter of Credit” and,
collectively, the “Section 2.6 Converting Letters of Credit”) and any related
Unpaid Drawings, there shall be (i) with respect to each Section 2.6 Converting
Letter of Credit other than an Extending Letter of Credit, an automatic
adjustment to the Extending U.S. RCF L/C Obligation Exposure, the Non-Extending
U.S. RCF L/C Obligation Exposure, the Extending Canadian RCF L/C Obligation
Exposure and the Non-Extending Canadian RCF L/C Obligation Exposure, as
applicable, so that the Extending U.S. RCF L/C Obligation Exposure, the
Non-Extending U.S. RCF L/C Obligation Exposure, the Extending Canadian RCF L/C
Obligation Exposure and the Non-Extending Canadian RCF L/C Obligation Exposure,
as applicable, arising from each such Section 2.6 Converting Letter of Credit
and any related Unpaid Drawing is allocated with respect to Letters of Credit
issued under the U.S. RC Facilities and the Canadian RC Facilities, as
applicable, ratably between the Extending U.S. RC Facility and the Non-Extending
U.S. RC Facility or the Extending Canadian RC Facility and the Non-Extending
Canadian RC Facility, as applicable, based on the relative amounts of the Total
Extending U.S. RCF Commitments and the Total Non-Extending U.S. RCF Commitments
or the Total Extending Canadian RCF Commitments and the Total Non-Extending
Canadian RCF Commitments, as applicable, (ii) with respect to each Section 2.6
Converting Letter of Credit other than an Extending Letter of Credit, an
automatic adjustment to the participations therein held by the Lenders pursuant
to subsection 3.4(a), so that the undivided participations and interests of the
RCF Lenders in each such Section 2.6 Converting Letter of Credit and any related
Unpaid Drawing are allocated with respect to such Section 2.6 Converting Letters
of Credit issued under the U.S. RC Facilities and the Canadian RC Facilities, as
applicable, ratably within each of the Extending U.S. RC Facility and the
Non-Extending U.S. RC Facility or the Extending Canadian RC Facility and the
Non-Extending Canadian RC Facility, as applicable, based on the Extending U.S.
RCF Commitment Percentages, the Non-Extending U.S. RCF Commitment Percentages,
the Extending Canadian RCF Commitment Percentages and the Non-Extending Canadian
RCF Commitment Percentages, as the case may be, of such RCF Lenders, and
(iii) with respect to each Section 2.6 Converting Letter of Credit that is an
Extending Letter of Credit, an automatic adjustment to the participations
therein held by the Lenders pursuant to subsection 3.4(a), so that the undivided
participations and interests of the RCF Lenders in each such Section 2.6
Converting Letter of Credit and any related Unpaid Drawing are allocated with
respect to such Section 2.6 Letters of Credit issued under the U.S. RC
Facilities and the Canadian RC Facilities, as applicable, ratably within the
Extending U.S. RC Facility or the Extending Canadian RC Facility, as applicable,
based on the Extending U.S. RCF Commitment Percentages or the Extending Canadian
RCF Commitment Percentages, as the case may be, of such RCF Lenders.

93



--------------------------------------------------------------------------------



 



          Section 4. General Provisions Applicable to Loans and Letters of
Credit.
          4.1 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin in effect for such day with respect to such Loan. BA Fees
payable in respect of each B/A Instrument shall be paid by the Canadian
Borrowers at the time of the incurrence (by way of acceptance, purchase or
otherwise) of each Bankers’ Acceptance Loan.
          (b) Each ABR Loan (other than a Canadian RCF Loan made to a Canadian
Borrower) shall bear interest for each day that it is outstanding at a rate per
annum equal to the ABR for such day plus the Applicable Margin in effect for
such day with respect to such Loan. Each ABR Loan that is a Canadian RCF Loan
made to a Canadian Borrower shall bear interest for each day that it is
outstanding at a rate per annum equal to the Canadian Prime Rate in effect for
such day plus the Applicable Margin in effect for such day with respect to such
Loan.
          (c) If all or a portion of (i) the principal amount of any Loan,
(ii) any interest payable thereon or (iii) any commitment fee, letter of credit
commission, letter of credit fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (x) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the relevant foregoing provisions of subsections 4.1(a) and (b) plus
2.00%, (y) in the case of overdue interest, the rate that would be otherwise
applicable to principal of the related Loan pursuant to the relevant foregoing
provisions of subsections 4.1(a) and (b) plus 2.00% and (z) in the case of fees,
commissions or other amounts, (A) (1) with respect to fees, commissions or other
amounts relating to (or calculated by reference to pricing margins applicable
to) Extending RCF Loans, the rate described in paragraph (b) of this subsection
for ABR Loans that are Extending RCF Loans or (2) with respect to fees,
commissions or other amounts relating to (or calculated by reference to pricing
margins applicable to) Non-Extending RCF Loans, the rate described in paragraph
(b) of this subsection for ABR Loans that are Non-Extending RCF Loans (or, in
the case of any such fees, commissions or other amounts owing by the Canadian
Borrowers, (1) with respect to fees, commissions or other amounts relating to
(or calculated by reference to pricing margins applicable to) Extending RCF
Loans, the rate described in paragraph (b) of this subsection for ABR Loans that
are Extending Canadian RCF Loans made to a Canadian Borrower or (2) with respect
to fees, commissions or other amounts relating to (or calculated by reference to
pricing margins applicable to) Non-Extending Canadian RCF Loans, the rate
described in paragraph (b) of this subsection for ABR Loans that are
Non-Extending RCF Loans made to a Canadian Borrower) plus (B) 2.00%, in each
case from the date of such non-payment until such amount is paid in full (after
as well as before judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this
subsection shall be payable from time to time on demand.
          (e) It is the intention of the parties hereto to comply strictly with
applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest under applicable usury laws,
whether contracted for, charged, taken, reserved,

94



--------------------------------------------------------------------------------



 



or received, in connection with the indebtedness evidenced by this Agreement or
any Notes, or any other document relating or referring hereto or thereto, now or
hereafter existing, shall never exceed under any circumstance whatsoever the
maximum amount of interest allowed by applicable usury laws.
          (f) Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, solely to the extent that a court of
competent jurisdiction finally determines that the calculation or determination
of interest or any fee payable by the Canadian Borrowers in respect of their
obligations pursuant to this Agreement and the other Loan Documents shall be
governed by or subject to the laws of any province of Canada or the federal laws
of Canada:
     (i) if any provision of this Agreement or of any of the other Loan
Documents would obligate the Canadian Borrowers to make any payment of interest
or other amount payable to any of the U.S. Administrative Agent, the Canadian
Administrative Agent or any Lender under this Agreement or any other Loan
Document in an amount or calculated at a rate which would be prohibited by law
or would result in a receipt by any of the U.S. Administrative Agent, the
Canadian Administrative Agent or any Lender of interest at a criminal rate (as
such terms are construed under the Criminal Code (Canada)) then, notwithstanding
such provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the U.S.
Administrative Agent, the Canadian Administrative Agent or any Lender of
interest at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows: (1) firstly, by reducing the amount or rate of interest
required to be paid to the U.S. Administrative Agent, the Canadian
Administrative Agent or any Lender under this subsection 4.1 and (2) thereafter,
by reducing any fees, commissions, premiums and other amounts required to be
paid to the U.S. Administrative Agent, the Canadian Administrative Agent or any
Lender which would constitute “interest” for purposes of Section 347 of the
Criminal Code (Canada). Notwithstanding the foregoing, and after giving effect
to all adjustments contemplated thereby, if the U.S. Administrative Agent, the
Canadian Administrative Agent or any Lender shall have received an amount in
excess of the maximum permitted by that Section of the Criminal Code (Canada),
the Canadian Borrowers shall be entitled, by notice in writing to the applicable
U.S. Administrative Agent, Canadian Administrative Agent or Lender, to obtain
reimbursement from such party in an amount equal to such excess and, pending
such reimbursement, such amount shall be deemed to be an amount payable by the
applicable U.S. Administrative Agent, Canadian Administrative Agent or Lender to
the Canadian Borrowers. Any amount or rate of interest referred to in this
subsection 4.1(f)(i) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that the applicable loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) and, in the event of a dispute, a certificate of
a Fellow of the Canadian Institute of Actuaries appointed by the Canadian
Administrative Agent shall be conclusive for the purposes of such determination;
and

95



--------------------------------------------------------------------------------



 



     (ii) For purposes of the Interest Act (Canada) and with respect to Canadian
Loan Parties only:
     (A) whenever any interest or fee payable by the Canadian Borrowers is
calculated using a rate based on a year of three-hundred and sixty (360) days or
three-hundred and sixty-five (365) days, as the case may be, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(x) the applicable rate based on a year of three-hundred and sixty (360) days or
three-hundred and sixty-five (365) days, as the case may be, (y) multiplied by
the actual number of days in the applicable calendar year in which such rate is
to be ascertained and (z) divided by three-hundred and sixty (360) or
three-hundred and sixty-five (365), as the case may be; and
     (B) all calculations of interest payable by the Canadian Borrowers under
this Agreement or any other Loan Document are to be made on the basis of the
nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest which principle does not apply to any
interest calculated under this Agreement or any Loan Document. The parties
hereto acknowledge that there is a material difference between the stated
nominal interest rates and the effective yearly rates of interest and that they
are capable of making the calculations required to determine such effective
yearly rates of interest.

96



--------------------------------------------------------------------------------



 



          4.2 Conversion and Continuation Options (a) Subject to subsection
4.2(c), the applicable Borrowers may elect from time to time to convert
outstanding (i) RCF Loans made or outstanding in Dollars from Eurocurrency Loans
to ABR Loans and (ii) RCF Loans made or outstanding in Canadian Dollars from
Bankers’ Acceptance Loans to ABR Loans, in each case by giving the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, at
least two (2) Business Days’ prior irrevocable notice of such election, provided
that any such conversion of Eurocurrency Loans may only be made on the last day
of an Interest Period with respect thereto and any conversion of Bankers’
Acceptance Loans may only be made on the maturity date thereof and otherwise in
accordance with subsection 4.6(c). The Borrowers may elect from time to time to
convert outstanding RCF Loans made or outstanding in Dollars from ABR Loans to
Eurocurrency Loans outstanding in Dollars and, in each case by giving the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, at
least three (3) Business Days’ prior irrevocable notice of such election. Any
such notice of conversion to Eurocurrency Loans outstanding in Dollars shall
specify the length of the initial Interest Period or Interest Periods therefor.
Upon receipt of any such notice the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, shall promptly notify each affected Lender
thereof. All or any part of outstanding Eurocurrency Loans made or outstanding
in Dollars and ABR Loans may be converted as provided herein, provided that (i)
(unless the Required Lenders otherwise consent) no Loan may be converted into a
Eurocurrency Loan or Bankers’ Acceptance Loan when any Default or Event of
Default has occurred and is continuing and, in the case of any Default, the U.S.
Administrative Agent has given notice to the applicable Borrower that no such
conversions may be made and (ii) no Loan may be converted into a Eurocurrency
Loan or Bankers’ Acceptance Loan after the date that is one (1) month prior to
the RCF Maturity Date applicable thereto.
          (b) Any Eurocurrency Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the applicable
Borrowers giving notice to the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, at least three (3) Business Days prior to
the expiration of the then current Interest Period, of the length of the next
Interest Period to be applicable to such Loan, determined in accordance with the
applicable provisions of the term “Interest Period” set forth in subsection 1.1,
provided that no Eurocurrency Loan may be continued as such (i) (unless the
Required Lenders otherwise consent) when any Default or Event of Default has
occurred and is continuing and, in the case of any Default, the U.S.
Administrative Agent has given notice to the applicable Borrower that no such
continuations may be made or (ii) after the date that is one (1) month prior to
the RCF Maturity Date therefor and provided, further, that if the applicable
Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso, such Eurocurrency Loans shall be automatically converted to ABR Loans
on the last day of such then expiring Interest Period. Upon receipt of any such
notice of continuation pursuant to this subsection 4.2(b), the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, shall
promptly notify each affected Lender thereof.
          (c) Mandatory and voluntary conversions of Bankers’ Acceptance Loans
into ABR Loans, or ABR Loans into Bankers’ Acceptance Loans, or rollovers of
Bankers’ Acceptance Loans shall be made in the circumstances, and to the extent,
provided in subsection 4.6(c).

97



--------------------------------------------------------------------------------



 



          4.3 Minimum Amounts of Sets. All borrowings, conversions and
continuations of Loans hereunder and all selections of Interest Periods and
terms to maturity hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of (i) Eurocurrency Loans comprising a Set shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (ii) Bankers’ Acceptance
Loans comprising a Set shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and so that there shall not be more than 15 Sets at
any one time outstanding.
          4.4 Optional and Mandatory Prepayments. (a) Each of the Borrowers may
at any time and from time to time prepay the Loans made to it (other than
Bankers’ Acceptance Loans which may not be prepaid prior to the maturity date of
the underlying B/A Instrument) and the Reimbursement Obligations in respect of
Letters of Credit issued for its account, in whole or in part, subject to
subsection 4.12, without premium or penalty, upon at least three (3) Business
Days’ irrevocable notice by the applicable Borrower to the U.S. Administrative
Agent or the Canadian Administrative Agent, as applicable (in the case of
Eurocurrency Loans outstanding in Dollars), at least one (1) Business Day’s
irrevocable notice by the applicable Borrower to the U.S. Administrative Agent
or the Canadian Administrative Agent, as applicable (in the case of (x) ABR
Loans other than Swing Line Loans and (y) Reimbursement Obligations) or same-day
irrevocable notice by the applicable Borrower to the U.S. Administrative Agent
or the Canadian Administrative Agent, as applicable (in the case of Swing Line
Loans); provided that, if a notice of prepayment in connection with a repayment
of all outstanding Obligations is given in connection with a conditional notice
of termination of Commitments as contemplated by subsection 2.3, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with subsection 2.3. Such notice shall specify (A) in the case of any
prepayment of Loans, the identity of the prepaying Borrower, the date and amount
of prepayment and whether the prepayment is (i) of RCF Loans or Swing Line
Loans, or a combination thereof and (ii) of Eurocurrency Loans, ABR Loans or a
combination thereof, and, in each case if a combination thereof, the principal
amount allocable to each and (B) in the case of any prepayment of Reimbursement
Obligations, the date and amount of prepayment, the identity of the applicable
Letter of Credit or Letters of Credit and the amount allocable to each of such
Reimbursement Obligations. Upon the receipt of any such notice the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, shall
promptly notify each affected Lender thereof. If any such notice is given, the
amount specified in such notice shall (subject to the proviso contained in the
third preceding sentence) be due and payable on the date specified therein,
together with (if a Eurocurrency Loan is prepaid other than at the end of the
Interest Period applicable thereto) any amounts payable pursuant to subsection
4.12 and accrued interest to such date on the amount prepaid. Prepayments of RCF
Loans and the Reimbursement Obligations pursuant to this subsection shall
(unless the Parent Borrower otherwise directs) be applied, first, to payment of
the Swing Line Loans then outstanding, second, to payment of the RCF Loans then
outstanding, third, to payment of any Reimbursement Obligations then outstanding
and, last, to cash collateralize any outstanding Bankers’ Acceptance Loans or
L/C Obligations on terms reasonably satisfactory to the U.S. Administrative
Agent; provided, further, that any pro rata calculations required to be made
pursuant to this subsection 4.4(a) in respect to any Loan denominated in
Canadian Dollars shall be made on a Dollar Equivalent basis. Partial prepayments
pursuant to this subsection 4.4(a) shall be in multiples of $1,000,000 (or, in
the case of partial prepayments made by the Canadian Borrowers, Cdn$1,000,000)
(or, if the RCF Loans

98



--------------------------------------------------------------------------------



 



then outstanding are less than $1,000,000 or Cdn$1,000,000, as applicable, such
lesser amount), provided that, notwithstanding the foregoing, any Loan may be
prepaid in its entirety.
          (b) If on or after the Closing Date (i) the Parent Borrower or any of
its Subsidiaries shall incur Indebtedness for borrowed money (other than
Indebtedness permitted pursuant to subsection 8.2, except as otherwise specified
in subsection 8.2) pursuant to a public offering or private placement or
otherwise, (ii) the Parent Borrower or any of its Subsidiaries shall consummate
an Asset Sale, (iii) a Recovery Event occurs or (iv) the Parent Borrower or any
of its Subsidiaries shall enter into a Sale and Leaseback Transaction, then, in
each case (other than with respect to any prepayment of Loans required pursuant
to subsection 8.2(s) in connection with an issuance of First Lien Last Out
Notes, in which case such dollar threshold shall not apply), to the extent that
and for so long as Available RCF Commitments are less than $250,000,000
immediately after giving effect to such incurrence of Indebtedness, Asset Sale,
Recovery Event or Sale and Leaseback Transaction, the relevant Borrowers shall
prepay, in accordance with subsection 4.4(e), the Loans (other than Bankers’
Acceptance Loans which may not be prepaid prior to the maturity date of the
underlying B/A Instrument) and cash collateralize the Bankers’ Acceptance Loans
and the L/C Obligations in an amount equal to the lesser of: (A) (x) in the case
of the incurrence of any such Indebtedness, 100% of the Net Cash Proceeds
thereof; (y) in the case of any such Asset Sale or Recovery Event, 100% of the
Net Cash Proceeds thereof minus any Reinvested Amounts; and (z) in the case of
any such Sale and Leaseback Transaction, 100% of the Net Cash Proceeds thereof
and (B) the amount of such prepayments required in order for Available RCF
Commitments to be $250,000,000 or more (provided that with respect to any
prepayment of Loans required pursuant to subsection 8.2(s) in connection with an
issuance of First Lien Last Out Notes, the required amount of such prepayment
shall be determined without giving effect to preceding clause (B)), in each case
with such prepayment to be made no later than the Business Day following the
date of receipt of any such Net Cash Proceeds except that, in the case of clause
(y), if any such Net Cash Proceeds are eligible to be reinvested in accordance
with the definition of the term “Reinvested Amount” in subsection 1.1 and the
Parent Borrower has not elected to reinvest such proceeds (or portion thereof,
as the case may be), such prepayment to be made on the earlier of (1) the date
on which the certificate of a Responsible Officer of the Parent Borrower to such
effect is delivered to the U.S. Administrative Agent in accordance with such
definition and (2) the last day of the period within which a certificate setting
forth such election is required to be delivered in accordance with such
definition). Nothing in this paragraph (b) shall limit the rights of the Agents
and the Lenders set forth in Section 9.
          (c) (i) On any day (other than during an Agent Advance Period) on
which the Aggregate U.S. RCF Lender Exposure or the unpaid balance of Extensions
of Credit to, or for the account of, the U.S. Borrowers exceeds the difference
of (A) the U.S. Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) minus (B) the sum of the excess of (x) (1)  the
Aggregate Canadian RCF Lender Exposure (with respect to the Canadian Borrowers)
over (2) the Canadian Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) and (y) the unpaid balance of Extensions of Credit
to, or for the account of, Canadian Finco, the U.S. Borrowers shall prepay on
such day the principal of outstanding Canadian RCF Loans made to the U.S.
Borrowers and, if required, U.S. RCF Loans in an amount equal to such excess.
If, after giving effect to the prepayment of all outstanding Canadian RCF Loans
made to the U.S. Borrowers and U.S. RCF Loans, the aggregate amount of

99



--------------------------------------------------------------------------------



 



the U.S. RCF L/C Obligations and the Canadian RCF L/C Obligations with respect
to the U.S. Borrowers exceeds the difference of (A) the U.S. Borrowing Base at
such time (based on the Borrowing Base Certificate last delivered) minus (B) the
excess of (1) the Aggregate Canadian RCF Lender Exposure (with respect to the
Canadian Borrowers) over (2) the Canadian Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered), the U.S. Borrowers shall pay to
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, at the Payment Office on such day an amount of cash and/or Cash
Equivalents equal to the amount of such excess (up to a maximum amount equal to
such L/C Obligations at such time), such cash and/or Cash Equivalents to be held
as security for all obligations of the U.S. Borrowers to the Issuing Lenders and
the U.S. RCF Lenders hereunder ratably in accordance with the Obligations
relating to the U.S. RC Facility then held by such U.S. RCF Lender in a cash
collateral account to be established by, and under the sole dominion and control
of, the U.S. Administrative Agent.
          (ii) Without duplication of any mandatory prepayment required under
subsection 4.4(c)(i) above, on any day (other than during an Agent Advance
Period) on which the Aggregate Canadian RCF Lender Exposure with respect to the
Canadian Borrowers exceeds the sum of (A) the Canadian Borrowing Base at such
time (based on the Borrowing Base Certificate last delivered) plus (B) the
excess of (1) the U.S. Borrowing Base (based on the Borrowing Base Certificate
last delivered) over (2) the unpaid balance of Extensions of Credit to, or for
the account of, the U.S. Borrowers and Canadian Finco, the Canadian Borrowers
shall prepay on such day the principal of Canadian RCF Loans made to them (other
than Bankers’ Acceptance Loans where the underlying B/A Instruments have not
matured) in an amount equal to such excess. If, after giving effect to the
prepayment of all outstanding Canadian RCF Loans (other than Bankers’ Acceptance
Loans where the underlying B/A Instruments have not matured), the aggregate
amount of outstanding Bankers’ Acceptance Loans and the Canadian RCF
L/C Obligations with respect to the Canadian Borrowers exceeds the sum of
(A) the Canadian Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) plus (B) the excess of (1) the U.S. Borrowing Base
(based on the Borrowing Base Certificate last delivered) over (2) the unpaid
balance of Extensions of Credit to, or for the account of, the U.S. Borrowers
and Canadian Finco, the Canadian Borrowers shall pay to the Canadian
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess (up to a maximum amount
equal to the sum of the aggregate face amount of the outstanding Bankers’
Acceptance Loans and the amount of the Canadian RCF L/C Obligations at such
time), such cash and/or Cash Equivalents to be held as security for all
obligations of the Canadian Borrowers to the applicable Issuing Lenders and the
Canadian RCF Lenders hereunder ratably in accordance with the Obligations
relating to the Canadian RC Facility then held by such Canadian RCF Lender in a
cash collateral account to be established by, and under the sole dominion and
control of, the Canadian Administrative Agent.
          (iii) On any day on which the Aggregate Non-Extending U.S. RCF Lender
Exposure exceeds the Total Non-Extending U.S. RCF Commitment at such time, the
U.S. Borrowers shall prepay on such day the principal of Non-Extending U.S. RCF
Loans in an amount equal to such excess. If, after giving effect to the
prepayment of all outstanding Non-Extending U.S. RCF Loans, the aggregate amount
of the Non-Extending U.S. RCF L/C Obligation Exposure exceeds the Total
Non-Extending U.S. RCF Commitment at such time, the U.S. Borrowers shall pay to
the U.S. Administrative Agent at the Payment Office on such day an

100



--------------------------------------------------------------------------------



 



amount of cash and/or Cash Equivalents equal to the amount of such excess (up to
a maximum amount equal to the Non-Extending U.S. RCF L/C Obligation Exposure at
such time), such cash and/or Cash Equivalents to be held as security for all
obligations of the U.S. Borrowers to the applicable Issuing Lenders and the
Non-Extending U.S. RCF Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the U.S.
Administrative Agent.
          (iv) On any day on which the Aggregate Extending U.S. RCF Lender
Exposure exceeds the Total Extending U.S. RCF Commitment at such time, the U.S.
Borrowers shall prepay on such day the principal of Extending U.S. RCF Loans in
an amount equal to such excess. If, after giving effect to the prepayment of all
outstanding Extending U.S. RCF Loans, the aggregate amount of the Extending U.S.
RCF L/C Obligation Exposure exceeds the Total Extending U.S. RCF Commitment at
such time, the U.S. Borrowers shall pay to the U.S. Administrative Agent at the
Payment Office on such day an amount of cash and/or Cash Equivalents equal to
the amount of such excess (up to a maximum amount equal to the Extending U.S.
RCF L/C Obligation Exposure at such time), such cash and/or Cash Equivalents to
be held as security for all obligations of the U.S. Borrowers to the applicable
Issuing Lenders and the Extending U.S. RCF Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the U.S. Administrative Agent.
          (v) On any day on which the Aggregate Non-Extending Canadian RCF
Lender Exposure exceeds the Total Non-Extending Canadian RCF Commitment at such
time, the Canadian Borrowers and, if applicable, the U.S. Borrowers shall prepay
on such day the principal of Non-Extending Canadian RCF Loans (other than
Bankers’ Acceptance Loans where the underlying B/A Instruments have not matured)
in an amount equal to such excess. If, after giving effect to the prepayment of
all outstanding Non-Extending Canadian RCF Loans (other than Bankers’ Acceptance
Loans where the underlying B/A Instruments have not matured), the Dollar
Equivalent of the aggregate amount of the Non-Extending Canadian RCF L/C
Obligation Exposure and the aggregate face amount of the outstanding Bankers’
Acceptance Loans that are Non-Extending Canadian RCF Loans exceeds the Total
Non-Extending Canadian RCF Commitment at such time, the Canadian Borrowers and,
if applicable, the U.S. Borrowers shall pay to the Canadian Administrative Agent
at the Payment Office on such day an amount of cash and/or Cash Equivalents
equal to the amount of such excess (up to a maximum amount equal to the sum of
the aggregate face amount of the outstanding Bankers’ Acceptance Loans that are
Non-Extending Canadian RCF Loans and the aggregate amount of the Non-Extending
Canadian RCF L/C Obligation Exposure at such time), such cash and/or Cash
Equivalents to be held as security for all obligations of the Canadian Borrowers
or the U.S. Borrowers, as applicable, to the applicable Issuing Lenders and the
Extending Canadian RCF Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Canadian
Administrative Agent.
          (vi) On any day on which the Aggregate Extending Canadian RCF Lender
Exposure exceeds the Total Extending Canadian RCF Commitment at such time, the
Canadian Borrowers and, if applicable, the U.S. Borrowers shall prepay on such
day the principal of Extending Canadian RCF Loans (other than Bankers’
Acceptance Loans where the underlying B/A Instruments have not matured) in an
amount equal to such excess. If, after giving effect to the prepayment of all
outstanding Extending Canadian RCF Loans (other than Bankers’

101



--------------------------------------------------------------------------------



 



Acceptance Loans where the underlying B/A Instruments have not matured), the
Dollar Equivalent of the aggregate amount of the Extending Canadian RCF L/C
Obligation Exposure and the aggregate face amount of the outstanding Bankers’
Acceptance Loans that are Extending Canadian RCF Loans exceeds the Total
Extending Canadian RCF Commitment at such time, the Canadian Borrowers and, if
applicable, the U.S. Borrowers shall pay to the Canadian Administrative Agent at
the Payment Office on such day an amount of cash and/or Cash Equivalents equal
to the amount of such excess (up to a maximum amount equal to the sum of the
aggregate face amount of the outstanding Bankers’ Acceptance Loans that are
Extending Canadian RCF Loans and the aggregate amount of the Extending Canadian
RCF L/C Obligation Exposure at such time), such cash and/or Cash Equivalents to
be held as security for all obligations of the Canadian Borrowers or the
U.S. Borrowers, as applicable, to the applicable Issuing Lenders and the
Extending Canadian RCF Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Canadian
Administrative Agent.
          (vii) On any day (other than during an Agent Advance Period) on which
the unpaid balance of Extensions of Credit to, or for the account of, Canadian
Finco exceeds the difference of (A) the U.S. Borrowing Base at such time (based
on the Borrowing Base Certificate last delivered) minus (B) the sum of (x) the
excess of (1) the amount of the Aggregate Canadian RCF Lender Exposure (with
respect to the Canadian Borrowers) over (2) the Canadian Borrowing Base at such
time (based on the Borrowing Base Certificate last delivered) and (y) the unpaid
balance of Extensions of Credit to, or for the account of, the U.S. Borrowers,
Canadian Finco shall prepay on such day the principal of outstanding Canadian
RCF Loans made to Canadian Finco in an amount equal to such excess.
          (d) The U.S. Borrowers shall prepay all Swing Line Loans then
outstanding simultaneously with each borrowing by them of RCF Loans.
          (e) Prepayments pursuant to subsection 4.4(b) shall be applied as
follows:

  (i)   first, to make any mandatory repayments required pursuant to subsection
4.4(c); provided that, any proceeds received by the Canadian Borrowers or any of
their respective Subsidiaries and required to be used for a mandatory prepayment
pursuant to subsection 4.4(b) shall be applied solely to Canadian RCF Loans
outstanding and/or to cash collateralize Bankers’ Acceptance Loans and Canadian
RCF L/C Obligations;     (ii)   second, to prepay all RCF Loans on a pro rata
basis; provided that, any proceeds received by the Canadian Borrowers or any of
their respective Subsidiaries and required to be used for a mandatory prepayment
pursuant to Section 4.4(b) shall be applied solely to Canadian RCF Loans
outstanding and/or to cash collateralize Bankers’ Acceptance Loans and Canadian
RCF L/C Obligations; and     (iii)   third, to repay all remaining obligations
payable pursuant to this Agreement.

102



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in this clause (e), in no
event shall prepayments made by the Canadian Borrowers pursuant to subsection
4.4(b) be applied to repay Loans made to or other obligations of the U.S.
Borrowers or Canadian Finco.
          (f) For avoidance of doubt, except as otherwise provided for in
subsection 8.2(s), no RCF Commitments shall be correspondingly reduced by the
amount of any prepayments of RCF Loans, payments of Reimbursement Obligations
and cash collateralizations of L/C Obligations, in each case, made under
subsection 4.4(b) or 4.4(c).
          (g) Notwithstanding the foregoing provisions of this subsection 4.4,
if at any time any prepayment of the Loans pursuant to subsection 4.4(a), 4.4(b)
or 4.4(c) would result, after giving effect to the procedures set forth in this
Agreement, in any Borrower incurring breakage costs under subsection 4.12 as a
result of Eurocurrency Loans being prepaid other than on the last day of an
Interest Period with respect thereto, then, the relevant Borrower may, so long
as no Default or Event of Default shall have occurred and be continuing, in its
sole discretion, initially (i) deposit a portion (up to 100%) of the amounts
that otherwise would have been paid in respect of such Eurocurrency Loans with
the U.S. Administrative Agent (which deposit must be equal in amount to the
amount of such Eurocurrency Loans not immediately prepaid), to be held as
security for the obligations of such Borrowers to make such prepayment pursuant
to a cash collateral agreement to be entered into on terms reasonably
satisfactory to the U.S. Administrative Agent with such cash collateral to be
directly applied upon the first occurrence thereafter of the last day of an
Interest Period with respect to such Eurocurrency Loans (or such earlier date or
dates as shall be requested by such Borrower) or (ii) make a prepayment of the
RCF Loans in accordance with subsection 4.4(a) with an amount equal to a portion
(up to 100%) of the amounts that otherwise would have been paid in respect of
such Eurocurrency Loans (which prepayment, together with any deposits pursuant
to clause (i) above, must be equal in amount to the amount of such Eurocurrency
Loans not immediately prepaid); provided that, notwithstanding anything in this
Agreement to the contrary, none of the Borrowers may request any Extension of
Credit under the Commitments that would reduce the aggregate amount of the
Available RCF Commitments to an amount that is less than the amount of such
prepayment until the related portion of such Eurocurrency Loans has been prepaid
upon the first occurrence thereafter of the last day of an Interest Period with
respect to such Eurocurrency Loans; provided that, in the case of either
clause (i) or (ii), such unpaid Eurocurrency Loans shall continue to bear
interest in accordance with subsection 4.1 until such unpaid Eurocurrency Loans
or the related portion of such Eurocurrency Loans have or has been prepaid.
          4.5 Commitment Fees; U.S. Administrative Agent’s Fee; Other Fees. (a)
(i) Each U.S. Borrower agrees to pay to the U.S. Administrative Agent, for the
account of each Extending U.S. RCF Lender, and each Canadian Borrower agrees to
pay to the Canadian Administrative Agent, for the account of each Extending
Canadian RCF Lender, a commitment fee during the Extending RCF Commitment
Period, computed at the Extending Commitment Fee Rate on the average daily
amount of the Unutilized Extending RCF Commitment of such Extending RCF Lender
during the period for which payment is made, payable quarterly in arrears on the
last day of each March, June, September and December and on the Extending RCF
Maturity Date or such earlier date as the Extending RCF Commitments shall
terminate as provided herein, commencing on September 30, 2009; and (ii) each
U.S. Borrower agrees to pay to the U.S. Administrative Agent, for the account of
each Non-Extending U.S. RCF Lender, and

103



--------------------------------------------------------------------------------



 



each Canadian Borrower agrees to pay to the Canadian Administrative Agent, for
the account of each Non-Extending Canadian RCF Lender, a commitment fee during
the Non-Extending RCF Commitment Period, computed at the Non-Extending
Commitment Fee Rate on the average daily amount of the Unutilized Non-Extending
RCF Commitment of such Non-Extending RCF Lender during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December and on the Non-Extending RCF Maturity Date or such
earlier date as the Non-Extending RCF Commitments shall terminate as provided
herein, commencing on December 31, 2006.
          (b) The U.S. Borrowers and the Canadian Borrowers agree to pay to the
U.S. Administrative Agent or the Canadian Administrative Agent, as applicable,
and the Lead Arrangers any fees in the amounts and on the dates as may be agreed
to in writing by Holdings, any Affiliate of Holdings, the Lead Arrangers and the
U.S. Administrative Agent in connection with this Agreement.
          (c) In addition to the foregoing commissions and fees, each U.S.
Borrower and Canadian Borrower agrees to pay, on the Restatement Effective Date,
to the U.S. Administrative Agent for the account of each Lender which provides
an Extending U.S. RCF Commitment and/or an Extending Canadian RCF Commitment
pursuant to the Second Amendment, a non-refundable commitment fee as provided in
the Second Amendment.
          (d) The Borrowers agree to pay to the U.S. Administrative Agent for
distribution to each Non-Defaulting Lender with an Additional Extending RCF
Commitment such upfront fees, if any, as are specified in the Additional
Extending RCF Commitment Agreement pursuant to which such Additional Extending
RCF Commitment has been provided, with such upfront fees, if any, to be payable
at the times set forth in such Additional Extending RCF Commitment Agreement;
provided that the amount of any such upfront fees paid to any such Additional
Extending RCF Lender in connection with the provision of any Additional
Extending RCF Commitments within 90 days after the Restatement Effective Date
shall not exceed the amount of fees paid pursuant to subsection 4.5(c) to any
Lender that provided a comparable amount of Extending RCF Commitments pursuant
to the Second Amendment.
          4.6 Computation of Interest and Fees. (a) Interest (other than
interest based on the Prime Rate, Canadian Prime Rate or BA Rate) and commitment
fees shall be calculated on the basis of a 360-day year for the actual days
elapsed; and interest based on the Prime Rate or Canadian Prime Rate shall be
calculated on the basis of a 365-day year (or 366-day year, as the case may be)
day year for the actual days elapsed. BA Fees shall be calculated on the basis
of a 365-day year for the actual days elapsed. The U.S. Administrative Agent or
the Canadian Administrative Agent, as applicable, shall as soon as practicable
notify the Parent Borrower and the affected Lenders of each determination of a
Eurocurrency Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR, the Canadian Prime Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, shall as soon as practicable
notify the Parent Borrower and the affected Lenders of the effective date and
the amount of each such change in interest rate.
          (b) Each determination of an interest rate by the U.S. Administrative
Agent or the Canadian Administrative Agent, as applicable, pursuant to any
provision of this Agreement shall be conclusive and binding on each of the
Borrowers and the Lenders in the absence of manifest error. The U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, shall,
at the request of the Parent Borrower or any Lender, deliver to the Parent

104



--------------------------------------------------------------------------------



 



Borrower or such Lender a statement showing in reasonable detail the
calculations used by the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, in determining any interest rate pursuant
to subsection 4.1, excluding any Eurocurrency Base Rate which is based upon the
Telerate British Bankers Assoc. Interest Settlement Rates Page and any ABR Loan
which is based upon the Prime Rate or the Canadian Prime Rate.
          (c) Bankers’ Acceptances.
          (i) Acceptances and Drafts. Each Canadian Lender severally agrees, on
the terms and conditions of this Agreement and from time to time on any Business
Day prior to the date which is thirty (30) days prior to the respective RCF
Maturity Date (A) in the case of any Canadian Lender which is not a Non BA
Lender, to create Bankers’ Acceptances by accepting Drafts and to purchase such
Bankers’ Acceptances in accordance with subsection 4.6(c)(iv) and (B) in the
case of a Non BA Lender, to purchase completed Drafts (which have not and will
not be accepted by such Lender or any other Canadian Lender) in accordance with
subsection 4.6(c)(iv).
          (ii) Term. Each Draft presented by a Canadian Borrower shall (A) be in
a minimum Face Amount of Cdn$1,000,000 and in an integral multiple of
Cdn$100,000, (B) be dated the date of the making of such Bankers’ Acceptance
Loan and (C) mature and be payable by the Canadian Borrower (in common with all
other Drafts presented in connection with such Bankers’ Acceptance Loan) on a
Business Day which occurs approximately thirty (30), sixty (60), ninety (90) or
one-hundred and eighty (180) days (or such longer or shorter period as the
Canadian Administrative Agent may agree) at the election of the Canadian
Borrower after the Borrowing Date and on or prior to the date which is thirty
(30) days prior to the respective RCF Maturity Date.
          (iii) BA Rate. On each Borrowing Date or other date on which Bankers’
Acceptances are to be accepted, the U.S. Administrative Agent or the Canadian
Administrative Agent shall advise the applicable Canadian Borrowers as to such
Agent’s determination of the applicable BA Rate for the Bankers’ Acceptance
Loans.
          (iv) Purchase. Not later than 12:30 P.M. (New York City time) on an
applicable Borrowing Date (or at such other time as to which the Canadian
Administrative Agent shall notify the relevant Canadian Borrower reasonably in
advance of the Borrowing Date with respect thereto), each applicable Canadian
Lender shall complete one or more Drafts in accordance with the notice of
Borrowing given in accordance with subsection 2.2 and either (x) accept the
Drafts and purchase the Bankers’ Acceptances so created for an amount equal to
the BA Proceeds less the BA Fee payable with respect to such Drafts, or
(y) purchase the Drafts for an amount equal to the BA Proceeds less the BA Fee
payable with respect to such Drafts. In each case, upon receipt of the amount
equal to the BA Proceeds less the BA Fee payable with respect to such Drafts and
upon fulfillment of the conditions set forth in Section 6, as applicable, the
Canadian Administrative Agent shall apply such amount as follows: (i) remit to
the Canadian Borrower (in the case of the making of a Canadian RCF Loan),
(ii) prepay ABR Loans under the applicable Canadian RC Facility (which shall

105



--------------------------------------------------------------------------------



 



constitute a conversion of the applicable Canadian RCF Loans from ABR Loans to
Bankers’ Acceptance Loans) or (iii) pay Bankers’ Acceptance Loans under the
applicable Canadian RC Facility maturing on such date (which shall constitute a
continuation of Bankers’ Acceptance Loans to new Bankers’ Acceptance Loans),
provided that in the case of any such conversion or continuation of Loans, the
Canadian Borrower shall pay to the Canadian Administrative Agent for account of
the applicable Canadian Lenders such additional amounts, if any, as shall be
necessary to effect the prepayment in full of the respective ABR Loans being
prepaid, or the Bankers’ Acceptance Loans maturing, as the case may be, on such
date and provided, further, that no Bankers’ Acceptance Loan will be available,
upon creation, purchase, conversion or continuation or rollover or otherwise,
(i) (unless the Required Lenders otherwise consent) when any Default or Event of
Default has occurred and is continuing, and, in the case of any Default, the
Canadian Administrative Agent has given notice to the Canadian Borrowers that no
such continuations, conversions or rollovers may be made or (ii) after the date
which is thirty (30) days prior to the applicable RCF Maturity Date.
          (v) Sale. Each Canadian Lender may from time to time hold, sell,
rediscount or otherwise dispose of any or all Bankers’ Acceptances accepted and
purchased by it.
          (vi) Power of Attorney for the Execution of Bankers’ Acceptances. To
facilitate the availment of the Canadian RC Facilities by Bankers’ Acceptance
Loans, each Canadian Borrower hereby appoints each Canadian Lender as its
attorney to sign and endorse on its behalf, in handwriting or by facsimile or
mechanical signature as and when deemed necessary by such Canadian Lender, blank
forms of Drafts. In this respect, it is each Canadian Lender’s responsibility to
maintain an adequate supply of blank forms of Drafts for acceptance under this
Agreement. Each Canadian Borrower recognizes and agrees that all Drafts signed
and/or endorsed on its behalf by a Canadian Lender shall bind the applicable
Canadian Borrower as fully and effectually as if signed in the handwriting of
and duly issued by the proper signing officers of such Canadian Borrower. Each
Canadian Lender is hereby authorized to issue such Drafts endorsed in blank in
such face amounts as may be determined by such Canadian Lender; provided that
the aggregate amount thereof is equal to the aggregate amount of Drafts required
to be accepted and purchased by such Canadian Lender. No Canadian Lender shall
be liable for any damage, loss or other claim arising by reason of any loss or
improper use of any such instrument except the gross negligence or willful
misconduct of the Canadian Lender or its officers, employees, agents or
representatives (as determined in a final non-appealable decision issued by a
court of competent jurisdiction). Each Canadian Lender shall maintain a record
with respect to Drafts held by it in blank hereunder, voided by it for any
reason, purchased by it hereunder, and cancelled at their respective maturities.
Each Canadian Lender agrees to provide such records to any Canadian Borrower at
such Canadian Borrower’s expense upon request.
          (vii) Execution. Drafts drawn by any Canadian Borrower to be accepted
and/or purchased as Bankers’ Acceptance Loans shall be signed by a duly
authorized officer or officers of the applicable Canadian Borrower or by its
attorneys. Notwithstanding that any Person whose signature appears on any Draft
may no longer be an authorized signatory for the Canadian Borrower at the time
of issuance of a B/A Instrument, that signature shall nevertheless be valid and
sufficient for all purposes as if the authority had remained in force at the
time of issuance and any B/A Instrument so signed shall be binding on such
Canadian Borrower.
          (viii) Issuance. The Canadian Administrative Agent promptly following
receipt of a notice of a Borrowing, conversion or continuation by way of
Bankers’ Acceptance Loans,

106



--------------------------------------------------------------------------------



 



shall advise the applicable Canadian Lenders of the notice and shall advise each
applicable Canadian Lender of the face amount of B/A Instruments to be accepted
and/or purchased by it and the applicable term (which shall be identical for all
applicable Canadian Lenders). The aggregate face amount of B/A Instruments to be
accepted/and or purchased by a Canadian Lender shall be determined by the
Canadian Administrative Agent by reference to that Canadian Lender’s
Non-Extending Canadian RCF Commitment Percentage or Extending Canadian RCF
Commitment Percentage, as the case may be, of the issue of Bankers’ Acceptance
Loans, except that, if the face amount of a B/A Instrument which would otherwise
be accepted by a Canadian Lender would not be Cdn$100,000, or a whole multiple
thereof, the face amount shall be increased or reduced by the U.S.
Administrative Agent or the Canadian Administrative Agent in its sole discretion
to Cdn$1,000, or the nearest whole multiple of that amount, as appropriate;
provided that after such issuance, no Canadian Lender shall have aggregate
outstanding (x) Individual Extending Canadian RCF Lender Exposure in excess of
its Extending Canadian RCF Commitment and/or (y) Individual Non-Extending
Canadian RCF Lender Exposure in excess of its Non-Extending Canadian RCF
Commitment.
          (ix) Rollover. At or before 11:00 A.M. (New York City time) two
(2) Business Days before the maturity date of any B/A Instrument, the applicable
Canadian Borrower shall give to the Canadian Administrative Agent irrevocable
written notice which notice shall specify either (x) that the applicable
Canadian Borrower intends to repay the maturing B/A Instrument on the maturity
date or (y) that the applicable Canadian Borrower intends to issue B/A
Instruments on the maturity date to provide for the payment of the aggregate
face amount of the maturing B/A Instrument or (z) that the Canadian Borrower
intends to issue new B/A Instruments and pay any additional amounts as may be
necessary to effect payment in full of the aggregate face amount of the maturing
B/A Instruments. If the applicable Canadian Borrower fails to provide such
notice to the Canadian Administrative Agent or fails to repay the maturing B/A
Instrument, or if a Default or an Event of Default has occurred and is
continuing on such maturity date, the applicable Canadian Borrower’s obligations
in respect of the maturing B/A Instrument shall be deemed to have been converted
on the maturity date thereof into an ABR Loan under the respective Canadian RC
Facility in an amount equal to the aggregate face amount of the maturing B/A
Instrument which shall bear interest calculated and payable as provided in
Section 4. Otherwise, the applicable Canadian Borrower shall provide payment to
the Canadian Administrative Agent on behalf of the Canadian Lenders of an amount
equal to the aggregate face amount of the B/A Instruments issued by the
applicable Canadian Lenders on their maturity date.
          (x) Waiver of Presentment and Other Conditions. Each Canadian Borrower
waives presentment for payment and any other defense to payment of any amounts
due to a Canadian Lender in respect of a Bankers’ Acceptance or other B/A
Instrument purchased by it pursuant to this Agreement which might exist solely
by reason of the Bankers’ Acceptance or other B/A Instrument being held, at the
maturity thereof, by the Canadian Lender in its own right and each Canadian
Borrower agrees not to claim any days of grace if the Canadian Lender as holder
sues such Canadian Borrower on the Bankers’ Acceptance or other B/A Instrument
for payment of the amount payable by the Canadian Borrower thereunder. Except
for the requirement to pay immediately upon acceleration of the Canadian RCF
Loans pursuant to Section 9, the applicable Canadian Borrower shall pay to the
Canadian Lender that has purchased such B/A Instrument the full face amount of
such B/A Instrument on the specified

107



--------------------------------------------------------------------------------



 



maturity date of a B/A Instrument, and after such payment, the applicable
Canadian Borrower shall have no further liability in respect of such B/A
Instrument and the Canadian Lender shall be entitled to all benefits of, and be
responsible for all payments due to third parties under, such B/A Instrument.
          (xi) Discount Notes by Non BA Lenders. Whenever a Canadian Borrower
requests a Bankers’ Acceptance Loan, each Canadian Lender which is a Non BA
Lender shall, in lieu of accepting a Bankers’ Acceptance, purchase the completed
Drafts for an amount equal to the BA Proceeds less the BA Fee payable with
respect to such Drafts. The Canadian Borrowers shall, at the request of such Non
BA Lender, issue one or more non-interest bearing promissory notes (each a
“Discount Note”) denominated in Canadian Dollars payable on the date of maturity
of the unaccepted Draft referred to below, in such form as the Canadian Lender
may specify and in a principal amount equal to the face amount of, and in
exchange for, any unaccepted Drafts which the Non BA Lender has purchased in
accordance with subsection 4.6(c)(iv).
          (xii) Terms Applicable to Discount Notes. All terms of this Agreement
applicable to Bankers’ Acceptances shall apply equally to Discount Notes with
such changes as may in the context be necessary. For greater certainty:
     (A) the term of a Discount Note shall be the same as the term for Bankers’
Acceptances accepted and purchased on the same Borrowing Date in respect of the
same Canadian RCF Loan;
     (B) an acceptance fee will be payable in respect of a Discount Note and
shall be calculated at the same rate and in the same manner as the BA Fee in
respect of a Bankers’ Acceptance;
     (C) the BA Rate applicable to a Discount Note shall be the BA Rate
applicable to Bankers’ Acceptances accepted by a Lender other than Schedule I
Lender on the same Borrowing Date or other date, as the case may be, in respect
of the same RCF Loan; and
     (D) the term “face amount” when used in the context of a Discount Note
shall mean and refer to the principal amount of such Discount Note.
          (xiii) Depository Bills and Notes Act (Canada). At the option of any
Canadian Lender, Bankers’ Acceptances under this Agreement to be accepted by
that Canadian Lender may be issued in the form of depository bills for deposit
with The Canadian Depository for Securities Limited pursuant to the Depository
Bills and Notes Act (Canada). All depository bills so issued shall be governed
by the provisions of this subsection 4.6. Upon the request of any Canadian
Lender, the Canadian Borrowers shall provide to such Canadian Lender a power of
attorney to complete, sign, endorse and issue B/A Instruments on behalf of the
Canadian Borrowers in form and substance reasonably satisfactory to such
Canadian Lender.
          (xiv) Payment, Conversion or Renewal of B/A Instruments. On any date
on which a Bankers’ Acceptance Loan is created, purchased, converted or
continued, the Canadian Administrative Agent shall be entitled to net all
amounts payable on such date by the Canadian Administrative Agent to a Canadian
Lender against all amounts payable on such date by such Canadian Lender to the
Canadian Administrative Agent. Similarly, on any such date each

108



--------------------------------------------------------------------------------



 



Canadian Borrower hereby authorizes each Canadian Lender to net all amounts
payable on such date by such Canadian Lender to the Canadian Administrative
Agent for the account of such Canadian Borrower, against all amounts payable on
such date by such Canadian Borrower to such Canadian Lender in accordance with
the Canadian Administrative Agent’s calculations.
          (xv) Circumstances Making Bankers’ Acceptances Unavailable. If, by
reason of circumstances affecting the money market generally, as determined in
good faith by the Canadian Administrative Agent acting reasonably and in respect
of which the Canadian Administrative Agent shall have given notice to the
Canadian Borrowers of the occurrence and particulars thereof, there is no market
for Bankers’ Acceptances or Canadian Lenders cannot readily sell bankers’
acceptances or perform their obligations under this Agreement with respect to
bankers’ acceptances (i) the right of the Canadian Borrowers to request a
Bankers’ Acceptance Loan shall be suspended until the circumstances causing a
suspension no longer exist, (ii) any applicable notice of Borrowing which is
outstanding shall either: (x) be cancelled and the requested Bankers’ Acceptance
Loan shall not be made or (y) the Canadian Administrative Agent may, acting
reasonably and taking into account any circumstances then affecting the Canadian
Lenders and the availability of Loans, at the direction of the Canadian
Borrowers, deem the aforementioned notice of Borrowing, a notice of Borrowing
for ABR Loans under the applicable Canadian RC Facility.
          The Canadian Administrative Agent shall promptly notify the Canadian
Borrower of the suspension of the Canadian Borrower’s right to request a
Bankers’ Acceptance Loan and of the termination of any suspension.
          4.7 Inability to Determine Interest Rate. If prior to the first day of
any Interest Period, the U.S. Administrative Agent shall have determined (which
determination shall be conclusive and binding upon each of the Borrowers) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate with
respect to any Eurocurrency Loan (the “Affected Rate”) for such Interest Period,
the U.S. Administrative Agent shall give telecopy or telephonic notice thereof
to the Parent Borrower and the Lenders as soon as practicable thereafter. If
such notice is given (a) any Eurocurrency Loans the rate of interest applicable
to which is based on the Affected Rate requested to be made on the first day of
such Interest Period shall be made as ABR Loans, (b) any Loans that were to have
been converted on the first day of such Interest Period to or continued as
Eurocurrency Loans the rate of interest applicable to which is based upon the
Affected Eurocurrency Rate or Affected Rate shall be converted to or continued
as ABR Loans and (c) any outstanding Eurocurrency Loans that were to have been
converted on the first day of such Interest Period to or continued as
Eurocurrency Loans the rate of interest applicable to which is based upon the
Affected Rate and that are not otherwise permitted to be converted to or
continued as ABR Loans by subsection 4.2 shall, upon demand by the applicable
Lenders the Commitment Percentage of which aggregate greater than 50% of such
Loans, be immediately repaid by the applicable Borrower on the last day of the
then current Interest Period with respect thereto together with accrued interest
thereon or otherwise, at the option of the Parent Borrower, shall remain
outstanding and bear interest at a rate which reflects, as to each of the RCF
Lenders, such RCF Lender’s cost of funding such Eurocurrency Loans as reasonably
determined by such Lender, plus the Applicable Margin hereunder. If any such
repayment occurs on a day which is not the last day of the then current Interest
Period with respect to such Affected Eurocurrency

109



--------------------------------------------------------------------------------



 



Loan, the applicable Borrower shall pay to each of the applicable Lenders such
amounts, if any, as may be required pursuant to subsection 4.12. Until such
notice has been withdrawn by the U.S. Administrative Agent, no further
Eurocurrency Loans the rate of interest applicable to which is based upon the
Affected Rate shall be made or continued as such, nor shall any of the Borrowers
have the right to convert ABR Loans to Eurocurrency Loans the rate of interest
applicable to which is based upon the Affected Rate.
          4.8 Pro Rata Treatment and Payments. (a) Subject to subsections
4.8(b)(i) and 4.8(b)(ii) below, each borrowing of Loans (other than Swing Line
Loans) under a particular Tranche by any of the applicable Borrowers from the
applicable Lenders hereunder shall be made, each payment by any of the Borrowers
on account of any commitment fee (and other than such fees paid pursuant to
subsection 4.5(d)) in respect of any RCF Commitments with respect to a
particular Tranche, as applicable, hereunder shall be allocated by the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, and
any reduction of any RCF Commitments of the Lenders under a particular Tranche
shall be allocated by the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, pro rata according to the Extending U.S.
RCF Commitment Percentage, Extending Canadian RCF Commitment Percentage, the
Non-Extending U.S. Commitment Percentage or the Non-Extending Canadian RCF
Commitment Percentage, as applicable, of the applicable Lenders with respect to
such Tranche. Each payment (including each prepayment) by any of the applicable
Borrowers on account of principal of (or the face amount of) and interest on any
Extending U.S. RCF Loan, Extending Canadian RCF Loan, Non-Extending U.S. RCF
Loan or Non-Extending Canadian RCF Loan, as applicable, shall be allocated by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, pro rata according to the respective outstanding principal (or face)
amounts of such Extending U.S. RCF Loans, Extending Canadian RCF Loans,
Non-Extending U.S. RCF Loans or Non-Extending Canadian RCF Loans, as applicable,
then held by the relevant Lenders; provided that in no event shall payments made
by the Canadian Borrowers be applied to repay Loans made to the U.S. Borrowers
or Canadian Finco. All payments (including prepayments) to be made by any of the
Borrowers hereunder, whether on account of principal, interest, fees,
Reimbursement Obligations or otherwise, shall be made without set-off or
counterclaim and shall be made prior to 1:00 P.M., New York City time, on the
due date thereof to the U.S. Administrative Agent or the Canadian Administrative
Agent, as applicable, for the account of the Lenders holding the relevant Loans
or the L/C Participants, as the case may be, at the U.S. Administrative Agent’s
or the Canadian Administrative Agent’s, as applicable, office specified in
subsection 11.2, in Dollars, or, in the case of payments in respect of Canadian
RCF Loans and Canadian RCF Letters of Credit denominated in Canadian Dollars, in
Canadian Dollars and (whether in Dollars or Canadian Dollars) in immediately
available funds. Payments received by the U.S. Administrative Agent or Canadian
Administrative Agent, as applicable, after such time shall be deemed to have
been received on the next Business Day. The U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, shall distribute such payments to
such Lenders, if any such payment is received prior to 1:00 P.M., New York City
time, on a Business Day, in like funds as received prior to the end of such
Business Day and otherwise the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, shall distribute such payment to such
Lenders on the next succeeding Business Day. If any payment hereunder (other
than payments on the Eurocurrency Loans) becomes due and payable on a day other
than a Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal,

110



--------------------------------------------------------------------------------



 



interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a Eurocurrency Loan becomes due and payable on a
day other than a Business Day, the maturity of such payment shall be extended to
the next succeeding Business Day (and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension) unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.
          (b) (i) Except as otherwise provided in subsections 2.1(g), 2.1(h),
2.3(c), 2.4(c), 2.4(d) and 2.6(c) of this Agreement, prior to the Non-Extending
RCF Maturity Date (or such earlier date on which the Total Non-Extending U.S.
RCF Commitment is terminated), all Borrowings of U.S. RCF Loans by any of the
applicable Borrowers from the U.S. RCF Lenders hereunder shall be made such that
the outstanding amount of U.S. RCF Loans after giving effect thereto are
allocated pro rata across the U.S. RC Facilities based on the relative amount of
Extending U.S. RCF Commitments on the one hand and the Non-Extending U.S. RCF
Commitments on the other hand; provided that if any Borrowings of U.S. RCF Loans
occur at any time during the one-year period ending on the Non-Extending RCF
Maturity Date when any Extending Letter of Credit under the U.S. RC Facility or
related Extending U.S. RCF L/C Obligation Exposure is outstanding, such
Borrowings shall be made on a pro rata basis as between the U.S. RC Facilities
unless and until such Borrowings shall reduce the Available Extending U.S. RCF
Commitment to zero, and thereafter may be made on a non-pro rata basis as
between such Facilities; provided, further, that upon any of the termination of
any such Letter of Credit, the reduction of the stated amount in respect
thereof, or the reimbursement of any funding under any such Letter of Credit,
the U.S. RCF Loans shall automatically be reallocated among the Extending U.S.
RCF Lenders and the Non-Extending U.S. RCF Lenders such that, to the maximum
extent possible, the outstanding U.S. RCF Loans are held by such Lenders pro
rata in accordance with their respective Extending U.S. RCF Commitments and
Non-Extending U.S. RCF Commitments, respectively, at such time, with such
reallocation to be effected in the same manner as the reallocations described in
subsections 2.1(g) and 2.1(h). Except as otherwise provided in subsections
2.1(g), 2.1(h), 2.3(c), 2.6(c) and 4.13(d) of this Agreement, prior to the
Non-Extending RCF Maturity Date (or such earlier date on which the Total
Non-Extending U.S. RCF Commitment is terminated), each payment (including each
voluntary and mandatory prepayment (other than any mandatory prepayment that
pursuant to the terms of this Agreement applies only to Extending U.S. RCF Loans
or Non-Extending U.S. RCF Loans)) by any of the Borrowers on account of
principal of any outstanding U.S. RCF Loans shall be made by the respective
Borrowers pro rata according to the respective outstanding principal amounts of
the Extending U.S. RCF Loans on the one hand and the Non-Extending U.S. RCF
Loans on the other hand. For the avoidance of doubt, reductions of U.S. RCF
Commitments shall not be required to be made pro rata between the Extending U.S.
RCF Commitments and the Non-Extending U.S. RCF Commitments.
          (ii) Except as otherwise provided in subsections 2.1(g), 2.1(h),
2.3(c) and 2.6(c) of this Agreement, prior to the Non-Extending RCF Maturity
Date (or such earlier date on which the Total Non-Extending Canadian RCF
Commitment is terminated), all Borrowings of Canadian RCF Loans by any of the
applicable Borrowers from the Canadian RCF Lenders hereunder shall be made such
that the outstanding amount of Canadian RCF Loans after giving effect thereto
are allocated pro rata across the Canadian RC Facilities based on the relative

111



--------------------------------------------------------------------------------



 



amount of Extending Canadian RCF Commitments on the one hand and the
Non-Extending Canadian RCF Commitments on the other hand; provided that if any
Borrowings of Canadian RCF Loans occur at any time during the one-year period
ending on the Non-Extending RCF Maturity Date when any Extending Letter of
Credit under the Canadian RC Facility or related Extending Canadian RCF L/C
Obligation Exposure is outstanding, such Borrowings shall be made on a pro rata
basis as between the Canadian RC Facilities unless and until such Borrowings
shall reduce the Available Extending Canadian RCF Commitment to zero, and
thereafter may be made on a non-pro rata basis as between such Facilities;
provided, further, that upon any of the termination of any such Letter of
Credit, the reduction of the stated amount in respect thereof, or the
reimbursement of any funding under any such Letter of Credit, the Canadian RCF
Loans shall automatically be reallocated among the Extending Canadian RCF
Lenders and the Non-Extending Canadian RCF Lenders such that, to the maximum
extent possible, the outstanding Canadian RCF Loans are held by such Lenders pro
rata in accordance with their respective Extending Canadian RCF Commitments and
Non-Extending Canadian RCF Commitments, respectively, at such time, with such
reallocation to be effected in the same manner as the reallocations described in
subsections 2.1(g) and 2.1(h). Except as otherwise provided in subsections
2.1(g), 2.1(h), 2.3(c), 2.6(c) and 4.13(d) of this Agreement, prior to the
Non-Extending RCF Maturity Date (or such earlier date on which the Total
Non-Extending Canadian RCF Commitment is terminated), each payment (including
each voluntary and mandatory prepayment (other than any mandatory prepayment
that pursuant to the terms of this Agreement applies only to Extending Canadian
RCF Loans or Non-Extending Canadian RCF Loans)) by any of the Borrowers on
account of principal (or face amount, as applicable) of any outstanding Canadian
RCF Loans shall made by the respective Borrowers pro rata according to the
respective outstanding principal amounts of the Extending Canadian RCF Loans on
the one hand and the Non-Extending Canadian RCF Loans on the other hand. For the
avoidance of doubt, reductions of Canadian RCF Commitments shall not be required
to be made pro rata between the Extending Canadian RCF Commitments and the
Non-Extending U.S. RCF Commitments.
          (c) Unless the U.S. Administrative Agent or the Canadian
Administrative Agent, as the case may be, shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to such Agent, such Agent
may assume that such Lender is making such amount available to such Agent, and
such Agent may, in reliance upon such assumption, make available to the
applicable Borrowers in respect of such borrowing a corresponding amount. If
such amount is not made available to the U.S. Administrative Agent or the
Canadian Administrative Agent, as the case may be, by the required time on the
Borrowing Date therefor, such Lender shall pay to the U.S. Administrative Agent
or the Canadian Administrative Agent, as the case may be, on demand, such amount
with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate or the rate customary for settlement of Canadian Dollar interbank
obligations, as applicable, and as quoted by the U.S. Administrative Agent or
the Canadian Administrative Agent, as the case may be, in each case for the
period until such Lender makes such amount immediately available to the U.S.
Administrative Agent or the Canadian Administrative Agent, as the case may be. A
certificate of the U.S. Administrative Agent or the Canadian Administrative
Agent, as the case may be, submitted to any Lender with respect to any amounts
owing under this subsection shall be conclusive in the absence of manifest
error. If such Lender’s share of such borrowing is not made available to the
applicable Agent by such Lender within three (3) Business Days of such Borrowing
Date, (x) the applicable Agent shall

112



--------------------------------------------------------------------------------



 



notify the Parent Borrower of the failure of such Lender to make such amount
available to the U.S. Administrative Agent or the Canadian Administrative Agent,
as the case may be, and such Agent shall also be entitled to recover such amount
with interest thereon at (A) in the case of a Borrowing of Extending RCF Loans,
the rate applicable to ABR Loans that are Extending RCF Loans or (B) in the case
of a borrowing of Non-Extending RCF Loans, the rate applicable to ABR Loans that
are Non-Extending RCF Loans, in each case on demand from such Borrower and
(y) then such Borrower may, without waiving or limiting any rights or remedies
it may have against such Lender hereunder or under applicable law or otherwise,
(i) borrow a like amount on an unsecured basis from any commercial bank for a
period ending on the date upon which such Lender does in fact make such
borrowing available, provided that at the time such borrowing is made and at all
times while such amount is outstanding such Borrower would be permitted to
borrow such amount pursuant to subsection 2.1 and/or (ii) take any action
permitted by the following subsection 4.8(d).
          (d) Notwithstanding anything to the contrary contained in this
Agreement:
     (i) If at any time a Lender shall not make a Loan required to be made by it
hereunder (any such Lender, a “Defaulting Lender”), the Parent Borrower shall
have the right to seek one or more Persons reasonably satisfactory to the U.S.
Administrative Agent and the Parent Borrower to each become a substitute Lender
and assume all or part of the outstanding Loans and/or Commitments of such
Defaulting Lender. In such event, the Parent Borrower, the U.S. Administrative
Agent and any such substitute Lender shall execute and deliver, and such
Defaulting Lender shall thereupon be deemed to have executed and delivered, an
appropriately completed Assignment and Acceptance to effect such substitution.
     (ii) In determining the Required Lenders or Supermajority Lenders, any
Lender that at the time is a Defaulting Lender (and the Loans and/or Commitment
of such Defaulting Lender) shall be excluded and disregarded. No commitment fee
shall accrue for the account of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender.
     (iii) If at any time any Borrower shall be required to make any payment
under any Loan Document to or for the account of a Defaulting Lender, then such
Borrower, so long as it is then permitted to borrow RCF Loans hereunder, may set
off and otherwise apply its obligation to make such payment against the
obligation of such Defaulting Lender to make such Loan. In such event, the
amount so set off and otherwise applied shall be deemed to constitute a RCF Loan
by such Defaulting Lender made on the date of such set-off and included within
any borrowing of RCF Loans as the U.S. Administrative Agent may reasonably
determine.
     (iv) If, with respect to any Defaulting Lender, which for the purposes of
this subsection 4.8(d)(iv) shall include any Lender that has taken any action or
become the subject of any action or proceeding of a type described in subsection
9(f), any Borrower shall be required to pay any amount under any Loan Document
to or for the account of such Defaulting Lender, then such Borrower, so long as
it is then permitted to borrow RCF Loans hereunder, may satisfy such payment
obligation by paying such amount to

113



--------------------------------------------------------------------------------



 



the U.S. Administrative Agent, or the Canadian Administrative Agent, as
applicable, to be (to the extent permitted by applicable law and to the extent
not utilized by the U.S. Administrative Agent or the Canadian Administrative
Agent, as applicable, to satisfy obligations of the Defaulting Lender owing to
it) held by the U.S. Administrative Agent or the Canadian Administrative Agent,
as applicable, in escrow pursuant to its standard terms (including as to the
earning of interest), and applied (together with any accrued interest) by it
from time to time to make any RCF Loans or other payments as and when required
to be made by such Defaulting Lender hereunder.
          4.9 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof occurring after the Closing Date shall make it unlawful for
any Lender to make or maintain any Eurocurrency Loans or Bankers’ Acceptance
Loans as contemplated by this Agreement (“Affected Loans”), (a) such Lender
shall promptly give written notice of such circumstances to the Parent Borrower
and the U.S. Administrative Agent and the Canadian Administrative Agent (in the
case of Bankers’ Acceptance Loans) (which notice shall be withdrawn whenever
such circumstances no longer exist), (b) the commitment of such Lender hereunder
to make Affected Loans, continue Affected Loans as such and convert an ABR Loan
to an Affected Loan shall forthwith be cancelled and, until such time as it
shall no longer be unlawful for such Lender to make or maintain such Affected
Loans, such Lender shall then have a commitment only to make an ABR Loan (or a
Swing Line Loan) when an Affected Loan is requested (to the extent otherwise
permitted by subsection 4.2), (c) such Lender’s Loans then outstanding as
Affected Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods or, in the case of
Bankers’ Acceptance Loans, the maturity dates with respect to such Loans or
within such earlier period as required by law (to the extent otherwise permitted
by subsection 4.2) and (d) such Lender’s Eurocurrency Loans then outstanding as
Affected Loans, if any, not otherwise permitted to be converted to ABR Loans by
subsection 4.2 shall, upon notice to the Parent Borrower, be prepaid with
accrued interest thereon on the last day of the then current Interest Period
with respect thereto (or such earlier date as may be required by any such
Requirement of Law). If any such conversion or prepayment of an Affected Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the applicable Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to subsection 4.12.
          4.10 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender, or compliance by any Lender with any request or directive (whether
or not having the force of law) from any central bank or other Governmental
Authority, in each case made subsequent to the Closing Date (or, if later, the
date on which such Lender becomes a Lender):
     (i) shall subject such Lender to any tax of any kind whatsoever with
respect to any Letter of Credit, any L/C Request, or any Eurocurrency Loans,
Bankers’ Acceptance Loans made or maintained by it or its obligation to make or
maintain Eurocurrency Loans or Bankers’ Acceptance Loans, or change the basis of
taxation of payments to such Lender in respect thereof, in each case, except for
Non-Excluded Taxes and taxes measured by or imposed upon the overall net income,
branch profit taxes or franchise taxes, or taxes measured by or imposed upon
overall capital or net worth (in the

114



--------------------------------------------------------------------------------



 



case of such capital or net worth taxes imposed in lieu of net income taxes), of
such Lender or its applicable lending office, branch, or any affiliate thereof;
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurocurrency Rate or BA
Rate, as the case may be, hereunder; or
     (iii) shall impose on such Lender any other condition (excluding any tax of
any kind whatsoever);
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or Bankers’ Acceptance Loans or
issuing or participating in Letters of Credit or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the Parent
Borrower from such Lender, through the U.S. Administrative Agent, in accordance
herewith, the applicable Borrower shall promptly pay such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable with respect to such Eurocurrency
Loans or Bankers’ Acceptance Loans, or Letters of Credit, provided that, in any
such case, such Borrower may elect to convert the Eurocurrency Loans or Bankers’
Acceptance Loans made by such Lender hereunder to ABR Loans by giving the U.S.
Administrative Agent at least one (1) Business Day’s notice of such election, in
which case such Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this subsection 4.10(a) and such amounts, if any, as may be required pursuant to
subsection 4.12. If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall provide prompt notice thereof to the
Parent Borrower, through the U.S. Administrative Agent, certifying (x) that one
of the events described in this paragraph (a) has occurred and describing in
reasonable detail the nature of such event, (y) as to the increased cost or
reduced amount resulting from such event and (z) as to the additional amount
demanded by such Lender and a reasonably detailed explanation of the calculation
thereof. Such a certificate as to any additional amounts payable pursuant to
this subsection submitted by such Lender, through the U.S. Administrative Agent,
to the Parent Borrower shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority, in each case, made subsequent to the Closing Date, does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of such Lender’s obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or such
corporation could have achieved but for such change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material,

115



--------------------------------------------------------------------------------



 



then from time to time, within ten (10) Business Days after submission by such
Lender to the Parent Borrower (with a copy to the U.S. Administrative Agent) of
a written request therefor certifying (x) that one of the events described in
this paragraph (b) has occurred and describing in reasonable detail the nature
of such event, (y) as to the reduction of the rate of return on capital
resulting from such event and (z) as to the additional amount or amounts
demanded by such Lender or corporation and a reasonably detailed explanation of
the calculation thereof, the applicable Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or corporation for
such reduction. Such a certificate as to any additional amounts payable pursuant
to this subsection submitted by such Lender, through the U.S. Administrative
Agent, to the Parent Borrower shall be conclusive in the absence of manifest
error. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.
          (c) Notwithstanding anything to the contrary in this subsection 4.10,
no Borrower shall be required to pay any amount with respect to any additional
cost or reduction specified in paragraph (a) or paragraph (b) above, to the
extent such additional cost or reduction is attributable, directly or
indirectly, to the application of, compliance with or implementation of specific
capital adequacy requirements or new methods of calculating capital adequacy,
including any part or “pillar” (including Pillar 2 (“Supervisory Review
Process”)), of the International Convergence of Capital Measurement Standards: a
Revised Framework, published by the Basel Committee on Banking Supervision in
June 2004, or any implementation, adoption (whether voluntary or compulsory)
thereof, whether by an EC Directive or the FSA Integrated Prudential Sourcebook
or any other law or regulation, or otherwise.
          4.11 Taxes. (a) Except as provided below in this subsection or as
required by law, all payments made by each of the Borrowers and the Agents under
this Agreement and any Notes shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (“Taxes”), excluding Taxes measured by or imposed
upon the overall net income of any Agent or Lender or its applicable lending
office, or any branch or affiliate thereof, and all franchise Taxes, branch
Taxes, Taxes on doing business or Taxes measured by or imposed upon the overall
capital or net worth of any such Agent or Lender or its applicable lending
office, or any branch or affiliate thereof, in each case imposed: (i) by the
jurisdiction under the laws of which such Agent or Lender, applicable lending
office, branch or affiliate is organized or is located, or in which its
principal executive office is located, or any nation within which such
jurisdiction is located or any political subdivision thereof; or (ii) by reason
of any connection between the jurisdiction imposing such Tax and such Agent or
Lender, applicable lending office, branch or affiliate other than a connection
arising solely from such Agent or Lender having executed, delivered or performed
its obligations under, or received payment under or enforced, this Agreement or
any Notes. If any such non-excluded Taxes (“Non-Excluded Taxes”) are required to
be withheld from any amounts payable by any Borrower or any Agent to the U.S.
Administrative Agent, the Canadian Administrative Agent or any Lender hereunder
or under any Notes, the amounts payable by such Borrower shall be increased to
the extent necessary to yield to the U.S. Administrative Agent, the Canadian
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement; provided,

116



--------------------------------------------------------------------------------



 



however, that each of the Borrowers shall be entitled to deduct and withhold,
and the Borrowers shall not be required to indemnify for, any Non-Excluded
Taxes, and any such amounts payable by any Borrower or any Agent to, or for the
account of, any such Agent or Lender shall not be increased (x) if such Agent or
Lender fails to comply with the requirements of paragraphs (b) or (c) of this
subsection or subsection 4.15 hereof (provided that while such failure shall
limit the indemnity obligation of the Borrowers pursuant to this subsection
4.11, such failure shall not be treated as a breach of this Agreement for any
other purpose) or (y) with respect to any Non-Excluded Taxes imposed in
connection with the payment of any fees paid under this Agreement unless such
Non-Excluded Taxes are imposed as a result of a change in treaty, law or
regulation that occurred after such Agent becomes an Agent hereunder or such
Lender becomes a Lender hereunder (or, if such Agent or Lender is a
non-U.S. intermediary or flow-through entity for U.S. federal income tax
purposes, after the relevant beneficiary or member of such Agent or Lender
became such a beneficiary or member, if later) (such change, at such time, a
“Change in Law”) or (z) with respect to any Non-Excluded Taxes imposed by the
United States or any state or political subdivision thereof, unless such
Non-Excluded Taxes are imposed as a result of a Change in Law. Whenever any
Non-Excluded Taxes are payable by any of the Borrowers, as promptly as possible
thereafter the applicable Borrower shall send to the U.S. Administrative Agent
or the Canadian Administrative Agent, as applicable, for its own account or for
the account of such Lender, as the case may be, a certified copy of an original
official receipt received by such Borrower showing payment thereof. If any U.S.
Borrower or any Canadian Borrower fails to pay any Non-Excluded Taxes when due
to the appropriate taxing authority or fails to remit to the U.S. Administrative
Agent or the Canadian Administrative Agent, as applicable, the required receipts
or other required documentary evidence, the U.S. Borrowers (in the case of any
failure by a U.S. Borrower), on a joint and several basis, and the Canadian
Borrowers (in the case of any failure by a Canadian Borrower), on a joint and
several basis, shall indemnify the U.S. Administrative Agent, the Canadian
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the U.S. Administrative Agent, the Canadian
Administrative Agent or any Lender as a result of any such failure. The
agreements in this subsection 4.11 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
          (b) Each Agent (other than the Canadian Administrative Agent and the
Canadian Collateral Agent), and each Lender that stands ready to make, makes or
holds any Extension of Credit to any U.S. Borrower (which shall include for the
purposes of this clause (b), Canadian Finco) (a “U.S. Extender of Credit”), in
each case that is not incorporated under the laws of the United States of
America or a state thereof shall:
     (X) (i) on or before the date of any payment by any of the U.S. Borrowers
under this Agreement or any Notes to, or for the account of, such Agent or
Lender, deliver to the U.S. Borrowers and the U.S. Administrative Agent (A) two
duly completed copies of United States Internal Revenue Service Form W-8BEN
(certifying that it is a resident of the applicable country within the meaning
of the income tax treaty between the United States and that country) or Form
W-8ECI, or successor applicable form, as the case may be, in each case
certifying that it is entitled to receive all payments under this Agreement and
any Notes without deduction or withholding of any United States federal income
taxes, (B) in the case of DBNY, also deliver two duly completed copies of
Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch” and
that the

117



--------------------------------------------------------------------------------



 



payments it receives for the account of others are not effectively connected
with the conduct of its trade or business in the United States and that it is
using such form as evidence of its agreement with the U.S. Borrowers to be
treated as a U.S. person with respect to such payments (and the U.S. Borrowers
and DBNY agree to so treat DBNY as a U.S. person with respect to such payments),
with the effect that the U.S. Borrowers can make payments to DBNY without
deduction or withholding of any Taxes imposed by the United States and (C) such
other forms, documentation or certifications, as the case may be, certifying
that it is entitled to an exemption from United States backup withholding tax
with respect to payments under this Agreement and any Notes;
     (ii) deliver to the U.S. Borrowers and the U.S. Administrative Agent two
further copies of any such form or certification on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form or certificate
previously delivered by it to the U.S. Borrowers; and
     (iii) obtain such extensions of time for filing and completing such forms
or certifications as may reasonably be requested by any U.S. Borrower or the
U.S. Administrative Agent; or
     (Y) in the case of any such Lender that is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code and is claiming the so-called “portfolio
interest exemption”,
     (i) represent to the U.S. Borrowers and the U.S. Administrative Agent that
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code;
     (ii) deliver to the U.S. Borrowers on or before the date of any payment by
any of the U.S. Borrowers, with a copy to the U.S. Administrative Agent, (A) two
certificates substantially in the form of Exhibit E (any such certificate a
“U.S. Tax Compliance Certificate”) and (B) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN, or successor applicable
form, certifying to such Lender’s legal entitlement at the date of such form to
an exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes (and shall also deliver to the U.S. Borrowers and the
U.S. Administrative Agent two further copies of such form or certificate on or
before the date it expires or becomes obsolete and after the occurrence of any
event requiring a change in the most recently provided form or certificate and,
if necessary, obtain any extensions of time reasonably requested by any U.S.
Borrower or the U.S. Administrative Agent for filing and completing such forms
or certificates); and
     (iii) deliver, to the extent legally entitled to do so, upon reasonable
request by any U.S. Borrower, to the U.S. Borrowers and the U.S. Administrative
Agent such other forms as may be reasonably required in order to establish the
legal entitlement of such Lender to an exemption from withholding with respect
to payments under this Agreement and any Notes, provided that in determining the
reasonableness of a request under this

118



--------------------------------------------------------------------------------



 



clause (ii) such Lender shall be entitled to consider the cost (to the extent
unreimbursed by any of the Borrowers) which would be imposed on such Lender of
complying with such request; or
     (Z) in the case of any such Lender that is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes,
     (i) on or before the date of any payment by any of the U.S. Borrowers under
this Agreement or any Notes to, or for the account of, such Lender, deliver to
the U.S. Borrowers and the U.S. Administrative Agent two accurate and complete
original signed copies of Internal Revenue Service Form W-8IMY and, if any
beneficiary or member of such Lender is claiming the so-called “portfolio
interest exemption”, (I) represent to the U.S. Borrowers and the U.S.
Administrative Agent that such Lender is not a bank within the meaning of
Section 881(c)(3)(A) of the Code and (II) also deliver to the U.S. Borrowers and
the U.S. Administrative Agent two U.S. Tax Compliance Certificates certifying to
such Lender’s legal entitlement at the date of such certificate to an exemption
from U.S. withholding tax under the provisions of Section 881(c) of the Code
with respect to payments to be made under this Agreement and any Notes; and
     (A) with respect to each beneficiary or member of such Lender that is not
claiming the so-called “portfolio interest exemption”, also deliver to the U.S.
Borrower and the U.S. Administrative Agent (I) two duly completed copies of
United States Internal Revenue Service Form W-8BEN (certifying that such
beneficiary or member is a resident of the applicable country within the meaning
of the income tax treaty between the United States and that country), Form
W-8ECI or Form W-9, or successor applicable form, as the case may be, in each
case so that each such beneficiary or member is entitled to receive all payments
under this Agreement and any Notes without deduction or withholding of any
United States federal income taxes and (II) such other forms, documentation or
certifications, as the case may be, certifying that each such beneficiary or
member is entitled to an exemption from United States backup withholding tax
with respect to all payments under this Agreement and any Notes; and
     (B) with respect to each beneficiary or member of such Lender that is
claiming the so-called “portfolio interest exemption”, (I) represent to the U.S.
Borrowers and the U.S. Administrative Agent that such beneficiary or member is
not a bank within the meaning of Section 881(c)(3)(A) of the Code and (II) also
deliver to the U.S. Borrowers and the U.S. Administrative Agent two U.S. Tax
Compliance Certificates from each beneficiary or member and two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN, or
successor applicable form, certifying to such beneficiary’s or member’s legal
entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 871(h) or Section 881(c) of the
Code with respect to payments to be made under this Agreement and any Notes;
     (ii) deliver to the U.S. Borrowers and the U.S. Administrative Agent two
further copies of any such forms, certificates or certifications referred to
above on or before the date any such form, certificate or certification expires
or becomes obsolete, or any beneficiary or member changes, and after the
occurrence of any event requiring a

119



--------------------------------------------------------------------------------



 



change in the most recently provided form, certificate or certification and
obtain such extensions of time reasonably requested by any U.S. Borrower or the
U.S. Administrative Agent for filing and completing such forms, certificates or
certifications; and
     (iii) deliver, to the extent legally entitled to do so, upon reasonable
request by any U.S. Borrower, to the U.S. Borrowers and the U.S. Administrative
Agent such other forms as may be reasonably required in order to establish the
legal entitlement of such Lender (or beneficiary or member) to an exemption from
withholding with respect to payments under this Agreement and any Notes,
provided that in determining the reasonableness of a request under this clause
(iii) such Lender shall be entitled to consider the cost (to the extent
unreimbursed by any of the Borrowers) which would be imposed on such Lender (or
beneficiary or member) of complying with such request;
unless in any such case any change in treaty, law or regulation has occurred
after the date such Person becomes a Lender hereunder (or a beneficiary or
member in the circumstances described in clause (Z) above, if later) which
renders all such forms inapplicable or which would prevent such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Lender so advises the Parent Borrower and the U.S.
Administrative Agent.
          (c) Each Agent and each U.S. Extender of Credit, in each case that is
organized under the laws of the United States of America or a state thereof,
shall on or before the date of any payment by any of the U.S. Borrowers under
this Agreement or any Notes to, or for the account of, such Agent or U.S.
Extender of Credit, deliver to the U.S. Borrowers (which shall include for the
purposes of this clause (c), Canadian Finco) and the U.S. Administrative Agent
two duly completed copies of Internal Revenue Service Form W-9, or successor
form, certifying that such Agent or U.S. Extender of Credit is a United States
Person (within the meaning of Section 7701(a)(30) of the Internal Revenue Code)
and that such Agent or U.S. Extender of Credit is entitled to a complete
exemption from United States backup withholding tax.
          4.12 Indemnity. Each U.S. Borrower jointly and severally agrees to
indemnify each Lender in respect of Extensions of Credit made, or requested to
be made, to the U.S. Borrowers, each Canadian Borrower jointly and severally
agrees to indemnify each Canadian RCF Lender in respect of Extensions of Credit
made, or requested to be made, to the Canadian Borrowers and Canadian Finco
agrees to indemnify each Lender in respect of Extensions of Credit made to it,
and, in each case, to hold each such Lender harmless from any loss or expense
which such Lender may sustain or incur (other than through such Lender’s gross
negligence or willful misconduct (as determined in a final non-appealable
decision issued by a court of competent jurisdiction)) as a consequence of
(a) default by such Borrower in making a borrowing of, conversion into or
continuation of Eurocurrency Loans or Bankers’ Acceptance Loans after the Parent
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by such Borrower in making any
prepayment or conversion of Eurocurrency Loans or Bankers’ Acceptance Loans
after the respective Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a payment or prepayment (or
the purchase pursuant to subsection 4.13(d)(i)) of Eurocurrency Loans or
Bankers’ Acceptance Loans or the conversion of Eurocurrency Loans or Bankers’
Acceptance Loans on a day which is not the last day of an Interest Period or
maturity date, as

120



--------------------------------------------------------------------------------



 



applicable, with respect thereto. Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest (or in the case of
Bankers’ Acceptance Loans, yield) which would have accrued on the amount so
prepaid, or converted, or not so borrowed, converted or continued, for the
period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period or
maturity date, as applicable (or, in the case of a failure to borrow, convert or
continue, the Interest Period or the term of the B/A Instrument, as the case may
be, that would have commenced on the date of such failure), in each case at the
applicable rate of interest or BA Rate, as applicable, for such Eurocurrency
Loans or Bankers’ Acceptance Loans, as applicable, provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest or, in the case of Bankers’ Acceptance Loans, yield
(as reasonably determined by such Lender) which would have accrued to such
Lender on such amount by placing such amount on deposit for a comparable period
with leading banks in the interbank eurocurrency market or by issuing bankers’
acceptances for a comparable period, as the case may be. If any Lender becomes
entitled to claim any amounts under the indemnity contained in this subsection
4.12, it shall provide prompt notice thereof to the Parent Borrower, through the
U.S. Administrative Agent, certifying (x) that one of the events described in
clause (a), (b) or (c) has occurred and describing in reasonable detail the
nature of such event, (y) as to the loss or expense sustained or incurred by
such Lender as a consequence thereof and (z) as to the amount for which such
Lender seeks indemnification hereunder and a reasonably detailed explanation of
the calculation thereof. Such a certificate as to any indemnification pursuant
to this subsection submitted by such Lender, through the U.S. Administrative
Agent, to the Parent Borrower shall be conclusive in the absence of manifest
error. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.
          4.13 Certain Rules Relating to the Payment of Additional Amounts.
(a) Upon the request, and at the expense of the applicable Borrower, each Lender
to which any of the Borrowers is required to pay any additional amount pursuant
to subsection 4.10 or 4.11, and any Participant in respect of whose
participation such payment is required, shall reasonably afford such Borrower
the opportunity to contest, and reasonably cooperate with such Borrower in
contesting, the imposition of any Tax giving rise to such payment; provided that
(i) such Lender shall not be required to afford such Borrower the opportunity to
so contest unless such Borrower shall have confirmed in writing to such Lender
its obligation to pay such amounts pursuant to this Agreement and (ii) such
Borrower shall reimburse such Lender for its reasonable attorneys’ and
accountants’ fees and disbursements incurred in so cooperating with such
Borrower in contesting the imposition of such Tax; provided, however, that
notwithstanding the foregoing no Lender shall be required to afford any Borrower
the opportunity to contest, or cooperate with such Borrower in contesting, the
imposition of any Taxes, if such Lender in its sole discretion in good faith
determines that to do so would have an adverse effect on it.
          (b) If a Lender changes its applicable lending office (other than
(i) pursuant to paragraph (c) below or (ii) after an Event of Default under
subsection 9(a) or (f) has occurred and is continuing) and the effect of such
change, as of the date of such change, would be to cause any of the Borrowers to
become obligated to pay any additional amount under subsection 4.10 or 4.11,
such Borrower shall not be obligated to pay such additional amount.

121



--------------------------------------------------------------------------------



 



          (c) If a condition or an event occurs which would, or would upon the
passage of time or giving of notice, result in the payment of any additional
amount to any Lender by any of the Borrowers pursuant to subsection 4.10 or
4.11, such Lender shall promptly notify the applicable Borrower and the U.S.
Administrative Agent and shall take such steps as may reasonably be available to
it to mitigate the effects of such condition or event (which shall include
efforts to rebook the Loans held by such Lender at another lending office, or
through another branch or an affiliate, of such Lender); provided that such
Lender shall not be required to take any step that, in its reasonable judgment,
would be materially disadvantageous to its business or operations or would
require it to incur additional costs (unless the Parent Borrower agrees to
reimburse such Lender for the reasonable incremental out-of-pocket costs
thereof).
          (d) If any of the Borrowers shall become obligated to pay additional
amounts pursuant to subsection 4.10 or 4.11 and any affected Lender shall not
have promptly taken steps necessary to avoid the need for payments under
subsection 4.10 or 4.11, the applicable Borrower shall have the right, for so
long as such obligation remains, (i) with the assistance of the U.S.
Administrative Agent, to seek one or more substitute Lenders reasonably
satisfactory to the U.S. Administrative Agent and such Borrower to purchase the
affected Loan, in whole or in part, at an aggregate price no less than such
Loan’s (other than a Bankers’ Acceptance Loan) principal amount plus accrued
interest, in the case of any Bankers’ Acceptance Loan, to provide cash
collateral in an amount equal to the face amount of each affected Bankers’
Acceptance Loan pursuant to arrangements satisfactory to the affected Lender,
and, in each case, assume the affected obligations under this Agreement, or
(ii) so long as no Default or Event of Default then exists or will exist
immediately after giving effect to the respective prepayment, upon at least four
(4) Business Days’ irrevocable notice to the U.S. Administrative Agent (and, if
applicable, the Canadian Administrative Agent), to prepay the affected Loan
(other than a Bankers’ Acceptance Loan), in whole or in part, without premium or
penalty, except as otherwise provided in subsection 4.12, or in the case of any
Bankers’ Acceptance Loan, to provide cash collateral in an amount equal to the
face amount of each affected Bankers’ Acceptance Loan pursuant to arrangements
satisfactory to the affected Lender. In the case of the substitution of a
Lender, the Parent Borrower (and any other applicable Borrower), the U.S.
Administrative Agent, the affected Lender, and any substitute Lender shall
execute and deliver an appropriately completed Assignment and Acceptance
pursuant to subsection 11.6(b) to effect the assignment of rights to, and the
assumption of obligations by, the substitute Lender; provided that any fees
required to be paid by subsection 11.6(b) in connection with such assignment
shall be paid by such Borrower or the substitute Lender. In the case of a
prepayment of an affected Loan, the amount specified in the notice shall be due
and payable on the date specified therein, together with any accrued interest to
such date on the amount prepaid. In the case of each of the substitution of a
Lender and of the prepayment of an affected Loan, the applicable Borrower shall
first pay the affected Lender any additional amounts owing under subsections
4.10 and 4.11 (as well as any commitment fees and other amounts then due and
owing to such Lender, including any amounts under this subsection 4.13) prior to
such substitution or prepayment.
          (e) If any Agent or any Lender receives a refund directly attributable
to taxes for which any of the Borrowers has made additional payments pursuant to
subsection 4.10(a) or 4.11(a), such Agent or such Lender, as the case may be,
shall promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to such Borrower; provided, however, that

122



--------------------------------------------------------------------------------



 



such Borrower agrees promptly to return such refund (together with any interest
with respect thereto due to the relevant taxing authority) (free of all
Non-Excluded Taxes) to such Agent or the applicable Lender, as the case may be,
upon receipt of a notice that such refund is required to be repaid to the
relevant taxing authority.
          (f) The obligations of any Agent, Lender or Participant under this
subsection 4.13 shall survive the termination of this Agreement and the payment
of the Loans and all amounts payable hereunder.
          4.14 Controls on Prepayment if Aggregate Outstanding RCF Credit
Exceeds Aggregate RCF Commitments. (a) In addition to the provisions set forth
in subsection 4.4(c), the Parent Borrower will implement and maintain internal
controls to monitor the borrowings and repayments of Loans by the Borrowers and
the issuance of and drawings under Letters of Credit, with the object of
(A) preventing any request for an Extension of Credit that would result in
(i) the Aggregate Outstanding RCF Credit with respect to all of the RCF Lenders
(including the Swing Line Lender) being in excess of the aggregate RCF
Commitments then in effect or (ii) any other circumstance under which an
Extension of Credit would not be permitted pursuant to subsection 2.1(a) and
(b) and of (B) promptly identifying any circumstance where, by reason of changes
in exchange rates, the Aggregate Outstanding RCF Credit with respect to all of
the RCF Lenders (including the Swing Line Lender) exceeds the aggregate RCF
Commitments then in effect.
          (b) The (i) U.S. Administrative Agent will calculate the Aggregate
Outstanding RCF Credit with respect to all of (A) the RCF Lenders and (B) the
U.S. RCF Lenders (in each case, including the Swing Line Lender) and
(ii) Canadian Administrative Agent will calculate the Aggregate Outstanding RCF
Credit with respect to the Canadian RCF Lenders, in each case, from time to
time, and in any event not less frequently than once during each calendar week.
In making such calculations, the U.S. Administrative Agent will rely on the
information most recently received by it from the Swing Line Lender in respect
of outstanding Swing Line Loans, from the Issuing Lenders in respect of
outstanding L/C Obligations and from the Canadian Administrative Agent in
respect of the Aggregate Outstanding RCF Credit with respect to the Canadian RCF
Lenders.
          4.15 Canadian RCF Lenders. (a) The Canadian Administrative Agent, the
Canadian Collateral Agent and any Lender that holds any commitment or makes or
holds any Extension of Credit to any Canadian Borrower will at all times be a
Canadian Resident. Each Lender making an Extension of Credit to Canadian Finco
(other than an Extension of Credit with respect to which Canadian Finco
represents that interest payments made pursuant to such a Loan shall be exempt
from Canadian withholding taxation without regard to the residence of the
Lender) will at all times, be a Canadian Resident that complies with subsection
4.11(b) or (c) with respect to such Extension of Credit to Canadian Finco.
          (b) A Canadian RCF Lender may change its Affiliate acting as Canadian
Lender hereunder but only pursuant to an assignment in form and substance
reasonably satisfactory to the U.S. Administrative Agent and the Canadian
Administrative Agent (with the consent of the U.S. Administrative Agent and the
Canadian Administrative Agent and each Canadian Issuing Lender and the Parent
Borrower or the Canadian Borrowers), where the

123



--------------------------------------------------------------------------------



 



respective assignee represents and warrants that it is an Affiliate of the
respective Canadian RCF Lender and represents and warrants that it is a Canadian
Resident and will act directly as a Canadian Lender with respect to the Canadian
RCF Commitment of the respective Canadian RCF Lender.
          (c) Each Non-Canadian Affiliate will at all times comply with the
provisions of subsection 4.11(b) or 4.11(c), as applicable.
          4.16 Cash Receipts. (a) Annexed hereto as Schedule 4.16(a), as the
same may be modified from time to time by notice to the U.S. Administrative
Agent, is a schedule of all DDAs that are maintained by the Loan Parties, which
schedule includes, with respect to each depository (i) the name and address of
such depository; (ii) the account number(s) maintained with such depository; and
(iii) a contact person at such depository.
          (b) Annexed hereto as Schedule 4.16(b), as the same may be modified
from time to time by notice to the U.S. Administrative Agent, is a list
describing all arrangements to which any Loan Party is a party with respect to
the payment to such Loan Party of the proceeds of all credit card charges for
sales of goods or services by such Loan Party.
          (c) Each Loan Party shall (i) deliver to the U.S. Administrative Agent
or, if such Loan Party is a Canadian Loan Party, the Canadian Administrative
Agent, notifications in form reasonably satisfactory to the U.S. Administrative
Agent or the Canadian Administrative Agent, as the case may be, which have been
executed on behalf of such Loan Party and addressed to such Loan Party’s credit
card clearinghouses and processors, in form reasonably satisfactory to the U.S.
Administrative Agent or the Canadian Administrative Agent, as the case may be
(each, a “Credit Card Notification”), (ii) deliver to the U.S. Administrative
Agent or, if such Loan Party is a Canadian Loan Party, the Canadian
Administrative Agent, notifications executed on behalf of the Borrowers to each
depository institution with which any DDA is maintained, in form reasonably
satisfactory to the U.S. Administrative Agent or the Canadian Administrative
Agent, as the case may be, of the U.S. Administrative Agent’s (or, in the case
of any Loan Party that is a Canadian Loan Party, the Canadian Administrative
Agent’s) interest in such DDA (each, a “DDA Notification”), (iii) instruct each
depository institution for a DDA to cause all amounts on deposit and available
at the close of each Business Day in such DDA to be swept to one of the Loan
Parties’ concentration accounts no less frequently than on a daily basis, such
instructions to be irrevocable unless otherwise agreed to in writing by the U.S.
Administrative Agent or the Canadian Administrative Agent, as the case may be,
(iv) enter into a blocked account agreement (each, a “Blocked Account
Agreement”), in form reasonably satisfactory to the U.S. Administrative Agent or
the Canadian Administrative Agent, as the case may be, with the U.S.
Administrative Agent or the Canadian Administrative Agent, as the case may be,
and any bank with which such Loan Party maintains a concentration account into
which the DDAs (other than proceeds excluded from the Collateral pursuant to any
Security Document) are swept (each such account of a Loan Party other than a
Canadian Loan Party, a “U.S. Blocked Account”, each such account of a Canadian
Loan Party, a “Canadian Blocked Account” and all such accounts, collectively,
the “Blocked Accounts”), covering each such concentration account maintained
with such bank, which concentration accounts as of the Closing Date are listed
on Schedule 4.16(c) annexed hereto and (v) instruct all Account Debtors of such
Loan Party that remit payments of Accounts of such Account Debtor regularly by
check pursuant to

124



--------------------------------------------------------------------------------



 



arrangements with such Loan Party to remit all such payments (other than
Accounts or payment thereof excluded from the Collateral pursuant to any
Security Document) to the applicable “P.O. Boxes” or “Lockbox Addresses” with
respect to the applicable DDA or concentration account, which remittances shall
be collected by the applicable bank (each, a “Collection Bank”) and deposited in
the applicable DDA or concentration account. All amounts received by the Parent
Borrower, any of its Domestic or Canadian Subsidiaries that is a Loan Party and
any Collection Bank in respect of any Account, in addition to all other cash
received from any other source, shall upon receipt of such amount or cash (other
than any such amount or cash excluded from the Collateral pursuant to any
Security Document) be deposited into a DDA or concentration account. Each Loan
Party agrees that it will not cause proceeds of such DDAs to be otherwise
redirected.
          (d) Each Credit Card Notification and Blocked Account Agreement shall
require, after the occurrence and during the continuance of an Event or Default
or a Dominion Event, automatic clearing house or wire transfer no less
frequently than once per Business Day (unless the Commitments have been
terminated and the obligations hereunder and under the other Loan Documents have
been paid in full), of all available cash balances and cash receipts, including
the then contents or then entire ledger balance of each U.S. Blocked Account net
of such minimum balance (not to exceed $10,000 per account), if any, required by
the bank at which such U.S. Blocked Account is maintained to an account
maintained by the U.S. Administrative Agent at DBNY (the “DBNY Account”) and of
each Canadian Blocked Account net of such minimum balance (not to exceed $10,000
per account), if any, required by the bank at which such Canadian Blocked
Account is maintained to an account maintained by the Canadian Administrative
Agent at DBCB (the “DBCB Account”). Each Loan Party agrees that it will not
cause any credit card proceeds or proceeds of any Blocked Account to be
otherwise redirected.
          (e) (i) All collected amounts received in the DBNY Account shall be
distributed and applied on a daily basis in the following order (in each case,
to the extent the U.S. Administrative Agent has actual knowledge of the amounts
owing or outstanding as described below and any applications otherwise described
in following clauses (x) and (y), and after giving effect to the application of
any such amounts (x) otherwise required to be applied pursuant to subsections
4.4(b) or (y) constituting proceeds from any Collateral otherwise required to be
applied pursuant to the terms of the respective Security Document): (1) first,
to the payment (on a ratable basis) of any outstanding expenses actually due and
payable to the U.S. Administrative Agent, the U.S. Collateral Agent, and, to the
extent allocable to Canadian RCF Loans made to the U.S. Borrowers, the Canadian
Administrative Agent and/or the Canadian Collateral Agent under any of the Loan
Documents and to repay or prepay outstanding U.S. RCF Loans advanced by the U.S.
Administrative Agent and Canadian RCF Loans made to the U.S. Borrowers by the
Canadian Administrative Agent on behalf of the applicable Lenders hereunder; (2)
second, to the extent all amounts referred to in preceding clause (1) have been
paid in full, to pay (on a ratable basis) all outstanding expenses actually due
and payable to each U.S. Issuing Lender under any of the Loan Documents and to
repay all outstanding U.S. Borrower Unpaid Drawings and all interest thereon;
(3) third, to the extent all amounts referred to in preceding clauses (1) and
(2) have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the U.S. RCF Loans made to the U.S.
Borrowers and Canadian RCF Loans made to the U.S. Borrowers and Canadian Finco
and all accrued and unpaid fees actually due and payable to the U.S.
Administrative Agent and the Canadian Administrative Agent, the U.S. Issuing

125



--------------------------------------------------------------------------------



 



Lenders and the RCF Lenders under any of the Loan Documents; (4) fourth, to the
extent all amounts referred to in preceding clauses (1) through (3), inclusive,
have been paid in full, to repay (on a ratable basis) the outstanding principal
of U.S. RCF Loans made to the U.S. Borrowers and Canadian RCF Loans made to the
U.S. Borrowers (whether or not then due and payable), (5) fifth, to the extent
all amounts referred to in preceding clauses (1) through (4), inclusive, have
been paid in full, to pay (on a ratable basis) all other outstanding obligations
of the U.S. Borrowers then due and payable to the U.S. Administrative Agent, the
U.S. Collateral Agent, the Canadian Administrative Agent, the Canadian
Collateral Agent and the RCF Lenders under this Agreement and (6) sixth, to the
extent all amounts referred to in preceding clauses (1) through (5), inclusive,
have been paid in full, to pay (on a ratable basis) all other outstanding
obligations of the U.S. Borrowers then due and payable to the U.S.
Administrative Agent, the U.S. Collateral Agent, the Canadian Administrative
Agent, the Canadian Collateral Agent and the RCF Lenders under any of the other
Loan Documents.
          (ii) All collected amounts held in the DBCB Account shall be
distributed and applied on a daily basis in the following order (in each case,
to the extent the Canadian Administrative Agent has actual knowledge of the
amounts owing or outstanding as described below and any applications otherwise
described in following clauses (x) and (y), and after giving effect to the
application of any such amounts (x) otherwise required to be applied pursuant to
subsection 4.4(b) or (y) constituting proceeds from any Collateral otherwise
required to be applied pursuant to the terms of the respective Security
Document): (1) first, to the payment (on a ratable basis) of any outstanding
expenses actually due and payable by the Canadian Borrowers to the Canadian
Administrative Agent and/or the Canadian Collateral Agent under any of the Loan
Documents and to repay or prepay outstanding Canadian RCF Loans made to the
Canadian Borrowers by the Canadian Administrative Agent on behalf of the Lenders
hereunder; (2) second, to the extent all amounts referred to in preceding clause
(1) have been paid in full, to pay (on a ratable basis) all outstanding expenses
actually due and payable by the Canadian Borrower to each Canadian Issuing
Lender under any of the Loan Documents and to repay all outstanding Canadian
Borrower Unpaid Drawings and interest thereon; (3) third, to the extent all
amounts referred to in preceding clauses (1) and (2) have been paid in full, to
pay (on a ratable basis) all accrued and unpaid interest actually due and
payable on the Canadian RCF Loans made to the Canadian Borrowers and all accrued
and unpaid fees actually due and payable by the Canadian Borrowers to the
Canadian Administrative Agent, the Canadian Issuing Lenders and the Canadian
Lenders under any of the Loan Documents; (4) fourth, to the extent all amounts
referred to in preceding clauses (1) through (3), inclusive, have been paid in
full, to repay (on a ratable basis) the outstanding principal of Canadian RCF
Loans (other than Bankers’ Acceptance Loans where the underlying B/A Instruments
have not matured) made to the Canadian Borrowers (whether or not then due and
payable); (5) fifth, to the extent all amounts referred to in preceding clauses
(1) through (4), inclusive, have been paid in full, to provide cash collateral
in an amount equal to the aggregate face amounts of all outstanding Bankers’
Acceptance Loans on terms reasonably satisfactory to the Canadian Administrative
Agent; (6) sixth, to the extent all amounts referred to in preceding clauses
(1) through (5), inclusive, have been paid in full, to pay (on a ratable basis)
all other outstanding obligations of the Canadian Borrowers then due and payable
to the Canadian Administrative Agent, the Canadian Collateral Agent and the
Canadian Lenders under this Agreement; and (7) seventh, to the extent all
amounts referred to in preceding clauses (1) through (6), inclusive, have been
paid in full, to pay (on a ratable basis) all other outstanding obligations of
the Canadian Borrowers then due and payable to the Canadian

126



--------------------------------------------------------------------------------



 



Administrative Agent, the Canadian Collateral Agent and the Canadian Lenders
under any of the other Loan Documents.
          (f) If, at any time after the occurrence and during the continuance of
an Event of Default or a Dominion Event as to which the U.S. Administrative
Agent has notified the Borrower, any cash or Cash Equivalents owned by any Loan
Party (other than (i) de minimis cash or Cash Equivalents from time to time
inadvertently misapplied by any Loan Party and (ii) cash or Cash Equivalents
that are (or are in any account that is) excluded from the Collateral pursuant
to any Security Document) deposited to any account, or held or invested in any
manner, otherwise than in a Blocked Account subject to a Blocked Account
Agreement (or a DDA which is swept daily to such Blocked Account), the U.S.
Administrative Agent or the Canadian Administrative Agent, as the case may be,
shall be entitled to require the applicable Loan Party to close such account and
have all funds therein transferred to a Blocked Account, and to caused all
future deposits to be made to a Blocked Account.
          (g) The Loan Parties may close DDAs or Blocked Accounts and/or open
new DDAs or Blocked Accounts, subject to the contemporaneous execution and
delivery to the U.S. Administrative Agent or the Canadian Administrative Agent,
as the case may be, of a DDA Notification or Blocked Account Agreement
consistent with the provisions of paragraphs (c) and
          (d) of this subsection 4.16 and otherwise reasonably satisfactory to
the U.S. Administrative Agent or the Canadian Administrative Agent, as the case
may be. Unless consented to in writing by the U.S. Administrative Agent or the
Canadian Administrative Agent, as the case may be, the Loan Parties shall not
enter into any agreements with credit card processors other than the ones listed
on Schedule 4.16(b) unless contemporaneously therewith a Credit Card
Notification is executed and a copy thereof is delivered to the U.S.
Administrative Agent or the Canadian Administrative Agent, as the case may be.
          (h) (i) The DBNY Account shall at all times be under the sole dominion
and control of the U.S. Administrative Agent. Each Loan Party hereby
acknowledges and agrees that, except to the extent otherwise provided in the
U.S. Guarantee and Collateral Agreement (x) such Loan Party has no right of
withdrawal from the DBNY Account, (y) the funds on deposit in the DBNY Account
shall at all times continue to be collateral security for all of the obligations
of the Loan Parties (other than the Canadian Loan Parties) hereunder and under
the other Loan Documents and (z) the funds on deposit in the DBNY Account shall
be applied as provided in this Agreement, the Intercreditor Agreement and the
First Lien Intercreditor Agreement. In the event that, notwithstanding the
provisions of this subsection 4.16, any Loan Party receives or otherwise has
dominion and control of any proceeds or collections required to be transferred
to the DBNY Account pursuant to subsection 4.16(d), such proceeds and
collections shall be held in trust by such Loan Party for the U.S.
Administrative Agent, shall not be commingled with any of such Loan Party’s
other funds or deposited in any account of such Loan Party and shall promptly be
deposited into the DBNY Account or dealt with in such other fashion as such Loan
Party may be instructed by the U.S. Administrative Agent.
          (ii) The DBCB Account shall at all times be under the sole dominion
and control of the Canadian Administrative Agent. Each Loan Party hereby
acknowledges and agrees that, except to the extent otherwise provided in the
Canadian Security Agreement (x) such Loan Party has no right of withdrawal from
the DBCB Account, (y) the funds on deposit in the

127



--------------------------------------------------------------------------------



 



DBCB Account shall at all times continue to be collateral security for all of
the obligations of the Canadian Loan Parties hereunder and under the other Loan
Documents and (z) the funds on deposit in the DBCB Account shall be applied as
provided in this Agreement. In the event that, notwithstanding the provisions of
this subsection 4.16, any Loan Party receives or otherwise has dominion and
control of any proceeds or collections required to be transferred to the DBCB
Account pursuant to subsection 4.16(d), such proceeds and collections shall be
held in trust by such Loan Party for the Canadian Administrative Agent, shall
not be commingled with any of such Loan Party’s other funds or deposited in any
account of such Loan Party and shall promptly be deposited into the DBCB Account
or dealt with in such other fashion as such Loan Party may be instructed by the
Canadian Administrative Agent.
          (i) So long as (i) no Event of Default has occurred and is continuing
and (ii) no Dominion Event has occurred and is continuing, the Loan Parties may
direct, and shall have sole control over, the manner of disposition of funds in
the Blocked Accounts.
          (j) Any amounts held or received in the DBNY Account or the DBCB
Account (including all interest and other earnings with respect hereto, if any)
at any time (x) when all of the obligations hereunder and under the other Loan
Documents have been satisfied or (y) all Events of Default and Dominion Events
have been cured, shall (subject in the case of clause (x) to the provisions of
the Intercreditor Agreement and the First Lien Intercreditor Agreement), be
remitted to the operating account of the applicable Borrower.
          (k) Notwithstanding anything herein to the contrary, the Loan Parties
shall be deemed to be in compliance with the requirements set forth in this
subsection 4.16 during the initial forty-five (45) day period commencing on the
Closing Date to the extent that the arrangements described above are established
and effective not later than the date that is forty-five (45) days following the
Closing Date or such later date as the U.S. Administrative Agent, in its sole
discretion, may agree.
          Section 5. Representations and Warranties. To induce each
Administrative Agent and each Lender to make the Extensions of Credit requested
to be made by it on the Closing Date and on each Borrowing Date thereafter, each
Credit Agreement Party, with respect to itself and its Subsidiaries, hereby
represents and warrants, on the Closing Date, in each case after giving effect
to the Transaction, and on every Borrowing Date thereafter to the U.S.
Administrative Agent and each Lender that:
          5.1 Financial Condition. (a) The audited consolidated balance sheets
of the Recapitalized Business (it being understood that the reporting entity is
RSC) as of December 31, 2004 and December 31, 2005 and the consolidated
statements of income, shareholders’ equity and cash flows of the Recapitalized
Business (it being understood that the reporting entity is RSC) for the fiscal
years ended as of December 31, 2003, December 31, 2004 and December 31, 2005,
reported on by and accompanied by unqualified reports from KPMG LLP, present
fairly, in all material respects, the consolidated financial condition as at
such date, and the consolidated results of operations and consolidated cash
flows for the respective fiscal years then ended, of the Recapitalized Business.
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby (except as approved by a Responsible
Officer and disclosed in any such

128



--------------------------------------------------------------------------------



 



schedules and notes). During the period from December 31, 2005 to and including
the Closing Date, except as provided in the Recapitalization Agreement and in
connection with the consummation of the Transaction, there has been no sale,
transfer or other disposition by the Recapitalized Business of any material part
of the business or property of the Recapitalized Business, and no purchase or
other acquisition by it of any business or property (including any Capital Stock
of any other Person) material in relation to the consolidated financial
condition of the Recapitalized Business which is not reflected in the foregoing
financial statements or in the notes thereto and has not otherwise been
disclosed in writing to the Lenders on or prior to the Closing Date.
          (b) The pro forma balance sheet and statements of operations of the
Recapitalized Business and its consolidated Subsidiaries, copies of which have
heretofore been furnished to each Lender, are the balance sheet and statements
of operations of the Recapitalized Business and its consolidated Subsidiaries as
of December 31, 2005, adjusted to give effect (as if such events had occurred on
such date for the purposes of the balance sheet and on January 1, 2005 for the
purposes of the statement of operations) to the consummation of the Transaction.
          5.2 No Change; Solvent. Since December 31, 2005, except as and to the
extent disclosed on Schedule 5.2, (a) there has been no development or event
relating to or affecting Holdings or any of its Subsidiaries which has had or
could be reasonably expected to have a Material Adverse Effect (after giving
effect to the consummation of the Transaction) and (b) except in connection with
the Transaction or as otherwise permitted under this Agreement and each other
Loan Document, no dividends or other distributions have been declared, paid or
made upon the Capital Stock of Holdings, nor has any of the Capital Stock of
Holdings been redeemed, retired, purchased or otherwise acquired for value by
Holdings or any of its Subsidiaries. As of the Closing Date, after giving effect
to the consummation of the Transaction, each Loan Party is Solvent.
          5.3 Corporate Existence. Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the corporate, limited
liability company or partnership power and authority, as the case may be, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
except to the extent that the failure to have such legal right could not be
reasonably expected to have a Material Adverse Effect and (c) is duly qualified
as a foreign corporation, limited liability company or partnership and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing could not be reasonably expected to have a
Material Adverse Effect.
          5.4 Corporate Power; Authorization; Consents; Enforceable Obligations.
Each Loan Party has the corporate, limited liability company or partnership
power and authority, as the case may be, and the legal right, to make, deliver
and perform the Loan Documents to which it is a party and, in the case of each
of the Borrowers, to obtain Extensions of Credit hereunder, and each such Loan
Party has taken all necessary corporate, limited liability company or
partnership action, as the case may be, to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of
each of the Borrowers, to authorize

129



--------------------------------------------------------------------------------



 



the Extensions of Credit to it, if any, on the terms and conditions of this
Agreement, any Notes and the L/C Requests. No consent or authorization of,
filing with, notice to or other similar act by or in respect of, any
Governmental Authority or any other Person is required to be obtained or made by
or on behalf of any Loan Party in connection with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which it is a
party or, in the case of each of the Borrowers, with the Extensions of Credit to
it, if any, hereunder, except for (a) consents, authorizations, notices and
filings described in Schedule 5.4, all of which have been obtained or made prior
to the Closing Date, (b) filings to perfect the Liens created by the Security
Documents, (c) filings pursuant to the Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq.), in respect of accounts of Holdings and its
Subsidiaries the Obligor in respect of which is the United States of America or
any department, agency or instrumentality thereof, (d) filings pursuant to the
Financial Administration Act (Canada) in respect of Accounts of the Parent
Borrower and its Subsidiaries the Obligor in respect of which is Her Majesty the
Queen in the right of Canada or any department, agency or instrumentality
thereof and (e) consents, authorizations, notices and filings which the failure
to obtain or make could not reasonably be expected to have a Material Adverse
Effect. This Agreement has been duly executed and delivered by each Credit
Agreement Party, and each other Loan Document to which any Loan Party is a party
will be duly executed and delivered on behalf of such Loan Party. This Agreement
constitutes a legal, valid and binding obligation of each Credit Agreement Party
and each other Loan Document to which any Loan Party is a party when executed
and delivered will constitute a legal, valid and binding obligation of such Loan
Party, in each case enforceable against such Credit Agreement Party or such
other Loan Party, as the case may be, in accordance with its terms, except as
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
          5.5 No Legal Bar. The execution, delivery and performance of the Loan
Documents by any of the Loan Parties, the Extensions of Credit hereunder and the
use of the proceeds thereof (a) will not violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that could reasonably
be expected to have a Material Adverse Effect and (b) will not result in, or
require, the creation or imposition of any Lien (other than the Liens permitted
by subsection 8.3) on any of its properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.
          5.6 No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Parent Borrower, threatened by or against Holdings or any of
its Subsidiaries or against any of their respective properties or revenues,
(a) which is so pending or threatened at any time on or prior to the Closing
Date and relates to any of the Loan Documents or any of the transactions
contemplated hereby or thereby or (b) which could be reasonably expected to have
a Material Adverse Effect.
          5.7 No Default. Neither Holdings nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which could be reasonably expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

130



--------------------------------------------------------------------------------



 



          5.8 Ownership of Property; Liens. Each of Holdings and its
Subsidiaries has good title in fee simple to, or a valid leasehold interest in,
all its material real property, and good title to, or a valid leasehold interest
in, all its other material property, and none of such property is subject to any
Lien, except for Liens permitted by subsection 8.3. Schedule 5.8 sets forth all
material real properties owned in fee or leased by the Loan Parties as of the
Closing Date.
          5.9 Intellectual Property. The Parent Borrower and each of its
Subsidiaries owns, or has the legal right to use, all Intellectual Property
necessary for each of them to conduct its business as currently conducted except
for those the failure to own or have such legal right to use could not be
reasonably expected to have a Material Adverse Effect. Except as provided on
Schedule 5.9, no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does the Parent
Borrower know of any such claim, and, to the knowledge of the Parent Borrower,
the use of such Intellectual Property by the Parent Borrower and its
Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements which in the aggregate, could not be reasonably
expected to have a Material Adverse Effect.
          5.10 Compliance With Requirements of Law and Contractual Obligations.
Neither Holdings nor any of its Subsidiaries is in violation of any Requirement
of Law or Contractual Obligation of or applicable to Holdings or any of its
Subsidiaries, which violation could be reasonably expected to have a Material
Adverse Effect.
          5.11 Taxes. Holdings and its Subsidiaries have filed or caused to be
filed all United States federal income tax returns and all other material tax
returns which are required to be filed and has paid (a) all taxes shown to be
due and payable on such returns and (b) all taxes shown to be due and payable on
any assessments of which it has received notice made against it or any of its
property (including the Mortgaged Properties) and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(other than any (i) taxes, fees or other charges with respect to which the
failure to pay, in the aggregate, could not have a Material Adverse Effect or
(ii) taxes, fees or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which reserves in conformity with GAAP have been provided on
the books of Holdings or its Subsidiaries, as the case may be); and no tax Lien
has been filed, and no claim is being asserted, with respect to any such tax,
fee or other charge.
          5.12 Federal Regulations. No part of the proceeds of any Extensions of
Credit will be used for any purpose which violates the provisions of the
Regulations of the Board, including, without limitation, Regulation T,
Regulation U or Regulation X of the Board. If requested by any Lender or the
U.S. Administrative Agent, the Parent Borrower will furnish to the U.S.
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, referred to in
said Regulation U.
          5.13 ERISA. (a) During the five year period prior to each date as of
which this representation is made, or deemed made, with respect to any Plan (or,
with respect to (f) or (h) below, as of the date such representation is made or
deemed made), none of the following events or conditions, either individually or
in the aggregate, has resulted or is reasonably likely to result

131



--------------------------------------------------------------------------------



 



in a Material Adverse Effect: (a) a Reportable Event; (b) an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code or
Section 302 of ERISA); (c) any noncompliance with the applicable provisions of
ERISA or the Code; (d) a termination of a Single Employer Plan (other than a
standard termination pursuant to Section 4041(b) of ERISA); (e) a Lien on the
property of Holdings, its Subsidiaries or any Commonly Controlled Entity in
favor of the PBGC or a Plan; (f) any Underfunding with respect to any Single
Employer Plan; (g) a complete or partial withdrawal from any Multiemployer Plan
by Holdings or any Commonly Controlled Entity; (h) any liability of Holdings or
any Commonly Controlled Entity under ERISA if Holdings or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the annual valuation date most closely preceding the date on which this
representation is made or deemed made; (i) the Reorganization or Insolvency of
any Multiemployer Plan; or (j) any transactions that resulted or could
reasonably be expected to result in any liability to Holdings or any Commonly
Controlled Entity under Section 4069 of ERISA or Section 4212(c) of ERISA.
          (b) With respect to any Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect:
(a) substantial non-compliance with its terms and with the requirements of any
and all applicable laws, statutes, rules, regulations and orders; (b) failure to
be maintained, where required, in good standing with applicable regulatory
authorities; (c) any obligation of Holdings or its Subsidiaries in connection
with the termination or partial termination of, or withdrawal from, any Foreign
Plan; (d) any Lien on the property of the Parent Borrower or its Subsidiaries in
favor of a Governmental Authority as a result of any action or inaction
regarding a Foreign Plan; (e) for each Foreign Plan which is a funded or insured
plan, failure to be funded or insured on an ongoing basis to the extent required
by applicable non-U.S. law (using actuarial methods and assumptions which are
consistent with the valuations last filed with the applicable Governmental
Authorities); (f) any facts that, to the best knowledge of the Parent Borrower
or any of its Subsidiaries, exist that would reasonably be expected to give rise
to a dispute and any pending or threatened disputes that, to the best knowledge
of the Parent Borrower or any of its Subsidiaries, would reasonably be expected
to result in a material liability to the Parent Borrower or any of its
Subsidiaries concerning the assets of any Foreign Plan (other than individual
claims for the payment of benefits); and (g) failure to make all contributions
in a timely manner to the extent required by applicable non-U.S. law.
          5.14 Collateral. (a) Upon execution and delivery thereof by the
parties thereto, the U.S. Guarantee and Collateral Agreement and the Mortgages
will be effective to create (to the extent described therein) in favor of the
U.S. Collateral Agent for the ratable benefit of the U.S. Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein, except as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. When (a) the actions specified
in Schedule 3 to the U.S. Guarantee and Collateral Agreement have been duly
taken, (b) all applicable Instruments, Chattel Paper and Documents (each as
described therein) a security interest in which is perfected by possession have
been delivered to, and/or are in the continued possession of, the U.S.
Collateral Agent, (c) all Deposit Accounts and Electronic

132



--------------------------------------------------------------------------------



 



Chattel Paper (each as defined in the U.S. Guarantee and Collateral Agreement) a
security interest in which is required to be or is perfected by “control” (as
described in the Uniform Commercial Code as in effect in the State of New York
from time to time) are under the “control” of the U.S. Collateral Agent or the
U.S. Administrative Agent, as agent for the U.S. Collateral Agent and as
directed by the U.S. Collateral Agent and (d) the Mortgages have been duly
recorded, the security interests granted pursuant thereto shall constitute (to
the extent described therein) a perfected security interest in, all right, title
and interest of each pledgor or mortgagor (as applicable) party thereto in the
Collateral described therein (excluding Commercial Tort Claims, as defined in
the U.S. Guarantee and Collateral Agreement, other than such Commercial Tort
Claims set forth on Schedule 7 thereto (if any)) with respect to such pledgor or
mortgagor (as applicable). Notwithstanding any other provision of this
Agreement, capitalized terms which are used in this subsection 5.14 and not
defined in this Agreement are so used as defined in the applicable Security
Document.
          (b) Upon execution and delivery thereof by the parties thereto, the
Canadian Security Agreement will be effective to create (to the extent described
therein) in favor of the Canadian Collateral Agent, for the ratable benefit of
the Canadian Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein, except as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing. When the actions specified in Schedule 3 to the Canadian Security
Agreement have been duly taken the security interests granted pursuant thereto
shall constitute (to the extent described therein) a perfected security interest
in, all right, title and interest of each pledgor party thereto in the
Collateral described therein with respect to such pledgor.

133



--------------------------------------------------------------------------------



 



          5.15 Investment Company Act; Other Regulations. No Credit Agreement
Party is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act. No Credit Agreement
Party is subject to regulation under any Federal or State statute or regulation
(other than Regulation X of the Board) which limits its ability to incur
Indebtedness as contemplated hereby.
          5.16 Subsidiaries. Schedule 5.16 sets forth all the Subsidiaries of
Holdings at the Closing Date (after giving effect to the Transaction), the
jurisdiction of their incorporation and the direct or indirect ownership
interest of Holdings therein.
          5.17 Purpose of Loans. The proceeds of the RCF Loans incurred on the
Closing Date will be used by the Parent Borrower to finance, in part, payments
required in connection with the Recapitalization and to pay the fees and
expenses incurred in connection with the Transaction. The proceeds of RCF Loans
and Swing Line Loans incurred after the Closing Date shall be used by the
Borrowers to finance the working capital and business requirements of, and for
general corporate purposes of, the Parent Borrower and its Subsidiaries.
          5.18 Environmental Matters. Other than as disclosed on Schedule 5.18
or exceptions to any of the following that could not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:
     (a) The Parent Borrower and its Subsidiaries: (i) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current operations
or for any property owned, leased, or otherwise operated by any of them and
reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) believe they will be able to
maintain compliance with Environmental Laws, including any reasonably
foreseeable future requirements thereto.
     (b) Materials of Environmental Concern have not been transported, disposed
of, emitted, discharged, or otherwise released or threatened to be released, to
or at any real property presently or formerly owned, leased or operated by the
Parent Borrower or any of its Subsidiaries or at any other location, which would
reasonably be expected to (i) give rise to liability or other Environmental
Costs of the Parent Borrower or any of its Subsidiaries under any applicable
Environmental Law, or (ii) interfere with the Parent Borrower’s planned or
continued operations of the Parent Borrower or any of its Subsidiaries, or
(iii) impair the fair saleable value of any real property owned by the Parent
Borrower or any of its Subsidiaries that is part of the Collateral.
     (c) There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under any Environmental Law to
which the Parent Borrower or any of its Subsidiaries is, or to the knowledge of
the Parent Borrower or any of its Subsidiaries is reasonably likely to be, named
as a party that is pending or, to the knowledge of the Parent Borrower or any of
its Subsidiaries, threatened.

134



--------------------------------------------------------------------------------



 



     (d) Neither the Parent Borrower nor any of its Subsidiaries has received
any written request for information, or been notified that it is a potentially
responsible party, under CERCLA or any similar Environmental Law, or received
any other written request for information from any Governmental Authority with
respect to any Materials of Environmental Concern.
     (e) Neither the Parent Borrower nor any of its Subsidiaries has entered
into or agreed to any consent decree, order, or settlement or other agreement,
nor is subject to any judgment, decree, or order or other agreement, in any
judicial, administrative, arbitral, or other forum, relating to compliance with
or liability under any Environmental Law.
          5.19 True and Correct Disclosure. The written information (including
the Confidential Information Memorandum, reports, financial statements, exhibits
and schedules but excluding information of a general economic or industry
nature) furnished by or on behalf of any Credit Agreement Party to any
Administrative Agent, any Collateral Agent, the Lead Arrangers and the Lenders
for purposes of or in connection with this Agreement, the other Loan Documents
or any transaction contemplated herein or therein is, and all other such written
information (taken as a whole) hereafter furnished by or on behalf of any Credit
Agreement Party in writing to any Administrative Agent, any Collateral Agent or
any Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and does not and will not omit to
state any fact necessary to make such information (taken as a whole) not
materially misleading in their presentation of Holdings and its Subsidiaries
(taken as a whole) at such time in light of the circumstances under which such
information was provided. It is understood that (a) no representation or
warranty is made concerning the forecasts, estimates, pro forma information,
projections and statements as to anticipated future performance or conditions,
and the assumptions on which they were based, contained in any such information,
reports, financial statements, exhibits or schedules, except that as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of Holdings and its Subsidiaries and (ii) such assumptions were
believed by such management to be reasonable and (b) such forecasts, estimates,
pro forma information and statements, and the assumptions on which they were
based, may or may not prove to be correct.
          5.20 Delivery of the Recapitalization Agreement. The Parent Borrower
has delivered to the U.S. Administrative Agent a complete photocopy of the
Recapitalization Agreement (including all exhibits, schedules, disclosure
letters referred to therein or delivered pursuant thereto, if any) and all
amendments thereto, waivers relating thereto and other side letters or
agreements affecting the terms thereof in any material respect.
          5.21 Certain Representations and Warranties Contained in the
Recapitalization Agreement. Each of the Transaction Documents to be entered into
by any Loan Party on or prior to the Closing Date will have been duly executed
and delivered by each of the Loan Parties which is a party thereto on or prior
to the Closing Date and, to the knowledge of the Credit Agreement Parties, all
other parties thereto on or prior to the Closing Date, and is in full force and
effect on the Closing Date, in each case to the extent required pursuant to the
terms of the relevant Transaction Documents. As of the Closing Date, the
representations and warranties of

135



--------------------------------------------------------------------------------



 



the Recapitalized Business and, to the knowledge of Holdings, any of the other
parties thereto contained in the Recapitalization Agreement (after giving effect
to any amendments, supplements, waivers or other modifications of the
Recapitalization Agreement prior to the Closing Date in accordance with this
Agreement), to the extent a breach of such representation or warranty would
result in either Sponsor or any of its Affiliates having a right to terminate
its obligations thereunder (without giving effect to any notice required
thereunder), are true and correct in all material respects except as otherwise
disclosed to the U.S. Administrative Agent in writing prior to the Closing Date.
          5.22 Labor Matters. There are no strikes pending or, to the knowledge
of Holdings, reasonably expected to be commenced against Holdings or any of its
Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. The hours worked and payments made
to employees of Holdings and each of its Subsidiaries have not been in violation
of any applicable laws, rules or regulations, except where such violations could
not reasonably be expected to have a Material Adverse Effect.
          5.23 Special Purpose Corporation. Holdings was formed to effect the
Transaction. Prior to the consummation of the Transaction, Holdings did not have
any significant assets or liabilities (except pursuant to the Transaction
Documents or otherwise relating to the Transaction).
          5.24 Insurance. Schedule 5.24 sets forth a complete and correct
listing of all insurance that is maintained by the Loan Parties that is material
to the business and operations of Holdings and its Subsidiaries taken as a
whole, in each case as of the Closing Date, with the amounts insured (and any
deductibles) set forth therein.
          5.25 Eligible Accounts and Eligible Unbilled Accounts. As of the date
of any Borrowing Base Certificate, all Accounts included in the calculation of
Eligible Accounts and Eligible Unbilled Accounts on such Borrowing Base
Certificate satisfy all requirements of an “Eligible Account” and “Eligible
Unbilled Accounts”, respectively, hereunder.
          5.26 Eligible Rental Fleet. As of the date of any Borrowing Base
Certificate, all Rental Fleet included in the calculation of Eligible Rental
Fleet on such Borrowing Base Certificate satisfy all requirements of an
“Eligible Rental Fleet” hereunder.
          5.27 Eligible Inventory. As of the date of any Borrowing Base
Certificate, all Inventory included in the calculation of Eligible Inventory on
such Borrowing Base Certificate satisfy all requirements of an “Eligible
Inventory” hereunder.
          5.28 Anti-Terrorism. As of the Closing Date, Holdings and its
Subsidiaries are in compliance with the Uniting and Strengthening of America by
Providing the Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, except as could not reasonably be expected to have a Material Adverse
Effect.
          5.29 Capitalization. (a) On the Closing Date, RSC LLC I owns 100% of
the membership interests in Holdings. All such membership interests have been
duly and validly issued.

136



--------------------------------------------------------------------------------



 



          (b) On the Closing Date, Holdings owns 100% of the membership
interests in the Parent Borrower. All such membership interests have been duly
and validly issued.
          (c) On the Closing Date, the authorized capital stock of RSC consists
of (x) 1,000 shares of common stock, without par value, that is outstanding and
(y) 100 shares of preferred stock, $10 par value, that is not outstanding. All
outstanding shares of Capital Stock of RSC have been duly and validly issued and
are fully paid and non-assessable (other than any assessment on the shareholders
of RSC that may be imposed as a matter of law) and are owned by the Parent
Borrower. RSC does not have outstanding any Capital Stock, or other securities,
in each case, convertible into or exchangeable for its Capital Stock or any
rights to subscribe for or to purchase, or any options for the purchase of, or
any agreement providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its Capital Stock.
          (d) On the Closing Date, the authorized Capital Stock of RSC Canada
consists of an unlimited number of common shares without par value, with 1,100
such common shares outstanding. All outstanding Capital Stock in RSC Canada has
been duly and validly issued and is fully paid and non-assessable (other than
any assessment on the shareholders of RSC Canada that may be imposed as a matter
of law) and is owned by RSC. RSC Canada does not have outstanding any Capital
Stock, or other securities convertible, in each case, into or exchangeable for
its Capital Stock or any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its Capital Stock.
          5.30 Rental Fleet; Business of the Credit Parties. (a) Each U.S. Loan
Party that owns Inventory holds such Inventory for sale or lease and is in the
business of selling goods of that kind.
          (b) Each Canadian Loan Party that owns Inventory (i) holds such
Inventory for sale or lease and is in the business of selling goods of that
kind.
          Section 6. Conditions Precedent.
          6.1 Conditions to Initial Extension of Credit. The Original Credit
Agreement, including the agreement of each Lender to make the initial Extension
of Credit requested to be made by it, became effective on the Closing Date, the
date on which the following conditions precedent were satisfied:
     (a) Loan Documents. The U.S. Administrative Agent shall have received the
following Loan Documents, executed and delivered as required below, with, in the
case of clause (i), a copy for each Lender:
     (i) this Agreement, executed and delivered by a duly authorized officer of
each Credit Agreement Party;
     (ii) the U.S. Guarantee and Collateral Agreement, executed and delivered by
a duly authorized officer of each Credit Agreement Party thereto;

137



--------------------------------------------------------------------------------



 



     (iii) each Canadian Security Document, executed and delivered by a duly
authorized officer of each Canadian Borrower and each other Canadian Loan Party;
and
     (iv) the Intercreditor Agreement, executed and delivered by a duly
authorized officer of each Loan Party party thereto.
     (b) Recapitalization Agreement. The Recapitalization shall have been
consummated, or substantially concurrently with the initial Extensions of Credit
hereunder and the borrowings under the Second-Lien Credit Agreement shall be
consummated, substantially in accordance with the Recapitalization Agreement and
all material conditions precedent to the consummation of the Recapitalization
set forth in such Recapitalization Agreement shall have been satisfied or waived
with the consent of the Lead Arrangers (such consent not to be unreasonably
withheld or delayed). The Recapitalization Agreement, the structure and terms of
the Recapitalization (including the Seller Note) and the documentation for each
component of the Recapitalization shall be reasonably satisfactory in all
material respects in form and substance to the Lead Arrangers, and such
documentation shall not have been amended, supplemented or otherwise changed in
a manner materially adverse to the Lenders without the consent of the Lead
Arrangers (such consent not to be unreasonably withheld or delayed). It is
expressly acknowledged by the Lead Arrangers that (i) the terms and conditions
of the Recapitalization Agreement (and all exhibits, annexes and schedules
thereto), dated as of October 6, 2006 and (ii) the structure and terms of the
Recapitalization specified therein, are so satisfactory.
     (c) Debt Financing. (i) The U.S. Administrative Agent shall receive,
substantially concurrently with the satisfaction of the other conditions
precedent set forth in this subsection 6.1, evidence, in form and substance
reasonably satisfactory to it, that the Parent Borrower and RSC shall
have received gross cash proceeds (calculated before underwriting fees) of
$620,000,000 from the issuance of a like principal amount of Senior Notes in
accordance with the terms and conditions of the Senior Note Indenture and all
applicable laws.
          (ii) The U.S. Administrative Agent shall receive, substantially
concurrently with the satisfaction of the other conditions precedent set forth
in this subsection 6.1, evidence, in form and substance reasonably satisfactory
to it, that Holdings, the Parent Borrower and RSC shall have (i) executed and
delivered the Second-Lien Term Loan Credit Agreement and (ii) the Parent
Borrower and RSC shall have received gross cash proceeds in an aggregate
principal amount equal to $1,130,000,000 from the incurrence of Second-Lien Term
Loans pursuant to the Second-Lien Term Loan Credit Agreement.
          (iii) On the Closing Date, the U.S. Administrative Agent shall have
received true and correct copies of the Senior Note Documents, certified as such
by an appropriate officer of the Parent Borrower.
          (d) Outstanding Indebtedness and Preferred Equity; No Defaults. After
giving effect to the consummation of the Transaction, Holdings and its
Subsidiaries shall have no outstanding preferred equity or Indebtedness held by
third parties (other than Holdings or any of

138



--------------------------------------------------------------------------------



 



its Subsidiaries), except for indebtedness incurred pursuant to the Debt
Financing and any Assumed Indebtedness, and all Capital Stock of the Parent
Borrower shall be directly or indirectly owned by Holdings free and clear of
Liens (other than those securing the obligations arising under the Loan
Documents and the Second-Lien Term Loan Documents). Any other existing
Indebtedness shall have been repaid, defeased or otherwise discharged
substantially concurrently with or prior to the satisfaction of the other
conditions precedent set forth in this subsection 6.1.
          (e) Financial Information. The Lead Arrangers and the Lenders shall
have received (i) audited consolidated financial statements of the Recapitalized
Business (with RSC as the reporting entity) for the three Fiscal Years (two
Fiscal Years, in the case of balance sheets) of the Recapitalized Business ended
prior to the Closing Date, (ii) unaudited consolidated financial statements of
ACNA for the quarterly periods ended March 31, 2006 and June 30, 2006, and
unaudited consolidated financial statements of the Recapitalized Business (with
RSC as the reporting entity) for the quarterly period ended September 30, 2006,
(iii) a pro forma consolidated balance sheet of the Recapitalized Business as of
the date of the most recent consolidated balance sheet delivered pursuant to
preceding clause (ii) and a pro forma statement of operations for the most
recent Fiscal Year, interim period and 12-month period ending on the last day of
such interim period, in each case adjusted to give effect to the Transaction,
and any other transactions that would be required to be given pro forma effect
by Regulation S-X for a Form S-1 Registration Statement under the Securities
Act, and such other adjustments as may be reasonably agreed between the Parent
Borrower and the Lead Arrangers, which pro forma financial statements shall
demonstrate, in reasonable detail, that the total consolidated indebtedness of
the Recapitalized Business and its subsidiaries consisting of indebtedness for
borrowed money (including purchase money indebtedness) and capital leases
(determined on a pro forma basis after giving effect to the Transaction) does
not exceed 4.40 multiplied by EBITDA of the Recapitalized Business (calculated
subject to the Closing Date adjustments set forth on Schedule 6.1(e) hereto) for
the 12-month period ending on the last day of the fiscal quarter ending no more
than forty-five (45) days prior to the Closing Date, (iv) interim financial
statements of the Recapitalized Business (with RSC as the reporting entity) for
each month ended after the date of the last available quarterly financial
statements and at least thirty (30) days prior to the Closing Date and
(v) detailed projected consolidated financial statements of the Recapitalized
Business for the five Fiscal Years ending after the Closing Date, which
projections shall (x) reflect the forecasted consolidated financial condition of
the Parent Borrower and its Subsidiaries after giving effect to the Transaction
and the related financing thereof and (y) be prepared and approved by the Parent
Borrower.
          (f) Governmental Approvals and/or Consents. The applicable waiting
periods specified under Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, with respect to the transactions contemplated by the Recapitalization
Agreement shall have lapsed or been terminated and all other consents or
approvals under the Competition Act (Canada) from the Canadian Bureau of
Competition, any of the antitrust or competition governmental authorities of any
other jurisdiction in which the Recapitalized Business, Holdings or any of its
Subsidiaries owns a material amount of assets, and all other consents and
approvals from any other Governmental Authority required to consummate the
transactions contemplated by the Recapitalization Agreement, the failure of
which to obtain could have a material adverse effect on the business, condition
(financial or otherwise) or results of operations of Holdings and its

139



--------------------------------------------------------------------------------



 



Subsidiaries, taken as a whole, shall have been obtained. On the Closing Date,
there shall be no injunction, restraining order or decree of any nature of any
Governmental Authority that is in effect that restrains or prohibits the
consummation of the transactions contemplated by the Recapitalization Agreement.
All Loans to the Borrowers (and all guarantees thereof and security therefor),
as well as the Recapitalization and the consummation thereof, shall be in
substantial compliance in all material respects with all applicable requirements
of law, including Regulations T, U and X of the Board (the “Margin
Regulations”). The U.S. Administrative Agent shall have received a certificate
of a Responsible Officer of the Parent Borrower stating that all other consents,
authorizations, notices and filings referred to in Schedule 5.4 are in full
force and effect or have the status described therein, and the U.S.
Administrative Agent shall have received evidence thereof reasonably
satisfactory to it.
          (g) Lien Searches. The U.S. Administrative Agent shall have received
the results of a recent search by a Person reasonably satisfactory to the U.S.
Administrative Agent, of the UCC, PPSA, judgment and tax lien filings which have
been filed with respect to personal property of the Recapitalized Business,
Holdings, the Parent Borrower and their respective Subsidiaries in any of the
jurisdictions set forth in Schedule 6.1(g), and the results of such search shall
not reveal any Liens other than Liens permitted by subsection 8.3.
          (h) Legal Opinions. The U.S. Administrative Agent shall have received
the following executed legal opinions:
     (i) the executed legal opinion of Debevoise & Plimpton LLP, special New
York counsel to each Credit Agreement Party and the other Loan Parties, in form
and substance reasonably satisfactory to the U.S. Administrative Agent;
     (ii) the executed legal opinion of Snell & Wilmer LLP, special Arizona
counsel to RSC, in form and substance reasonably satisfactory to the U.S.
Administrative Agent;
     (iii) the executed legal opinion of Richards, Layton & Finger, P.A.,
special Delaware counsel to Holdings and the Parent Borrower, in form and
substance reasonably satisfactory to the U.S. Administrative Agent; and
     (iv) the executed legal opinion of Torys LLP, counsel to the Canadian
Borrowers, in form and substance reasonably satisfactory to the U.S.
Administrative Agent.
          (i) Closing Certificate. The U.S. Administrative Agent shall have
received a certificate from each Loan Party, dated the Closing Date,
substantially in the form of Exhibit H, with appropriate insertions and
attachments.
          (j) Perfected Liens. (i) The U.S. Collateral Agent shall have obtained
a valid first priority security interest in the Collateral covered by the U.S.
Guarantee and Collateral Agreement (to the extent provided therein); and all
documents, instruments, filings, recordations and searches reasonably necessary
in connection with the perfection and, in the case of the filings with the U.S.
Patent and Trademark Office and the U.S. Copyright Office, protection of such
security interests shall have been executed and delivered (in the case of UCC
filings,

140



--------------------------------------------------------------------------------



 



written authorization to make such UCC filings shall have been delivered to the
U.S. Collateral Agent) and none of such Collateral shall be subject to any other
pledges, security interests or mortgages except for Permitted Liens; provided
that with respect to any such Collateral the security interest in which may not
be perfected by filing of a UCC financing statement or by making a filing with
the U.S. Patent and Trademark Office or the U.S. Copyright Office, if perfection
of the U.S. Collateral Agent’s security interest in such Collateral may not be
accomplished on or before the Closing Date without undue burden or expense after
the Parent Borrower’s use of commercially reasonable efforts to do so, then
delivery of documents and instruments for perfection of such security interest
shall not constitute a condition precedent to the initial borrowings hereunder,
but instead shall be required to be satisfied on or prior to the 60th day
following the Closing Date or, with respect to (i) the requirements set forth in
subsection 4.16, the 45th day following the Closing Date and (ii) Rental
Equipment represented by a certificate of title, the 120th day following the
Closing Date.
          (ii) The Canadian Collateral Agent shall have obtained a valid
security interest in the Collateral covered by each Canadian Security Agreement
(with the priority contemplated therein); and all documents, instruments,
filings, recordations and searches reasonably necessary in connection with the
perfection and, in the case of the filings with the Canadian Intellectual
Property Office, protection of such security interests shall have been executed
and delivered or, in the case of PPSA filings, written authorization to make
such PPSA filings shall have been delivered to the Canadian Collateral Agent,
and none of such Collateral shall be subject to any other pledges, security
interests or mortgages except for Permitted Liens; provided that with respect to
any such collateral the security interest in which may not be perfected by
filing of a PPSA financing statement or by making a filing with the Canadian
Intellectual Property Office, if perfection of the Canadian Collateral Agent’s
security interest in such collateral may not be accomplished on or before the
Closing Date without undue burden or expense after the Parent Borrower’s use of
commercially reasonable efforts to do so, then delivery of documents and
instruments for perfection of such security interest shall not constitute a
condition precedent to the initial borrowings hereunder but shall be required to
be satisfied on or prior to the 60th day following the Closing Date or, with
respect to the requirements set forth in subsection 4.16, the 45th date
following the Closing Date.
          (k) Pledged Stock; Stock Powers; Pledged Notes; Endorsements. The
Collateral Agent shall have received (subject, in each case, to the provisos at
the end of subsections 6.1(j)(i) and (ii) above):
     (i) the certificates, if any, representing the Pledged Stock under (and as
defined in) the U.S. Guarantee and Collateral Agreement or any Canadian Security
Document, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof; and
     (ii) the promissory notes representing each of the Pledged Notes under (and
as defined in) the U.S. Guarantee and Collateral Agreement or any Canadian
Security Document, duly endorsed as required by the U.S. Guarantee and
Collateral Agreement or such Canadian Security Documents, as the case may be.

141



--------------------------------------------------------------------------------



 



          (l) Fees. The Agents and the Lenders shall have received all fees and
expenses required to be paid or delivered by the Borrowers to them in respect of
the Transaction on or prior to the Closing Date, including the fees referred to
in subsection 4.5.
          (m) Borrowing Certificate. The U.S. Administrative Agent shall have
received a certificate from the Parent Borrower, dated the Closing Date,
substantially in the form of Exhibit I, with appropriate insertions and
attachments, reasonably satisfactory in form and substance to the U.S.
Administrative Agent, executed by a Responsible Officer and the Secretary or any
Assistant Secretary of the Parent Borrower.
          (n) Corporate Proceedings of the Loan Parties. The U.S. Administrative
Agent shall have received a copy of the board resolutions or member consents, in
form and substance reasonably satisfactory to the U.S. Administrative Agent, of
each Loan Party authorizing, as applicable, (i) the execution, delivery and
performance of this Agreement, any Notes and the other Loan Documents to which
it is or will be a party as of the Closing Date, (ii) the Extensions of Credit
to such Loan Party (if any) contemplated hereunder and (iii) the granting by it
of the Liens to be created pursuant to the Security Documents to which it will
be a party as of the Closing Date, certified by the Secretary or an Assistant
Secretary of such Loan Party as of the Closing Date, which certificate shall be
in form and substance reasonably satisfactory to the U.S. Administrative Agent
and shall state that the board resolutions or member consents thereby certified
have not been amended, modified (except as any later such board resolutions or
member consents may modify any earlier such board resolutions or member
consents), revoked or rescinded and are in full force and effect.
          (o) Incumbency Certificates of the Loan Parties. The U.S.
Administrative Agent shall have received a certificate of each Loan Party, dated
the Closing Date, as to the incumbency and signature of the officers of such
Loan Party executing any Loan Document, reasonably satisfactory in form and
substance to the U.S. Administrative Agent executed by a Responsible Officer and
the Secretary or any Assistant Secretary of such Loan Party.
          (p) Governing Documents. The U.S. Administrative Agent shall have
received copies of the certificate or articles of incorporation and by-laws (or
other similar governing documents serving the same purpose) of each Loan Party,
certified as of the Closing Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary of such Loan Party, together with any
required director or shareholder consents or resolutions required in connection
with the pledge of shares of the Canadian Loan Parties to the Canadian
Administrative Agent.
          (q) Insurance. The U.S. Administrative Agent shall have received
evidence in form and substance reasonably satisfactory to it that all of the
requirements of subsection 7.5 of this Agreement and subsection 5.2.2 of the
Guarantee and Collateral Agreement and any similar section of any Canadian
Security Documents shall have been satisfied. Holdings shall have caused the
U.S. Administrative Agent and/or the Canadian Administrative Agent, as
applicable, to have been named as additional insureds with respect to liability
policies and the U.S. Collateral Agent and/or the Canadian Collateral Agent, as
applicable, to have been named as loss payee with respect to the casualty
insurance maintained by each Credit Agreement Party and the Subsidiary
Guarantors.

142



--------------------------------------------------------------------------------



 



          (r) No Material Company Adverse Effect. No fact, event, change or
circumstances shall have occurred since December 31, 2005 that has had or could
be reasonably likely to have a Company Material Adverse Effect.
          (s) Solvency. The U.S. Administrative Agent shall have received a
certificate of the chief financial officer or, if none, the treasurer,
controller, vice president (finance) or other responsible financial officer
reasonably satisfactory to the U.S. Administrative Agent of each of the
Borrowers certifying the solvency of such Borrower in customary form (as per the
applicable jurisdiction of such Borrower) reasonably satisfactory to the Lead
Arrangers.
          (t) Excess Availability. The U.S. Administrative Agent shall have
received a Borrowing Base Certificate which shall demonstrate, inter alia, that
after giving effect to the Borrowings hereunder on the Closing Date, the
Available RCF Commitments shall be at least $350,000,000.
          (u) Cash Management. The Lead Arrangers shall be reasonably satisfied
with the arrangements made by the Parent Borrower to comply with the provisions
set forth in subsection 4.16 hereof.
          (v) Appraisal. The U.S. Administrative Agent shall have received
(i) appraisal valuations (dated on or after September 30, 2006 but prior to the
Closing Date) of the Collateral of Borrowers prepared by appraisers reasonably
satisfactory to the Lead Arrangers, in form and substance reasonably
satisfactory to the Lead Arrangers and prepared by appraisers reasonably
satisfactory to the Lead Arrangers and (ii) the results of a completed field
examination with respect to the Collateral to be included in calculating the
U.S. Borrowing Base and Canadian Borrowing Base and of the relevant accounting
systems, policies and procedures of Holdings and its Subsidiaries.
          (w) Equity Financing. ACNA shall have received the Equity Financing in
an amount of not less than $500,000,000 in exchange for common stock of ACNA
that will, after giving effect to the transactions contemplated by the
Recapitalization Agreement, represent approximately 85.47% of the total
outstanding shares of ACNA stock. In addition, after giving effect to such
transactions, the Sellers shall own approximately 14.53% of the total
outstanding shares of ACNA stock.
          The making of the initial Extensions of Credit by the Lenders
hereunder shall conclusively be deemed to constitute an acknowledgment by the
U.S. Administrative Agent and each Lender that each of the conditions precedent
set forth in this subsection 6.1 shall have been satisfied in accordance with
its respective terms or shall have been irrevocably waived by such Person.

143



--------------------------------------------------------------------------------



 



          6.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any Extension of Credit requested to be made by it on any date
(including the initial Extension of Credit and each Swing Line Loan) is subject
to the satisfaction or waiver of the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party pursuant to this Agreement or any other Loan
Document (or in any amendment, modification or supplement hereto or thereto) to
which it is a party (other than, in the case of the initial Extension of Credit
hereunder only, the representation and warranty set forth in clause (a) of
subsection 5.2), and each of the representations and warranties contained in any
certificate furnished at any time by or on behalf of any Loan Party pursuant to
this Agreement or any other Loan Document shall, except to the extent that they
relate to a particular date, be true and correct in all material respects on and
as of such date as if made on and as of such date.
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date; provided that, with respect to the initial
Extension of Credit hereunder, no Default or Event of Default resulting from the
failure to provide any collateral of the type described in the proviso at the
end of subsections 6.1(j)(i) or (ii) above shall constitute a Default or an
Event of Default for the purposes of this clause (b).
     (c) Borrowing Notice or L/C Request. With respect to any Borrowing, the
U.S. Administrative Agent or Canadian Administrative Agent, as applicable, shall
have received a notice of such Borrowing as required by subsection 2.2. With
respect to the issuance of any Letter of Credit, the Issuing Lender shall have
received a L/C Request, completed to its satisfaction, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request.
          Each borrowing of Loans by and each Letter of Credit issued on behalf
of any of the Borrowers hereunder shall constitute a representation and warranty
by the Parent Borrower as of the date of such borrowing or such issuance that
the conditions contained in this subsection 6.2 have been satisfied (including,
to the extent provided herein, with respect to the initial Extension of Credit
hereunder).
          Section 7. Affirmative Covenants. Each Credit Agreement Party hereby
agrees that, from and after the Closing Date and so long as the Commitments
remain in effect, and thereafter until payment in full of the Loans, all
Reimbursement Obligations and any other amount then due and owing to any Lender
or any Agent hereunder and under any Note and termination or expiration of all
Letters of Credit (or the cash collateralization of or other provision for such
Letters of Credit, in each case, in a manner reasonably satisfactory to the
relevant Issuing Lender), it shall and shall cause its Subsidiaries to (it being
understood that with respect to the delivery of financial information, reports
and notices, delivery by one Credit Party of any such financial information,
report or notice shall constitute delivery by each Credit Party and its
Subsidiaries of the same such financial information, report or notice):

144



--------------------------------------------------------------------------------



 



          7.1 Financial Statements. Furnish to the U.S. Administrative Agent for
prompt delivery to each Lender (and the U.S. Administrative Agent agrees to make
and so deliver such copies or otherwise make available such information):
     (a) as soon as available, but in any event not later than the fifth
Business Day after the 90th day following the end of each Fiscal Year of the
Parent Borrower ending on or after December 31, 2006, a copy of the audited
consolidated balance sheet of the Parent Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of operations, changes in common stockholders’ equity and cash flows
for such year, setting forth in each case, in comparative form the figures for
and as of the end of the previous year, certified without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by KPMG LLP or other independent certified public accountants of
nationally recognized standing reasonably acceptable to the U.S. Administrative
Agent in its reasonable judgment (it being agreed that the furnishing of the
Parent Borrower’s or RSC’s, as applicable, annual report on Form 10-K for such
year, as filed with the Securities and Exchange Commission within the period
provided above for delivery of financial statements, will satisfy the Parent
Borrower’s obligation under this subsection 7.1(a) with respect to such year
except with respect to the requirement that such financial statements be
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit);
     (b) as soon as available, but in any event not later than the fifth
Business Day after the 45th day following the end of each of the first three
quarterly periods of each Fiscal Year of the Parent Borrower, the unaudited
consolidated balance sheet of the Parent Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of operations and cash flows of the Parent Borrower and
its consolidated Subsidiaries for such quarter and the portion of the Fiscal
Year through the end of such quarter, setting forth in each case, in comparative
form the figures for and as of the corresponding periods of the previous year,
certified by a Responsible Officer of the Parent Borrower as being fairly stated
in all material respects (subject to normal year-end audit and other
adjustments) (it being agreed that the furnishing of the Parent Borrower’s or
RSC’s, as applicable, quarterly report on Form 10-Q for such quarter, as filed
with the Securities and Exchange Commission within the period provided above for
delivery of financial statements, will satisfy the Parent Borrower’s obligations
under this subsection 7.1(b) with respect to such quarter);
     (c) as soon as available, but in any event not later than the fifth
Business Day after the 30th day following the end of each month, the unaudited
consolidated balance sheet of the Parent Borrower and its consolidated
Subsidiaries as at the end of such month (other than any month that is the last
month of a fiscal quarter) and the related unaudited income statement of the
Parent Borrower and its consolidated Subsidiaries for such month, setting forth
in each case, in comparative form the figures for and as of the end of the
corresponding month during the previous year; and
     (d) all such financial statements delivered pursuant to subsection 7.1(a)
or (b) to be (and, in the case of any financial statements delivered pursuant to
subsection 7.1(b)

145



--------------------------------------------------------------------------------



 



shall be certified by a Responsible Officer of the Parent Borrower as being)
complete and correct in all material respects in conformity with GAAP and to be
(and, in the case of any financial statements delivered pursuant to subsection
7.1(b) shall be certified by a Responsible Officer of the Parent Borrower as
being) prepared in reasonable detail in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
that began on or after the Closing Date (except as approved by such accountants
or officer, as the case may be, and disclosed therein, and except, in the case
of any financial statements delivered pursuant to subsection 7.1(b), for the
absence of certain notes).
          7.2 Certificates; Other Information. Furnish to the U.S.
Administrative Agent for delivery to each Lender (and the U.S. Administrative
Agent agrees to make and so deliver such copies or otherwise make available such
information):
     (a) concurrently with the delivery of the financial statements referred to
in subsection 7.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
audit necessary therefor no knowledge was obtained of any Default or Event of
Default arising from a non-compliance with the provisions of subsection 8.1,
except as specified in such certificate (which certificate may be limited to the
extent required by accounting rules or guidelines);
     (b) concurrently with the delivery of the financial statements and reports
referred to in subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of each Credit Agreement Party (i) stating that, to the best of such
Responsible Officer’s knowledge, each Credit Agreement Party and their
respective Subsidiaries during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement or the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default, except, in each case, as specified
in such certificate and (ii) setting forth the calculations required to
determine compliance with all covenants set forth in subsection 8.1 (or if such
compliance with such covenants is not at the time required, setting forth the
calculations required to determine the Consolidated Leverage Ratio for the
purposes of determining the Applicable Margin for RCF Loans);
     (c) as soon as available, but in any event not later than the fifth
Business Day following the 90th day after the beginning of each Fiscal Year of
the Parent Borrower thereafter, a copy of the annual business plan by the Parent
Borrower of the projected operating budget (including consolidated balance
sheets, income statements and statements of cash flows of the Parent Borrower
and its Subsidiaries on an annual and, for the first year covered in such
budget, quarterly basis) of the Parent Borrower, such practices subject to such
adjustments as are reasonable in the good faith determination of the Parent
Borrower, each such business plan to be accompanied by a certificate of a
Responsible Officer of the Parent Borrower to the effect that such Responsible
Officer believes such projections to have been prepared on the basis of
reasonable assumptions at the time of preparation and delivery thereof;

146



--------------------------------------------------------------------------------



 



     (d) within five (5) Business Days after the same are sent, copies of all
financial statements and reports which any Credit Agreement Party sends to its
public security holders, and within five Business Days after the same are filed,
copies of all financial statements and periodic reports which any Credit
Agreement Party may file with the Securities and Exchange Commission or any
successor or analogous Governmental Authority;
     (e) within five (5) Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Credit
Agreement Party may file with the Securities and Exchange Commission or any
successor or analogous Governmental Authority, and such other documents or
instruments as may be reasonably requested by the U.S. Administrative Agent in
connection therewith;
     (f) not later than 5:00 P.M. (New York time) on or before the tenth
Business Day of each Fiscal Period of the Parent Borrower and its Subsidiaries
(or (i) more frequently as the Parent Borrower may elect, (ii) upon the
occurrence and continuance of an Event of Default, not later than Wednesday of
each week (or, if Wednesday is not a Business Day, on the next succeeding
Business Day) or (iii) at any time the Available RCF Commitments are less than
$100,000,000, on a bi-weekly basis), a borrowing base certificate setting forth
the U.S. Borrowing Base, the Canadian Borrowing Base and the Total Borrowing
Base (in each case with supporting calculations) substantially in the form of
Exhibit J (each, a “Borrowing Base Certificate”), which shall be prepared as of
the last Business Day of the immediately preceding Fiscal Period of the Parent
Borrower and its Subsidiaries (or (x) such other applicable date in the case of
clause (i) and (iii) above or (y) the previous Friday in the case of clause
(ii) above) in the case of each subsequent Borrowing Base Certificate. Each such
Borrowing Base Certificate shall include such supporting information as may be
reasonably requested from time to time by the U.S. Administrative Agent;
     (g) at any time when the Parent Borrower has designated a Subsidiary an
Immaterial Subsidiary, promptly following any request made by the U.S.
Administrative Agent, but in any event not later than the fifth Business Day
following any such request, any such financial information as the U.S.
Administrative Agent may reasonably request to assure itself that any such
Immaterial Subsidiary complies with the requirements set forth in the defined
term “Immaterial Subsidiaries” in subsection 1.1 hereof, which financial
information shall be certified by a Responsible Officer of the Parent Borrower
as being complete and correct in all material respects; and
     (h) promptly, such additional financial and other information as any Agent
or Lender may from time to time reasonably request.
          7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, including taxes, except (x) where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings diligently conducted and reserves in conformity with GAAP with
respect thereto have been provided on the books of Holdings or any

147



--------------------------------------------------------------------------------



 



of its Subsidiaries, as the case may be and (y) to the extent such failure to
pay, discharge or otherwise satisfy the same could not reasonably be expected to
have a Material Adverse Effect.
          7.4 Conduct of Business and Maintenance of Existence. Continue to
engage in business of the same general type as conducted by Holdings and its
Subsidiaries on the Closing Date, taken as a whole, and preserve, renew and keep
in full force and effect its corporate, limited liability company or partnership
(as the case may be) existence and take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of the business of Holdings and its Subsidiaries, taken as a whole, except as
otherwise expressly permitted pursuant to subsection 8.5, provided that Holdings
and its Subsidiaries shall not be required to maintain any such rights,
privileges or franchises, if the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.
          7.5 Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in the business of Holdings and its Subsidiaries, taken as a
whole, in good working order and condition; maintain with financially sound and
reputable insurance companies insurance on all property material to the business
of Holdings and its Subsidiaries, taken as a whole, in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies of similar size engaged in the same or a
similar business; furnish to the U.S. Administrative Agent, upon written
request, information in reasonable detail as to the insurance carried; and
ensure that at all times the U.S. Administrative Agent and/or the Canadian
Administrative Agent, as applicable, shall be named as additional insureds with
respect to liability policies and the U.S. Collateral Agent and/or the Canadian
U.S. Collateral Agent, as applicable, shall be named as loss payee with respect
to the casualty insurance maintained by each Borrower and Subsidiary Guarantor;
provided that, unless an Event of Default or a Dominion Event shall have
occurred and be continuing, (i) each Collateral Agent shall turn over to the
Parent Borrower any amounts received by it as loss payee under any casualty
insurance maintained by Holdings or its Subsidiaries, the disposition of such
amounts to be subject to the provisions of subsection 4.4(b) and (ii) the Parent
Borrower and/or the applicable Subsidiary Guarantor shall have the sole right to
adjust or settle any claims under such insurance.
          (b) With respect to each property of the Parent Borrower and its
Subsidiaries subject to a Mortgage:
     (i) If any portion of any such property is located in an area identified as
a special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, the Parent Borrower shall maintain or cause to be maintained,
flood insurance to the extent required by law.
     (ii) The Parent Borrower and each of its applicable Subsidiaries promptly
shall comply with and conform to (i) all provisions of each insurance policy
relating to each such property and (ii) all requirements of the insurers
applicable to such party or to such property or to the use, manner of use,
occupancy, possession, operation,

148



--------------------------------------------------------------------------------



 



maintenance, alteration or repair of such property, except for such
non-compliance or non-conformity as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Parent Borrower
shall not use or permit the use of such property in any manner which would
reasonably be expected to result in the cancellation of any insurance policy
relating to such property or would reasonably be expected to void coverage
required to be maintained with respect to such property pursuant to clause
(a) of this subsection 7.5.
     (iii) If the Parent Borrower is in default of its obligations to insure or
deliver any such prepaid policy or policies, the result of which could
reasonably be expected to have a Material Adverse Effect, then the U.S.
Administrative Agent, at its option upon ten (10) days’ written notice to the
Parent Borrower, may effect such insurance from year to year at rates
substantially similar to the rate at which the Parent Borrower or any Subsidiary
had insured such property, and pay the premium or premiums therefore, and the
Parent Borrower shall pay to the U.S. Administrative Agent on demand such
premium or premiums so paid by the U.S. Administrative Agent with interest from
the time of payment at a rate per annum equal to 2.00%.
     (iv) If such property, or any part thereof, shall be destroyed or damaged
and the reasonably estimated cost thereof would exceed $2,000,000, the Parent
Borrower shall give prompt notice thereof to the U.S. Administrative Agent. All
insurance proceeds paid or payable in connection with any damage or casualty to
any property shall be applied in the manner specified in subsection 7.5(a).

149



--------------------------------------------------------------------------------



 



          7.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, complete and correct entries
in conformity with GAAP and all material Requirements of Law shall be made of
all dealings and transactions in relation to its business and activities; and
permit representatives of the U.S. Administrative Agent to visit and inspect any
of its properties and examine and, to the extent reasonable, make abstracts from
any of its books and records and to discuss the business, operations, properties
and financial and other condition of such entity and its Subsidiaries with
officers and employees of such entity and its Subsidiaries and with its
independent certified public accountants, in each case at any reasonable time,
upon reasonable notice, and as often as may reasonably be desired by the
Administrative Agent. Each Borrower shall keep records of its Rental Fleet that
are accurate and complete in all material respects and shall furnish the Agents
with inventory reports respecting such Rental Fleet in form and detail
reasonably satisfactory to the Agents and Lenders at such times as the Agents
may reasonably request. Each Borrower shall, at such Borrowers’ expense, conduct
a physical inventory of its serialized Rental Fleet no less frequently than
annually or shall have in place a cycle counting (or perpetual verification)
program designed to verify the physical existence of Rental Fleet in a manner
that results in the verification of substantially the entire amount of the
Rental Fleet over the course of a year and shall provide to the Agents a report
based on each such physical inventory or program promptly after such physical
inventory or after the applicable program year, as applicable, together with
such supporting information as the U.S. Administrative Agent shall reasonably
request. The U.S. Collateral Agent and the Canadian Collateral Agent may
participate in and observe any such physical inventory or cycle counting, which
participation shall be at the Borrowers’ expense regardless of whether an Event
of Default then exists.
          (b) At reasonable times during normal business hours and upon
reasonable prior notice that the U.S. Administrative Agent requests,
independently of or in connection with the visits and inspections provided for
in clause (a) above, the Parent Borrower and its Subsidiaries will grant access
to the U.S. Administrative Agent (including employees of the U.S. Administrative
Agent or any consultants, accountants, lawyers and appraisers retained by the
U.S. Administrative Agent) to such Person’s premises, books, records, accounts
and Rental Fleet so that (i) the U.S. Administrative Agent or an appraiser
retained by the U.S. Administrative Agent may (A) conduct a Rental Fleet
appraisal and (B) at any time when Eligible Inventory constitutes more than 5.0%
of the Total Borrowing Base, an Inventory appraisal (provided that, unless an
Event of Default exists and is continuing, only one such Inventory appraisal may
be conducted at the Loan Parties’ expense in any calendar year) and (ii) the
U.S. Administrative Agent may conduct (or engage third parties to conduct) such
field examinations, verifications and evaluations (including environmental
assessments) as the U.S. Administrative Agent may deem necessary or appropriate.
Unless an Event of Default or Liquidity Event exists, or if previously approved
by the Parent Borrower or one of its Subsidiaries, no environmental assessment
by the U.S. Administrative Agent may include any sampling or testing of the
soil, surface water or groundwater. All such Rental Fleet appraisals, field
examinations and other verifications and evaluations shall be at the sole
expense of the Loan Parties; provided that (i) the Administrative Agent may
conduct at the expense of the Loan Parties no more than (w) three (3) such
Rental Fleet appraisals during the period beginning on the Closing Date and
ending on December 31, 2007, (x) following December 31, 2007, two (2) such
Rental Fleet appraisals in any calendar year to the extent that the average
Available RCF Commitments for the twelve (12) month period immediately prior to
the commencement of any subsequent appraisal in such

150



--------------------------------------------------------------------------------



 



calendar year exceed $300,000,000, (y) three (3) such Rental Fleet appraisals in
any calendar year to the extent that the average Available RCF Commitments for
the twelve (12) month period immediately prior to the commencement of any
subsequent appraisal in such calendar year are less than $300,000,000 and
(z) four (4) such Rental Fleet appraisals in any calendar year to the extent
that the average Available RCF Commitments for the twelve (12) month period
immediately prior to the commencement of any subsequent appraisal in such
calendar year are less than $200,000,000, (ii) the U.S. Administrative Agent may
conduct at the expense of the Loan Parties no more than two (2) such field
examinations in any calendar year and (iii) notwithstanding the limitations set
forth in preceding clauses (i) and (ii), all such Rental Fleet appraisals,
inventory appraisals and field examinations commenced at any time when an Event
of Default or Liquidity Event exists shall be at the sole expense of the Loan
Parties. All amounts chargeable to the applicable Borrowers under this
subsection 7.6(b) shall constitute obligations that are secured by all of the
applicable Collateral and shall be payable to the Agents hereunder.
          7.7 Notices. Promptly give notice to the U.S. Administrative Agent and
each Lender of:
     (a) as soon as possible after a Responsible Officer of any Credit Agreement
Party knows or reasonably should know thereof, the occurrence of any Default or
Event of Default;
     (b) as soon as possible after a Responsible Officer of any Credit Agreement
Party knows or reasonably should know thereof, any (i) default or event of
default under any Contractual Obligation of any Credit Agreement Party or any of
its Subsidiaries, other than as previously disclosed in writing to the Lenders,
or (ii) litigation, investigation or proceeding which may exist at any time
between any Credit Agreement Party or any of its Subsidiaries and any
Governmental Authority, which in either case, could reasonably be expected to
have a Material Adverse Effect;
     (c) as soon as possible after a Responsible Officer of any Credit Agreement
Party knows or reasonably should know thereof, the occurrence of any default or
event of default under any of the Second-Lien Loan Documents or the Senior Note
Documents;
     (d) as soon as possible after a Responsible Officer of any Credit Agreement
Party knows or reasonably should know thereof, any litigation or proceeding
affecting the Parent Borrower or any of its Subsidiaries that could reasonably
be expected to have a Material Adverse Effect;
     (e) the following events, as soon as possible and in any event within
thirty (30) days after a Responsible Officer of any Credit Agreement Party or
any of its Subsidiaries knows or reasonably should know thereof: (i) the
occurrence or expected occurrence of any Reportable Event (or similar event)
with respect to any Single Employer Plan (or Foreign Plan), a failure to make
any required contribution to a Single Employer Plan, Multiemployer Plan or
Foreign Plan, the creation of any Lien on the property of Holdings, its
Subsidiaries or any Commonly Controlled Entity in favor of the PBGC, a Plan or a
Foreign Plan or any withdrawal from, or the full or partial termination,

151



--------------------------------------------------------------------------------



 



Reorganization or Insolvency of, any Multiemployer Plan or Foreign Plan;
(ii) the institution of proceedings or the taking of any other formal action by
the PBGC, Holdings or any of its Subsidiaries or any Commonly Controlled Entity
or any Multiemployer Plan which could reasonably be expected to result in the
withdrawal from, or the termination, Reorganization or Insolvency of, any Single
Employer Plan, Multiemployer Plan or Foreign Plan; provided, however, that no
such notice will be required under clause (i) or (ii) above unless the event
giving rise to such notice, when aggregated with all other such events under
clause (i) or (ii) above, could be reasonably expected to result in a Material
Adverse Effect; or (iii) the first occurrence of an Underfunding under a Single
Employer Plan or Foreign Plan that exceeds 10% of the value of the assets of
such Single Employer Plan or Foreign Plan, in each case, determined as of the
most recent annual valuation date of such Single Employer Plan or Foreign Plan
on the basis of the actuarial assumptions used to determine the funding
requirements of such Single Employer Plan or Foreign Plan as of such date;
     (f) as soon as possible after a Responsible Officer of any Credit Agreement
Party knows or reasonably should know thereof, (i) any release or discharge by
the Parent Borrower or any of its Subsidiaries of any Materials of Environmental
Concern required to be reported under applicable Environmental Laws to any
Governmental Authority, unless the Parent Borrower reasonably determines that
the total Environmental Costs arising out of such release or discharge could not
reasonably be expected to have a Material Adverse Effect; (ii) any condition,
circumstance, occurrence or event not previously disclosed in writing to the
U.S. Administrative Agent that would reasonably be expected to result in
liability or expense under applicable Environmental Laws, unless the Parent
Borrower reasonably determines that the total Environmental Costs arising out of
such condition, circumstance, occurrence or event could not reasonably be
expected to have a Material Adverse Effect or could not reasonably be expected
to result in the imposition of any Lien or other material restriction on the
title, ownership or transferability of any facilities and properties owned,
leased or operated by the Parent Borrower or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect; and (iii) any
proposed action to be taken by the Parent Borrower or any of its Subsidiaries
that could reasonably be expected to subject the Parent Borrower or any of its
Subsidiaries to any material additional or different requirements or liabilities
under Environmental Laws, unless the Parent Borrower reasonably determines that
the total Environmental Costs arising out of such proposed action could not
reasonably be expected to have a Material Adverse Effect;
     (g) any loss, damage, or destruction to the Collateral in the amount of
$50,000,000 or more, whether or not covered by insurance; and
     (h) any and all default notices received under or with respect to any
leased location or public warehouse where Collateral, either individually or in
the aggregate, in excess of $50,000,000 is located.
          Each notice pursuant to this subsection shall be accompanied by a
statement of a Responsible Officer of the Parent Borrower (and, if applicable,
the relevant Commonly Controlled Entity or Subsidiary) setting forth details of
the occurrence referred to therein and

152



--------------------------------------------------------------------------------



 



stating what action the Parent Borrower (or, if applicable, the relevant
Commonly Controlled Entity or Subsidiary) proposes to take with respect thereto.
          7.8 Environmental Laws. (a) (i) Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with, all applicable Environmental Laws; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Parent Borrower or its Subsidiaries. For purposes of this subsection 7.8(a),
noncompliance shall not constitute a breach of this covenant, provided that,
upon learning of any actual or suspected noncompliance, the Parent Borrower and
any such affected Subsidiary shall promptly undertake and diligently pursue
reasonable efforts, if any, to achieve compliance, and provided, further, that
in any case such noncompliance could not reasonably be expected to have a
Material Adverse Effect.
          (b) Promptly comply, in all material respects, with all orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders or directives (i) as to which the failure to comply could not
reasonably be expected to result in a Material Adverse Effect or (ii) as to
which: (x) appropriate reserves have been established in accordance with GAAP;
(y) an appeal or other appropriate contest is or has been timely and properly
taken and is being diligently pursued in good faith; and (z) if the
effectiveness of such order or directive has not been stayed, the failure to
comply with such order or directive during the pendency of such appeal or
contest could not reasonably be expected to give rise to a Material Adverse
Effect.
          (c) Maintain, update as appropriate, and implement in all material
respects an ongoing program reasonably designed to ensure that all the
properties and operations of the Parent Borrower and its Subsidiaries are
periodically reasonably reviewed by competent personnel to identify and promote
compliance with and to reasonably and prudently manage any material
Environmental Costs that would reasonably be expected to affect the Parent
Borrower or any of its Subsidiaries, including compliance and liabilities
relating to: discharges to air and water; acquisition, transportation, storage
and use of Materials of Environmental Concern; waste disposal; species
protection; and recordkeeping required under Environmental Laws. For the
purposes of this subsection 7.8(c), the failure to maintain an environmental
program shall not constitute an Event of Default (i) unless it could reasonably
be expected to result in a Material Adverse Effect or (ii) if within ninety (90)
days of receipt of a reasonable request from the U.S. Administrative Agent,
Holdings and its Subsidiaries have taken reasonable and diligent steps to
implement and maintain such a program in compliance with this subsection.
          7.9 New Subsidiaries; Additional Security; Further Assurances.
(a) With respect to any owned real property or fixtures thereon, in each case
with a purchase price or a fair market value at the time of acquisition of at
least $2,000,000 (for this purpose treating any Sale and Leaseback Property that
is owned by any Loan Party on the first anniversary of the Closing Date as a
property acquired after the Closing Date and calculating the value thereof as of
such first anniversary), in which any Loan Party acquires ownership rights at
any time after the

153



--------------------------------------------------------------------------------



 



Closing Date, promptly following any request by the U.S. Collateral Agent or the
Canadian Collateral Agent, as the case may be, grant to the U.S. Collateral
Agent or the Canadian Collateral Agent, as applicable, for the benefit of the
applicable Lenders, a Lien of record on all such owned real property and
fixtures, upon terms reasonably satisfactory in form and substance to the U.S.
Collateral Agent or the Canadian Collateral Agent, as applicable, and in
accordance with any applicable requirements of any Governmental Authority
(including any required appraisals of such property under FIRREA); provided that
(i) nothing in this subsection 7.9 shall defer or impair the attachment or
perfection of any security interest in any Collateral covered by any of the
Security Documents which would attach or be perfected pursuant to the terms
thereof without action by Holdings, any of its Subsidiaries or any other Person,
(ii) no such Lien shall be required to be granted as contemplated by this
subsection 7.9 on any owned real property or fixtures the acquisition of which
is financed, or is to be financed within any time period permitted by subsection
8.2(f) or (g), in whole or in part through the incurrence of Indebtedness
permitted by subsection 8.2(f) or (g), until such Indebtedness is repaid in full
(and not refinanced as permitted by subsection 8.2(f) or (g)) or, as the case
may be, the Parent Borrower determines not to proceed with such financing or
refinancing and (iii) any such mortgage by a Foreign Subsidiary shall not secure
any U.S. Borrower’s or Canadian Finco’s obligations. In connection with any such
grant to the U.S. Collateral Agent or the Canadian Collateral Agent, as
applicable, for the benefit of the Lenders, of a Lien of record on any such real
property in accordance with this subsection, the Parent Borrower or such
Subsidiary shall deliver or cause to be delivered to the U.S. Collateral Agent
any surveys, title insurance policies, environmental reports and other documents
in connection with such grant of such Lien obtained by it in connection with the
acquisition of such ownership rights in such real property or as the U.S.
Collateral Agent or the Canadian Collateral Agent, as applicable, shall
reasonably request (in light of the value of such real property and the cost and
availability of such surveys, title insurance policies, environmental reports
and other documents and whether the delivery of such surveys, title insurance
policies, environmental reports and other documents would be customary in
connection with such grant of such Lien in similar circumstances).
          (b) With respect to any Domestic Subsidiary (other than an Immaterial
Subsidiary or a Subsidiary of a Foreign Subsidiary) created or acquired
(including by reason of any Immaterial Subsidiary or Foreign Subsidiary Holdco
ceasing to constitute the same) subsequent to the Closing Date by Holdings or
any of its Domestic Subsidiaries (other than any Subsidiary of a Foreign
Subsidiary), promptly notify the U.S. Administrative Agent of such occurrence
and promptly (i) execute and deliver to the U.S. Collateral Agent for the
benefit of the Lenders such amendments to the U.S. Guarantee and Collateral
Agreement as the U.S. Collateral Agent shall reasonably deem necessary or
reasonably advisable to grant to the U.S. Collateral Agent, for the benefit of
the Lenders, a perfected first priority security interest (as and to the extent
provided in the U.S. Guarantee and Collateral Agreement) in the Capital Stock of
such new Domestic Subsidiary, (ii) deliver to the U.S. Collateral Agent the
certificates (if any) representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the parent corporation (or other applicable entity) of such new Domestic
Subsidiary, (iii) cause such new Domestic Subsidiary (A) to become a party to
the U.S. Guarantee and Collateral Agreement and (B) to take all actions
reasonably deemed by the U.S. Collateral Agent to be necessary or advisable to
cause the Lien created by the U.S. Guarantee and Collateral Agreement in such
new Domestic Subsidiary’s Collateral to be duly perfected in accordance with all
applicable Requirements of Law (to the extent provided in the

154



--------------------------------------------------------------------------------



 



U.S. Guarantee and Collateral Agreement), including the filing of financing
statements in such jurisdictions as may be reasonably requested by the U.S.
Collateral Agent and (iv) to the extent requested by the U.S. Administrative
Agent or, so long as such Domestic Subsidiary is a Wholly-Owned Subsidiary, the
Parent Borrower, cause such Domestic Subsidiary to execute and deliver to the
U.S. Administrative Agent a Borrower Joinder Agreement (and thereby become a
U.S. Borrower hereunder).
          (c) With respect to (x) any Foreign Subsidiary created or acquired
subsequent to the Closing Date by the Parent Borrower or any of its Domestic
Subsidiaries (other than Canadian Finco, an Immaterial Subsidiary or any
Subsidiary of a Foreign Subsidiary), the Capital Stock of which is owned
directly by the Parent Borrower or a Domestic Subsidiary (other than a
Subsidiary of a Foreign Subsidiary), promptly notify the U.S. Administrative
Agent of such occurrence and if the U.S. Administrative Agent or the Required
Lenders so request (it being understood that if the U.S. Administrative Agent
does not so request with respect to any such Foreign Subsidiary that it believes
is or is likely to become material to the Parent Borrower and its Subsidiaries
taken as a whole, it will provide notice to the Lenders thereof), promptly
(i) execute and deliver to the U.S. Collateral Agent a new pledge agreement or
such amendments to the U.S. Guarantee and Collateral Agreement as the U.S.
Collateral Agent shall reasonably deem necessary or reasonably advisable to
grant to the U.S. Collateral Agent, for the benefit of the Lenders, a perfected
first priority security interest (as and to the extent provided in the U.S.
Guarantee and Collateral Agreement) in the Capital Stock of such new Foreign
Subsidiary that is owned by the Parent Borrower or any of its Domestic
Subsidiaries (other than any Subsidiary of a Foreign Subsidiary) (provided that
in no event shall more than 65% of the Capital Stock (including for these
purposes any investment deemed to be Capital Stock for U.S. tax purposes) of any
such new Foreign Subsidiary be required to be so pledged to secure the direct
obligations of any U.S. Borrower or Canadian Finco and, provided, further, that
no such pledge or security shall be required with respect to any non-wholly
owned Foreign Subsidiary to the extent that the grant of such pledge or security
interest would violate the terms of any agreements under which the Investment by
the Parent Borrower or any of its Subsidiaries was made therein) and (ii) to the
extent reasonably deemed advisable by the U.S. Collateral Agent, deliver to the
U.S. Collateral Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, executed and delivered in blank by a duly
authorized officer of the relevant parent corporation (or other applicable
entity) of such new Foreign Subsidiary and take such other action as may be
reasonably deemed by the U.S. Collateral Agent to be necessary or desirable to
perfect the U.S. Collateral Agent’s security interest therein; and (y) any
Foreign Subsidiary (other than Canadian Finco or an Immaterial Subsidiary)
created or acquired subsequent to the Closing Date by any Borrower or any
Subsidiary Guarantor (i) if such Foreign Subsidiary is a Canadian Subsidiary, to
the extent requested by the U.S. Administrative Agent or, so long as such
Canadian Subsidiary is a Wholly-Owned Subsidiary, the Parent Borrower, cause
such Canadian Subsidiary to execute and deliver to the U.S. Administrative Agent
a Borrower Joinder Agreement (and thereby become a Canadian Borrower hereunder)
and (ii) cause such new Canadian Subsidiary (x) to execute and deliver a
Canadian Guarantee Agreement and Canadian Security Agreement with such
amendments thereto as the Canadian Collateral Agent shall reasonably deem
necessary or reasonably advisable to grant to the Canadian Collateral Agent, for
the benefit of the Lenders, a perfected security interest (as and to the extent
provided in the Canadian Security Agreement) in Collateral of such new Canadian
Subsidiary and (y) to take all actions reasonably deemed by the Canadian
Collateral Agent to be necessary or advisable to

155



--------------------------------------------------------------------------------



 



cause the Lien created by the Canadian Security Agreement in such new Canadian
Subsidiary’s Collateral to be duly perfected (to the extent provided in the
Canadian Security Agreement) in accordance with all applicable Requirements of
Law, including, without limitation, the filing of financing statements in such
jurisdictions as may be reasonably requested by the Canadian Collateral Agent.
          (d) At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the U.S. Collateral Agent or the Canadian Collateral Agent,
as applicable, to be necessary or desirable for the creation, perfection and
priority and the continuation of the validity, perfection and priority of the
foregoing Liens or any other Liens created pursuant to the Security Documents.
          (e) Notwithstanding anything to contrary in this Agreement, nothing in
this subsection 7.9 shall require that any Loan Party grant a Lien with respect
to any owned real property or fixtures in which such Subsidiary acquires
ownership rights to the extent that the U.S. Administrative Agent, in its
reasonable judgment, determines that the granting of such a Lien is
impracticable.
          7.10 Maintenance of New York Process Agent. In the case of any
Canadian Borrower, maintain in New York, New York or at such other location in
the United States of America as may be reasonably satisfactory to the U.S.
Administrative Agent a Person acting as agent to receive on its behalf and on
behalf of its property service of process and capable of discharging the
functions of the New York Process Agent set forth in subsection 11.13(b).
          Section 8. Negative Covenants. Each of the Parent Borrower and its
Subsidiaries hereby agrees (and with respect to subsection 8.16(c) Holdings
hereby agrees) that, from and after the Closing Date and so long as the
Commitments remain in effect, and thereafter until payment in full of the Loans,
all Reimbursement Obligations and any other amount then due and owing to any
Lender or any Agent hereunder and under any Note and termination or expiration
of all Letters of Credit (or the cash collateralization or other provision for
such Letters of Credit, in each case, in a manner reasonably satisfactory to the
relevant Issuing Lender), the Parent Borrower and each such Subsidiary (and with
respect to subsection 8.16(c), Holdings) shall not and shall not permit any of
its Subsidiaries to, directly or indirectly:
          8.1 Financial Condition Covenants.
          (a) Consolidated Leverage Ratio. Upon the occurrence and during the
continuance of a Liquidity Event, permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Parent
Borrower ending during any period set forth below to exceed the ratio set forth
below opposite such period below:

      Fiscal Quarter   Consolidated Ending   Leverage Ratio
December 31, 2006
  5.00:1.00
March 31, 2007
  5.00:1.00
June 30, 2007
  5.00:1.00

156



--------------------------------------------------------------------------------



 



      Fiscal Quarter   Consolidated Ending   Leverage Ratio
September 30, 2007
  5.00:1.00
 
   
December 31, 2007
  5.00:1.00
March 31, 2008
  4.75:1.00
June 30, 2008
  4.75:1.00
September 30, 2008
  4.75:1.00
 
   
December 31, 2008
  4.75:1.00
March 31, 2009
  4.50:1.00
June 30, 2009
  4.50:1.00
September 30, 2009
  4.50:1.00
 
   
December 31, 2009
  4.50:1.00
March 31, 2010 and at all times thereafter
  4.25:1.00

          (b) Consolidated Fixed Charge Ratio. Upon the occurrence and during
the continuance of a Liquidity Event, permit, for any period of four consecutive
fiscal quarters of the Parent Borrower, the Consolidated Fixed Charge Coverage
Ratio as at the last day of such period of four consecutive fiscal quarters to
be less than 1.00 to 1.00.
          8.2 Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness (including any Indebtedness of any of its Subsidiaries),
except:
     (a) Indebtedness of the Parent Borrower and its Subsidiaries incurred
pursuant to this Agreement and the other Loan Documents;
     (b) Indebtedness evidenced by the Senior Notes; provided that the aggregate
principal amount of Indebtedness evidenced by Senior Notes at any time
outstanding pursuant to this clause (b) shall not exceed $620,000,000 less any
repayments of principal of Indebtedness theretofore outstanding pursuant to this
clause (b);
     (c) Assumed Indebtedness;
     (d) Indebtedness incurred pursuant to the Second-Lien Term Loans Documents;
provided that the aggregate principal amount of Indebtedness at any time
outstanding pursuant to this clause (d) shall not exceed $1,430,000,000,
provided that such Indebtedness shall not be extended, renewed, replaced,
refinanced or otherwise amended, except as permitted by subsection 8.13;
     (e) Indebtedness of (i) any Borrower (other than Canadian Finco) owing to
any other Borrower or Holdings, (ii) any Borrower (other than Canadian Finco)
owing to any Subsidiary, (iii) any Qualified Subsidiary Guarantor owing to
Holdings or any Borrower (other than Canadian Finco) or any other Qualified
Subsidiary Guarantor, (iv) any Non-Guarantor Subsidiary owing to any Borrower
(other than Canadian Finco) or

157



--------------------------------------------------------------------------------



 



any Subsidiary Guarantor if permitted pursuant to subsection 8.8 and (v) any
Non-Guarantor Subsidiary owing to any other Non-Guarantor Subsidiary, so long as
any such Indebtedness of any Loan Party owing to any Subsidiary that is not a
Loan Party shall be subject to subordination provisions substantially in the
form of Exhibit L;
     (f) Indebtedness of the Parent Borrower and any of its Subsidiaries
incurred to finance or refinance the acquisition, leasing, construction or
improvement of fixed or capital assets (whether pursuant to a loan, a Financing
Lease or otherwise) otherwise permitted pursuant to this Agreement, and any
other Financing Leases, in an aggregate principal amount not, when added to the
aggregate principal amount of outstanding Assumed Indebtedness of the type
described in this paragraph (f), exceeding $175,000,000 at any one time
outstanding, provided that such amount shall be increased by an amount equal to
$25,000,000 on (x) each anniversary of the Closing Date, so long as no Default
or Event of Default shall have occurred and be continuing on any date on which
such amount is to be increased or (y) such later date on which such Default or
Event of Default shall have been cured;
     (g) (x) unsecured Indebtedness of the Parent Borrower and any of its
Subsidiaries incurred to finance or refinance the purchase price of, or
(y) Indebtedness of the Parent Borrower and any of its Subsidiaries assumed in
connection with, any acquisition permitted by subsection 8.9; provided that
(i) in the case of clause (x), such Indebtedness is incurred prior to,
substantially simultaneously with or within six (6) months after such
acquisition or in connection with a refinancing thereof, (ii) if such
Indebtedness is owed to a Person other than the Person from whom such
acquisition is made or any Affiliate thereof, such Indebtedness shall have terms
and conditions reasonably satisfactory to the U.S. Administrative Agent and
shall not exceed 70% of the purchase price of such acquisition (including any
Indebtedness assumed in connection with such acquisition) (or such greater
percentage as shall be reasonably satisfactory to the U.S. Administrative Agent
or, if any such purchase price shall be greater than $75,000,000, such greater
percentage as shall be reasonably satisfactory to the Required Lenders),
(iii) if such Indebtedness is being assumed under this paragraph (g), such
Indebtedness shall not have been incurred by any party in contemplation of the
acquisition permitted by subsection 8.9 and (iv) immediately after giving effect
to such acquisition no Default or Event of Default shall have occurred and be
continuing;
     (h) to the extent that any Indebtedness may be incurred or arise
thereunder, Indebtedness of the Parent Borrower and its Subsidiaries under
Interest Rate Protection Agreements (other than those entered into for
speculative purposes) and under Permitted Hedging Arrangements;
     (i) to the extent that any Guarantee Obligation or other obligation
permitted under subsection 8.4 constitutes Indebtedness, such Indebtedness;
     (j) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations and trade-related letters of credit, in
each case provided in the ordinary course of business;

158



--------------------------------------------------------------------------------



 



     (k) Indebtedness of the Parent Borrower or any of its Subsidiaries in
respect of Sale and Leaseback Transactions permitted under subsection 8.11;
     (l) Indebtedness of the Parent Borrower or any of its Subsidiaries incurred
to finance insurance premiums in the ordinary course of business;
     (m) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds; provided that such Indebtedness is
extinguished within two (2) Business Days of its incurrence;
     (n) Indebtedness in respect of Financing Leases which have been funded
solely by Investments of the Parent Borrower and its Subsidiaries permitted by
subsection 8.8(l);
     (o) Indebtedness which represents an extension, refinancing, refunding,
replacement or renewal of any of the Indebtedness described in paragraphs (b),
(c), (d) and (g) of this subsection 8.2 hereof; provided that (i) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so extended,
refinanced, refunded, replaced or renewed, except by an amount equal to unpaid
accrued interest and premium (including applicable prepayment penalties) thereon
plus fees and expenses reasonably incurred in connection therewith, (ii) any
Liens securing such Indebtedness are limited to all or part of the same property
(including, if required by the documentation evidencing such Indebtedness being
extended, refinanced, refunded, replaced or renewed, after-acquired property of
the same type) that secured the Indebtedness being refinanced; provided that the
total value of the collateral securing such Indebtedness incurred under this
subsection 8.2(o) immediately following such incurrence shall not be materially
greater than the value of the collateral securing the Indebtedness being
extended, refinanced, refunded, replaced or renewed immediately prior to such
extension, refinancing, refunding, replacement or renewal, (iii) no Loan Party
that is not originally obligated with respect to repayment of such Indebtedness
is required to become obligated with respect thereto, (iv) such extension,
refinancing, refunding, replacement or renewal does not result in a shortening
of the Weighted Average Life to Maturity of the Indebtedness so extended,
refinanced, refunded, replaced or renewed and (v) if the Indebtedness that is
extended, refinanced, refunded, replaced or renewed was subordinated in right of
payment to the obligations of any Loan Party hereunder and under the other Loan
Documents, then the terms and conditions of the extension, refinancing,
refunding, replacement or renewal Indebtedness must include subordination terms
and conditions that are at least as favorable to the Lenders as those that were
applicable to the extended, refinanced, refunded, replaced or renewed
Indebtedness;
     (p) cash management obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case
arising under standard business terms of any bank at which the Parent Borrower
or Subsidiary maintains an overdraft, cash pooling or other similar facility or
arrangement;

159



--------------------------------------------------------------------------------



 



     (q) Indebtedness of Foreign Subsidiaries of the Parent Borrower not
exceeding in aggregate principal amount at any time outstanding an amount equal
to $50,000,000;
     (r) Indebtedness not otherwise permitted by the preceding paragraphs of
this subsection 8.2 not exceeding $250,000,000 in aggregate principal amount at
any one time outstanding; and
     (s) Indebtedness evidenced by the First Lien Last Out Notes; provided that
(i) no Default or Event of Default shall exist at the time of, or after giving
effect to, the issuance thereof, (ii) the terms and conditions of the First Lien
Last Out Note Documents shall be reasonably satisfactory to the U.S.
Administrative Agent (it being understood that the provisions of the First Lien
Last Out Note Documents that are substantially similar to the corresponding
provisions of the Senior Note Documents shall be reasonably satisfactory to the
U.S. Administrative Agent); provided that in no event shall the final maturity
date for the First Lien Last Out Notes be earlier than June 1, 2014, (iii) the
aggregate principal amount of Indebtedness evidenced by the First Lien Last Out
Notes at any time outstanding pursuant to this clause (s) shall not exceed
$700,000,000 less any repayments of principal of such Indebtedness theretofore
outstanding pursuant to this clause (s), (iv) 100% of the Net Cash Proceeds
received by any of the Borrowers from the issuance of the First Lien Last Out
Notes shall be applied to prepay Loans in accordance with subsections 4.4(b) and
4.4(e), (v) at the time of any issuance of First Lien Last Out Notes, the RCF
Commitments are reduced in an amount equal to the face amount of such issuance
of First Lien Last Out Notes less, in the case of the first issuance of First
Lien Last Out Notes, the amount of Net Cash Proceeds from such issuance applied
to prepay Term Loans (as defined in the Original Credit Agreement), (vi) the
Available RCF Commitments are $250,000,000 or more at the time of first issuance
of the First Lien Last Out Notes and (vii) the U.S. Administrative Agent shall
have received (a) an officer’s certificate executed by a Responsible Officer of
the U.S. Borrowers certifying that the issuance of the First Lien Last Out Notes
does not violate any Second-Lien Term Loan Document and (b) an opinion from the
Credit Agreement Parties’ New York counsel addressed to each Agent and each of
the Lenders in form and substance reasonably satisfactory to the U.S.
Administrative Agent opining that the issuance of the First Lien Last Out Notes
does not violate any Second-Lien Term Loan Document.
For purposes of determining compliance with this subsection 8.2, the amount of
any Indebtedness denominated in any currency other than Dollars shall be
calculated based on customary currency exchange rates in effect, in the case of
such Indebtedness incurred (in respect of term Indebtedness) or committed (in
respect of revolving Indebtedness) on or prior to the Closing Date, on the
Closing Date and, in the case of such Indebtedness incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness) after the
Closing Date, on the date that such Indebtedness was incurred (in respect of
term Indebtedness) or committed (in respect of revolving Indebtedness); provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall

160



--------------------------------------------------------------------------------



 



be deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed (i) the outstanding or committed
principal amount, as applicable, of such Indebtedness being refinanced plus
(ii) the aggregate amount of fees, underwriting discounts, premiums and other
costs and expenses incurred in connection with such refinancing.
          8.3 Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for the following (Liens described below are herein
referred to as “Permitted Liens”; provided, however, that no reference to a
Permitted Lien herein, including any statement or provision as to the
acceptability of any Permitted Lien, shall in any way constitute or be construed
so as to postpone or subordinate any Liens or other rights of the Agents, the
Lenders or any of them hereunder or arising under any other Loan Document in
favor of such Permitted Lien):
     (a) Liens for taxes, assessments and similar charges not yet delinquent or
the nonpayment of which in the aggregate could not reasonably be expected to
have a Material Adverse Effect, or which are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves with respect
thereto are maintained on the books of the Parent Borrower or its Subsidiaries,
as the case may be, in conformity with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and relating to
obligations which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith by appropriate proceedings diligently
conducted;
     (c) Liens of landlords or of mortgagees of landlords arising by operation
of law or pursuant to the terms of real property leases, provided that the
rental payments secured thereby are not yet due and payable;
     (d) pledges, deposits or other Liens in connection with workers’
compensation, unemployment insurance, other social security benefits or other
insurance related obligations (including pledges or deposits securing liability
to insurance carriers under insurance or self-insurance arrangements);
     (e) Liens arising by reason of any judgment, decree or order of any court
or other Governmental Authority, if appropriate legal proceedings which may have
been duly initiated for the review of such judgment, decree or order, are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired;
     (f) Liens to secure the performance of bids, trade contracts (other than
for borrowed money), obligations for utilities, leases, statutory obligations,
surety and appeal bonds, performance bonds, judgment and like bonds, replevin
and similar bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) zoning restrictions, easements, rights-of-way, restrictions on the use
of property, other similar encumbrances incurred in the ordinary course of
business and

161



--------------------------------------------------------------------------------



 



minor irregularities of title, which do not materially interfere with the
ordinary conduct of the business of the Parent Borrower and its Subsidiaries
taken as a whole;
     (h) Liens securing or consisting of (i) Indebtedness of the Parent Borrower
and its Subsidiaries permitted by subsection 8.2(f) incurred to finance or
refinance the acquisition, leasing, construction or improvement of fixed or
capital assets or (ii) Indebtedness of the Parent Borrower and its Subsidiaries
permitted by subsection 8.2(g) assumed in connection with any acquisition
permitted by subsection 8.9, provided that (i) such Liens shall not be created
in contemplation of the acquisition permitted by subsection 8.9 and shall be
created no later than the later of the date of such acquisition or the date of
the assumption of such Indebtedness and (ii) such Liens do not at any time
encumber any property other than the property financed or refinanced by such
Indebtedness and, in the case of Indebtedness assumed in connection with any
such acquisition, the total value of the collateral constituting such Liens
immediately following such acquisition shall not be materially greater than the
value of the collateral constituting such Liens immediately prior to such
acquisition;
     (i) Liens existing on assets or properties at the time of the acquisition
thereof by the Parent Borrower or any of its Subsidiaries which do not
materially interfere with the use, occupancy, operation and maintenance of
structures existing on the property subject thereto or extend to or cover any
assets or properties of the Parent Borrower or such Subsidiary other than the
assets or property being acquired;
     (j) Liens in existence on the Closing Date and listed on Schedule 8.3(j)
and other Liens securing Assumed Indebtedness;
     (k) Liens securing Guarantee Obligations permitted under subsection 8.4(e);
     (l) Liens created pursuant to the Security Documents;
     (m) any encumbrance or restriction (including put and call agreements) with
respect to the Capital Stock of any joint venture or similar arrangement
pursuant to the joint venture or similar agreement with respect to such joint
venture or similar arrangement, provided that no such encumbrance or restriction
affects in any way the ability of the Parent Borrower or any of its Subsidiaries
to comply with subsection 7.9(b) or (c);
     (n) Liens on property subject to Sale and Leaseback Transactions permitted
under subsection 8.11 and general intangibles related thereto;
     (o) Liens on Intellectual Property; provided that such Liens result from
the granting of licenses in the ordinary course of business to or from any
Person to use such Intellectual Property;
     (p) Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
applicable Subsidiary permitted under subsection 8.2, Guarantee Obligations of
the applicable

162



--------------------------------------------------------------------------------



 



Subsidiary permitted under subsection 8.4 or other liabilities or obligations of
the applicable Subsidiary not prohibited by this Agreement;
     (q) Liens securing or consisting of Indebtedness of the Parent Borrower and
its Subsidiaries permitted by subsection 8.2(d) and any refinancings, extensions
and replacements thereof otherwise permitted under this Agreement; provided that
(i) such Liens do not apply to any asset other than Collateral that is subject
to a Lien granted under a U.S. Security Document to secure the “Obligations” as
defined in the U.S. Guarantee and Collateral Agreement and (ii) all such Liens
shall be subject to the Intercreditor Agreement or another intercreditor
agreement that is no less favorable to the Secured Parties than the
Intercreditor Agreement;
     (r) Liens on property of any Foreign Subsidiary of the Parent Borrower
securing Indebtedness of such Subsidiary permitted by subsection 8.2(q);
     (s) Liens (i) that are contractual rights of set-off, (ii) relating to
purchase orders and other agreements entered into with customers or suppliers of
the Parent Borrower or any Subsidiary in the ordinary course of business or
(iii) in favor of financial institutions encumbering deposits or other amounts
(including the right of set-off) which are within the general parameters
customary in the banking industry;
     (t) Liens in favor of customs and revenue authorities arising as a matter
of law to secure the payment of customs duties in connection with the
importation of goods;
     (u) Liens not otherwise permitted hereunder, all of which Liens permitted
pursuant to this subsection 8.3(u) secure obligations not exceeding $50,000,000
in aggregate amount at any time outstanding; and
     (v) Liens securing or consisting of Indebtedness permitted by subsection
8.2(s) and any refinancing, extensions and replacements thereof otherwise
permitted under this Agreement; provided that (1) such Liens do not apply to any
asset other than Collateral that is subject to a Lien granted under a U.S.
Security Document to secure the “Obligations” as defined in the U.S. Guarantee
and Collateral Agreement, (2) the First Lien Last Out Notes shall not be secured
by any assets of the Canadian Loan Parties and (3) all such Liens shall be
subject to the terms and provisions of the First Lien Intercreditor Agreement or
another intercreditor agreement that is no less favorable to the Secured Parties
than the First Lien Intercreditor Agreement.
          8.4 Limitation on Guarantee Obligations. Create, incur, assume or
suffer to exist any Guarantee Obligation except:
     (a) Guarantee Obligations in existence on the Closing Date and listed in
Schedule 8.4(a), and any refinancings, refundings, extensions or renewals
thereof, provided that the amount of such Guarantee Obligation shall not be
increased at the time of such refinancing, refunding, extension or renewal
except to the extent that the amount of Indebtedness in respect of such
Guarantee Obligations is permitted to be increased by subsection 8.2(o);

163



--------------------------------------------------------------------------------



 



     (b) Guarantee Obligations for performance, bid, appeal, judgment, replevin
and similar bonds and suretyship arrangements, all in the ordinary course of
business;
     (c) Guarantee Obligations in respect of indemnification and contribution
agreements expressly permitted by subsection 8.10(iv) or similar agreements by
the Parent Borrower;
     (d) Reimbursement Obligations in respect of the Letters of Credit or
reimbursement obligations in respect of any other letters of credit permitted
under subsection 8.2;
     (e) Guarantee Obligations in respect of third-party loans and advances to
officers or employees of Holdings or any of its Subsidiaries (i) for travel and
entertainment expenses incurred in the ordinary course of business, (ii) for
relocation expenses incurred in the ordinary course of business, or (iii) for
other purposes in an aggregate amount so long as all Guarantee Obligations
incurred under this paragraph (e), together with the aggregate amount of all
Investments permitted under subsection 8.8(e) (other than clause (iv) thereof),
does not exceed $5,000,000 outstanding at any time;
     (f) obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;
     (g) obligations of the Parent Borrower and its Subsidiaries under any
Interest Rate Protection Agreements (other than those entered into for
speculative purposes) or under Permitted Hedging Arrangements;
     (h) Guarantee Obligations incurred in connection with acquisitions
permitted under subsection 8.9, provided that if any such Guarantee Obligation
inures to the benefit of any Person other than the Person from whom such
acquisition is made or any Affiliate thereof, such Guarantee Obligation shall
not exceed, with respect to any such acquisition, 70% of the purchase price of
such acquisition (including any Indebtedness assumed in connection with any such
acquisition) (or such greater percentage as shall be reasonably satisfactory to
the U.S. Administrative Agent or, if any such purchase price shall be greater
than $75,000,000, such greater percentage shall be reasonably satisfactory to
the Required Lenders);
     (i) guarantees made by the Parent Borrower or any of its Subsidiaries of
obligations of the Parent Borrower or any of its Subsidiaries (other than any
Indebtedness outstanding pursuant to subsections 8.2(b), (c), (d), (j), (k) and
(q)) which obligations are otherwise permitted under this Agreement;
     (j) Guarantee Obligations in connection with sales or other dispositions
permitted under subsection 8.6, including indemnification obligations with
respect to leases, and guarantees of collectability in respect of accounts
receivable or notes receivable for up to face value;

164



--------------------------------------------------------------------------------



 



     (k) Guarantee Obligations incurred pursuant to the U.S. Guarantee and
Collateral Agreement or any Canadian Security Document or otherwise in respect
of Indebtedness permitted by subsection 8.2(a);
     (l) Guarantee Obligations in respect of Indebtedness permitted pursuant to
subsections 8.2(b), (c) and (d), provided that (x) if any such Indebtedness is
subordinated in right of payment to the obligations of any Loan Party hereunder
and under the other Loan Documents, then any corresponding Guarantee Obligations
are subordinated to Indebtedness outstanding pursuant to this Agreement and
other Loan Documents to substantially the same extent, (y) Guarantee Obligations
in respect of Indebtedness permitted pursuant to subsections 8.2(b) and 8.2(d)
shall be permitted only so long as such Guarantee Obligations are incurred only
by Guarantors or Borrowers and (z) Guarantee Obligations in respect of Assumed
Indebtedness permitted pursuant to subsection 8.2(c) shall be permitted to the
extent no additional guarantors of such Indebtedness are added following the
Closing Date;
     (m) accommodation guarantees for the benefit of trade creditors of the
Parent Borrower or any of its Subsidiaries in the ordinary course of business;
     (n) Guarantee Obligations in respect of Indebtedness or other obligations
of a Person in connection with a joint venture or similar arrangement in respect
of which no other co-investor or other Person has a greater legal or beneficial
ownership interest than the Parent Borrower or any of its Subsidiaries, and as
to all of such Persons does not at any time exceed $20,000,000 in aggregate
principal amount; provided that such amount shall be reduced by the aggregate
amount of Investments permitted by subsection 8.8(k); and
     (o) Guarantee Obligations of the Parent Borrower and its Subsidiaries in
respect of Indebtedness of Foreign Subsidiaries incurred pursuant to subsection
8.2(q); provided that the aggregate amount of such Guarantee Obligations
outstanding pursuant to this clause (o), when aggregated with (i) all dividends
made pursuant to paragraph 8.7(k), (ii) all Investments (determined as the
amount originally advanced, loaned or otherwise invested, less any returns on
the respective Investment) outstanding pursuant to paragraphs 8.8(k) and (o),
(iii) all cash consideration paid in respect of acquisitions pursuant to
paragraph 8.9(b)(iii) and (iv) all optional prepayments made pursuant to
subsection 8.13(f) do not at any time exceed $100,000,000.
          8.5 Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets, except:
     (a) any Subsidiary of the Parent Borrower may be merged, consolidated or
amalgamated with or into the Parent Borrower (provided that the Parent Borrower
shall be the continuing or surviving corporation) or with or into any one or
more Wholly Owned Subsidiaries of the Parent Borrower (provided that the Wholly
Owned Subsidiary or Subsidiaries of the Parent Borrower shall be the continuing
or surviving entity);

165



--------------------------------------------------------------------------------



 



provided that if such merger or consolidation constitutes a transfer of all or
substantially all of the assets of any Loan Party, (1) the continuing or
surviving entity shall be a Loan Party, or (2) at the time of such merger,
consolidation or amalgamation, the Payment Conditions are satisfied;
     (b) any Subsidiary of the Parent Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Parent Borrower or any Wholly Owned Subsidiary of the Parent
Borrower (and, in the case of a non-Wholly Owned Subsidiary, may be liquidated
to the extent the Parent Borrower or any Wholly Owned Subsidiary which is a
direct parent of such non-Wholly Owned Subsidiary receives a pro rata
distribution of the assets thereof); provided that if any Borrower so disposes
of all or substantially all of its assets, either (A) such Borrower shall,
simultaneously with such disposition, (1) repay in full all outstanding Loans
made (x) to it and (y) against assets contributed by it to the Borrowing Base to
any other Borrower and (2) terminate its right to borrow hereunder or (B) the
transferee of such assets shall be a Borrower; provided, further, that (x) if
the Subsidiary that disposes of any or all of its assets is a Loan Party,
(1) the transferee of such assets shall be a Loan Party, or (2) at the time of
such disposition, the Payment Conditions are satisfied; and
     (c) as expressly permitted by subsection 8.6.
          8.6 Limitation on Sale of Assets. Convey, sell, lease, assign,
transfer, license, abandon or otherwise dispose of any of its property, business
or assets (including receivables and leasehold interests) (other than leases or
rentals of revenue earning equipment in the ordinary course of business),
whether now owned or hereafter acquired, or, in the case of any Subsidiary of
Holdings, issue or sell any shares of such Subsidiary’s Capital Stock, to any
Person other than, subject to any applicable limitations set forth in subsection
8.5, Holdings or any Wholly Owned Subsidiary of Holdings, except:
     (a) the sale or other Disposition of obsolete, worn out or surplus
property, whether now owned or hereafter acquired, in the ordinary course of
business;
     (b) the sale or other Disposition of any Inventory or Rental Fleet in the
ordinary course of business;
     (c) the sale or discount without recourse of accounts receivable or notes
receivable arising in the ordinary course of business, or the conversion or
exchange of accounts receivable into or for notes receivable, in each case in
connection with the compromise or collection thereof; provided that, in the case
of any Foreign Subsidiary of the Parent Borrower, any such sale or discount may
be with recourse if such sale or discount is consistent with customary practice
in such Foreign Subsidiary’s country of business;
     (d) as permitted by subsection 8.5(b) or 8.5(c) and pursuant to Sale and
Leaseback Transactions permitted by subsection 8.11;

166



--------------------------------------------------------------------------------



 



     (e) subject to any applicable limitations set forth in subsection 8.5,
Dispositions of any assets or property among (i) the Qualified Loan Parties and
(ii) the Non-Guarantor Subsidiaries;
     (f) (i) the abandonment or other Disposition of patents, trademarks or
other Intellectual Property that are, in the reasonable judgment of the Parent
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Parent Borrower and its Subsidiaries taken as a
whole and (ii) licensing of Intellectual Property in the ordinary course of
business;
     (g) any Disposition by the Parent Borrower or any of its Subsidiaries,
provided that (i) the Net Cash Proceeds of each such Disposition do not exceed
$10,000,000 and (ii) the aggregate Net Cash Proceeds of all Dispositions in any
Fiscal Year made pursuant to this paragraph (g) do not exceed $20,000,000;
     (h) any other Asset Sales by the Parent Borrower or any of its Subsidiaries
the Net Cash Proceeds of which other Asset Sales do not exceed $100,000,000 in
the aggregate after the Closing Date, provided that in the case of any such
Asset Sale, an amount equal to 100% of the Net Cash Proceeds of such
Dispositions less the Reinvested Amount is applied in accordance with subsection
4.4(b);
     (i) any involuntary Disposition due to casualty or condemnation; and
     (j) any Disposition set forth on Schedule 8.6(j).
          8.7 Limitation on Dividends. Declare or pay any dividend (other than
dividends payable solely in common stock of the Parent Borrower or options,
warrants or other rights to purchase common stock of the Parent Borrower) on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any shares of any class of Capital Stock of the Parent Borrower
or any of its Subsidiaries or any warrants or options to purchase any such
Capital Stock, whether now or hereafter outstanding, or make any other
distribution (other than distributions payable solely in common stock of the
Parent Borrower or options, warrants or other rights to purchase common stock of
the Parent Borrower) in respect thereof, either directly or indirectly, whether
in cash or property or in obligations of the Parent Borrower or any of its
Subsidiaries, except that:
     (a) any Subsidiary of the Parent Borrower may pay dividends or return
capital or make distributions and other similar payments with regard to its
Capital Stock to the Parent Borrower or to a Wholly-Owned Subsidiary of the
Parent Borrower which owns equity therein;
     (b) any non-Wholly-Owned Subsidiary of the Parent Borrower may pay
dividends or return capital or make distributions and other similar payments to
its shareholders generally so long as the Parent Borrower or its respective
Subsidiary which owns the Capital Stock in the Subsidiary paying such dividends
or returning such capital or making such distributions and other similar
payments receives at least its proportionate share thereof (based upon its
relative holding of the Capital Stock in the Subsidiary

167



--------------------------------------------------------------------------------



 



paying such dividends or returning such capital or making such distributions and
other similar payments and taking into account the relative preferences, if any,
of the various classes of Capital Stock of such Subsidiary);
     (c) the Parent Borrower and any of its Subsidiaries may pay cash dividends
in an amount sufficient to allow any Parent Entity to pay expenses (other than
taxes) incurred in the ordinary course of business, provided that, if any Parent
Entity shall own any material assets other than the Capital Stock of Holdings or
another Parent Entity or other assets relating to the ownership interest of such
Parent Entity in another Parent Entity, the Parent Borrower or Subsidiaries of
the Parent Borrower, such cash dividends with respect to such Parent Entity
shall be limited to the reasonable and proportional share, as determined by the
Parent Borrower in its reasonable discretion, of such expenses incurred by such
Parent Entity relating or allocable to its ownership interest in the Parent
Borrower or another Parent Entity and such other related assets;
     (d) the Parent Borrower and any of its Subsidiaries may pay cash dividends
in an amount sufficient to cover reasonable and necessary expenses (including
professional fees and expenses) (other than taxes) incurred by any Parent Entity
in connection with (i) registration, public offerings and exchange listing of
equity or debt securities and maintenance of the same, (ii) compliance with
reporting obligations under, or in connection with compliance with, federal or
state laws or under this Agreement or any of the other Loan Documents and
(iii) indemnification and reimbursement of directors, officers and employees in
respect of liabilities relating to their serving in any such capacity, or
obligations in respect of director and officer insurance (including premiums
therefor), provided that, in the case of sub-clause (i) above, if any Parent
Entity shall own any material assets other than the Capital Stock of Holdings or
another Parent Entity or other assets relating to the ownership interest of such
Parent Entity in another Parent Entity, Holdings or its Subsidiaries, with
respect to such Parent Entity such cash dividends shall be limited to the
reasonable and proportional share, as determined by the Parent Borrower in its
reasonable discretion, of such expenses incurred by such Parent Entity relating
or allocable to its ownership interest in another Parent Entity, Holdings and
such other assets;
     (e) the Parent Borrower and any of its Subsidiaries may pay, without
duplication, cash dividends (i) pursuant to the Tax Sharing Agreement and
(ii) to pay or permit any Parent Entity to pay any Related Taxes;
     (f) the Parent Borrower and any of its Subsidiaries may pay cash dividends
in an amount sufficient to allow any Parent Entity to repurchase shares of its
Capital Stock or rights, options or units in respect thereof from any Management
Investors or former Management Investors (or any of their respective heirs,
successors, assigns, legal representatives or estates), or as otherwise
contemplated by any Management Subscription Agreements, for an aggregate
purchase price not to exceed $10,000,000; provided that such amount shall be
increased by (i) an amount equal to $2,500,000 on each anniversary of the
Closing Date, commencing on the first anniversary of the Closing Date and
(ii) an amount equal to the proceeds to the Parent Borrower (whether received by
it directly or from a Parent Entity or applied to pay Parent Entity Expenses) of
any

168



--------------------------------------------------------------------------------



 



resales or new issuances of shares and options to any Management Investors, at
any time after the initial issuances to any Management Investors, together with
the aggregate amount of deferred compensation owed by the Parent Borrower or any
of its Subsidiaries to any Management Investor that shall thereafter have been
cancelled, waived or exchanged at any time after the initial issuances to any
thereof in connection with the grant to such Management Investor of the right to
receive or acquire shares of Holdings’ or any Parent Entity’s Capital Stock;
     (g) the Parent Borrower and any of its Subsidiaries may pay cash dividends
in an amount sufficient to allow any Parent Entity to pay all fees and expenses
incurred in connection with the Transaction and the other transactions expressly
contemplated by this Agreement and the other Loan Documents, and to allow
Holdings to perform its obligations under or in connection with the Loan
Documents to which it is a party;
     (h) the Parent Borrower and any of its Subsidiaries may pay a cash dividend
to Holdings (and Holdings may use the cash proceeds thereof to pay a cash
dividend directly or indirectly to any Parent Entity), in each case on the
Closing Date to give effect to the Recapitalization;
     (i) in addition to the foregoing dividends, the Parent Borrower and any of
its Subsidiaries may pay additional dividends, payments and distributions not
otherwise permitted pursuant to this subsection 8.7; provided that, at the time
such dividend, payment or distribution is made the Payment Conditions are
satisfied;
     (j) the Parent Borrower and any of its Subsidiaries may pay dividends in an
amount sufficient to allow any Parent Entity to pay all fees, expenses, purchase
price adjustments and other obligations (other than any obligation (other than
Related Taxes) related to the Seller Notes) incurred pursuant to the
Recapitalization Agreement as in effect on the date hereof or the
Indemnification Agreement (as defined in the Recapitalization Agreement) as in
effect on the date hereof; and
     (k) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Parent Borrower and any of its
Subsidiaries may pay cash dividends; provided that the aggregate amount of such
dividends pursuant to this clause (k), when aggregated with (i) all Guarantee
Obligations outstanding pursuant to subsection 8.4(o), (ii) all Investments
(determined as the amount originally advanced, loaned or otherwise invested,
less any returns on the respective Investment not to exceed the original amount
invested) outstanding pursuant to paragraphs 8.8(k) and (o), (iii) all cash
consideration paid in respect of acquisitions pursuant to paragraph 8.9(b)(iii)
and (iv) all optional prepayments made pursuant to subsection 8.13(f), do not at
any time exceed $100,000,000.

169



--------------------------------------------------------------------------------



 



          8.8 Limitation on Investments, Loans and Advances. Make any advance,
loan, extension of credit or capital contribution to, or purchase any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or make any other investment, in cash or by transfer of assets
or property, in (each an “Investment”), any Person, except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in cash and Cash Equivalents;
     (c) Investments existing on the Closing Date and described in
Schedule 8.8(c), setting forth the respective amounts of such Investments as of
a recent date;
     (d) Investments in notes receivable and other instruments and securities
obtained in connection with transactions permitted by subsection 8.6(c);
     (e) loans and advances to officers, directors or employees of Holdings or
any of its Subsidiaries (i) in the ordinary course of business for travel and
entertainment expenses, (ii) for relocation expenses in the ordinary course of
business or (iii) made for other purposes in an aggregate amount so long as all
such Investments (determined as the amount originally advanced, loaned or
otherwise invested, less any returns on the respective Investment not to exceed
the original amount invested) pursuant to this paragraph (e) (other than clause
(iv) hereof), together with the aggregate amount of all Guarantee Obligations
permitted pursuant to subsection 8.4(e), does not exceed $5,000,000 outstanding
at any time and (iv) relating to indemnification or reimbursement of any
officers, directors or employees in respect of liabilities relating to their
serving in any such capacity or as otherwise specified in subsection 8.10;
     (f) (i) Investments by any Qualified Loan Party in any other Qualified Loan
Party, (ii) Investments by any Non-Guarantor Subsidiary in any other
Non-Guarantor Subsidiary, (iii) Investments by Canadian Finco in RSC Canada
consisting of intercompany loans made by Canadian Finco to RSC Canada and
(iv) Investments in Holdings in amounts and for purposes for which dividends are
permitted under subsection 8.7;
     (g) acquisitions expressly permitted by subsection 8.9;
     (h) Investments of the Parent Borrower and its Subsidiaries under Interest
Rate Protection Agreements (other than those entered into for speculative
purposes) or under Permitted Hedging Arrangements;
     (i) Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business or
otherwise described in subsection 8.3(c), (d) or (f);
     (j) Investments representing non-cash consideration received by the Parent
Borrower or any of its Subsidiaries in connection with any Asset Sale, provided
that in

170



--------------------------------------------------------------------------------



 



the case of any Asset Sale permitted under subsection 8.6(g) or (h), such
non-cash consideration constitutes not more than 25% of the aggregate
consideration received in connection with such Asset Sale and any such non-cash
consideration received by the Parent Borrower or any other Loan Party is pledged
to the U.S. Collateral Agent, for the benefit of the Lenders, pursuant to the
Security Documents;
     (k) Investments by the Parent Borrower or any of its Subsidiaries in a
Person in connection with a joint venture or similar arrangement in respect of
which no other co-investor or other Person has a greater legal or beneficial
ownership interest than the Parent Borrower or such Subsidiary; provided that
(i) the aggregate amount of such Investments (determined as the amount
originally advanced, loaned or otherwise invested, less any returns on the
respective Investment) outstanding pursuant to this paragraph (k), when
aggregated with (A) all Guarantee Obligations outstanding pursuant to subsection
8.4(o), (B) all cash dividends paid pursuant to paragraph 8.7(k), (C) all
Investments (determined as the amount originally advanced, loaned or otherwise
invested, less any returns on the respective Investment not to exceed the
original amount invested) outstanding pursuant to paragraph (o) of this
subsection 8.8, (D) all cash consideration paid in respect of acquisitions
pursuant to paragraph 8.9(b)(iii) and (E) all optional prepayments made pursuant
to subsection 8.13(f), do not exceed $100,000,000 in the aggregate, (ii) the
aggregate amount of Investments (determined as the amount originally advanced,
loans or otherwise invested, less any returns on the respective Investment not
to exceed the original amount invested) in Persons pursuant to this paragraph
(k), when aggregated with all Investments (determined as the amount originally
advanced, loaned or otherwise invested, less any returns on the respective
Investment not to exceed the original amount invested) in Persons that are
organized outside of the United States and Canada pursuant to paragraph (o) of
this subsection 8.8 and all acquisitions pursuant to clause (b)(iii) of
subsection 8.9 in Persons that are organized (or assets that are located)
outside of the United States and Canada shall not exceed $35,000,000 and
(iii) the Parent Borrower or such Subsidiary complies with the provisions of
subsections 7.9(b) and (c) hereof, if applicable, with respect to such ownership
interest;
     (l) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Parent Borrower or
any of its Subsidiaries that were issued in connection with the financing of
such assets, so long as the Parent Borrower or any such Subsidiary may obtain
title to such assets at any time by optionally canceling such bonds or
obligations, paying a nominal fee and terminating such financing transaction;
     (m) Investments representing evidences of Indebtedness, securities or other
property received from another Person by the Parent Borrower or any of its
Subsidiaries in connection with any bankruptcy proceeding or other
reorganization of such other Person or as a result of foreclosure, perfection or
enforcement of any Lien or exchange for evidences of Indebtedness, securities or
other property of such other Person held by the Parent Borrower or any of its
Subsidiaries; provided that any such securities or other property received by
the Parent Borrower or any other Loan Party is pledged to the Collateral Agents,
for the benefit of the Lenders, pursuant to the Security Documents;

171



--------------------------------------------------------------------------------



 



     (n) Investments not otherwise permitted by the other clauses of this
subsection 8.8; provided that at the time such Investments are made the Payment
Conditions are satisfied; and
     (o) other Investments; provided that (i) the aggregate amount of such
Investments (determined as the amount originally advanced, loaned or otherwise
invested, less any returns on the respective Investment not to exceed the
original amount invested) outstanding pursuant to this paragraph (o), when
aggregated with (A) all Guarantee Obligations outstanding pursuant to subsection
8.4(o), (B) all cash dividends paid pursuant to paragraph 8.7(k), (C) all
Investments (determined as the amount originally advanced, loaned or otherwise
invested, less any returns on the respective Investment not to exceed the
original amount invested) pursuant to paragraph (k) of this subsection 8.8,
(D) all cash consideration paid in respect of acquisitions pursuant to paragraph
8.9(b)(iii) and (E) all optional prepayments made pursuant to subsection
8.13(f), do not at any time exceed $100,000,000 in the aggregate and (ii) the
aggregate amount of Investments (determined as the amount originally advanced,
loaned or otherwise invested, less any returns on the respective Investment not
to exceed the original amount invested) in Persons that are organized outside of
the United States and Canada pursuant to this paragraph (o), when aggregated
with all Investments (determined as the amount originally advanced, loaned or
otherwise invested, less any returns on the respective Investment not to exceed
the original amount invested) pursuant to paragraph (k) of this subsection 8.8
and all acquisitions pursuant to paragraph (b)(iii) of subsection 8.9 in Persons
that are organized (or assets that are located) outside of the United States and
Canada, shall not exceed $35,000,000.
          8.9 Limitations on Certain Acquisitions. Acquire by purchase or
otherwise all the business or assets of, or stock or other evidences of
beneficial ownership of, any Person, except that the Parent Borrower and its
Subsidiaries shall be allowed to make any such acquisitions so long as:
     (a) such acquisition is expressly permitted by subsection 8.5, or
     (b) the aggregate consideration paid by the Parent Borrower and its
Subsidiaries for such acquisition (including cash and indebtedness incurred or
assumed in connection with such acquisition) consists solely of any combination
of:
     (i) Capital Stock of any Parent Entity or Holdings; and/or
     (ii) cash in an amount equal to the Net Cash Proceeds of the sale or
issuance of Capital Stock of any Parent Entity or Holdings which amount is
contributed to the Parent Borrower within ninety (90) days prior to the date of
the relevant acquisition (and is not a Specified Equity Contribution); and/or
     (iii) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, cash and other property (excluding cash
and other property covered in clauses (i) and (ii) of this subsection 8.9(b))
and Indebtedness (whether incurred or assumed, in an aggregate amount); provided

172



--------------------------------------------------------------------------------



 



that (i) the aggregate amount of such cash consideration (net of any increase in
the Available RCF Commitment attributable to the purchase of revenue earning
equipment in connection with such acquisition) paid pursuant to this clause
(b)(iii), when aggregated with (A) all Guarantee Obligations outstanding
pursuant to subsection 8.4(o), (B) all cash dividends paid pursuant to paragraph
8.7(k), (C) all Investments (determined as the amount originally advanced,
loaned or otherwise invested, less any returns on the respective Investment not
to exceed the original amount invested) pursuant to paragraphs 8.8(k) and
(o) and (D) all optional prepayments made pursuant to subsection 8.13(f), does
not exceed $100,000,000 in the aggregate and (ii) the aggregate consideration
paid in respect of acquisitions of Persons that are organized (or assets that
are located) outside of the United States and Canada pursuant to this paragraph
(b)(iii), when aggregated with all Investments (determined as the amount
originally advanced, loaned or otherwise invested, less any returns on the
respective Investment not to exceed the original amount invested) pursuant to
paragraphs (k) and (o) of subsection 8.8, shall not exceed $35,000,000; or
     (c) the Payment Conditions shall have been satisfied;
provided, further, that in the case of each such acquisition pursuant to
paragraphs (a), (b) and (c) of this subsection 8.9, after giving effect thereto,
no Default or Event of Default shall occur as a result of such acquisition.
          8.10 Limitation on Transactions with Affiliates. Enter into any
transaction, including any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate unless such transaction is
(a) otherwise permitted under this Agreement and (b) upon terms no less
favorable to Holdings or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person which is not an
Affiliate; provided that nothing contained in this subsection 8.10 shall be
deemed to prohibit:
     (i) Holdings or any of its Subsidiaries from entering into or performing
any consulting, management or employment agreements or other compensation
arrangements with a director, officer or employee of Holdings or any of its
Subsidiaries that provides for annual aggregate base compensation not in excess
of $1,500,000 for each such director, officer or employee;
     (ii) Holdings or any of its Subsidiaries from entering into or performing
an agreement with any Sponsor or any Affiliate of any Sponsor for the rendering
of management consulting, monitoring or financial advisory services for
compensation not to exceed in the aggregate $6,000,000 per year plus reasonable
out-of-pocket expenses;
     (iii) the payment of transaction expenses in connection with this
Agreement;
     (iv) Holdings or any of its Subsidiaries from entering into, making
payments pursuant to and otherwise performing an indemnification and
contribution agreement in favor of any Permitted Holder and each person who is
or becomes a director,

173



--------------------------------------------------------------------------------



 



officer, agent or employee of Holdings or any of its Subsidiaries, in respect of
liabilities (A) arising under the Securities Act, the Exchange Act and any other
applicable securities laws or otherwise, in connection with any offering of
securities by any Parent Entity (provided that, if such Parent Entity shall own
any material assets other than the Capital Stock of Holdings or another Parent
Entity, or other assets relating to the ownership interest of such Parent Entity
in Holdings or another Parent Entity, such liabilities shall be limited to the
reasonable and proportional share, as determined by the Parent Borrower in its
reasonable discretion, of such liabilities relating or allocable to the
ownership interest of such Parent Entity in Holdings or another Parent Entity
and such other related assets) or Holdings or any of its Subsidiaries,
(B) incurred to third parties for any action or failure to act of Holdings or
any of its Subsidiaries, predecessors or successors, (C) arising out of the
performance by any Affiliate of any Sponsor of management consulting, monitoring
or financial advisory services provided to Holdings or any of its Subsidiaries,
(D) arising out of the fact that any indemnitee was or is a director, officer,
agent or employee of Holdings or any of its Subsidiaries, or is or was serving
at the request of any such corporation as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or enterprise or
(E) to the fullest extent permitted by Delaware or other applicable state law,
arising out of any breach or alleged breach by such indemnitee of his or her
fiduciary duty as a director or officer of Holdings or any of its Subsidiaries;
     (v) Holdings or any of its Subsidiaries from performing any agreements or
commitments with or to any Affiliate existing on the Closing Date and described
on Schedule 8.10(v);
     (vi) any transaction permitted under subsection 8.4(c), 8.4(e), 8.5, 8.7,
8.8(e) or 8.8(f) and any transaction between Holdings, any Borrower and any of
the Qualified Loan Parties;
     (vii) Holdings and its Subsidiaries from paying the Sponsors and/or their
respective Affiliates a transaction fee pursuant to the Transaction Agreement,
dated as of the date hereof, among the Sponsors, ACNA and RSC, and the
out-of-pocket expenses of the Sponsors and/or their respective Affiliates
incurred in connection with the Recapitalization Agreement and the transactions
contemplated thereby (including the Financing Transactions (as defined in the
Recapitalization Agreement)), on the Closing Date in accordance with the terms
thereof;
     (viii) the Transaction, and all transactions relating thereto; and
     (ix) Holdings or any of its Subsidiaries from performing its obligations
under the Tax Sharing Agreement.
For purposes of this subsection 8.10, any transaction with any Affiliate shall
be deemed to have satisfied the standard set forth in clause (b) of the first
sentence hereof if (i) such transaction is approved by a majority of the
Disinterested Directors of the board of directors of any Parent Entity,
Holdings, the Parent Borrower or such Subsidiary, or (ii) in the event that at
the time of

174



--------------------------------------------------------------------------------



 



any such transaction, there are no Disinterested Directors serving on the board
of directors of any Parent Entity, Holdings, the Parent Borrower or such
Subsidiary, such transaction shall be approved by a nationally recognized expert
with expertise in appraising the terms and conditions of the type of transaction
for which approval is required.
          8.11 Limitation on Sale and Leaseback Transactions. Enter into any
arrangement with any Person providing for the leasing by the Parent Borrower or
any of its Subsidiaries that is a Loan Party of real or personal property which
has been or is to be sold or transferred by the Parent Borrower or any such
Subsidiary to such Person or to any other Person that has advanced or that shall
advance funds to the Parent Borrower or such Subsidiary on the security of such
property or rental obligations of the Parent Borrower or such Subsidiary (any of
such arrangements, a “Sale and Leaseback Transaction”), unless (a) such sale or
transfer occurs within ninety (90) days after the acquisition of such property
by the Parent Borrower or any such Subsidiary, (b) such Sale and Leaseback
Transaction is in respect of any of the real properties listed on
Schedule 8.11(b) (the “Sale and Leaseback Real Properties”), or (c) the Payment
Conditions have been satisfied.
          8.12 Limitation on Dispositions of Collateral. Convey, sell, transfer,
lease, or otherwise dispose of any of the Collateral, or attempt, offer or
contract to do so (unless such attempt, offer or contract is conditioned upon
obtaining any requisite consent of the Lenders hereunder), except for
(a) mergers, amalgamations, consolidations, sales, leases, transfers or other
Dispositions expressly permitted under subsection 8.5 and (b) sales or other
Dispositions expressly permitted under subsection 8.6, including sales of Rental
Fleet in the ordinary course of business; and the Administrative Agents and the
Collateral Agent shall, and the Lenders hereby authorize the Administrative
Agents and the Collateral Agents to, execute such releases of Liens and take
such other actions as the Parent Borrower may reasonably request in connection
with the foregoing.
          8.13 Limitation on Optional Payments and Modifications of Debt
Instruments and Other Documents. (a) Make any optional payment or prepayment on
or optional repurchase or redemption of any of the Second-Lien Term Loans, First
Lien Last Out Notes or the Senior Notes or any other Indebtedness (other than
Indebtedness incurred pursuant to subsections 8.2(a), (c), (e), (m), (p) or (q)
(but in the case of subsection 8.2(q), only to the extent such payment,
prepayment, repurchase or redemption is not paid with cash of or financing
obtained by Holdings or any of its Domestic Subsidiaries)) including any
payments on account of, or for a sinking or other analogous fund for, the
repurchase, redemption, defeasance or other acquisition thereof, unless, in each
case, the Payment Conditions shall have been satisfied.
          (b) In the event of the occurrence of a Change of Control, repurchase
or repay any Indebtedness then outstanding pursuant to any of the First Lien
Last Out Notes or the Senior Notes or any portion thereof, unless the Borrowers
shall have (i) made payment in full of the Loans, all Reimbursement Obligations
and any other amounts then due and owing to any Lender or the U.S.
Administrative Agent hereunder and under any Note and cash collateralized the
Bankers’ Acceptances and the L/C Obligations on terms reasonably satisfactory to
the U.S. Administrative Agent or (ii) made an offer to pay the Loans, all
Reimbursement Obligations and any amounts then due and owing to each Lender and
the U.S. Administrative Agent hereunder and under any Note and to cash
collateralize the Bankers’ Acceptances and the L/C Obligations

175



--------------------------------------------------------------------------------



 



in respect of each Lender and shall have made payment in full thereof to each
such Lender or the U.S. Administrative Agent which has accepted such offer and
cash collateralized the Bankers’ Acceptances and the L/C Obligations in respect
of each such Lender which has accepted such offer.
          (c) Amend, supplement, waive or otherwise modify any of the provisions
of any Senior Note Document (including pursuant to an extension, renewal,
replacement or refinancing thereof):
     (i) which shortens the fixed maturity or increases the principal amount of,
or increases the rate or shortens the time of payment of interest on, or
increases the amount or shortens the time of payment of any principal or premium
payable whether at maturity, at a date fixed for prepayment or by acceleration
or otherwise of the Indebtedness evidenced by the Senior Notes, or increases the
amount of, or accelerates the time of payment of, any fees or other amounts
payable in connection therewith;
     (ii) which relates to any material affirmative or negative covenants or any
events of default or remedies thereunder and the effect of which is to subject
Holdings or any of its Subsidiaries to any more onerous or more restrictive
provisions; or
     (iii) which otherwise adversely affects the interests of the Lenders as
senior secured creditors with respect to the Senior Notes or the interests of
the Lenders under this Agreement or any other Loan Document in any material
respect.
          (d) Amend, supplement, waive or otherwise modify any of the provisions
of any Second-Lien Term Loan Document (including pursuant to an extension,
renewal, replacement or refinancing thereof), except as permitted by the
Intercreditor Agreement.
          (e) (i) Amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) the terms and conditions of the Tax Sharing Agreement in any manner
that would increase the amounts payable by Holdings or any of its Subsidiaries
thereunder, other than amendments reasonably reflecting changes in law or
regulations after the date hereof, or (ii) otherwise amend, supplement or
otherwise modify the terms and conditions of the Tax Sharing Agreement except to
the extent that any such amendment, supplement or modification could not
reasonably be expected to have a Material Adverse Effect.
          (f) Notwithstanding the foregoing, so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, the Parent
Borrower shall be permitted to make optional payments in respect of the
Second-Lien Term Loans, First Lien Last Out Notes or the Senior Notes and
Indebtedness of Foreign Subsidiaries incurred pursuant to subsection 8.2(q);
provided that the aggregate amount of optional payments made pursuant to this
paragraph (f), when aggregated with (i) all Guarantee Obligations outstanding
pursuant to subsection 8.4(o), (ii) all cash dividends paid pursuant to
paragraph 8.7(k), (iii) all Investments (determined as the amount originally
advanced, loaned or otherwise invested, less any returns on the respective
Investment not to exceed the original amount invested) pursuant to paragraphs
8.8(k)

176



--------------------------------------------------------------------------------



 



and (o) and (iv) all cash consideration paid in respect of acquisitions pursuant
to paragraph 8.9(b)(iii), do not at any time exceed $100,000,000 in the
aggregate.
          (g) Notwithstanding the foregoing, the Parent Borrower shall be
permitted to redeem outstanding Senior Notes with the proceeds received
(directly or indirectly) by the Parent Borrower from equity issuances by any
Parent Entity of its Capital Stock in connection with the exercise by the Parent
Borrower and RSC of their right to redeem Senior Notes with proceeds of such
equity issuances pursuant to the Senior Note Indenture.
          (h) Amend, supplement, waive or otherwise modify any of the provisions
of any First Lien Last Out Note Document (including pursuant to an extension,
renewal, replacement or refinancing thereof), except as permitted by the First
Lien Intercreditor Agreement.
          8.14 Limitation on Changes in Fiscal Year. Permit the Fiscal Year of
Holdings, the Parent Borrower or RSC to end on a day other than December 31.
          8.15 Limitation on Negative Pledge Clauses. Enter into with any Person
any agreement which prohibits or limits the ability of Holdings or any of its
Subsidiaries (other than any Foreign Subsidiaries or Subsidiaries thereof) to
create, incur, assume or suffer to exist any Lien in favor of the Lenders in
respect of obligations and liabilities under this Agreement or any other Loan
Documents upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than (a) this Agreement, the other Loan Documents and
any related documents, the Senior Note Documents, or the Second-Lien Term Loan
Documents, (b) any industrial revenue or development bonds, purchase money
mortgages, acquisition agreements or Financing Leases permitted by this
Agreement (in which cases, any prohibition or limitation shall only be effective
against the assets financed or acquired thereby), or (c) operating leases of
real property entered into in the ordinary course of business.
          8.16 Limitation on Lines of Business. (a) Enter into any business,
either directly or through any Subsidiary or otherwise, except for those
businesses of the same general type as those in which the Parent Borrower and
its Subsidiaries are engaged on the Closing Date or which are reasonably related
thereto.
          (b) In the case of any Foreign Subsidiary Holdco, (x) own any material
assets other than securities or Indebtedness of one or more Foreign Subsidiaries
and other assets relating to an ownership interest in any such securities,
Indebtedness or Subsidiaries or (y) incur or become liable for any Indebtedness
for borrowed money to any Person other than the Parent Borrower or a Subsidiary
of the Parent Borrower, any other material Indebtedness to any Person other than
the Parent Borrower or a Subsidiary of the Parent Borrower or any Guarantee
Obligations of any Indebtedness (other than of any Foreign Subsidiary or any
Subsidiary of any Foreign Subsidiary), in each case except pursuant to
subsections 8.2(a) and 8.4(k).
          (c) Holdings will not (i) engage at any time in any business or
business activity, other than (A) its ownership of all outstanding Capital Stock
issued by the Parent Borrower, (B) actions incidental to the consummation of the
Transaction, (C) actions required by law to maintain its existence or to engage
in the business or business activities described in

177



--------------------------------------------------------------------------------



 



clause (A) above, (D) the payment of dividends and taxes and (E) activities
incidental to its maintenance and continuance and to the foregoing activities;
(ii) own any material assets other than those relating to the business and
business activities described in clause (i) above; and (iii) incur any
Indebtedness other than Indebtedness arising from Investments made pursuant to
subsection 8.8(f)(iii) and any Indebtedness incurred pursuant to this Agreement,
the other Loan Documents and the Second-Lien Term Loan Documents, (iv) merge or
consolidated with or into any other Person or (v) incur or assume any Lien on
its property, assets or revenues, except Liens created pursuant to the Security
Documents or the Second-Lien Term Loan Documents.
          (d) From and after the creation thereof, Canadian Finco will not
(i) engage at any time in any business activity, other than (A) its ownership of
or disposition to RSC of, outstanding capital stock issued by RSC Canada and any
debt securities or note payables, in each case issued by RSC Canada, (B) actions
required by law to maintain its existence or to engage in the business or
business activities described in clause (A) above, (C) the payment of dividends
and taxes and (D) activities incidental to its maintenance and continuance and
to the foregoing activities (including, without limitation, paying guarantee
fees to Holdings or any Subsidiary Guarantor and entering into foreign currency
swaps); (ii) own any material assets other than those relating to the business
and business activities described in clause (i) above; and (iii) incur any
Indebtedness other than Indebtedness incurred pursuant to, or permitted by, this
Agreement, (iv) merge or consolidate with or into any other Person, other than
mergers or consolidations with U.S. Borrowers to the extent permitted by
subsection 8.5 or (v) incur or assume any Lien on its property, assets or
revenues.
          8.17 Limitations on Currency, Commodity and Other Hedging
Transactions. Enter into, purchase or otherwise acquire agreements or
arrangements relating to currency, commodity or other hedging except, to the
extent and only to the extent that, such agreements or arrangements are entered
into, purchased or otherwise acquired in the ordinary course of business of the
Parent Borrower or any of its Subsidiaries with reputable financial institutions
or vendors and not for purposes of speculation (any such agreement or
arrangement permitted by this subsection, a “Permitted Hedging Arrangement”).
          Section 9. Events of Default. If any of the following events shall
occur and be continuing:
     (a) any Borrower shall fail to pay any principal of any Loan (or face
amount of any Bankers’ Acceptance Loan) or any Reimbursement Obligation when due
in accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); or any Borrower shall fail to pay any interest or BA
Fee on any Loan, or any other amount payable hereunder, within five (5) days
after any such interest or BA Fee or other amount becomes due in accordance with
the terms hereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or which is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made; or

178



--------------------------------------------------------------------------------



 



     (c) any Loan Party shall default in the observance or performance of any
agreement contained in subsections 4.16, 7.2(f) (after one (1) Business Day
grace period), 7.4 (with respect to maintenance of existence) 7.5, 7.6, 7.7(a)
or Section 8 of this Agreement, Section 5.2.2 of the U.S. Guarantee and
Collateral Agreement or Section 5.2.2 of the Canadian Guarantee and Collateral
Agreement; provided that, in the case of a default in the observance or
performance of its obligations under subsection 7.7(a) hereof, such default
shall have continued unremedied for a period of two (2) days after a Responsible
Officer of the Parent Borrower shall have discovered or should have discovered
such default; and provided, further, that if (x) any such failure with respect
to subsections 4.16, 7.4, 7.5 or 7.6 is of a type that can be cured within five
(5) Business Days and (y) such Default could not materially adversely impact the
Lenders’ Liens on the Collateral, such failure shall not constitute an Event of
Default for five (5) Business Days after the occurrence thereof so long as the
Loan Parties are diligently pursuing the cure of such failure; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section 9), and such
default shall continue unremedied for a period ending on the earlier of (i) the
date thirty-two (32) days after a Responsible Officer of Holdings shall have
discovered or should have discovered such default and (ii) the date fifteen
(15) days after written notice has been given to any Credit Agreement Party by
the U.S. Administrative Agent or the Required Lenders; or
     (e) Holdings or any of its Subsidiaries shall (i) default in (x) any
payment of principal of or interest on any Indebtedness (excluding the Loans and
the Reimbursement Obligations) in excess of $50,000,000 or (y) in the payment of
any Guarantee Obligation in excess of $50,000,000, beyond the period of grace
(not to exceed thirty (30) days), if any, provided in the instrument or
agreement under which such Indebtedness or Guarantee Obligation was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (excluding the Loans and the
Reimbursement Obligations) or Guarantee Obligation referred to in clause
(i) above or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Guarantee Obligation (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice or lapse of
time if required, such Indebtedness to become due prior to its stated maturity
or such Guarantee Obligation to become payable (an “Acceleration”), and such
time shall have lapsed and, if any notice (a “Default Notice”) shall be required
to commence a grace period or declare the occurrence of an event of default
before notice of Acceleration may be delivered, such Default Notice shall have
been given; or
     (f) if (i) any Loan Party or any Material Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment,

179



--------------------------------------------------------------------------------



 



winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, interim receiver,
receivers, receiver and manager, trustee, custodian, monitor, conservator or
other similar official for it or for all or any substantial part of its assets,
or any Loan Party or any Material Subsidiaries shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Loan Party or any Material Subsidiaries any case, proceeding or other action of
a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged, unstayed or unbonded for a period of sixty (60) days;
or (iii) there shall be commenced against any Loan Party or any Material
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) any Loan
Party or any Material Subsidiaries shall take any corporate action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any Loan
Party or any Material Subsidiaries shall be generally unable to, or shall admit
in writing its general inability to, pay its debts as they become due; or
     (g) (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC, a Plan or Foreign Plan shall arise on the assets of Holdings or its
Subsidiaries any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is in the reasonable opinion of the U.S. Administrative
Agent likely to result in the termination of such Plan for purposes of Title IV
of ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV
of ERISA other than a standard termination pursuant to Section 4041(b) of ERISA,
(v) Holdings or its Subsidiaries or any Commonly Controlled Entity shall, or in
the reasonable opinion of the U.S. Administrative Agent is reasonably likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or Foreign Plan, or (vi) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could be reasonably expected to result
in a Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against Holdings or
any of its Subsidiaries involving in the aggregate at any time a liability (net
of any insurance or indemnity payments actually received in respect thereof
prior to or within sixty (60) days from the entry thereof, or to be received in
respect thereof in the event any appeal thereof shall be unsuccessful) of
$50,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within sixty (60) days from
the entry thereof; or

180



--------------------------------------------------------------------------------



 



     (i) the Lien created by any of the Security Documents shall cease to be
perfected and enforceable in accordance with its terms or of the same effect as
to perfection and priority purported to be created thereby with respect to any
significant portion of the Collateral (other than in connection with any
termination of such Lien in respect of any Collateral as permitted hereby or by
any Security Document), and such failure of such Lien to be perfected and
enforceable with such priority shall have continued unremedied for a period of
twenty (20) days; or
     (j) any Loan Document shall cease for any reason to be in full force and
effect (other than pursuant to the terms hereof or thereof) or any Loan Party
shall so assert in writing; or
     (k) a Change of Control shall have occurred;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments, if any, shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including the aggregate face amounts of Bankers’ Acceptance Loans and
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder and whether or not the Bankers’ Acceptance Loans have matured) shall
immediately become due and payable and (B) if such event is any other Event of
Default (or in the case of clause (iii) below, any Event of Default), any of the
following actions may be taken: (i) with the consent of the Required Lenders,
the U.S. Administrative Agent may, or upon the request of the Required Lenders
the U.S. Administrative Agent shall, by notice to the Parent Borrower, declare
the Commitments to be terminated forthwith, whereupon the Commitments, if any,
shall immediately terminate; (ii) with the consent of the Required Lenders, the
U.S. Administrative Agent may, or upon the request of the Required Lenders, the
U.S. Administrative Agent shall, by notice to the Parent Borrower, declare the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement (including the aggregate face amount of all Bankers’
Acceptance Loans and all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder and whether or not the Bankers’ Acceptance Loans
have matured) to be due and payable forthwith, whereupon the same shall
immediately become due and payable and (iii) the Collateral Agents may enforce
all of the Liens and security interests created by the respective Security
Documents.
          In the case of all U.S. RCF Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the applicable U.S. Borrower shall at such time
deposit in a cash collateral account opened by the U.S. Administrative Agent an
amount in immediately available funds equal to the aggregate then undrawn and
unexpired amount of such U.S. RCF Letters of Credit (and each U.S. Borrower
hereby grants to the U.S. Collateral Agent, for the ratable benefit of the
applicable Secured Parties, a continuing security interest in all amounts at any
time on deposit in such cash collateral account to secure the undrawn and
unexpired amount of such U.S. RCF Letters of Credit and all other obligations
under the Loan Documents of the US Borrowers). In the case of all Canadian RCF
Letters of Credit with respect to which presentment for honor shall not have
occurred at the

181



--------------------------------------------------------------------------------



 



time of an acceleration pursuant to this paragraph, the applicable Canadian
Borrower shall at such time deposit in a cash collateral account opened by the
applicable Agent an amount in immediately available funds equal to the aggregate
then undrawn and unexpired amount of such Canadian RCF Letters of Credit (and
the Canadian Borrowers hereby grant to the Canadian Collateral Agent, for the
ratable benefit of the applicable Secured Parties, a continuing security
interest in all amounts at any time on deposit in such cash collateral account
to secure the undrawn and unexpired amount of such Canadian RCF Letters of
Credit and all other obligations of such Canadian Borrowers under the Loan
Documents). If at any time the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, determines that any funds held in any such
cash collateral account are subject to any right or claim of any Person other
than the U.S. Collateral Agent or the Canadian Collateral Agent, as applicable,
and the applicable Secured Parties, or that the total amount of such funds is
less than the aggregate undrawn and unexpired amount of outstanding U.S. RCF
Letters of Credit or Canadian RCF Letters of Credit, as applicable, the
applicable Borrowers, shall, forthwith upon demand by the U.S. Administrative
Agent or the Canadian Administrative Agent, as applicable, pay to the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, as
additional funds to be deposited and held in such cash collateral account, an
amount equal to the excess of (a) such aggregate undrawn and unexpired amount
over (b) the total amount of funds, if any, then held in such cash collateral
account that the U.S. Administrative Agent or the Canadian Administrative Agent,
as applicable, determines to be free and clear of any such right and claim.
Amounts held in any such cash collateral account with respect to U.S. RCF
Letters of Credit shall be applied by the U.S. Administrative Agent to the
payment of drafts drawn under such U.S. RCF Letters of Credit, and the unused
portion thereof after all such U.S. RCF Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Loan Parties hereunder and under the other Loan Documents. Amounts held in
any such cash collateral account with respect to Canadian RCF Letters of Credit
shall be applied by the applicable Agent to the payment of drafts drawn under
such Canadian RCF Letters of Credit, and the unused portion thereof after all
such Canadian RCF Letters of Credit shall have expired or been fully drawn upon,
if any, shall be applied to repay other obligations of the Loan Parties
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Loan Parties hereunder and
under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the applicable
Borrower (or such other Person as may be lawfully entitled thereto).
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Lender in its capacity as a Secured Party or as beneficiary of any
security granted pursuant to the Security Documents shall have any right to
exercise remedies in respect of such security without the prior written consent
of the Required Lenders.
          Except as expressly provided above in this subsection 9.1,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.
          Section 10. The Agents And The Lead Arrangers.
          10.1 Appointment. (a) Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each agent, in
such capacity, to take

182



--------------------------------------------------------------------------------



 



such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to or required of such Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Agents and the Lead Arrangers shall not have any duties or
responsibilities, except, in the case of each Administrative Agent, each
Collateral Agent and the Issuing Lender, those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent or the
Lead Arrangers. Each of the Agents may perform any of their respective duties
under this Agreement, the other Loan Documents and any other instruments and
agreements referred to herein or therein by or through its respective officers,
directors, agents, employees or affiliates (it being understood and agreed, for
avoidance of doubt and without limiting the generality of the foregoing, that
the U.S. Administrative Agent, the U.S. Collateral Agent, the Canadian
Administrative Agent and the Canadian Collateral Agent may perform any of their
respective duties under the Security Documents by or through one or more of
their respective affiliates).
          (b) For greater certainty, and without limiting the powers of the
Agents or any other Person acting as an agent, attorney-in-fact or mandatory for
the Agents under this Agreement or under any of the Loan Documents, each Lender
(for itself and for all other Secured Parties that are Affiliates of such
Lender) and each Agent hereby (i) irrevocably appoints and constitutes (to the
extent necessary) and confirms the constitution of (to the extent necessary),
the Canadian Collateral Agent as the holder of an irrevocable power of attorney
(in such capacity, the “fondé de pouvoir”) within the meaning of Article 2692 of
the Civil Code of Québec for the purposes of entering and holding on their
behalf, and for their benefit, any Liens, including hypothecs (“Hypothecs”),
granted or to be granted by any Loan Party on movable or immovable property
pursuant to the laws of the Province of Québec to secure obligations of any Loan
Party under any bond issued by any Loan Party and exercising such powers and
duties which are conferred upon the Canadian Collateral Agent in its capacity as
fondé de pouvoir under any of the Hypothecs; and (ii) appoints (and confirms the
appointment of) and agrees that the Canadian Administrative Agent, acting as
agent for the applicable Secured Parties, may act as the custodian, registered
holder and mandatory (in such capacity, the “Custodian”) with respect to any
bond that may be issued and pledged from time to time for the benefit of the
applicable Secured Parties. Each applicable Secured Party shall be entitled to
the benefits of any charged property covered by any of the Hypothecs and will
participate in the proceeds of realization of any such charged property, the
whole in accordance with the terms thereof.
          (c) The said constitution of the Canadian Collateral Agent as fondé de
pouvoir (within the meaning of Article 2692 of the Civil Code of Québec) and of
the Canadian Administrative Agent as Custodian with respect to any bond that may
be issued and pledged by any Loan Party from time to time for the benefit of the
applicable Secured Parties shall be deemed to have been ratified and confirmed
by any Assignee by the execution of an Assignment and Acceptance.
          (d) Notwithstanding the provisions of Section 32 of An Act Respecting
the Special Powers of Legal Persons (Québec), each Administrative Agent and each
Collateral Agent may purchase, acquire and be the holder of any bond issued by
any Loan Party. Each of

183



--------------------------------------------------------------------------------



 



the Loan Parties hereby acknowledges that any such bond shall constitute a title
of indebtedness, as such term is used in Article 2692 of the Civil Code of
Québec.
          (e) The Canadian Collateral Agent herein appointed as fondé de pouvoir
and Custodian shall have the same rights, powers and immunities as the Agents as
stipulated in this Section 10 of the Credit Agreement, which shall apply mutatis
mutandis. Without limiting the effect of the preceding provisions of this clause
(e), the provisions of subsection 9.9 shall apply mutatis mutandis to the
resignation and appointment of a successor to the Canadian Collateral Agent
acting as fondé de pouvoir and Custodian.
          10.2 Delegation of Duties. In performing its functions and duties
under this Agreement, each Agent shall act solely as agent for the Lenders and,
as applicable, the other Secured Parties, and no Agent assumes any (and shall
not be deemed to have assumed any) obligation or relationship of agency or trust
with or for Holdings or any of its Subsidiaries. Each Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact (including, without limitation, the Canadian
Administrative Agent in the case of the U.S. Administrative Agent and the U.S.
Administrative Agent in the case of the Canadian Administrative Agent, the
Canadian Collateral Agent in the case of the U.S. Collateral Agent, the U.S.
Collateral Agent in the case of the Canadian Collateral Agent, the U.S.
Collateral Agent in the case of the U.S. Administrative Agent and the Canadian
Collateral Agent in the case of the Canadian Administrative Agent), and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
No Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact or counsel selected by it with reasonable care.
          10.3 Exculpatory Provisions. No Agent, Lead Arranger or any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (a) liable for any action taken or omitted to be taken by
such Person under or in connection with this Agreement or any other Loan
Document (except for the gross negligence or willful misconduct of such Person
or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates (as determined in a final non-appealable decision issued by a court
of competent jurisdiction)) or (b) responsible in any manner to any of the
Lenders for (i) any recitals, statements, representations or warranties made by
any Credit Agreement Party or any other Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents or any Lead Arranger under or in connection with, this Agreement
or any other Loan Document, (ii) for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any Notes or any
other Loan Document, (iii) for any failure of any Credit Agreement Party or any
other Loan Party to perform its obligations hereunder or under any other Loan
Document, (iv) the performance or observance of any of the terms, provisions or
conditions of this Agreement or any other Loan Document, (v) the satisfaction of
any of the conditions precedent set forth in Section 6, or (vi) the existence or
possible existence of any Default or Event of Default. Neither the Agents nor
any Lead Arranger shall be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Credit Agreement Party or any other Loan
Party. Each Lender agrees that, except for notices, reports and other documents
expressly required to be

184



--------------------------------------------------------------------------------



 



furnished to the Lenders by either Administrative Agent hereunder or given to
the Agents for the account of or with copies for the Lenders, the Agents and the
Lead Arrangers shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
Holdings, any Borrower or any other Loan Party which may come into the
possession of the Agents and the Lead Arrangers or any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates.
          10.4 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected (and shall have no liability to any Person) in relying,
upon any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to any Credit Agreement Party), independent
accountants and other experts selected by each Agent. The Agents may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with subsection 11.6 and all
actions required by such Section in connection with such transfer shall have
been taken. Any request, authority or consent of any Person or entity who, at
the time of making such request or giving such authority or consent, is the
holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor. Each Agent shall be fully justified
as between itself and the Lenders in failing or refusing to take any action
under this Agreement or any other Loan Document unless it shall first receive
such advice or concurrence of the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to subsection 11.1(a) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. Each Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and any Notes and the other Loan Documents in accordance with a
request of the Required Lenders and/or such other requisite percentage of the
Lenders as is required pursuant to subsection 11.1(a), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.
          10.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless the
U.S. Administrative Agent has received notice from a Lender or any Credit
Agreement Party referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the U.S. Administrative Agent receives such a notice, the U.S. Administrative
Agent shall give prompt notice thereof to the Lenders. The Agents shall take
such action reasonably promptly with respect to such Default or Event of Default
as shall be directed by the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to subsection 11.1(a);
provided that unless and until the Agents shall have received such directions,
the Agents may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

185



--------------------------------------------------------------------------------



 



          10.6 Acknowledgements and Representations by Lenders. Each Lender
expressly acknowledges that none of the Agents or the Lead Arrangers nor any of
their officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by any Agent or
any Lead Arranger hereafter taken, including any review of the affairs of any
Credit Agreement Party or any other Loan Party, shall be deemed to constitute
any representation or warranty by such Agent or such Lead Arranger to any
Lender. Each Lender represents to the Agents, the Lead Arrangers and each of the
Loan Parties that, independently and without reliance upon the any Agent, the
Lead Arrangers or any other Lender, and based on such documents and information
as it has deemed appropriate, it has made and will make, its own appraisal of
and investigation into the business, operations, property, financial and other
condition and creditworthiness of Holdings and its Subsidiaries, it has made its
own decision to make its Loans hereunder and enter into this Agreement and it
will make its own decisions in taking or not taking any action under this
Agreement and the other Loan Documents and, except as expressly provided in this
Agreement, neither the Agents nor any Lead Arranger shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. Each Lender represents to each other party hereto
that it is a bank, savings and loan association or other similar savings
institution, insurance company, investment fund or company or other financial
institution which makes or acquires commercial loans in the ordinary course of
its business, that it is participating hereunder as a Lender for such commercial
purposes, and that it has the knowledge and experience to be and is capable of
evaluating the merits and risks of being a Lender hereunder. Each Lender
acknowledges and agrees to comply with the provisions of subsection 11.6
applicable to the Lenders hereunder.
          10.7 Indemnification. (a) The Lenders agree to indemnify each Agent
(or any Affiliate thereof) (to the extent not reimbursed by any Borrower or any
other Loan Party and without limiting the joint and several obligations of the
U.S. Borrower or the Canadian Borrowers, as the case may be, to do so), ratably
according to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) in effect on the
date on which indemnification is sought under this subsection, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including at any time following the payment of the Loans and/or
all other amounts payable hereunder) be imposed on, incurred by or asserted
against such Agent (or any Affiliate thereof) in any way relating to or arising
out of this Agreement, any of the other Loan Documents or the transactions
contemplated hereby or thereby or any action taken or omitted by any Agent (or
any Affiliate thereof) under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent arising from such Agent’s gross
negligence or willful misconduct (as determined in a final non-appealable
decision issued by a court of competent jurisdiction). The obligations to
indemnify the Issuing Lender and Swing Line Lender shall be ratable among the
RCF Lenders in accordance with their respective RCF Commitments (or, if the RCF
Commitments have been terminated, the outstanding principal amount of their
respective RCF Loans and L/C Obligations and their respective participating
interests in the outstanding Letters of Credit and shall be payable only by the
RCF Lenders). The agreements in this subsection shall survive the payment of the
Loans and all other amounts payable hereunder.

186



--------------------------------------------------------------------------------



 



          (b) Any Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.
          (c) The agreements in this subsection 10.7 shall survive the payment
of all Borrower Obligations (as defined in the U.S. Guarantee and Collateral
Agreement) and Guarantor Obligations.
          10.8 Agents and Lead Arrangers in Their Individual Capacity. Each
Agent, the Lead Arrangers and their Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Credit
Agreement Party or any other Loan Party as though such Agent and the Lead
Arrangers were not an Agent or an Lead Arranger hereunder and under the other
Loan Documents. With respect to Loans made or renewed by them and any Note
issued to them and with respect to any Letter of Credit issued or participated
in by them, each Agent and the Lead Arrangers shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though they were not an Agent or an Lead Arranger, and the
terms “Lender” and “Lenders” shall include the Agents and the Lead Arrangers in
their individual capacities.
          10.9 Collateral Matters . (a) Each Lender authorizes and directs the
U.S. Collateral Agent to enter into the Security Documents, the First Lien
Intercreditor Agreement and the Intercreditor Agreement for the benefit of the
Lenders and the other Secured Parties. Each Lender hereby agrees, and each
holder of any Note or participant in Letters of Credit by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the U.S. Collateral Agent or the Required Lenders in accordance with
the provisions of this Agreement, the Security Documents, the First Lien
Intercreditor Agreement or the Intercreditor Agreement, and the exercise by the
Agents or the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The U.S. Collateral Agent is
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time, to take any
action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents.
          (b) The Lenders hereby authorize the applicable Administrative Agent
and Collateral Agent, in each case at its option and in its discretion, to
release any Lien granted to or held by such Agent upon any Collateral (i) upon
termination of the Commitments and payment and satisfaction of all of the
obligations under the Loan Documents at any time arising under or in respect of
this Agreement or the Loan Documents or the transactions contemplated hereby or
thereby, (ii) constituting property being sold or otherwise disposed of (to
Persons other than a Loan Party) upon the sale or other disposition thereof in
compliance with subsection 8.6, (iii) if approved, authorized or ratified in
writing by the Required Lenders (or such greater amount, to

187



--------------------------------------------------------------------------------



 



the extent required by subsection 11.1) or (iv) as otherwise may be expressly
provided in the relevant Security Documents. Upon request by the U.S.
Administrative Agent, the U.S. Collateral Agent, the Canadian Administrative
Agent or the Canadian Collateral Agent, at any time, the Lenders will confirm in
writing such Agent’s authority to release particular types or items of
Collateral pursuant to this subsection 10.9.
          (c) No Agent shall have any obligation whatsoever to the Lenders to
assure that the Collateral exists or is owned by Holdings or any of its
Subsidiaries or is cared for, protected or insured or that the Liens granted to
any Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agents in this subsection
10.9 or in any of the Security Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, each
Agent may act in any manner it may deem appropriate, in its sole discretion,
given such Agent’s own interest in the Collateral as Lender and that no Agent
shall have any duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct (as determined in a final non-appealable
decision issued by a court of competent jurisdiction).
          (d) The U.S. Collateral Agent may, and hereby does, appoint the U.S.
Administrative Agent as its agent for the purposes of holding any Collateral
and/or perfecting the U.S. Collateral Agent’s security interest therein and for
the purpose of taking such other action with respect to the collateral as such
Agents may from time to time agree. The Canadian Collateral Agent may, and
hereby does, appoint the Canadian Administrative Agent as its agent for the
purposes of holding any Collateral and/or perfecting the Canadian Collateral
Agent’s security interest therein and for the purpose of taking such other
action with respect to the collateral as such Agents may from time to time
agree.
          10.10 Successor Agent . (a) Each Administrative Agent may resign from
the performance of all its respective functions and duties hereunder and/or
under the other Loan Documents at any time by giving thirty (30) days’ prior
written notice to the Lenders and the Parent Borrower. Any such resignation by
an Administrative Agent hereunder shall also constitute its resignation as
Collateral Agent, if applicable. Such resignation shall take effect upon the
appointment of a successor Administrative Agent and Collateral Agent, if
applicable, pursuant to clauses (b) and (c) below or as otherwise provided
below.
          (b) Upon any such notice of resignation by an Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent and
Collateral Agent, if applicable, hereunder or thereunder who shall be a
commercial bank or trust company reasonably acceptable to the Borrowers, which
acceptance shall not be unreasonably withheld or delayed (provided that the
Borrowers’ approval shall not be required if an Event of Default then exists).
          (c) If a successor Administrative Agent and Collateral Agent, if
applicable, shall not have been so appointed within such thirty (30) day period,
such Administrative Agent, with the consent of the Borrowers (which consent
shall not be unreasonably withheld or delayed, provided that the Borrowers’
consent shall not be required if an Event of Default then exists), shall then
appoint a successor Administrative Agent and Collateral Agent, if applicable,
who

188



--------------------------------------------------------------------------------



 



shall serve as the U.S. Administrative Agent or Canadian Administrative Agent,
as the case may be, and U.S. Collateral Agent or Canadian Collateral Agent, if
applicable, hereunder or thereunder until such time, if any, as the Required
Lenders appoint a successor U.S. Administrative Agent or Canadian Administrative
Agent, as the case may be, and U.S. Collateral Agent or Canadian Collateral
Agent, if applicable, as provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 15th day after the date such notice of
resignation was given by any Administrative Agent, such Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the U.S. Administrative Agent or Canadian
Administrative Agent, as the case may be, hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders appoint a successor
U.S. Administrative Agent or Canadian Administrative Agent, as the case may be,
as provided above.
          (e) Upon a resignation of any Administrative Agent pursuant to this
subsection 10.10, such Administrative Agent shall remain indemnified to the
extent provided in this Agreement and the other Loan Documents and the
provisions of this Section 10 (and the analogous provisions of the other Loan
Documents) shall continue in effect for the benefit of such Administrative Agent
for all of its actions and inactions while serving as such Administrative Agent.
          10.11 Lead Arrangers and Syndication Agent. Neither the Syndication
Agent, nor any of the entities identified as joint bookrunners and joint lead
arrangers pursuant to the definition of Lead Arranger contained herein, shall
have any duties or responsibilities hereunder or under any other Loan Document
in its capacity as such.
          10.12 Swing Line Lender. The provisions of this Section 10 shall apply
to the Swing Line Lender in its capacity as such to the same extent that such
provisions apply to the U.S. Administrative Agent.
          10.13 Withholding Tax. To the extent required by any applicable law,
each Agent may withhold from any payment to any Lender an amount equivalent to
any applicable withholding tax, and in no event shall such Agent be required to
be responsible for or pay any additional amount with respect to any such
withholding. If the Internal Revenue Service or any other Governmental Authority
asserts a claim that any Agent did not properly withhold tax from amounts paid
to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
such Agent of a change in circumstances which rendered the exemption from or
reduction of withholding tax ineffective or for any other reason, such Lender
shall indemnify such Agent fully for all amounts paid, directly or indirectly,
by such Agent as tax or otherwise, including any penalties or interest and
together with any expenses incurred.
          Section 11. Miscellaneous.
          11.1 Amendments and Waivers. (a) Neither this Agreement nor any other
Loan Document, nor any terms hereof or thereof, may be amended, supplemented,
modified or waived except in accordance with the provisions of this subsection
11.1. The Required Lenders

189



--------------------------------------------------------------------------------



 



may, or, with the written consent of the Required Lenders, the applicable
Administrative Agent and the Collateral Agent may, from time to time, (x) enter
into with the respective Loan Parties hereto or thereto, as the case may be,
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or to the
other Loan Documents or changing, in any manner the rights or obligations of the
Lenders or the Loan Parties hereunder or thereunder or (y) waive at any Loan
Party’s request, on such terms and conditions as the Required Lenders or the
applicable Administrative Agent or the Collateral Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:
     (i) reduce or forgive the amount or extend the scheduled date of maturity
of any Loan or any Reimbursement Obligation or of any scheduled installment
thereof or reduce the stated rate of any interest, commission or fee payable
hereunder (other than as a result of (i) any waiver of the applicability of any
post-default increase in interest rates or (ii) an amendment or modification to
the financial definitions in this Agreement) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment or change the currency in which any Loan or Reimbursement
Obligation is payable, in each case without the consent of each Lender directly
affected thereby (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the aggregate Commitment of all Lenders shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase in the
Commitment of such Lender);
     (ii) amend, modify or waive any provision of this subsection 11.1(a) or
reduce the percentage specified in the definition of Required Lenders or
Supermajority Lenders, or consent to the assignment or transfer by any Credit
Agreement Party of any of its rights and obligations under this Agreement or any
of the other Loan Documents (other than pursuant to subsection 8.5 or 11.6(a)),
in each case without the written consent of all the Lenders;
     (iii) release any Guarantor under any Security Document, or, in the
aggregate (in a single transaction or a series of related transactions), all or
substantially all of the Collateral without the consent of all of the Lenders,
except as expressly permitted hereby or by any Security Document (as such
documents are in effect on the date hereof or, if later, the date of execution
and delivery thereof in accordance with the terms hereof);
     (iv) require any Lender to make Loans having an Interest Period of longer
than six (6) months without the consent of such Lender;
     (v) amend, modify or waive any provision of Section 10 without the written
consent of the then Agents and of any Lead Arranger affected thereby;
     (vi) amend, modify or waive any provision of the Swing Line Note (if any)
or subsection 2.4 without the written consent of the Swing Line Lender and each
other

190



--------------------------------------------------------------------------------



 



Lender, if any, which holds, or is required to purchase, a participation in any
Swing Line Loan pursuant to subsection 2.4(d);
     (vii) amend, modify or waive (x) any provision of Section 3 without the
consent of each Issuing Lender or (y) the provisions of any Letter of Credit or
any L/C Obligation without the written consent of the Issuing Lender with
respect thereto and each affected L/C Participant;
     (viii) increase the advance rates set forth in the definition of Canadian
Borrowing Base or U.S. Borrowing Base, or make any change to the definition of
“Borrowing Base” (by adding additional categories or components thereof),
“Eligible Accounts”, “Eligible Rental Fleet”, “Eligible Inventory”, “Eligible
Unbilled Accounts” or “Net Orderly Liquidation Value” that would have the effect
of increasing the amount of the Canadian Borrowing Base or the U.S. Borrowing
Base, reduce the Dollar amount set forth in the definition of “Dominion Event”
or “Liquidity Event”, or increase the maximum amount of permitted Agent Advances
under subsection 2.1(d) (which, when aggregated with all other Extensions of
Credit made hereunder, shall under no circumstance exceed the aggregate RCF
Commitments) in each case, without the written consent of the Supermajority
Lenders;
     (ix) amend, modify or waive the order of application of payments set forth
in the last sentence of subsection 4.4(a), 4.4(e), 4.8(a) or 4.16(e) hereof, in
each case without the consent of the Supermajority Lenders; or
     (x) amend, modify or waive the order of application of payments set forth
in Section 4 of the Intercreditor Agreement without the consent of each Lender;
provided, further, that, notwithstanding and in addition to the foregoing, each
Collateral Agent may, in its discretion, release the Lien on Collateral valued
in the aggregate not in excess of $10,000,000 in any fiscal year without the
consent of any Lender.
          (b) Any waiver and any amendment, supplement or modification pursuant
to this subsection 11.1 shall apply to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans. In the case of any waiver, each of the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
          (c) Notwithstanding any provision herein to the contrary, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the U.S. Administrative Agent and the Credit Agreement
Parties (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the existing
Facilities and the accrued interest and fees in respect thereof; provided that
any Indebtedness owing pursuant to each such additional facility shall be
included in the Availability Reserves against the U.S.

191



--------------------------------------------------------------------------------



 



Borrowing Base and/or the Canadian Borrowing Base, as applicable, (y) to
include, as appropriate, the Lenders holding such credit facilities in any
required vote or action of the Required Lenders or of the Lenders of each
Facility hereunder and (z) to provide class protection for any additional credit
facilities in a manner consistent with those provided the original Facilities
pursuant to the provisions of subsection 11.1(a) as originally in effect.
          (d) If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by subsection 11.1(a), the consent of each Lender
or each affected Lender, as applicable, is required and the consent of the
Required Lenders at such time is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained (each such other Lender,
a “Non-Consenting Lender”) then the Parent Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative and the Non-Consenting Lender,
replace such Non-Consenting Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to subsection 11.6 (with the assignment
fee and any other costs and expenses to be paid by the Parent Borrower in such
instance) all of its rights and obligations under this Agreement to one or more
assignees; provided that neither the U.S. Administrative Agent nor any Lender
shall have any obligation to the Parent Borrower to find a replacement Lender;
provided, further, that the applicable assignee shall have agreed to the
applicable change, waiver, discharge or termination of this Agreement and/or the
other Loan Documents; and provided, further, that all obligations of the
Borrowers owing to the Non-Consenting Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Consenting Lender concurrently with such Assignment and Acceptance. In
connection with any such replacement under this subsection 11.1(d), if the
Non-Consenting Lender does not execute and deliver to the U.S. Administrative
Agent a duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement within a period of time deemed reasonable
by the U.S. Administrative Agent after the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrowers owing to the Non-Consenting Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Parent Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Consenting Lender.

192



--------------------------------------------------------------------------------



 



          11.2 Notices. (a) All notices, requests, and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three (3) days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, or, in the case of delivery by a nationally recognized
overnight courier, when received, addressed as follows in the case of any Credit
Agreement Party, the U.S. Administrative Agent, the Canadian Administrative
Agent, the U.S. Collateral Agent and the Canadian Collateral Agent, and as set
forth in Schedule A in the case of the other parties hereto, or to such other
address as may be hereafter notified by the respective parties hereto and any
future holders of the Loans:

     
The Credit Agreement
  RSC Equipment Rental
Parties/Canadian Finco:
  6929 East Greenway Parkway, Suite 200
 
  Scottsdale, Arizona 85254
 
  Attention: Kevin Loughlin, Vice President and Treasurer
 
  Facsimile: (480) 647-2412
 
  Telephone: (800) 222-7777
 
   
with copies to:
  Ripplewood Holdings, L.L.C.
 
  1 Rockefeller Plaza, 32nd Floor
 
  New York, New York 10020
 
  Attention: Christopher P. Minnetian, Esq.
 
  Facsimile: (212) 218-2778
 
  Telephone: (212) 582-6700
 
   
 
  Oak Hill Capital Management, L.L.C.
 
  65 East 55th Street, 36th Floor
 
  New York, New York 10022
 
  Attention: John R. Monsky, Esq.
 
  Facsimile: (212) 758-3572
 
  Telephone: (212) 326-1590
 
   
 
  Debevoise & Plimpton LLP
 
  919 Third Avenue
 
  New York, New York 10022
 
  Attention: David A. Brittenham, Esq.
 
  Facsimile: (212) 909-6836
 
  Telephone: (212) 909-6000

193



--------------------------------------------------------------------------------



 



     
The U.S. Administrative Agent/
  Deutsche Bank AG, New York Branch
the U.S. Collateral Agent:
  60 Wall Street
 
  New York, New York 10005
 
  Attention: Marguerite Sutton
 
  Facsimile: (212) 797-4655
 
  Telephone: (212) 250-6150
 
   
The Canadian Administrative
  Deutsche Bank AG, Canada Branch
Agent/
  199 Bay Street, Suite 4700
Canadian Collateral Agent:
  Commerce Court West, Box 263
 
  Toronto, Ontario M5L 1E9
 
  Attention: Marcellus Leung
 
  Assistant Vice President
 
  Facsimile: (416) 682-8484
 
  Telephone: (416) 682-8252

provided that any notice, request or demand to or upon the U.S. Administrative
Agent or the Lenders pursuant to subsection 2.2, 3.2, 4.2, 4.4 or 4.8 shall not
be effective until received.
          (b) Without in any way limiting the obligation of any Loan Party and
its Subsidiaries to confirm in writing any telephonic notice permitted to be
given hereunder, the U.S. Administrative Agent, the Swing Line Lender (in the
case of a Borrowing of Swing Line Loans) or any Issuing Lender (in the case of
the issuance of a Letter of Credit), as the case may be, may prior to receipt of
written confirmation act without liability upon the basis of such telephonic
notice, believed by the U.S. Administrative Agent, the Swing Line Lender or such
Issuing Lender in good faith to be from a Responsible Officer.
          11.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent, any Lender or any Loan Party, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
          11.4 Survival of Representations and Warranties. All representations
and warranties made hereunder and in the other Loan Documents (or in any
amendment, modification or supplement hereto or thereto) and in any certificate
delivered pursuant hereto or such other Loan Documents shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder.
          11.5 Payment of Expenses and Taxes. Each Credit Agreement Party agrees
(a) to pay or reimburse the Agents and the Lead Arrangers for (1) all their
reasonable out-of-pocket costs and expenses incurred in connection with (i) the
syndication of the Facilities and the development, preparation, execution and
delivery of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, (ii) the consummation and administration of the

194



--------------------------------------------------------------------------------



 



transactions (including the syndication of the Commitments) contemplated hereby
and thereby and (iii) efforts to monitor the Loans and verify, protect,
evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any
of the Collateral and (2) the reasonable fees and disbursements of White & Case
LLP and Stikeman Elliott LLP and such other special or local counsel,
consultants, advisors, appraisers and auditors whose retention (other than
during the continuance of an Event of Default) is approved by the Parent
Borrower, (b)(i) to pay or reimburse each Lender, the Lead Arrangers and the
Agents for all their reasonable costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any other documents prepared in connection herewith or
therewith, including the fees and disbursements of counsel to the Agents and the
Lenders and (ii) to pay or reimburse each Issuing Lender and the Swing Line
Lender for all their reasonable costs and expenses incurred in connection with
the Back-Stop Arrangements entered into by such Persons, (c) to pay, indemnify,
or reimburse each Lender, the Lead Arrangers and the Agents for, and hold each
Lender, the Lead Arrangers and the Agents harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents and (d) to pay, indemnify or reimburse each Lender, the
Lead Arrangers, each Agent, their respective affiliates, and their respective
officers, directors, trustees, employees, shareholders, members, attorneys and
other advisors, agents and controlling persons (each, an “Indemnitee”) for, and
hold each Indemnitee harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of Holdings or any of its Subsidiaries or any of the property of
Holdings or any of its Subsidiaries, including the presence of Materials of
Environmental Concern on, at, in or under such property or the migration of
Materials of Environmental Concern onto, through or from any such property (all
the foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided that no Loan Party shall have any obligation hereunder to the U.S.
Administrative Agent, any other Agent or any Lender with respect to indemnified
liabilities arising from (i) the gross negligence or willful misconduct of the
U.S. Administrative Agent, any other Agent or any such Lender (or any of their
respective directors, trustees, officers, employees, agents, successors and
assigns) (in each case, as determined in a final non-appealable decision issued
by a court of competent jurisdiction) or (ii) claims made or legal proceedings
commenced against the U.S. Administrative Agent, any other Agent or any such
Lender by any security holder or creditor thereof arising out of and based upon
rights afforded any such security holder or creditor solely in its capacity as
such. No Indemnitee shall be liable for any consequential or punitive damages in
connection with the Facilities. All amounts due under this subsection shall be
payable not later than thirty (30) days after written demand therefor.
Statements reflecting amounts payable by the Loan Parties pursuant to this
subsection shall be submitted to the address of the Parent Borrower set forth in
subsection 11.2, or to such other Person or address as may be hereafter
designated by the Parent

195



--------------------------------------------------------------------------------



 



Borrower in a notice to the U.S. Administrative Agent. Notwithstanding the
foregoing, except as provided in clauses (b) and (c) above, no Loan Party shall
have any obligation under this subsection 11.5 to any Indemnitee with respect to
any tax, levy, impost, duty, charge, fee, deduction or withholding imposed,
levied, collected, withheld or assessed by any Governmental Authority. The
agreements in this subsection 11.5 shall survive repayment of the Loans and all
other amounts payable hereunder.
          11.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the applicable Issuing Lender that issues any Letter
of Credit), except that (i) other than in accordance with subsection 8.5, none
of the Loan Parties may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Loan Party without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this subsection 11.6.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender other than a Conduit Lender may assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including its Commitment and/or Loans, pursuant to an
Assignment and Acceptance) with the prior written consent (such consent not to
be unreasonably withheld or delayed) of:
     (A) the Parent Borrower, provided that no consent of the Parent Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default under subsection 9(a) or (f) has
occurred and is continuing, any other Person; provided, further, that, unless an
Event of Default under subsection 9(a) or (f) has occurred and is continuing, if
any Lender assigns all or a portion of its rights and obligations under this
Agreement to one of its affiliates in connection with or in contemplation of the
sale or other disposition of its interest in such affiliate, the Parent
Borrower’s prior written consent shall be required for such assignment; and
     (B) the U.S. Administrative Agent, provided that no consent of the U.S.
Administrative Agent shall be required for an assignment to a Lender, an
affiliate of a Lender an Approved Fund.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the U.S. Administrative Agent) shall not be less
than, in the case of RCF Loans, $5,000,000 unless the Parent Borrower and the
U.S. Administrative Agent otherwise consent, provided that (1) no such consent
of the Parent Borrower shall be required if an Event of Default under

196



--------------------------------------------------------------------------------



 



subsection 9(a) or (f) has occurred and is continuing and (2) such amounts shall
be aggregated in respect of assignments by a Lender and its affiliates or
Approved Funds, if any;
     (B) the parties to each assignment shall execute and deliver to the U.S.
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that for concurrent assignments to two
or more Approved Funds such assignment fee shall only be required to be paid
once in respect of and at the time of such assignments;
     (C) the Assignee, if it shall not be a Lender, shall deliver to the U.S.
Administrative Agent an administrative questionnaire;
     (D) no assignments may be made to any entities identified by the Sponsors
to the U.S. Administrative Agent in a separate writing prior to the date hereof;
and
     (E) except at any time when (i) an Event of Default exists under subsection
9(a) or (f) or (ii) the outstanding Obligations have been accelerated in
accordance with Section 9, any assignment made by a Canadian RCF Lender of its
Canadian RCF Commitment shall only be made to an assignee with a Non-Canadian
Affiliate.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
bound by any related obligations under) subsections 4.10, 4.11, 4.12, 4.13, 4.15
and 11.5). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection 11.6 shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (c) of this subsection.
          (iv) The Borrowers hereby designate the U.S. Administrative Agent, and
the U.S. Administrative Agent agrees, to serve as the Borrowers’ agent, solely
for purposes of this subsection 11.6, to maintain at one of its offices in New
York, New York a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the U.S. Administrative Agent, the Issuing
Lender and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Parent Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

197



--------------------------------------------------------------------------------



 



          (v) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph
(b)(ii)(B) of this subsection and any written consent to such assignment
required by paragraph (b)(i) of this subsection, the U.S. Administrative Agent
shall accept such Assignment and Acceptance, record the information contained
therein in the Register and give prompt notice of such assignment and
recordation to the Parent Borrower. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (vi) On or prior to the effective date of any assignment pursuant to
this subsection 11.6(b), the assigning Lender shall surrender any outstanding
Notes held by it all or a portion of which are being assigned. Any Notes
surrendered by the assigning Lender shall be returned by the U.S. Administrative
Agent to the Parent Borrower marked “cancelled”.
          Notwithstanding the foregoing, no Assignee, which as of the date of
any assignment to it pursuant to this subsection 11.6(b) would be entitled to
receive any greater payment under subsection 4.10, 4.11 or 11.5 than the
assigning Lender would have been entitled to receive as of such date under such
subsections with respect to the rights assigned, shall be entitled to receive
such greater payments unless the assignment was made after an Event of Default
under subsection 9(a) or (f) has occurred and is continuing or the Parent
Borrower has expressly consented in writing to waive the benefit of this
provision at the time of such assignment.
          (c) (i) Any Lender other than a Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, without the
consent of the Parent Borrower or the U.S. Administrative Agent, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents and (D) the Credit Agreement Parties, each Agent, the Issuing Lender
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of subsection
11.1(a) and (2) directly affects such Participant. Subject to paragraph (c)(ii)
of this subsection, each Borrower agrees that each Participant shall be entitled
to the benefits of (and shall have the related obligations under) subsections
4.10, 4.11, 4.12, 4.13, 4.15 and 11.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
subsection. To the extent permitted by law, each Participant also shall be
entitled to the benefits of subsection 11.7(b) as though it were a Lender,
provided that such Participant shall be subject to subsection 11.7(a) as though
it were a Lender.

198



--------------------------------------------------------------------------------



 



          (ii) No Loan Party shall be obligated to make any greater payment
under subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in
the absence of any participation, unless the sale of such participation is made
with the prior written consent of the Parent Borrower and the Parent Borrower
expressly waives the benefit of this provision at the time of such
participation. Any Participant that is not incorporated under the laws of the
United States of America or a state thereof shall not be entitled to the
benefits of subsection 4.11 unless such Participant complies with subsection
4.11(b) and provides the forms and certificates referenced therein to the Lender
that granted such participation.
          (d) Any Lender, without the consent of the Parent Borrower or the U.S.
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this subsection shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute (by foreclosure or otherwise) any such pledgee or assignee for
such Lender as a party hereto.
          (e) No assignment or participation made or purported to be made to any
Assignee or Participant shall be effective without the prior written consent of
the Parent Borrower if it would require the Parent Borrower to make any filing
with any Governmental Authority or qualify any Loan or Note under the laws of
any jurisdiction, and the Parent Borrower shall be entitled to request and
receive such information and assurances as it may reasonably request from any
Lender or any Assignee or Participant to determine whether any such filing or
qualification is required or whether any assignment or participation is
otherwise in accordance with applicable law.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Parent Borrower or the U.S. Administrative Agent and
without regard to the limitations set forth in subsection 11.6(b). Each
Borrower, each Lender and the U.S. Administrative Agent hereby confirms that it
will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any domestic or foreign bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state, federal or provincial bankruptcy or similar law, for one year and one
(1) day after the payment in full of the latest maturing commercial paper note
issued by such Conduit Lender; provided, however, that each Lender designating
any Conduit Lender hereby agrees to indemnify, save and hold harmless each other
party hereto for any loss, cost, damage or expense arising out of its inability
to institute such a proceeding against such Conduit Lender during such period of
forbearance. Each such indemnifying Lender shall pay in full any claim received
from the Parent Borrower pursuant to this subsection 11.6(f) within thirty
(30) Business Days of receipt of a certificate from a Responsible Officer of the
Parent Borrower specifying in reasonable detail the cause and amount of the
loss, cost, damage or expense in respect of which the claim is being asserted,
which certificate shall be conclusive absent manifest error. Without limiting
the indemnification obligations of any indemnifying Lender pursuant to this
subsection 11.6(f), in the event that the indemnifying Lender fails timely to
compensate the Parent Borrower for such claim, any Loans held by the relevant
Conduit

199



--------------------------------------------------------------------------------



 



Lender shall, if requested by the Parent Borrower, be assigned promptly to the
Lender that administers the Conduit Lender and the designation of such Conduit
Lender shall be void.
          (g) If the Parent Borrower wishes to replace the Loans or Commitments
under any Facility with ones having different terms, it shall have the option,
with the consent of the U.S. Administrative Agent and subject to at least three
(3) Business Days’ advance notice to the Lenders under such Facility, instead of
prepaying the Loans or reducing or terminating the Commitments to be replaced,
to (i) require the Lenders under such Facility to assign such Loans or
Commitments to the U.S. Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with subsection 11.1. Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrowers), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
subsection 4.12. By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance, and accordingly no other action by such Lenders shall be required in
connection therewith. The provisions of this paragraph are intended to
facilitate the maintenance of the perfection and priority of existing security
interests in the Collateral during any such replacement.
          11.7 Adjustments; Set-off; Calculations; Computations. (a) If any
Lender (a “Benefited Lender”) shall at any time receive any payment of all or
part of its Loans or the Reimbursement Obligations owing to it, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in subsection 9(f), or otherwise (except pursuant to subsection 4.4,
4.13(d) or 11.6)), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans or the Reimbursement Obligations, as the case may be, owing to
it, or interest thereon, such Benefited Lender shall purchase for cash from the
other Lenders an interest (by participation, assignment or otherwise) in such
portion of each such other Lender’s Loans or the Reimbursement Obligations, as
the case may be, owing to it, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to any Borrower, any
such notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under subsection 9(a)
to set-off and appropriate and apply against any amount then due and payable
under subsection 9(a) by such Borrower any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any Affiliate, branch or agency thereof to or for the
credit or the account of such Borrower. Each Lender

200



--------------------------------------------------------------------------------



 



agrees promptly to notify the Parent Borrower and the U.S. Administrative Agent
after any such set-off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.
          11.8 Judgment Currency. (a) If, for the purpose of obtaining or
enforcing judgment against any Loan Party in any court in any jurisdiction, it
becomes necessary to convert into any other currency (such other currency being
hereinafter in this subsection 11.8 referred to as the “Judgment Currency”) an
amount due under any Loan Document in any currency (the “Obligation Currency”)
other than the Judgment Currency, the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding the date of actual
payment of the amount due, in the case of any proceeding in the courts of the
Province of Ontario or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date, or the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this subsection 11.8 being hereinafter in this subsection 11.8 referred to as
the “Judgment Conversion Date”).
          (b) If, in the case of any proceeding in the court of any jurisdiction
referred to in subsection 11.8(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Loan Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Loan Party under this subsection 11.8(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.
          (c) The term “rate of exchange” in this subsection 11.8 means the rate
of exchange at which the U.S. Administrative Agent, on the relevant date at or
about 12:00 noon (New York time), would be prepared to sell, in accordance with
its normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

201



--------------------------------------------------------------------------------



 



          11.9 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy or other electronic transmission (i.e., pdf)), and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be delivered to the Parent Borrower and each Administrative Agent.
          11.10 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          11.11 Integration. This Agreement and the other Loan Documents
represent the entire agreement of each of the Loan Parties party hereto, the
Agents and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by any of the Loan
Parties party hereto, any Agent or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.
          11.12 GOVERNING LAW. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
          11.13 Submission To Jurisdiction; Waivers. (a) Each party hereto
hereby irrevocably and unconditionally:
     (i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America located in the county of New York, and
appellate courts from any thereof;
     (ii) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;
     (iii) agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable Credit
Agreement Party (or, in the case of any Canadian Borrower, as specified in
paragraph (b)), the applicable Lender or the U.S. Administrative Agent, as the
case may be, at the address specified in subsection 11.2 or at such other
address of which the U.S. Administrative Agent, any such Lender or any such
Borrower, as the case may be, shall have been notified pursuant thereto;

202



--------------------------------------------------------------------------------



 



     (iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (v) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any consequential or punitive damages.
          (b) Each Canadian Borrower and Canadian Finco hereby agree to
irrevocably and unconditionally appoint an agent for service of process located
in The City of New York (the “New York Process Agent”), reasonably satisfactory
to the U.S. Administrative Agent, as its agent to receive on behalf of such
Borrower and its property service of copies of the summons and complaint and any
other process which may be served in any action or proceeding in any such New
York State or Federal court described in paragraph (a) of this subsection and
agrees promptly to appoint a successor New York Process Agent in The City of New
York (which successor New York Process Agent shall accept such appointment in a
writing reasonably satisfactory to the U.S. Administrative Agent) prior to the
termination for any reason of the appointment of the initial New York Process
Agent. CT Corporation System, a woltersKluwer Company, located at 111 Eighth
Avenue, 13th Floor; New York, NY 10011; telephone: 212-894-8999; facsimile:
212-894-8790, has been appointed as the initial New York Process Agent. In any
action or proceeding in New York State or Federal court, service may be made on
a Canadian Borrower or Canadian Finco by delivering a copy of such process to
such Borrower in care of the New York Process Agent at the New York Process
Agent’s address and by depositing a copy of such process in the mails by
certified or registered air mail, addressed to such Borrower at its address
specified in subsection 11.2 with (if applicable) a copy to the Parent Borrower
(such service to be effective upon such receipt by the New York Process Agent
and the depositing of such process in the mails as aforesaid). Each of the
Canadian Borrowers and Canadian Finco hereby irrevocably and unconditionally
authorizes and directs the New York Process Agent to accept such service on its
behalf. As an alternate method of service, each of the Canadian Borrowers and
Canadian Finco irrevocably and unconditionally consents to the service of any
and all process in any such action or proceeding in such New York State or
Federal court by mailing of copies of such process to such Borrower by certified
or registered air mail at its address specified in subsection 11.2. Each of the
Canadian Borrowers and Canadian Finco agrees that, to the fullest extent
permitted by applicable law, a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
          (c) To the extent that any Canadian Borrower or Canadian Finco has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, such Canadian Borrower or
Canadian Finco, as the case may be, hereby irrevocably waives and agrees not to
plead or claim such immunity in respect of its obligations under this Agreement
and any Note.

203



--------------------------------------------------------------------------------



 



          11.14 Acknowledgments. Each Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) no Agent nor any Lead Arranger or any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the U.S. Administrative Agent and Lenders, on the one hand, and the Loan
Parties, on the other hand, in connection herewith or therewith is solely that
of creditor and debtor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among any of the Loan Parties and the Lenders.
          11.15 WAIVER OF JURY TRIAL. EACH CREDIT AGREEMENT PARTY, AGENT AND
LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          11.16 Confidentiality. Each Agent and each Lender agrees to keep
confidential any information (a) provided to it by or on behalf of Holdings, the
Parent Borrower, or any of their respective Subsidiaries pursuant to or in
connection with the Loan Documents or (b) obtained by such Lender based on a
review of the books and records of Holdings, the Parent Borrower or any of their
respective Subsidiaries; provided that nothing herein shall prevent any Lender
from disclosing any such information (i) to any Agent, any Lead Arranger or any
other Lender, (ii) to any Transferee, or prospective Transferee or any creditor
or any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations which agrees
to comply with the provisions of this subsection pursuant to a written
instrument (or electronically recorded customary agreement from any Person
listed above in this clause (ii), in respect to any electronic information
(whether posted or otherwise distributed on Intralinks or any other electronic
distribution system)) for the benefit of the Parent Borrower (it being
understood that each relevant Lender shall be solely responsible for obtaining
such instrument (or such electronically recorded agreement)), (iii) to its
affiliates and the employees, officers, directors, trustees, agents, attorneys,
accountants and other professional advisors of it and its affiliates, provided
that such Lender shall inform each such Person of the agreement under this
subsection 11.16 and take reasonable actions to cause compliance by any such
Person referred to in this clause (iii) with this agreement (including, where
appropriate, to cause any such Person to acknowledge its agreement to be bound
by the agreement under this subsection 11.16), (iv) upon the request or demand
of any Governmental Authority having jurisdiction over such Lender or its
affiliates or to the extent required in response to any order of any court or
other Governmental Authority or as shall otherwise be required pursuant to any
Requirement of Law, provided that unless (i) such disclosure is pursuant to an
examination or review of the type described in clause (vii) below or (ii) the
respective Lender is prohibited by any Requirement of Law, such Lender shall
notify the Parent Borrower of any disclosure pursuant to this clause (iv) as far
in advance as is reasonably practicable under such

204



--------------------------------------------------------------------------------



 



circumstances, (v) which has been publicly disclosed other than in breach of
this Agreement by the respective Agent or Lender, (vi) in connection with the
exercise of any remedy hereunder, under any Loan Document or under any Interest
Rate Protection Agreement, (vii) in connection with regulatory examinations and
reviews conducted by the National Association of Insurance Commissioners or any
Governmental Authority having jurisdiction over such Lender or its affiliates
(to the extent applicable), (viii) in connection with any litigation to which
such Lender (or, with respect to any Interest Rate Protection Agreement, any
affiliate of any Lender party thereto) may be a party, subject to the proviso in
clause (iv), and (ix) if, prior to such information having been so provided or
obtained, such information was already in an Agent’s or a Lender’s possession on
a non-confidential basis without a duty of confidentiality to any Borrower being
violated.
          11.17 USA Patriot Act Notice. Each Lender hereby notifies each
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub.: 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify, and record information that identifies such
Borrower, which information includes the name of such Borrower and other
information that will allow such Lender to identify such Borrower in accordance
with the Patriot Act, and such Borrower agrees to provide such information from
time to time to any Lender.
          11.18 INTERCREDITOR AGREEMENT. EACH LENDER PARTY HERETO UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT IT IS THE INTENTION OF THE PARTIES HERETO THAT THE
OBLIGATIONS ARE INTENDED TO CONSTITUTE A DISTINCT AND SEPARATE CLASS FROM THE
SECOND-LIEN OBLIGATIONS. EACH LENDER FURTHER UNDERSTANDS, ACKNOWLEDGES AND
AGREES THAT THE PROVISIONS SETTING FORTH THE PRIORITIES AS BETWEEN THE HOLDERS
OF SECOND-LIEN OBLIGATIONS ON THE ONE HAND, AND THE HOLDERS OF OBLIGATIONS
HEREUNDER, ON THE OTHER HAND, ARE SET FORTH IN THE INTERCREDITOR AGREEMENT.
          (a) EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENTS AND THE
ADMINISTRATIVE AGENTS TO ENTER INTO THE SECURITY DOCUMENTS AND THE INTERCREDITOR
AGREEMENT ON BEHALF OF THE LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL
DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF
THE SECURITY DOCUMENTS AND THE INTERCREDITOR AGREEMENT.
          (b) THE PROVISIONS OF THIS SUBSECTION 11.18 ARE NOT INTENDED TO
SUMMARIZE ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST
BE MADE TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND
CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND
REVIEW OF THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND
NEITHER THE ADMINISTRATIVE AGENT NOR THE COLLATERAL AGENT OR ANY OF ITS
RESPECTIVE AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. EACH LENDER IS FURTHER AWARE THAT THE U.S. ADMINISTRATIVE AGENT AND
THE U.S. COLLATERAL AGENT ARE ALSO

205



--------------------------------------------------------------------------------



 



ACTING IN AN AGENCY CAPACITY PURSUANT TO THE SECOND-LIEN TERM LOAN CREDIT
AGREEMENT, AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION THERETO OR
CAUSE OF ACTION ARISING THEREFROM.
          11.19 Special Provisions Regarding Pledges of Capital Stock in, and
Promissory Notes Owed by, Persons Not Organized in the U.S. or Canada. (a) To
the extent any Security Document requires or provides for the pledge of
promissory notes issued by, or Capital Stock in, any Person organized under the
laws of a jurisdiction outside the United States or Canada, it is acknowledged
that, as of the Closing Date, no actions have been required to be taken to
perfect, under local law of the jurisdiction of the Person who issued the
respective promissory notes or whose Capital Stock is pledged, under the
Security Documents.
          (b) The Parent Borrower hereby agrees that, following any request by
the U.S. Administrative Agent or Required Lenders to do so, the Parent Borrower
shall, and shall cause its Subsidiaries to, take (to the extent they may
lawfully do so) such actions (including the making of any filings and the
delivery of appropriate legal opinions) under the local law of any jurisdiction
with respect to which such actions have not already been taken as are reasonably
determined by the U.S. Administrative Agent or Required Lenders to be necessary
or reasonably desirable in order to fully perfect, preserve or protect the
security interests granted pursuant to the various Security Documents under the
laws of such jurisdictions.
          11.20 Joint and Several Liability; Postponement of Subrogation.
(a) The obligations of the U.S. Borrowers hereunder and under the other Loan
Documents shall be joint and several and, as such, each U.S. Borrower shall be
liable for all of the such obligations of each other U.S. Borrower under this
Agreement and the other Loan Documents. The obligations of each of the Canadian
Borrowers hereunder and under the other Loan Documents shall be joint and
several and, as such, each Canadian Borrower shall be liable for all of such
obligations of each other Canadian Borrower under this Agreement and the other
Loan Documents. To the fullest extent permitted by law the liability of each
Borrower for the obligations under this Agreement and the other Loan Documents
of the other applicable Borrowers with whom it has joint and several liability
shall be absolute, unconditional and irrevocable, without regard to (i) the
validity or enforceability of this Agreement or any other Loan Document, any of
the obligations hereunder or thereunder or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by any applicable Secured Party, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance
hereunder; provided that no Borrower hereby waives any suit for breach of a
contractual provision of any of the Loan Documents) which may at any time be
available to or be asserted by such other applicable Borrower or any other
Person against any Secured Party or (iii) any other circumstance whatsoever
(with or without notice to or knowledge of such other applicable Borrower or
such Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of such other applicable Borrower for the
obligations hereunder or under any other Loan Document, or of such Borrower
under this Section, in bankruptcy or in any other instance.
          (b) Each Borrower agrees that it will not exercise any rights which it
may acquire by way of rights of subrogation under this Agreement, by any
payments made hereunder or otherwise, until the prior payment in full in cash of
all of the obligations hereunder and under

206



--------------------------------------------------------------------------------



 



any other Loan Document, the termination or expiration of all Letters of Credit
and the permanent termination of all Commitments. Any amount paid to any
Borrower on account of any such subrogation rights prior to the payment in full
in cash of all of the obligations hereunder and under any other Loan Document,
the termination or expiration of all Letters of Credit and the permanent
termination of all Commitments shall be held in trust for the benefit of the
applicable Secured Parties and shall immediately be paid to the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the benefit of the applicable Secured Parties and credited and applied against
the obligations of the applicable Borrowers, whether matured or unmatured, in
such order as the U.S. Administrative Agent or the Canadian Administrative
Agent, as applicable, shall elect. In furtherance of the foregoing, for so long
as any obligations of the Borrowers hereunder, any Letters of Credit or any
Commitments remain outstanding, each Borrower shall refrain from taking any
action or commencing any proceeding against any other Borrower (or any of its
successors or assigns, whether in connection with a bankruptcy proceeding or
otherwise) to recover any amounts in respect of payments made in respect of the
obligations hereunder or under any other Loan Document of such other Borrower to
any Secured Party. Notwithstanding any other provision contained in this
Agreement or any other Loan Document, if a “secured creditor” (as that term is
defined under the Bankruptcy and Insolvency Act (Canada)) is determined by a
court of competent jurisdiction not to include a Person to whom obligations are
owed on a joint or joint and several basis, then the Borrowers’ Obligations (and
the obligations of their Subsidiaries), to the extent such obligations are
secured, only shall be several obligations and not joint or joint and several
obligations.
          (c) The obligations of each U.S. Borrower with respect to the
Obligations are independent of the obligations of each other Borrower or any
Guarantor under its guaranty of such Obligations, and a separate action or
actions may be brought and prosecuted against each Borrower, whether or not any
other U.S. Borrower or any such Guarantor is joined in any such action or
actions. Each U.S. Borrower waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by any U.S. Borrower or other circumstance
which operates to toll any statute of limitations as to any Borrower shall, to
the fullest extent permitted by law, operate to toll the statute of limitations
as to each U.S. Borrower.
          (d) Each of the U.S. Borrowers authorizes the U.S. Administrative
Agent and the Lenders without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to:
     (i) exercise or refrain from exercising any rights against any other U.S.
Borrower or any Guarantor or others or otherwise act or refrain from acting;
     (ii) release or substitute any other U.S. Borrower, endorsers, Guarantors
or other obligors;
     (iii) settle or compromise any of the Obligations of any other U.S.
Borrower or any other Loan Party, any security therefor or any liability
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and may

207



--------------------------------------------------------------------------------



 



subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to its creditors other than the
Lenders;
     (iv) apply any sums paid by any other U.S. Borrower or any other Person,
howsoever realized or otherwise received to or for the account of such U.S.
Borrower to any liability or liabilities of such other U.S. Borrower or other
Person regardless of what liability or liabilities of such other U.S. Borrower
or other Person remain unpaid; and/or
     (v) consent to or waive any breach of, or act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other U.S. Borrower or any other Person.
          (e) It is not necessary for the U.S. Administrative Agent or any other
Lender to inquire into the capacity or powers of any U.S. Borrower or any of its
Subsidiaries or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any Obligations made or created in reliance
upon the professed exercise of such powers shall constitute the joint and
several obligations of the U.S. Borrowers hereunder.
          (f) Each U.S. Borrower waives, to the fullest extent permitted by law,
any right to require the U.S. Administrative Agent or the other Lenders to
(i) proceed against any other U.S. Borrower, any Guarantor or any other party,
(ii) proceed against or exhaust any security held from any U.S. Borrower, any
Guarantor or any other party or (iii) pursue any other remedy in the U.S.
Administrative Agent’s or the Lenders’ power whatsoever. Each U.S. Borrower
waives, to the fullest extent permitted by law, any defense based on or arising
out of suretyship or any impairment of security held from any U.S. Borrower, any
Guarantor or any other party or on or arising out of any defense of any other
U.S. Borrower, any Guarantor or any other party other than payment in full in
cash of the Obligations, including, without limitation, any defense based on or
arising out of the disability of any other U.S. Borrower, any Guarantor or any
other party, or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any other U.S.
Borrower, in each case other than as a result of the payment in full in cash of
the Obligations.

208



--------------------------------------------------------------------------------



 



          11.21 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Loan Party for liquidation or reorganization, should any
Loan Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Loan
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the obligations of the
Borrowers under the Loan Documents, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the obligations, whether as a fraudulent preference,
reviewable transaction or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the obligations of the Borrowers
hereunder shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
          11.22 Language. The parties hereto confirm that it is their wish that
this Agreement, as well as any other documents relating to this Agreement,
including notices, schedules and authorizations, have been and shall be drawn up
in the English language only. Les signataires conferment leur volonté que la
présente convention, de même que tous les documents s’y rattachant, y compris
tout avis, annexe et autorisation, soient rédigés en anglais seulement.
          11.23 FIRST LIEN INTERCREDITOR AGREEMENT. EACH LENDER PARTY HERETO
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT IS THE INTENTION OF THE PARTIES
HERETO THAT THE OBLIGATIONS ARE INTENDED TO CONSTITUTE A DISTINCT AND SEPARATE
CLASS FROM THE FIRST LIEN LAST OUT OBLIGATIONS (AS DEFINED IN THE FIRST LIEN
INTERCREDITOR AGREEMENT). EACH LENDER FURTHER UNDERSTANDS, ACKNOWLEDGES AND
AGREES THAT THE PROVISIONS SETTING FORTH THE PRIORITIES AS BETWEEN THE HOLDERS
OF FIRST LIEN LAST OUT OBLIGATIONS ON THE ONE HAND, AND THE HOLDERS OF
OBLIGATIONS HEREUNDER, ON THE OTHER HAND, ARE SET FORTH IN THE FIRST LIEN
INTERCREDITOR AGREEMENT.
          (a) EACH LENDER AUTHORIZES AND INSTRUCTS THE U.S. COLLATERAL AGENT TO
ENTER INTO THE FIRST LIEN INTERCREDITOR AGREEMENT ON BEHALF OF THE LENDERS, AND
TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE)
BY IT IN ACCORDANCE WITH THE TERMS OF THE FIRST LIEN INTERCREDITOR AGREEMENT.
          (b) THE PROVISIONS OF THIS SUBSECTION 11.23 ARE NOT INTENDED TO
SUMMARIZE ALL RELEVANT PROVISIONS OF THE FIRST LIEN INTERCREDITOR AGREEMENT.
REFERENCE MUST BE MADE TO THE FIRST LIEN INTERCREDITOR AGREEMENT ITSELF TO
UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR
MAKING ITS OWN ANALYSIS AND REVIEW OF THE FIRST LIEN INTERCREDITOR AGREEMENT AND
THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT NOR THE
U.S. COLLATERAL AGENT OR ANY OF THEIR RESPECTIVE AFFILIATES MAKES ANY
REPRESENTATION TO ANY LENDER AS TO THE

209



--------------------------------------------------------------------------------



 



SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE FIRST LIEN
INTERCREDITOR AGREEMENT. EACH LENDER IS FURTHER AWARE THAT THE U.S. COLLATERAL
AGENT MAY ALSO ACT IN AN AGENCY CAPACITY PURSUANT TO EACH FIRST LIEN LAST OUT
NOTE INDENTURE, AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION THERETO
OR CAUSE OF ACTION ARISING THEREFROM.
          Section 12. Holdings Guaranty
          12.1 Guaranty
          (a) In order to induce the Administrative Agents, the Collateral
Agents, the Issuing Lenders and the Lenders to enter into this Agreement and to
extend credit hereunder, and to induce the other Guarantee Creditors to enter
into Interest Rate Protection Agreements and Permitted Hedging Arrangements and
in recognition of the direct benefits to be received by Holdings from the
proceeds of the Loans, the issuance of the Letters of Credit and the entering
into of such Interest Rate Protection Agreements and Permitted Hedging
Arrangements, Holdings hereby agrees with the Guarantee Creditors as follows:
Holdings hereby unconditionally and irrevocably guarantees as primary obligor
and not merely as surety the full and prompt payment when due, whether upon
maturity, acceleration or otherwise, of any and all of the Guarantor Obligations
of the Borrowers to the Guaranteed Creditors. If any or all of the Guarantor
Obligations of the Borrowers to the Guaranteed Creditors becomes due and payable
hereunder, Holdings, unconditionally and irrevocably, promises to pay such
indebtedness to the applicable Administrative Agent and/or the other applicable
Guaranteed Creditors, on demand, together with any and all expenses which may be
incurred by the Administrative Agents and the other Guaranteed Creditors in
collecting any of the Guarantor Obligations. If claim is ever made upon any
Guaranteed Creditor for repayment or recovery of any amount or amounts received
in payment or on account of any of the Guarantor Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including any Borrower), then and in such event Holdings agrees that any such
judgment, decree, order, settlement or compromise shall, to the fullest extent
permitted by law, be binding upon Holdings, notwithstanding any revocation of
the guarantee contained in this Section 12 or other instrument evidencing any
liability of any Borrower, and Holdings shall, to the fullest extent permitted
by law, be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.
          (b) The guarantee contained in this Section 12 shall remain in full
force and effect until the first date on which all the Loans (including the face
amount of all Bankers’ Acceptance Loans), any Reimbursement Obligations and the
obligations of Holdings under the guarantee contained in this Section 12 then
due and owing, in each case, shall have been satisfied by payment in full in
cash, no Letter of Credit shall be outstanding (except for Letters of Credit
that have been cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the applicable Issuing Lender) and the Commitment
shall be terminated, notwithstanding that

210



--------------------------------------------------------------------------------



 



from time to time during the term of this Agreement any of the Borrowers may be
free from any obligations under the Loan Documents.
          12.2 Bankruptcy. Additionally, Holdings unconditionally and
irrevocably guarantees the payment of any and all of the Guarantor Obligations
to the Guaranteed Creditors whether or not due or payable by any Borrower upon
the occurrence of any of the events specified in subsection 9(f), and
irrevocably and unconditionally promises to pay such indebtedness to the
Guaranteed Creditors, on demand, in lawful money of the United States, or
Canada, as applicable.
          12.3 Nature of Liability. The liability of Holdings hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the Guarantor Obligations, whether executed by any
other guarantor or by any other party, and the liability of Holdings hereunder
shall not, to the fullest extent permitted by law, be affected or impaired by
(a) any direction as to application of payment by any Borrower or by any other
party (other than a direction that results in the payment in full of the
Guarantor Obligations), or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guarantor Obligations, or (c) any payment on or in reduction of any such other
guaranty or undertaking (other than payment of the Guarantor Obligations to the
extent of such payment), or (d) any dissolution, termination or increase,
decrease or change in personnel by any Borrower, or (e) any payment made to any
Guaranteed Creditor on the Guarantor Obligations which any such Guaranteed
Creditor repays to any Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
Holdings waives, to the fullest extent permitted by law, any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding, or (f) any action or inaction by the Guaranteed Creditors as
contemplated in subsection 12.5, or (g) any invalidity, irregularity or
enforceability of all or any part of the Guarantor Obligations or of any
security therefor.
          12.4 Independent Obligation. The obligations of Holdings hereunder are
independent of the obligations of any other guarantor, any other party or any
Borrower, and a separate action or actions may be brought and prosecuted against
Holdings whether or not action is brought against any other guarantor, any other
party or any Borrower and whether or not any other guarantor, any other party or
any Borrower be joined in any such action or actions. Holdings waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to such Borrower shall operate to toll the statute of limitations as to
Holdings.
          12.5 Amendments, etc. with respect to the Obligations. To the maximum
extent permitted by law, Holdings shall remain obligated hereunder
notwithstanding that, without any reservation of rights against Holdings and
without notice to or further assent by Holdings, any demand for payment of any
of the Guarantor Obligations made by the applicable Administrative Agent or any
other Guaranteed Creditor may be rescinded by the such Administrative Agent or
such other Guaranteed Creditor and any of the Guarantor Obligations continued,
and the Guarantor Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, waived, modified,

211



--------------------------------------------------------------------------------



 



accelerated, compromised, subordinated, waived, surrendered or released by the
applicable Administrative Agent or any other Guaranteed Creditor, and this
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, waived, modified, supplemented
or terminated, in whole or in part, as the applicable Administrative Agent (or
the Required Lenders or the applicable Lender(s), as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the applicable Collateral Agent, Administrative Agent
or any other Guaranteed Creditor for the payment of any of the Guarantor
Obligations may be sold, exchanged, waived, surrendered or released. None of the
applicable Collateral Agent, Administrative Agent and each other Guaranteed
Creditor shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for any of the Guarantor Obligations or
for the guarantee contained in this Section 12 or any property subject thereto,
except to the extent required by applicable law.
          12.6 Reliance. It is not necessary for any Guaranteed Creditor to
inquire into the capacity or powers of Holdings or any of its Subsidiaries or
the officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guarantor Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.
          12.7 No Subrogation. Notwithstanding any payment made by Holdings
hereunder or any set-off or application of funds of Holdings by either
Administrative Agent or any other Guaranteed Creditor, Holdings shall not be
entitled to be subrogated to any of the rights of the Administrative Agents or
any other Guaranteed Creditor against any Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agents or any other Guaranteed Creditor for the payment of the Guarantor
Obligations, nor shall Holdings seek or be entitled to seek any contribution or
reimbursement from any Borrower or any other Guarantor in respect of payments
made by Holdings hereunder, until all amounts owing to either Administrative
Agent and the other Guaranteed Creditors by the Borrowers on account of the
Guarantor Obligations are paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the applicable
Issuing Lender) and the Commitments are terminated. If any amount shall be paid
to Holdings on account of such subrogation rights at any time when all of the
Guarantor Obligations shall not have been paid in full in cash or any Letter of
Credit shall remain outstanding (except for Letters of Credit that have provided
for in a manner reasonably satisfactory to the applicable Issuing Lender) or any
of the Commitments shall remain in effect, such amount shall be held by Holdings
in trust for the applicable Administrative Agent and the other Guaranteed
Creditor, segregated from other funds of Holdings, and shall, forthwith upon
receipt by Holdings, be turned over to the applicable Administrative Agent in
the exact form received by Holdings (duly indorsed by Holdings to the applicable
Administrative Agent if required), to be held as collateral security for all of
the Guarantor Obligations (whether matured or unmatured) guaranteed by Holdings
and/or then or at any time thereafter may be applied against any Guarantor
Obligations, whether matured or unmatured, in such order as the applicable
Administrative Agent may determine.
          12.8 Waiver. (a) Holdings waives, to the fullest extent permitted by
law, any right to require any Guaranteed Creditor to (i) proceed against any
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from any Borrower, any

212



--------------------------------------------------------------------------------



 



other guarantor or any other party or (iii) pursue any other remedy in any
Guaranteed Creditor’s power whatsoever. Holdings waives, to the fullest extent
permitted by law, any defense based on or arising out of any defense of any
Borrower, any other guarantor or any other party, other than payment of the
Guarantor Obligations to the extent of such payment, based on or arising out of
the disability of any Borrower, Holdings, any other guarantor or any other
party, or the validity, legality or unenforceability of the Guarantor
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower other than payment of the Guarantor Obligations
to the extent of such payment. Subject to the other terms of this Agreement and
the Loan Documents, the Guaranteed Creditors may, at their election, foreclose
on any security held by the Administrative Agents, the Collateral Agent or any
other Guaranteed Creditor by one or more judicial or nonjudicial sales, whether
or not every aspect of any such sale is commercially reasonable (to the extent
such sale is permitted by applicable law), or exercise any other right or remedy
the Guaranteed Creditors may have against any Borrower or any other party, or
any security, without affecting or impairing in any way the liability of
Holdings hereunder except to the extent the Guarantor Obligations have been
paid. Holdings waives any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of Holdings
against any Borrower or any other party or any security.
          (b) Holdings waives, to the fullest extent permitted by law, all
presentments, demands for performance, protests and notices, including without
limitation notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of the guarantee contained in this Section 12, and notices
of the existence, creation or incurring of new or additional Guarantor
Obligations. Holdings assumes all responsibility for being and keeping itself
informed of the Borrowers’ financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guarantor Obligations
and the nature, scope and extent of the risks which Holdings assumes and incurs
hereunder, and agrees that neither the applicable Administrative Agent nor any
of the other Guaranteed Creditors shall have any duty to advise Holdings of
information known to them regarding such circumstances or risks.
          12.9 Payments. All payments made by Holdings pursuant to this
Section 12 shall be made in Dollars and will be made without setoff,
counterclaim or other defense, and shall be subject to the provisions of
subsections 4.8 and 4.11.
          12.10 Maximum Liability. It is the desire and intent of Holdings and
the Guaranteed Creditors that the guarantee contained in this Section 12 shall
be enforced against Holdings to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If, however, and to the extent that, the obligations of Holdings under the
guarantee contained in this Section 12 shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of Holdings’ obligations under the guarantee
contained in this Section 12 shall be deemed to be reduced and Holdings shall
pay the maximum amount of the Guarantor Obligations which would be permissible
under applicable law.

213



--------------------------------------------------------------------------------



 



ANNEX B
COMMITMENTS AND ADDRESSES
Attached.

 



--------------------------------------------------------------------------------



 



COMMITMENTS

                                                                         
Extending RCF Commitments     Non-Extending RCF Commitments            
Extending   Extending US               Non-Extending   Non-Extending    
Non-Extending             Canadian RCF   RCF     Extending RCF     Canadian RCF
  U.S. RCF     RCF       PRIMARIES/ASSIGNEES     Commitments   Commitments    
Commitments     Commitments   Commitments     Commitments     RCF Commitments
Deutsche Bank AG New York Branch
      —       68,103,448.28         68,103,448.28         —       —         —  
      68,103,448.28  
Deutsche Bank AG Canada Branch
      1,896,551.72       —         1,896,551.72         —       —         —    
    1,896,551.72  
Allied Irish Bank, P.L.C.
      —       —         —         —       17,346,241.50         17,346,241.50  
      17,346,241.50  
Bayerische Landesbank, New York Branch
      —       —         —         —       12,849,067.78         12,849,067.78  
      12,849,067.78  
Bank of America, N.A.
      —       112,275,862.06         112,275,862.06         —       —         —
        112,275,862.06  
Bank of America, N.A. Canada Branch
      9,103,448.28       —         9,103,448.28         —       —         —    
    9,103,448.28  
The Bank of Nova Scotia
      —       —         —         —       19,273,601.67         19,273,601.67  
      19,273,601.67  
Bank West
      —       —         —         —       3,212,266.94         3,212,266.94    
    3,212,266.94  
BMO Capital Markets Financing Inc.
      —       —         —         —       25,698,135.56         25,698,135.56  
      25,698,135.56  
Burdale Financial Ltd.
      —       —         —         —       22,485,868.62         22,485,868.62  
      22,485,868.62  
Capital One Leverage Finance Corporation
      —       18,965,517.24         18,965,517.24         —       —         —  
      18,965,517.24  
CF Blackburn LLC, by GMAC Commercial Finance LLC
      —       —         —         —       38,547,203.34         38,547,203.34  
      38,547,203.34  
Citicorp North America Inc.
      —       —         —         —       24,092,002.09         24,092,002.09  
      24,092,002.09  
Citibank, N.A. Canadian Branch
      —       —         —         4,818,400.42       —         4,818,400.42    
    4,818,400.42  
Commerzbank, New York and Grand Cayman Branches
      —       —         —         —       12,849,067.78         12,849,067.78  
      12,849,067.78  
DZ Bank AG, New York Branch
      —       —         —         —       5,782,080.50         5,782,080.50    
    5,782,080.50  
E Trade Bank
      —       —         —         —       12,849,067.78         12,849,067.78  
      12,849,067.78  
Fortis Bank SA/NV, New York Branch
      —       51,206,896.55         51,206,896.55         —       —         —  
      51,206,896.55  
Fortis Capital (Canada) Ltd.
      5,689,655.18       —         5,689,655.18         —       —         —    
    5,689,655.18  
GE Business Financial Services Inc.
      —       34,137,931.04         34,137,931.04         —       —         —  
      34,137,931.04  
General Electric Capital Corporation
      —       34,232,758.62         34,232,758.62         —       —         —  
      34,232,758.62  
GE Canada Finance Holding Company
      7,491,379.31       —         7,491,379.31         —       —         —    
    7,491,379.31  
GMAC Commercial Finance Corporation Canada
      —       —         —         3,212,266.94       —         3,212,266.94    
    3,212,266.94  
HSBC Business Credit (USA) Inc.
      —       25,034,482.76         25,034,482.76         —       —         —  
      25,034,482.76  
JP Morgan Chase, N.A.
      —       61,196,144.82         61,196,144.82         —       —         —  
      61,196,144.82  
JP Morgan Chase Bank, N.A. Toronto Branch
      5,689,655.18       —         5,689,655.18         —       —         —    
    5,689,655.18  
Lloyds TSB Bank plc
      —       30,344,827.58         30,344,827.58         —       —         —  
      30,344,827.58  
Mizuho Corporate Bank Ltd.
      —       —         —         —       17,988,694.90         17,988,694.90  
      17,988,694.90  
Morgan Stanley
      —       21,500,000.00         21,500,000.00         —       —         —  
      21,500,000.00  
National City Business Credit
      —       21,241,379.31         21,241,379.31         —       —         —  
      21,241,379.31  
PNC Bank, N.A.
      —       26,551,724.14         26,551,724.14         —       —         —  
      26,551,724.14  
RBS Business Capital (f/k/a Citizens Business Capital)
      —       32,000,000.00         32,000,000.00         —       —         —  
      32,000,000.00  
Regions Bank
      —       —         —         —       16,061,334.73         16,061,334.73  
      16,061,334.73  
Royal Bank of Canada
      —       —         —         3,212,266.94       6,424,533.89        
9,636,800.83         9,636,800.83  
SunTrust Bank
      —       26,551,724.14         26,551,724.14         —       —         —  
      26,551,724.14  
Union Bank, N.A.
      —       25,000,000.00         25,000,000.00         —       —         —  
      25,000,000.00  
United Overseas Bank Ltd., New York Agency
      —       —         —         —       17,988,694.90         17,988,694.90  
      17,988,694.90  
UPS Capital Corporation
      —       —         —         —       16,061,334.73         16,061,334.73  
      16,061,334.73  
Wachovia Capital Finance Corporation (Western)
      —       66,663,793.10         66,663,793.10         —       —         —  
      66,663,793.10  
Wachovia Capital Finance Corporation (Canada)
      5,405,172.42       —         5,405,172.42         —       —         —    
    5,405,172.42  
Wells Fargo Bank, N.A.
      —       120,620,689.66         120,620,689.66         —       —         —
        120,620,689.66  
Wells Fargo Financial Corporation Canada
      8,344,827.58       —         8,344,827.58         —       —         —    
    8,344,827.58  
 
                                                                 
TOTAL CONTR. GROSS
      43,620,689.67       775,627,179.31         819,247,868.98        
11,242,934.31       269,509,196.72         280,752,131.02        
1,100,000,000.00  
 
                                                                 





--------------------------------------------------------------------------------



 



ANNEX C
FORM OF RCF NOTE
Attached.

 



--------------------------------------------------------------------------------



 



FORM OF RCF NOTE

      [U.S.$][Cdn$]                       New York, New York    
                     ___, 20___

     FOR VALUE RECEIVED, [RSC HOLDINGS III, LLC, a Delaware limited liability
company] [RENTAL SERVICE CORPORATION, an Arizona corporation] [RENTAL SERVICE
CORPORATION OF CANADA LTD., a corporation incorporated under the laws of the
province of Alberta] (the “Borrower”), hereby promises to pay to [___] or its
registered assigns (the “Lender”), in lawful money of the United States of
America in immediately available funds, at the Payment Office (as defined in the
Agreement referred to below) initially located at [60 Wall Street, New York, NY
10005] [199 Bay Street, Suite 4700 Commerce Court West, Box 263, Toronto,
Ontario M5L 1E9] on the [Extending U.S.][Non-Extending U.S.][Extending
Canadian][Non-Extending Canadian] RCF Maturity Date (as defined in the
Agreement) the principal sum of ___ [U.S.][CANADIAN] DOLLARS ([U.S.$][Cdn$]___)
or, if less, the unpaid principal amount of all RCF Loans (as defined in the
Agreement) made by the Lender pursuant to the Agreement, payable at such times
and in such amounts as are specified in the Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
of each RCF Loan made by the Lender in like money at said office from the date
hereof until paid at the rates and at the times provided in subsection 4.1 of
the Agreement.
     This note (the “Note”) is one of the RCF Notes referred to in the Credit
Agreement, dated as of November 27, 2006, among RSC HOLDINGS II, LLC, the
Borrower, [RSC HOLDINGS III, LLC] [RENTAL SERVICE CORPORATION,] [RENTAL SERVICE
CORPORATION OF CANADA LTD.,], each other borrower party thereto, the several
banks and other financial institutions from time to time parties thereto
including the Lender, DEUTSCHE BANK AG, NEW YORK BRANCH, as U.S. administrative
agent and U.S. collateral agent, DEUTSCHE BANK AG, CANADA BRANCH, as Canadian
administrative agent and Canadian collateral agent, and CITICORP NORTH AMERICA,
INC., as syndication agent, (as amended, restated, modified and/or supplemented
from time to time, the “Agreement”) and is entitled to the benefits thereof and
of the other Loan Documents (as defined in the Agreement). This Note is secured
by, and is entitled to the benefits of, the [U.S.]1 Security Documents (as
defined in the Agreement). As provided in the Agreement, this Note is subject to
voluntary prepayment and mandatory repayment prior to the [Extending
U.S.][Non-Extending U.S.][Extending Canadian][Non-Extending Canadian] RCF
Maturity Date, in whole or in part, and RCF Loans may be converted from one Type
(as defined in the Agreement) into another Type to the extent provided in the
Agreement.
     In case an Event of Default (as defined in the Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Agreement.
 

1   To be inserted in all Extending U.S. RCF Notes and Non-Extending U.S. RCF
Notes.

 



--------------------------------------------------------------------------------



 



Page 2
     The Borrower hereby waives to the extent permitted by law presentment,
demand, protest or notice of any kind in connection with this Note.
     THIS NOTE SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK.

                  [RSC HOLDINGS III, LLC]         [RENTAL SERVICE CORPORATION]  
      [RENTAL SERVICE CORPORATION OF CANADA LTD.]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



ANNEX D
FORM OF ADDITIONAL EXTENDING RCF COMMITMENT AGREEMENT
Attached.

 



--------------------------------------------------------------------------------



 



FORM OF ADDITIONAL EXTENDING RCF COMMITMENT AGREEMENT
[Names(s) of Lenders(s)]
                                        ,                     
RSC Holdings II, LLC
RSC Holdings III, LLC
RSC Equipment Rental, Inc.
6929 East Greenway Parkway, Suite 200
Scottsdale, Arizona 85254
re Extending RCF Commitment
Ladies and Gentlemen:
     Reference is hereby made to the Credit Agreement, dated as of November 27,
2006, amended on June 24, 2009 and amended and restated on July 30, 2009, among
RSC Holdings II, LLC, a Delaware limited liability company (“Holdings”), RSC
Holdings III, LLC, a Delaware limited liability company (the “Parent Borrower”),
RSC Equipment Rental, Inc., an Arizona corporation (“RSC”), RSC Equipment Rental
of Canada Ltd. (“RSC Canada” and, together with the Parent Borrower and RSC, the
“Borrowers” and each, a “Borrower”), the lenders party thereto (the “Lenders”),
Deutsche Bank AG, New York Branch (“DBNY”), as U.S. Administrative Agent, and
Deutsche Bank AG, Canada Branch (“DBCB”), as Canadian Administrative Agent (as
further amended, amended and restated, modified or supplemented from time to
time, the “Credit Agreement”). Unless otherwise defined herein, capitalized
terms used herein shall have the respective meanings set forth in the Credit
Agreement.
     Each Lender (each an “Extending RCF Lender”) party to this letter agreement
(this “Agreement”) hereby severally agrees to provide the Extending RCF
Commitment(s) set forth opposite its name on Annex I attached hereto (for each
such Extending RCF Lender, its “Extending RCF Commitments”) through conversions
of existing Non-Extending RCF Commitments to, or increases to or the provision
of, new Extending RCF Commitments, all as contemplated in subsection 2.6 of the
Credit Agreement. Each Extending RCF Commitment provided pursuant to this
Agreement shall be subject to the terms and conditions set forth in the Credit
Agreement, including subsections 2.1 and 2.6 thereof.
     Each Extending RCF Lender party to this Agreement (i) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and to become a Lender under
the Credit Agreement, (ii) agrees that it will, independently and

 



--------------------------------------------------------------------------------



 



Page 2
without reliance upon the U.S. Administrative Agent, the Canadian Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, (iii) appoints and
authorizes the [U.S. Administrative Agent][and][the Canadian Administrative
Agent] and the [U.S. Collateral Agent][and][the Canadian Collateral Agent] to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the [U.S.
Administrative Agent][and][the Canadian Administrative Agent] and the [U.S.
Collateral Agent][and][the Canadian Collateral Agent], as the case may be, by
the terms thereof, together with such powers as are reasonably incidental
thereto, (iv) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender, and (v) in the case of each lending institution
organized under the laws of a jurisdiction outside the United States, attaches
the forms prescribed by the Internal Revenue Service of the United States,
certifying as to its entitlement to a complete exemption from United States
withholding taxes with respect to all payments to be made under the Credit
Agreement and the other Loan Documents. Upon the execution of a counterpart of
this Agreement by the [U.S. Administrative Agent][,][the Canadian Administrative
Agent] and the Borrowers, the delivery to the [U.S. Administrative
Agent][and][the Canadian Administrative Agent] of a fully executed copy
(including by way of counterparts and by fax) hereof and the payment of all fees
as may be agreed to by any Extending RCF Lender party hereto and the Borrowers
in connection herewith, each Extending RCF Lender party hereto shall become (or
remain) a Lender pursuant to the Credit Agreement and, to the extent provided in
this Agreement, shall have the rights and obligations of a Lender thereunder and
under the other Loan Documents.
     You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on                                         ,                     . If
you do not so accept this Agreement by such time, your Extending RCF Commitments
set forth in this Agreement shall be deemed cancelled.
     After the execution and delivery to the [U.S. Administrative
Agent][and][the Canadian Administrative Agent] of a fully executed copy of this
Agreement (including by way of counterparts and by fax) by the parties hereto,
this Agreement may only be changed, modified or varied by written instrument in
accordance with the requirements for the modification of Loan Documents pursuant
to subsection 11.1 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

            Very truly yours,


[NAME OF LENDER]
      By           Name:           Title:        

            Agreed and Accepted
this ___ day of ___, ___:


RSC HOLDINGS II, LLC
      By:           Name:           Title:        

            RSC HOLDINGS III, LLC
      By:           Name:           Title:           RSC EQUIPMENT RENTAL, INC.
      By:           Name:           Title:           RSC EQUIPMENT RENTAL OF
CANADA LTD.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG, NEW YORK BRANCH,
     as U.S. Administrative Agent
      By:           Name:           Title:                 By:           Name:  
        Title:           DEUTSCHE BANK AG, CANADA BRANCH,
     as Canadian Administrative Agent
      By:           Name:           Title:                 By:           Name:  
        Title:        

 



--------------------------------------------------------------------------------



 



ANNEX I TO ANNEX D

1.   Non-Extending U.S. RCF Commitment and Extending U.S. RCF Commitment
Amounts:

                      Amount of Converting     Amount of new       Non-Extending
U.S. RCF     Extending U.S. RCF   Name of Lender   Commitment (if any)    
Commitment (if any)  
Total
               
 
           

2.   Non-Extending Canadian RCF Commitment and Extending Canadian RCF Commitment
Amounts:

                      Amount of Converting     Amount of new       Non-Extending
Canadian RCF     Extending Canadian RCF   Name of Lender   Commitment (if any)  
  Commitment (if any)  
Total
               
 
           

 